Case 21-10474-MFW   Doc 273-2   Filed 04/07/21   Page 1 of 177




                    EXHIBIT 1
            Case 21-10474-MFW           Doc 273-2    Filed 04/07/21   Page 2 of 177




                                             LEASE


                                            BETWEEN


                                    30 WEST PERSHING, LLC,
                              A MISSOURI LIMITED LIABILITY COMPANY


                                         ("LANDLORD")


                                               AND


       ALAMO MISSION, LLC, A CALIFORNIA LIMITED LIABILITY COMPANY

                                           ("TENANT")


                                        FOR THE LEASE OF


                                      THE MISSION THEATER
                                         SAN FRANCISCO


                                       August 21
                                       August 21         '2013




DB04/0503816.0339/8130936.5
              Case 21-10474-MFW                      Doc 273-2             Filed 04/07/21             Page 3 of 177



                                                 TABLE OF CONTENTS

                           LEASE BE1WEEN
                                 BETWEEN3030 WEST
                                             WEST PERSHING,
                                                  PERSHING, LLC, AS LANDLORD
                                                            LLC, AS LANDLORD
                                   AND ALAMO MISSION, LLC, AS TENANT,
                                          COVERING PREMISES IN
                                       SAN FRANCISCO, CALIFORNIA

                                                                                                                                      Page

ARTICLE 1. ATTACHMENTS TO LEASE; EXHIBITS ........................................................... 1!
ARTICLE 2. DEFINITIONS ...................................................................................................... 1!
   2.1       Definitions .................................................................................................................. 11

ARTICLE 3. DEMISE OF PREMISES ....................................................................................... 4
   3.1       Demise of Premises .................................................................................................... 4
   3.2       Development Matters ................................................................................................ 4
   3.3       Landlord's Covenant.............................. ;.................................................................. 4
   3.4       No Representations by Landlord .............................................................................. 4
ARTICLE 4. TERM ................................................................................................................... 5
   4.1       Term........................................................................................................................... 5
   4.2       Options to Extend ...................................................................................................... 5
   4.3       Continued Possession of Tenant ............................................................................... 5
   4.4       Certain Landlord Rights on Termination for Reletting                 Reletting........................................... 6
ARTICLE 5. RENT .................................................................................................................... 6
   5.1       Payment of Rent ........................................................................................................ 6
   5.2       Annual Fixed Rent; Escalation ................................................................................. 6
   5.3       Percentage Rent ......................................................................................................... 7
ARTICLE 6. EXPENSES ........................................................................................................... 9
   6.1        Payment ofofExpenses
                          Expenses ................................................................................................. 9
   6.2        Tenant's Real Estate Taxes ....................................................................................... 9
   6.3        Restrictive Agreements; Common Facilities .......................................................... 10
   6.4        Utility Payments ...................................................................................................... 11
ARTICLE 7. TITLE INSURANCE; TRANSFER OF TITLE ................................................... 11
                                                                                                  !!
    7.1       Leasehold Title Policy ............................................................................................. 11
    7.2       Change of Ownership .............................................................................................. 1!!I
                    COVENANT TO OPERATE;
ARTICLE 8. TENANT'S COVENANT    OPERATE; USE OF PREMISES ........................ 11
                                                                                  !!
    8.1       Operating Covenant ................................................................................................ 11  !!
    8.2       During Tenant's Operating Period ......................................................................... 12           l2
    8.3       After Tenant's Operating Period ............................................................................ 12         l2
    8.4       Continuing Use Restrictions .................................................................................... 12     l2
    8.5       Prohibition of Use .................................................................................................... 14


DB04/0503816.0339/8130936.5
              Case 21-10474-MFW                      Doc 273-2            Filed 04/07/21             Page 4 of 177



   8.6      Landlord Assistance ................................................................................................ 14
   8. 7
   8.7      Tenant's Right to Control Operations .................................................................... 14
ARTICLE 9. TENANT REPORTING ...................................................................................... 14
ARTICLE 10. SUBLETTING AND ASSIGNING ................................................................... 15
   I 0.1
   10.1     Permitted Assignment, Subletting and Licenses .................................................... 15
   I 0.2
   10.2     Continuation/Release of Liability ........................................................................... 16
   10.3
   I 0.3    Default Notices After Assignments ......................................................................... 17
   10.4
   I 0.4                of Rights in Sublease ........................................................................... 17
            Assignment of
   10.5
   I 0.5    Landlord's Assignment ........................................................................................... 17
   10.6     REIT Limitations .................................................................................................... 17
ARTICLE 11. TENANT'S PROPERTY ................................................................................... 18
                                                                                                                  I8
ARTICLE 12. GOVERNMENTAL COMPLIANCE ................................................................ 18
   12.1      Tenant Responsibilities Generally .......................................................................... 18
   12.2      Parties; Environmental Knowledge ........................................................................ 19
   12.3      Landlord's Environmental Responsibilities During the Term of this Lease ......... 19
   12.4      Tenant's Environmental Responsibilities ............................................................... 19                    l9
   12.5      Environmental Indemnities..................................................................................... 19
   12.6      Definition ................................................................................................................. 20
   12.7      Survival
             Survival. ................................................................................................................... 20
ARTICLE 13. MAINTENANCE AND REPAIRS .................................................................... 20
   13.1      Warranty ................................................................................................................. 20
   13.2      Maintenance and Repairs ....................................................................................... 20
   13.3      Minor Alterations .................................................................................................... 21
   13.4      Certain Limitations ................................................................................................. 21
ARTICLE 14. ALTERATIONS
            ALTERATIONS AND
                        AND TENANT'S
                            TENANT'S LIENS ....................................................... 21
   14.1      Title to Tenant's Alterations ................................................................................... 21
   14.2      No Tenant Liens ........................................................... : .......................................... 22
   14.3      Landlord Elective Improvements ........................................................................... 22
ARTICLE 15. DAMAGE CLAUSE ......................................................................................... 22
   15.1      Damage .................................................................................................................... 22
   15.2      Right to Terminate on Certain Damage ................................................................. 23
   15.3      Rights to Insurance Proceeds .................................................................................. 23
        16. CONDEMNATION ........................................................................................... 23
ARTICLE 16.
   16.1      In General ................................................................................................................ 23
   16.2      Temporary Taking Awards .................................................................................... 24
ARTICLE 17. INSURANCE, INDEMNITY, WAIVER                 WAIVER OF        OF SUBROGATION
                                                                                SUBROGATION AND FIRE
PROTECTION ......................................................................................................................... 24
    17.1
    I 7.I     Casualty Policy ........................................................................................................ 24

                                                                     ii
                                                                     11

DB04/0503816.0339/8130936.5
               Case 21-10474-MFW                     Doc 273-2             Filed 04/07/21            Page 5 of 177



  17.2
  17.2 DIC
        DICPolicy
              Policy Endorsement
                      Endorsement ......................................................................................... 25
  17.3
  17.3 Liability
        LiabilityInsurance;
                   Insurance;Tenant  TenantNegligence
                                                 Negligence ................................................................. 25
  17.4 Liability
  17.4  LiabilityInsurance;
                   Insurance;LandlordLandlordNegligence
                                                     Negligence .............................................................. 26
  17.5 Rental
  17.5  RentalLoss/Business
                 Loss/Business Interruption Insurance ........................................................ 26
  17.6
  17.6 Workers'
        Workers'Compensation
                    Compensation Insurance  Insurance ........................................................................ 26
  17.7
  17.7 Release;
        Release;Waiver
                  Waiverof     ofSubrogation
                                   Subrogation ............................................................................. 26
  17.8 General
  17.8   General .................................................................................................................... 27
ARTICLE 18. INDEMNIFICATION GENERALLY ................................................................ 27
ARTICLE 19. LEASEHOLD MORTGAGES ........................................................................... 28
   19.1
   19.1 Rights
         RightstotoMortgage
                   Mortgage Lease    Lease........................................................................................ 28
   19.2
   19.2 Leasehold
         LeaseholdMortgagee
                     MortgageeQualifications
                                        Qualifications ...................................................................... 28
   19.3 Defaults
   19.3  Defaults .................................................................................................................... 29
   19.4
   19.4 Continuation
         Continuationof       Liability ......................................................................................... 33
                           ofLiability
ARTICLE 20.
        20. TENANT'S SIGNS ........................................................................................... 34
   20.1 Location
   20.1   Locationandand Type
                            Type ................................................................................................... 34
   20.2
   20.2 Design
          Design ....................................................................................................................... 34
   20.3 Protection
   20.3   ProtectionofofSigns         Visibility ................................................................................... 34
                            SignsVisibility
   20.4
   20.4 Interior
          InteriorSigns
                    Signs ........................................................................................................... 35
ARTICLE 21. ESTOPPEL; ATTORNMENT AND SUBORDINATION ................................. 35
   21.1 Estoppel
   21.1  EstoppelCertificate
                  Certificate .................................................................................................. 35
   21.2 Attornment
   21.2  Attornmentbyby Tenant
                        Tenant. ............................................................................................ 35
   21.3 Subordination/Non-Disturbance
   21.3  Subordination/Non-Disturbance ............................................................................. 35
   21.4
   21.4 Form
         FormofofDocuments
                  Documents ................................................................................................. 35
ARTICLE 22. DEFAULT ......................................................................................................... 36
   22.1
   22.1 Tenant
          TenantDefault
                  Default ......................................................................................................... 36
   22.2
   22.2 Remedies
          Remedies .................................................................................................................. 36
   22.3 Landlord
   22.3   LandlordDefault,
                    Default,Cure            Rights ............................................................................... 38
                                  Cure Rights                                                                                          38
   22.4
   22.4 Self  Help ................................................................................................................... 38
          SelfHelp
   22.5
   22.5 Remedies
          RemediesCumulative
                     Cumulative .............................................................................................. 38
   22.6
   22.6 Limitation
          LimitationononLandlord's
                            Landlord's Liability
                                               Liability ......................................................................... 38
   22.7 Interest
   22.7   Interest
                 onon  Past
                    Past    DueDueObligations;
                                       Obligations;Late     LateCharges;
                                                                    Charges;Application
                                                                                    Application of       ofPayments
                                                                                                             Payments
          to Past Due Obligations ........................................................................................... 38
   22.8
   22.8 Development
          DevelopmentAgreement
                           Agreement Breaches Breaches ......................................................................... 39

ARTICLE 23. ACCESS TO PREMISES .................................................................................. 39
   23.1  OngoingAccess
   23.1 Ongoing   Accessand
                         andInspection  Rights ................................................................... 39
                             Inspection Rights
   23.2 Landlord's
   23.2  Landlord'sConstruction
                    ConstructionInspection  Rights ........................................................... 39
                                 Inspection Rights




                                                                     iii
                                                                     111

DB04/0503816.0339/8130936.5
             Case 21-10474-MFW                      Doc 273-2            Filed 04/07/21              Page 6 of 177



ARTICLE 24. FORCE MAJEURE ........................................................................................... 40
ARTICLE 25. MISCELLANEOUS .......................................................................................... 40
   25.1     Lease Not to be Recorded ....................................................................................... .40           40
   25.2     Notices ...................................................................................................................... 40
   25.3     Waiver of Performance and Disputes ..................................................................... 41
   25.4     Modification of       Lease .............................................................................................. 42
                              ofLease
   25.5     Captions ................................................................................................................... 42
   25.6     Lease Binding on Successors and Assigns, etc ........................................................ 42
   25.7     Brokers .................................................................................................................... 42
   25.8     Landlord's Status as a REIT ................................................................................. .42              42
   25.9     Governing Law ........................................................................................................ 42
   25.10    Estoppel ................................................................................................................... 42
   25.11    Joint Preparation ..................................................................................................... 42
   25.12    Interpretation .......................................................................................................... 43
   25.13    Severability .............................................................................................................. 43
   25.14    Landlord and Tenant .............................................................................................. 43
   25.15    Authority ................................................................................................................. 43
   25.16    Time is of
                     of the Essence .............................................................................................. 43
   25.17    Consent .................................................................................................................... 43
   25.18    Attorneys' Fees ........................................................................................................ 43
   25.19    Further Assurances ................................................................................................. 44
   25.20    Counterparts ........................................................................................................... 44
   25.21    Rules of Construction .............................................................................................. 44
ARTICLE 26. WAIVER OF TRIAL BY JURY ........................................................................ 44




                                                                    iv
                                                                    IV

 DB04/0503816.0339/81309363
 DB04/0503816.0339/8!30936.5
             Case 21-10474-MFW        Doc 273-2      Filed 04/07/21   Page 7 of 177




                                            LEASE

        THIS LEASE, dated as of August 21              , 2013 (the "Effective Date"), is made by
and between 30 WEST PERSHING, LLC, a Missouri limited liability company, with an office at
c/o Entertainment Properties Trust, 909 Walnut Street, Suite 200, Kansas City, Missouri 64106
("Landlord"), and ALAMO MISSION, LLC, a Califomia limited liability company, with an
office at 612 East 6th Street, Austin, Texas 78701 ("Tenant").

                                        ARTICLE 1.
                               ATTACHMENTS TO LEASE; EXHIBITS

Attached to this Lease and hereby made a part hereof are the following:

         EXHIBIT A- a description of the tract ofland constituting the Leased Premises.

         EXHIBIT B- a site plan (the "Site Plan") of the Leased Premises.

       EXHIBIT C - a description of the Theater Facility and the improvements to be
constructed on the Leased Premises.

         EXHIBIT D- a listing of Restrictive Agreements.

         EXHIBIT E- Memorandum of Term Commencement.

                                         ARTICLE 2.
                                        DEFINITIONS

      2.1     Definitions. The following terms for purposes of this Lease shall have the
meanings hereinafter specified (additional terms may be defined elsewhere in the Lease):

       "ADA" means the Americans with Disabilities Act of 1990, as amended, 42 U.S.C.
12.101, et seq.

        "Affiliate" means as applied to a person or entity, any other person or entity directly or
indirectly controlling, controlled by, or under COJmnon control with, that person or entity.

        "Annual Fixed Renf' means the annual fixed rent payable under this Lease, as set forth
in Section 5.2.

      "Authorized Institution" means a bank, savings and loan institution, trust or insurance
company, real estate investment trust, pension, welfare or retirement fund, acting either in its
own capacity or as a trustee.

      "Code" means the Internal Revenue Code of 1986, as the same may be amended or
supplemented, and the rules and regulations promulgated thereunder.

          "Commencement Date" is defined in Section 4.1.

          "Construction Term" is defmed in Section 4.1.
                                                 I
 DB04/0503816.0339/8130936.5
             Case 21-10474-MFW            Doc 273-2       Filed 04/07/21      Page 8 of 177



       "CPF' means
       "CPT'   means the Consumer
                          Consumer Price Index for  for all
                                                        all Urban
                                                            Urban Consumers,
                                                                    Consumers, U.S.
                                                                               U.S. City
                                                                                    City Average,
                                                                                         Average,
published by the Bureau of
                         of Labor Statistics
                                   Statistics of
                                              of the United States
                                                             States Department
                                                                    Department of
                                                                               of Labor (base year
1982-84= I 00), or any successor index thereto.
1982-84=100),

                          means the
        "Default Rate" means     the lesser
                                       lesser of (i) the
                                                      the per
                                                          per annum
                                                               annum interest
                                                                       interest rate from
                                                                                      from time
                                                                                              time to time
                                                                                                        time
publicly announced by Citibank, N.A., New York, New York as        as its base rate (i.e., its Prime Rate)
                                                 of interest that may lawfully be charged to
plus four percent (4%) or (ii) the highest rate of                                              to the party
then required to pay interest under this
                                      this Lease at
                                                  at the
                                                     the Default
                                                         Default Rate.   IfCitibank,
                                                                  Rate. If Citibank, N.A.
                                                                                       N .A. should cease
to publicly announce its base rate;
                               rate; the Prime Rate hereunder shall be the prime, base or reference
rate of
     of the largest bank (based on assets) in the United States which announces such rate.

      "Development Agreement' means that certain Theater Development
                                                         Development Agreement between
                    of even date herewith.
Landlord and Tenant of

        "Effective Date" is the date first above written.
        "Effective

        "Final Plans" means the final plans, drawings and specifications for the Theater Facility
as built.

         "Fiscal Tax Year" is defined in Section 6.2(a)(i).

         "Force Majeure" is defined in Article 24.

        "Govemmental Authorities"
        "Governmental      Authorities" means
                                          means all federal,
                                                      federal, state,
                                                                state, county,
                                                                        county, municipal
                                                                                 municipal and
                                                                                            and local
                                                                                                 local
departments,   commissions, boards,
departments, commissions,      boards, bureaus,
                                        bureaus, agencies
                                                 agencies and
                                                            and offices
                                                                 offices thereof,
                                                                          thereof, having
                                                                                   having or claiming
                                                                                             claiming
jurisdiction over all or any part of
                                  of the Theater Facility or the use thereof

         "Gross Receipts" is defmed
                             defined in Article 5.

         "Guarantor" shall mean Timothy League and Karrie League, jointly and severally.

       "Guaranty" means
                  means the Guaranty by and between Landlord
                                                    Landlord and Guarantor of even date
herewith.

         "Hazardous Substances" is defmed
                                   defined in Section 12.6.

         "Initial Fixed Term" is defined in Section 4.1.

        "Knowledge" means the actual
                    means the actual knowledge
                                     knowledge of Landlord without duty
                                                  Landlord without duty of inquiry
                                                                            inquiry or
investigation.

        "Laws" means
                  means all present
                             present and
                                     and future
                                          future requirements,
                                                  requirements, administrative
                                                                 administrative and judicial
                                                                                    judicial orders,
                                                                                             orders,
 laws, statutes,
 laws,  statutes, ordinances,
                  ordinances, codes,
                                codes, rules
                                       rules and
                                              and regulations
                                                    regulations of
                                                                 ofany
                                                                    anyGovernmental
                                                                          Governmental Authority,
                                                                                         Authority,
 including, but not limited to the ADA applicable to the Leased Premises.

                 Year" means
         "Lease Year"             period of twelve
                         means a period     twelve (12)
                                                    (12) full
                                                          full calendar months. The
                                                               calendar months.  The first
                                                                                       first Lease
                                                                                             Lease Year
                    first day
 shall begin on the first day of
                              ofthe calendar
                                     calendar month
                                              month following
                                                      following the Commencement
                                                                     Commencement Date, unless the
 Term commences
        c01mnences on the first
                            frrst day of
                                      of a calendar
                                           calendar month, in which case the first
                                                                                frrst Lease Year shall

                                                      2
 DB04/0503816.0339/8130936.5
             Case 21-10474-MFW          Doc 273-2        Filed 04/07/21     Page 9 of 177



begin on the
begin     the Commencement
               Commencement Date.       Each succeeding
                                 Date. Each   succeeding Lease
                                                         Lease Year
                                                               Year shall
                                                                    shall commence
                                                                          commence on the
                                                                                   on the
anniversary of
            of the first Lease Year.

                  Premises" means
        "Leased Premises"       means the the Theater
                                               Theater Facility,
                                                        Facility, the land
                                                                       land thereunder
                                                                             thereunder described
                                                                                           described on
                                                                                                      on
Exhibit A
Exhibit  A attached
            attached hereto,
                      hereto, and
                               and all
                                   all improvements,
                                        improvements, fixtures,
                                                        fixtures, appurtenances,
                                                                  appurtenances, rights,
                                                                                  rights, easements
                                                                                          easements and
privileges
privileges thereunto   belonging or
           thereunto belonging      or in            appe1iaining, and all other rights,
                                        in any way appertaining,                 rights, easements
                                                                                          easements and
privileges
privileges granted
            granted to
                     to Tenant       this Lease,
                        Tenant in this     Lease, excluding,
                                                   excluding, however,              Prope1iy as defined
                                                               however, Tenant's Property        defined
below.

         "Market Area" means the greater San Francisco, California, metropolitan area.

       "Mortgage" means any mortgage or deed of   of trust or other instrument in the nature thereof
evidencing a security interest in the Leased Premises or any part
                                                              part thereof

        "Option Periods" is defined in Section 4.2

         "Percentage Renf'
                     Rent" is defmed
                              defined in Section 5.3.

         "Plans and Specifications" is defined in the Development Agreement.

                           means any lease
       "Related Lease" means         lease between
                                           between Landlord,
                                                   Landlord, or an
                                                                an Affiliate
                                                                   Affiliate of
                                                                             of Landlord,
                                                                                Landlord, and
                                                                                          and
Tenant, or an affiliate of
                        of Tenant.

       "Renf' means
      "Rent"  means Annual Fixed Rent, Percentage Rent
                                                  Rent and
                                                       and any other charges,
                                                                     charges, expenses
                                                                              expenses or
amounts payable by Tenant under this Lease.

        "Restrictive Agreements" means those certain reciprocal easement agreements, operating
agreements, development agreements, easement agreements and/or other similar agreements and
                                                      ofthe
instruments that govern and regulate the development of     Leased Premises, including without
                                                        the Leased
limitation the
limitation the agreements
               agreements described
                          described on
                                     on Exhibit   attached hereto and by this reference made a
                                        Exhibit D attached
part hereof

         "Taxes" is defmed
                    defined in Section 6.2(a)(ii).

         "Taxes Applicable to Leased Premises" is defined in Section 6.2(a)(iii).
         "Taxes

         "Tenant's Operating
         "Tenant's Operating Covenant"
                             Covenant' is defined in Section 8.1.

       "Tenant's Operating
       "Tenant's  Operating Period"
                              Period" means
                                       means the period beginning on the Commencement
                                                                         Commencement Date
and ending on the expiration of
                             of the Term of
                                         of this Lease.

         "Tenant's Property"
         "Tenant's Property" is defined in Article 11.

         "Tenant's Signs" is defined in Section 20.2.
         "Tenant's

       "Term" and "Term of ofthis
                              this Lease"
                                   Lease" means
                                          means the initial fixed term as provided
                                                            fixed tenn    provided in Article 4
and any renewal or extension thereof
                             thereof


                                                     3
 0804/0503816.0339/8130936.5
 DB04/0503816.0339/8130936.5
            Case 21-10474-MFW              Doc 273-2         Filed 04/07/21       Page 10 of 177



                         means the theater to be located on the Leased
      "Theater Facility" means                                  Leased Premises described on
Exhibit C.

                                             ARTICLE 3.
                                             ARTICLE3.
                                         DEMISE OF PREMISES

        3.1    Demise
               Demise of Premises. Landlord
                                        Landlordhereby
                                                  hereby demises
                                                          demises and
                                                                   and leases
                                                                        leases the
                                                                                the Leased
                                                                                    Leased Premises
                                                                                           Premises
unto Tenant, and Tenant hereby leases the same from Landlord, for the consideration
                                                                            consideration and upon
the terms and conditions set forth in this Lease.

        3.2    Development Matters. All  Allmatters
                                              mattersrelated
                                                      relatedtotothe
                                                                  thedevelopment
                                                                      development and
                                                                                  and construction
                                                                                      construction
of
of the Theater Facility shall be governed by the Development Agreement.

         3.3     Landlord's Covenant.
                 Landlord's       Covenant. LandlordLandlordrepresents
                                                                represents andand warrants
                                                                                    warrants to to Tenant
                                                                                                    Tenant that:
                                                                                                              that:
(i) Landlord
(i) Landlord has    full right and lawful authority to enter into and perform Landlord's obligations
               has full                                                                               obligations
under this Lease for the Term Tenn of of this
                                         this Lease,
                                              Lease, and
                                                       and Landlord
                                                            Landlord has not suffered,
                                                                                  suffered, incurred or entered
                                                                                                           entered
into
into any
       any contracts,
            contracts, leases,
                          leases, tenancies,
                                    tenancies, agreements,
                                                 agreements, restrictions,
                                                                 restrictions, violations,
                                                                                 violations, encumbrances
                                                                                              encumbrances or
defects in title of
                 of any nature whatsoever
                                   whatsoever which materially adversely
                                                                      adversely affect
                                                                                   affect Landlord's right, title
and interest
and   interest in the
                   the Leased       Premises or the
                         Leased Premises            the fulfillment
                                                         fulfillment ofof its
                                                                           its obligations
                                                                                obligations under
                                                                                             under this
                                                                                                      this Lease;
                                                                                                            Lease;
(ii) except for any Mortgages which exist upon the Commencement
(ii)                                                           Commencement Date,  Date, Tenant's rights under
                             subject or
this Lease shall not be subject       or subordinate       any Mortgage
                                          subordinate to any     Mortgage except
                                                                             except for such
                                                                                          such subordination as
          accomplished in
may be accomplished            accordance with
                            in accordance     with the
                                                     the provisions
                                                         provisions ofof Article
                                                                          Article 21;
                                                                                   21; and
                                                                                        and (iii)
                                                                                            (iii) if Tenant fully
discharges the
discharges    the obligations
                  obligations herein
                                  herein set   forth to
                                           set forth         performed by Tenant,
                                                      to be performed          Tenant, Tenant
                                                                                         Tenant shall have and
enjoy, during
enjoy,   during the    Term of
                  the Term      of this
                                    this Lease,
                                          Lease, the
                                                   the quiet
                                                        quiet and
                                                                and undisturbed
                                                                     undisturbed possession
                                                                                    possession of the the Leased
                                                                                                           Leased
Premises
Premises freefree from
                  from interference
                           interference by by Landlord
                                               Landlord or  or any
                                                                any party
                                                                     party claiming
                                                                             claiming by,by, through
                                                                                              through or under
                                                                                                             under
Landlord but none other.

        3.4            Representations by Landlord.
                 No Representations                             Tenanthereby
                                                  Landlord. Tenant       herebyaccepts
                                                                                 accepts the
                                                                                           the Leased
                                                                                                Leased Premises
                                                                                                         Premises
       "as is,
in its "as  is, where
                where is"is" condition
                              condition as as of
                                               ofthe
                                                   theCommencement
                                                       Commencement Date.  Date. Tenant
                                                                                   Tenant acknowledges
                                                                                             acknowledges that,
                                                                                                              that,
except
except   as  herein   expressly
                     expressly    set  forth,  Landlord
                                       forth, Landlord has has   not made,   does  not  make,    and  specifically
                                                                     made, does not make, and specifically
negates
negates andand disclaims
                disclaims any any representations,
                                   representations, warranties,
                                                         warranties, promises,
                                                                       promises, covenants,
                                                                                    covenants, agreements
                                                                                                  agreements or
guaranties ofof any kind or character whatsoever, whether express or implied, oral or written, of;           of, as
to, concerning,
to,  concerning, or     with respect
                    or with    respect to,
                                         to, (i)
                                              (i) the
                                                   the value,
                                                        value, nature,
                                                                nature, quality
                                                                         quality or
                                                                                  or condition
                                                                                      condition ofof the
                                                                                                      the Leased
                                                                                                           Leased
Premises,    including, without
Premises, including,       without limitation,
                                     limitation,the the water,
                                                         water, soil
                                                                 soil and
                                                                      and geology;
                                                                           geology; (ii)
                                                                                      (ii) the
                                                                                           the suitability
                                                                                                suitability of the
Leased    Premises for
Leased Premises       for any and all activities
                                          activities and uses which may be     be conducted
                                                                                   conducted thereon;
                                                                                                thereon; (iii) the
compliance
compliance of or by the Leased Premises with any laws, rules, ordinances or regulations of                  of any
applicable governmental authority or body; (iv)        (iv) the
                                                             the habitability,
                                                                 habitability, merchantability,
                                                                               merchantability, marketability,
                                                                                                   marketability,
profitability or
profitability   or fitness
                   fitness for
                            for a particular purpose
                                                 purpose of the Leased
                                                                   Leased Premises,
                                                                            Premises, or (v)(v) any other matter
with respect to the Leased Premises, and specifically, Landlord has not made, does not make and
specifically negates and disclaims any representations or warranties regarding compliance of the
Leased
Leased Premises
           Premises withwith any
                               any environmental          protection,pollution
                                      environmental protection,          pollutionoror land
                                                                                         land use
                                                                                                use laws,
                                                                                                     laws, rules,
                                                                                                             rules,
regulations, orders or requirements, including without limitation, limitation, those pertaining to solid waste,
as defined by the U.S. U.S. Environmental
                             Environmental Protection Agency Regulations
                                                                       Regulations atat 40 C.F.R.,
                                                                                             C.P.R., Part 261, or
the disposal or existence, in or on the Premises,
                                                Premises, ofof any
                                                                any hazardous
                                                                     hazardous substances, as defined
                                                                                                  defmed by The
Comprehensive Enviromnental
                    Environmental Response
                                        Response Compensation
                                                     Compensation and and Liability Act
                                                                                     Act of 1980, as amended,
 and the regulations
          regulations promulgated
                        promulgated thereunder.
                                         thereunder. Tenant shall rely solely on its own investigation of
 the Leased
     Leased Premises
               Premises andand not on any  any information
                                                infonnation provided
                                                                provided or to be provided
                                                                                     provided by Landlord,
                                                                                                     Landlord, its
                                                                                                                 its

                                                         4
DB04/0503816.0339/8130936.5
           Case 21-10474-MFW               Doc 273-2         Filed 04/07/21       Page 11 of 177



directors, contractors, agents,
directors, contractors,  agents,employees
                                 employeesororrepresentatives.
                                                representatives. Landlord
                                                                  Landlord shall
                                                                             shall not
                                                                                   not be
                                                                                       be liable
                                                                                           liable or
bound in any
bound      any manner
                manner by byany
                             anyverbal
                                  verbalororwritten
                                             writtenstatements,
                                                      statements,representations
                                                                   representations or
                                                                                    orinformation
                                                                                        information
pertaining to the Leased Premises or the operation thereof, furnished by any party purporting to
act on behalf of Landlord.
       behalf of

                                                ARTICLE 4.
                                                ARTICLE4.
                                                  TERM

        4.1    Term. The TheConstruction
                                 ConstructionTerm
                                               Termofofthis
                                                         thisLease
                                                               Leaseshall
                                                                     shallcommence
                                                                           commence onon the
                                                                                          the Effective
                                                                                              Effective
Date and shall expire on the earlier of   (a) the date that Tenant opens for business in the Premises,
                                        of(a)
or (b) the date that is eighteen
                        eighteen (18)
                                    (18) months
                                         months after
                                                 after the
                                                       the Effective
                                                            Effective Date.
                                                                      Date. The Initial Fixed
                                                                                        Fixed Term
                                                                                               Term of
this Lease shall commence on the expiration
this                                    expiration of
                                                   of the Construction
                                                            Constmction Term (the "Commencement
Date"), and shall expire (unless extended in accordance with Article 4.2) at midnight on the last   last
day
day of the
         the month
              month that
                       that isis twenty
                                  twenty (20)
                                          (20) years
                                                years after
                                                        after the
                                                               the Commencement      Date. After
                                                                    Commencement Date.        After the
                                                                                                     the
Commencement
Commencement Date, Date, Tenant
                          Tenant and and Landlord
                                         Landlord shall
                                                   shall promptly
                                                          promptly execute
                                                                     execute a Memorandum
                                                                               Memorandum of Term
Commencement in the form fonn attached hereto as Exhibit F.

        4.2     Options to Extend.
                              Extend. Provided
                                          Provided Tenant
                                                     Tenant isis not
                                                                  not in
                                                                       in default
                                                                           default under
                                                                                    under this
                                                                                           this Lease
                                                                                                Lease and
                                                                                                       and the
default remains uncured beyond applicable cure periods, Tenant shall have the right to extend the
Term of
      of this Lease for twotwo (2)
                                (2) successive
                                     successive periods
                                                  periods of five (5) yearsyears each,
                                                                                  each, followed
                                                                                         followed by one (1)
successive   period
successive period    of forty ( 40)  months
                              (40) months      (the "Option    Periods")     from
                                                              Periods") from the    the date  upon which the
Tenn would
Term  would otherwise
               otherwise expire
                          expire upon
                                  upon thethe same
                                              same terms
                                                     terms and    conditionsas
                                                            and conditions      asthose
                                                                                    thoseherein
                                                                                           hereinspecified.
                                                                                                  specified. If
Tenant elects
Tenant   elects to  exercise its option
                to exercise      option for anyany Option
                                                    Option Period,
                                                             Period, it shall
                                                                            shall do
                                                                                  do so
                                                                                      so by
                                                                                          by giving
                                                                                              giving Landlord
                                                                                                     Landlord
written notice of
                of such election at least nine (9) months before the beginning
                                                                             begirming ofof the Option Period
for
for which   the Term
    which the   Term of this
                          this Lease
                                Lease isis to be extended
                                                  extended byby the
                                                                  the exercise
                                                                       exercise of of such
                                                                                      such option.
                                                                                            option. If
                                                                                                     IfTenant
                                                                                                        Tenant
gives such notice, the Term of  of this
                                   this Lease
                                         Lease shall
                                                 shall be
                                                       be automatically
                                                          automatically extended
                                                                             extended for the Option
                                                                                                Option Period
covered by the option so exercised without execution of      of an extension or renewal lease. Failure to
extend the Lease for any Option Period shall constitute waiver of        of any subsequent Option Periods.

        4.3      Continued Possession
                 Continued      Possession of Tenant.
                                                    Tenant. Tenant
                                                                 Tenantacknowledges
                                                                           acknowledges that that if itit does
                                                                                                          does not
                                                                                                                 not
exercise  any applicable
exercise any                  option to
                applicable option      to extend
                                          extend thethe Term
                                                        Term of this this Lease
                                                                           Lease forfor an
                                                                                        an Option
                                                                                            Option Period,
                                                                                                      Period, then
                                                                                                                then
Tenant
Tenant shall,
         shall, in addition
                    addition toto the
                                   the amounts
                                        amounts hereinafter
                                                    hereinafter setset forth,
                                                                        forth, indemnify
                                                                                indemnify andand hold
                                                                                                   hold Landlord
                                                                                                          Landlord
harmless from
harmless   from any and all damages and expenses, expenses, including
                                                              including attorneys'                  Landlord may
                                                                           attorneys' fees, that Landlord
incur by reason
incur      reason of Tenant's holding
                                   holding over
                                              over without
                                                     without thethe consent
                                                                     consent of of Landlord.
                                                                                    Landlord. In In addition,
                                                                                                     addition, any
                                                                                                                 any
holding over after the last day of  of any extension of of the Term of      this Lease shall be construed
                                                                         ofthis                   constmed to be
a month-to-month tenancy,
                     tenancy, on and  and subject to the terms
                                                            tenns ofof this Lease, terminable by either party  pmiy
        less than
on not less   than one
                    one (1)
                          (1) month's
                               month's notice,
                                          notice, with
                                                    with the
                                                          the exception
                                                                exception that
                                                                             that Annual
                                                                                   Annual Fixed
                                                                                            Fixed Rent
                                                                                                    Rent shall
                                                                                                            shall be
increased to
increased          one hundred
            to (i) one  hundred twenty-five
                                    twenty-five percent
                                                   percent (125%)
                                                             (125%) (if such holdover
                                                                                   holdover by    Tenant is done
                                                                                              by Tenant
with Landlord's written
                   written consent),
                             consent), oror (ii)
                                             (ii) one
                                                  one hundred
                                                      hundred fifty percent (150%)(150%) (if(if such holdover by
Tenant is without Landlord's consent)
                                   consent) of of the
                                                  the Annual
                                                      Annual Fixed Rent that existed existed for the year prior to
the expiration      the then current
     expiration of the                   Term. Except
                               current Term.       Except inin the
                                                                the case
                                                                    case of
                                                                          ofdefault,
                                                                               default, Tenant
                                                                                        Tenant shall
                                                                                                 shall have thirty
(30) days after such notice of      termination by either party to remove Tenant's Property,
                                 oftennination                                                  Property, and any
of Tenant's
    Tenant's Property
               Property notnot so
                                so removed
                                     removed shall
                                                 shall be deemed
                                                            deemed abandoned.
                                                                       abandoned. TenantTenant shall
                                                                                                 shall repair
                                                                                                         repair any
                                                                                                                 any
structural damage
            damage to to the Theater
                              Theater Facility
                                        Facility caused
                                                   caused byby the
                                                                 the removal
                                                                     removal of  of Tenant's
                                                                                    Tenant's Property
                                                                                               Property or or any
                                                                                                              any of
    sublessees' or licensees'
its sublessees'      licensees' property
                                  property but Tenant
                                                    Tenant shall
                                                             shall not be required
                                                                              required to patch
                                                                                            patch any
                                                                                                   any bolt holes
                                                                                                               holes
resulting from such removal.


                                                         5
DB04/0503816.0339/8130936.5
            Case 21-10474-MFW            Doc 273-2       Filed 04/07/21      Page 12 of 177



        4.4       Certain Landlord Rights on Termination for Reletting.

                (a)
                (a)       If
                          If Tenant has not exercised the applicable
                                                              applicable Option Period option to extend
                                                                                                     extend
        this Lease,
             Lease, then Landlord
                             Landlord or its agent shall thereafter have the right to enter
                                                                                          enter the Leased
                                                                                                     Leased
        Premises
        Premises at at all
                       all reasonable    times for the purpose
                            reasonable times             purpose of
                                                                  of exhibiting
                                                                     exhibiting the Leased
                                                                                      Leased Premises
                                                                                               Premises to
        others and to place upon the Leased Premises during the period commencing one hundred
        eighty (180)
               (180) days
                       days prior toto the expiration
                                           expiration of
                                                       of the
                                                          the then
                                                               then current
                                                                    current Tenn
                                                                             Term "for
                                                                                   "for sale"
                                                                                         sale" or "for rent"
        notices
        notices or signs
                     signs ofof such
                                such number
                                      number and
                                               and in
                                                    in such
                                                        such locations
                                                              locations as
                                                                         as Tenant
                                                                             Tenant reasonably
                                                                                     reasonably approves.
                                                                                                  approves.
        Tenant hereby waives all notice to vacate upon the expiration or other termination           of this
                                                                                        tennination of
        Lease.

                (b)
                (b)     Upon the expiration
                                   expiration or earlier termination
                                                         termination of this Lease, Tenant shall, shall, at
        the option of
                    of Landlord, transfer to and relinquish to Landlord or Landlord's nominee and
        reasonably    cooperate with
        reasonably cooperate     with Landlord
                                       Landlord oror Landlord's
                                                     Landlord's nominee
                                                                     nominee inin connection     with the
                                                                                   connection with      the
        processing
        processing byby Landlord
                         Landlord oror such
                                       such nominee
                                             nominee of allall licenses,
                                                                 licenses, other
                                                                           other than
                                                                                  than liquor
                                                                                         liquor licenses,
                                                                                                 licenses,
        operating   permits, and
        operating pennits,   and other
                                   other governmental
                                         governmental authorizations
                                                         authorizations and and all
                                                                                 all assignable
                                                                                      assignable service
                                                                                                   service
        contracts,        may be necessary or appropriate for the operation by Landlord or such
        contracts, which may
        nominee
        nominee of the Leased
                          Leased Premises;     provided that
                                   Premises; provided     that the
                                                                the costs
                                                                     costs and
                                                                            and expenses
                                                                                 expenses of any such such
        transfer or the processing of any such application shall be paid
                                                                       paid by Landlord
                                                                                Landlord or Landlord's
        nominee.
        nommee.

                                              ARTICLE 5.
                                              ARTICLES.
                                                RENT

       5.1    Payment
               Payment of Rent.
                            Rent. Tenant
                                    Tenantshall
                                             shalltimely
                                                    timely pay
                                                            pay all
                                                                 all Rent
                                                                      Rent due
                                                                            due under
                                                                                 under this
                                                                                        this Lease
                                                                                             Lease to
Landlord by check or electronic transfer
Landlord                         transfer payable
                                          payable to
                                                   to Landlord
                                                       Landlord at Landlord's address
                                                                                 address first written
above until Tenant receives other written instructions from Landlord.

        5.2     Annual Fixed Rent; Escalation. Tenant   Tenant shall
                                                                shall pay
                                                                      pay Landlord,
                                                                           Landlord, during
                                                                                     during the Term of
this Lease, the Annual Fixed Rent for each Lease Year, payable in equal monthly installments on
or before the first day of                 month, in
                        of each calendar month,     in advance
                                                        advance during
                                                                 during such
                                                                         such Lease
                                                                              Lease Year.
                                                                                     Year. If
                                                                                           If the Annual
Fixed Rent is payable for a fraction    of a month, the amount payable shall be a pro rata share of
                              fi:action of                                                          of a
full
full month's rent. The
                     TheAnnual
                         Annual Fixed
                                   Fixed Rent
                                          Rent shall
                                                 shall be
                                                       be prorated
                                                          prorated for any partial
                                                                            partial Lease
                                                                                    Lease Year.
                                                                                          Year. Annual
                                                                                                  Annual
Fixed Rent under this Lease shall be as follows:
                                            follows:

                (a)
                (a)    From
                       From the
                              the Effective
                                   Effective Date
                                             Date through
                                                   through the
                                                           the end
                                                               end of
                                                                    ofthe
                                                                        theConstruction
                                                                            Construction Term,
                                                                                         Term,
         Variable   Rent calculated
         Variable Rent               in accordance
                         calculated in   accordance with
                                                     with Section
                                                          Section 2.2(a)
                                                                   2.2(a) of
                                                                           ofthe
                                                                              theDevelopment
                                                                                  Development
         Agreement.

                (b)
                (b)   From the end of
                                   of the Construction Term through the fifth Lease Year, One
         Million One Hundred
                     Hundred Thirteen Thousand Dollars
                                                 Dollars ($1,113,000.00)
                                                         ($1,113,000.00) per year
                                                                              year ($92,750.00
                                                                                    ($92,750.00
         per month).

                  (c)
                  (c)     On the first day of
                                            of the
                                                the sixth,
                                                    sixth, eleventh
                                                           eleventh and
                                                                      and sixteenth
                                                                          sixteenth Lease
                                                                                    Lease Years and the
         first day of
                    of each Option Period, ifif exercised (each an "Escalation Date"), Annual Fixed
         Rent
         Rent shall
                shall be increased   to an amount,
                          increased to     amount, perper annum,    equal to
                                                           armurn, equal   to the
                                                                              the sum
                                                                                  sum of
                                                                                       of (i)
                                                                                          (i) the
                                                                                               the Annual
                                                                                                   Annual
         Fixed
         Fixed Rent payable during the immediately
                                            immediately preceding       Lease Year,
                                                            preceding Lease    Year, plus
                                                                                     plus (ii)
                                                                                          (ii) an amount
                                                                                                   amount
         equal
         equal to the Annual
                        Annual Fixed
                                 Fixed Rent
                                        Rent payable
                                              payable during
                                                        during the
                                                                the immediately
                                                                     immediately preceding
                                                                                   preceding Lease
                                                                                               Lease Year
                                                      6
DB04/05038l6.0339/8l30936.5
DI304/0503816.0339/8130936.5
            Case 21-10474-MFW              Doc 273-2         Filed 04/07/21      Page 13 of 177



        multiplied by the Percentage Escalator. The "Percentage Escalator" shall be the lesser of
        (A) ten percent (10%) or (B) three (3)   (3) times the percentage
                                                                 percentage increase in the CPI
                                                                                              CPI between
                 in effect
        the CPI in  effect during
                            during the
                                     the first
                                          first month
                                                month of ofthe
                                                            the then-current
                                                                 then-current Lease
                                                                                Lease Year and the same
                                                                                                     same
               five years earlier.
        month five         earlier. Annual Fixed Rent, as increased on each Escalation Date, shall
        remain in
        remain                      following five
                in effect for the following     five (5)
                                                       (5) Lease
                                                           Lease Years
                                                                  Years until
                                                                         until the
                                                                                the succeeding
                                                                                     succeeding Escalation
                                                                                                Escalation
        Date or expiration of the Tenn of  of this Lease, as applicable.

        5.3    Percentage     Rent. InInaddition
               Percentage Rent.             addition totothe
                                                           theAnnual
                                                                Annual Fixed
                                                                         Fixed Rent,
                                                                                 Rent, Tenant
                                                                                         Tenant shall
                                                                                                 shall pay
                                                                                                        pay
Landlord as percentage rent (the "Percentage Renf') Rent") an amount for each Lease Year equal to six
percent (6%) (the "Percentage Rate") of   of the Gross Receipts (defined below) for such Lease Year
    excess of
in excess  of an
              an amount
                  amount (the            Amount') equal
                           (the "Base Amount")        equal to        quotient obtained
                                                              to the quotient   obtained by dividing
                                                                                              dividing the
Annual Fixed
Annual   Fixed Rent
                Rent payable
                      payable for
                                for such
                                     such Lease
                                           Lease Year
                                                   Year byby the
                                                              the Percentage
                                                                   PercentageRate.              purpose of
                                                                               Rate. For the purpose
computing
computing thethe Percentage
                 PercentageRentRent for
                                      for the
                                          the first
                                               first Lease
                                                     Lease Year,
                                                              Year, the
                                                                     the Gross
                                                                         Gross Receipts
                                                                                 Receipts for
                                                                                            for the partial
                                                                                                    partial
calendar month
calendar  month preceding
                  preceding the
                              the first
                                  first Lease
                                        Lease Year
                                                Year shall
                                                      shall be included
                                                                 included in              Receipts for the
                                                                           in the Gross Receipts
first
first Lease Year. Within
      Lease Year.   Within sixty
                             sixty (60)
                                    (60) days
                                         days following
                                                following thethe end
                                                                  end of
                                                                       ofeach
                                                                          each Lease
                                                                                Lease Year,
                                                                                       Year, Tenant
                                                                                              Tenant shall
                                                                                                       shall
furnish Landlord with a statement, verified by a corporate officer of     of Tenant, showing the amount
of Gross
of  Gross Receipts
           Receipts for the
                         the preceding
                               preceding Lease
                                            Lease Year,
                                                    Year, which
                                                            which statement
                                                                    statement shall
                                                                               shi!ll be
                                                                                      be accompanied
                                                                                          accompanied by
Tenant's
Tenant's payment
          payment of
                   ofPercentage Rent, if   if any is due.

                 (a)
                 (a)      Landlord shall have the right, not more often than once each year, to audit        audit
         Tenant's records ofof Gross
                                Gross Receipts,
                                       Receipts, but only only for
                                                                for the
                                                                    the purpose
                                                                         purpose of ofascertaining
                                                                                       ascertaining the amount
                                                                                                          amount
         of the Gross
         of      Gross Receipts
                         Receipts during
                                    during the
                                            the preceding
                                                 preceding LeaseLeaseYear.       Such audit
                                                                        Year. Such      audit shall
                                                                                              shall be made
                                                                                                         made on
         behalf
         behalf of Landlord
                     Landlord by by a certified    public accountant
                                        certified public      accountanttotobe   be selected
                                                                                     selectedby by Landlord.
                                                                                                   Landlord. If
         Landlord    wishes to
         Landlord wishes      to audit
                                 audit Tenant's
                                        Tenant's records
                                                    records for any any Lease
                                                                         Lease Year,
                                                                                  Year, Landlord
                                                                                          Landlord shall
                                                                                                     shall notify
                                                                                                            notify
                 and proceed with such audit within twelve (12) months after the end of
         Tenant and                                                                                  of the Lease
         Year in question.    Should Landlord
                  question. Should    Landlord fail
                                                  fail to
                                                        to exercise
                                                            exercise the
                                                                      the right
                                                                          right to
                                                                                 to audit
                                                                                    audit the records
                                                                                               records of
                                                                                                        of Tenant
         within twelve (12) months
                                months after the end of   of any
                                                              any Lease
                                                                  Lease Year, then Landlord
                                                                                        Landlord shall have no
         further right to
         further right  to audit the records of of Tenant for such Lease Year, and Tenant's statement   statement
         of Gross Receipts
         of        Receipts forfor such Lease
                                         Lease Year
                                                 Year shall
                                                         shall conclusively
                                                               conclusivelybe   be deemed
                                                                                    deemedtoto bebe correct.
                                                                                                    correct. Any
         such audit
         such  audit byby Landlord
                           Landlord shall
                                       shall bebe atat Landlord's
                                                        Landlord's own ownexpense,
                                                                              expense, except
                                                                                          except as
                                                                                                  as hereinafter
                                                                                                      hereinafter
         provided.   If any  such   audit discloses    that  Tenant  has  understated
         provided. If any such audit discloses that Tenant has understated the Gross     the Gross   Receipts  for
         such
         such Lease     Year by
               Lease Year      by more
                                   more than
                                          than three
                                                 three percent
                                                          percent (3%)
                                                                    (3%) andand Landlord
                                                                                  Landlord is is entitled  to any
                                                                                                 entitled to   any
         additional Percentage Rent as a result of     of such understatement, then Tenant shall promptly
                  Landlord the
         pay to Landlord     the cost
                                  cost of such audit.
                                                  audit. Tenant
                                                             Tenant shall,
                                                                      shall, in
                                                                              in any
                                                                                  any event,
                                                                                       event, pay
                                                                                               pay Landlord
                                                                                                    Landlord the
         amount of any deficiency in Percentage Rent.

                 (b)
                 (b)           tenn "Gross Receipts" shall mean:
                          The term                              mean: (i) the entire
                                                                                entire amount
                                                                                        amount of
                                                                                                of the price
         charged,   whether wholly
         charged, whether      wholly or
                                      or partially
                                           partially in
                                                      in cash
                                                         cash or on credit,
                                                                     credit, or
                                                                              or otherwise,
                                                                                 otherwise, for all
                                                                                                  all goods,
                                                                                                      goods,
         wares,
         wares, merchandise
                  merchandise and  and chattels
                                        chattels ofof any
                                                       any kind
                                                             kind sold,
                                                                   sold, leased,
                                                                           leased, licensed
                                                                                     licensed or
                                                                                               or delivered
                                                                                                   delivered
                                                                admission tickets and concession items),
         (specifically including without limitation theater admission
         and all charges for services sold or performed in, at, upon or from any part of       of or through
                  of the Leased
         the use of       Leased Premises
                                   Premises or any part thereof by Tenant or any      any other party,
                                                                                                party, or by
         means ofof any mechanical or other vending device (other than pay telephones, and those
                          other similar
         soft drink and other    similar vending
                                          vending devices
                                                    devices operated
                                                              operated primarily
                                                                        primarily for the convenience
                                                                                             convenience of
                    employees); and
         Tenant's employees);          (ii) all gross income
                                  and (ii)              income of
                                                                of Tenant and any other party from any
         operations in,
         operations   in, at,          from the
                          at, upon or from    the Leased
                                                   Leased Premises
                                                            Premises which are neither
                                                                                    neither included
                                                                                            included in nor
         excluded from Gross Receipts by other provisions of       of this Lease, but without
                                                                                        without duplication.
                                                                                                duplication.
                                                         7
DB04/0503816.0339/8130936.5
D1304/0503816.0339/8130936.5
            Case 21-10474-MFW               Doc 273-2         Filed 04/07/21         Page 14 of 177



        Should  Tenant enter
        Should Tenant   enter into
                               into any
                                    any "four-wall" deals or rent one or more
                                        "four-wall" deals                  more theaters
                                                                                theaters for
                                                                                         for special
                                                                                             special
        events such as
        events such  as a rally,
                           rally, fashion
                                  fashion show,
                                          show, speech
                                                 speech or the like,
                                                                 like, the
                                                                       the Gross
                                                                           Gross Receipts
                                                                                  Receipts shall
                                                                                            shall be
        deemed  the rental received
        deemed the          received by Tenant
                                         Tenant and
                                                and shall not include
                                                               include monies,
                                                                        monies, if any,
                                                                                   any, received
                                                                                        received by
        the sponsor of
                    of the event.

                 Gross Receipts
                        Receipts shall not include,
                                                include, or ifif included, there shall be deducted (but only
        to the extent they have been included),
                                            included), asas the
                                                             the case may be,
                                                                            be, (i)
                                                                                 (i) the net amount
                                                                                              amount of cash or
        credit  refunds upon
        credit refunds     upon Gross
                                  Gross Receipts,
                                          Receipts, where
                                                       where thethe merchandise
                                                                     merchandisesold soldoror some
                                                                                               some part
                                                                                                       part of
                                                                                                             of itit is
        returned by
        returned   by the purchaser to   to and accepted by Tenant (but not     not exceeding
                                                                                     exceeding in any any instance
                                                                                                           instance
        the selling price of the item in question); (ii) the amount of       of any sales tax, use tax or retail
        excise tax which is imposed
                                imposed by any   any duly
                                                     duly constituted
                                                            constituted governmental
                                                                         governmental authority directly on
        sales
        sales and
               and which
                    which is added
                                added to the the selling
                                                  selling price
                                                           price (or
                                                                   (or absorbed    therein) and
                                                                       absorbed therein)      and isis paid
                                                                                                       paid to the
        taxing authority
        taxing   authorityby   by Tenant
                                   Tenant (but (but not
                                                     not anyany vendor
                                                                  vendor of of Tenant);
                                                                                Tenant); (iii)
                                                                                            (iii) exchanges
                                                                                                   exchanges of      of
        merchandise between the Leased Premises and other theaters of              of Tenant or its Affiliates to
        the extent the same are made solely for the convenient operation ofTenant's    of Tenant's business and
        not for the purpose of  of depriving Landlord of    of the benefit of
                                                                            of Gross Receipts;      (iv) returns
                                                                                        Receipts; (iv)    returns of of
        merchandise
        merchandise to   to shippers,
                             shippers, suppliers
                                          suppliers or or manufacturers;
                                                          manufacturers;(v)   (v) proceeds
                                                                                   proceedsfrom fromthe the sale
                                                                                                             sale of
        Tenant's Property;
                   Property; (vi)
                               (vi) discount
                                     discount sales to Tenant's
                                                          Tenant's employees
                                                                     employees of ofmerchandise
                                                                                      merchandise not intended
                                                                                                           intended
             resale; (vii)
        for resale;  (vii) all receipts
                               receipts or proceeds from Tenant's financing;
                                                                           fmancing; (viii) gift certificates or
        like
        like vouchers     until the
              vouchers until    the time
                                      time they have been converted          into a sale or redemption
                                                                 converted into               redemption at   at the
        Leased Premises;
        Leased   Premises; (ix)
                              (ix) income,
                                    income, revenues,
                                               revenues, receipts
                                                            receipts or proceeds
                                                                         proceeds from Tenant's investment
                                                                                                        investment
        of
        of any funds in a deposit institution; separately stated interest and service charges; credits
        or refunds    made to customers;
            refunds made         customers; (x) (x) all federal
                                                        federal state, county and and city sales taxes
                                                                                                    taxes or other
        similar taxes; (xi) all occupational taxes, use taxes and other taxes which must be paid by
        Tenant
        Tenant or collected
                      collected byby Tenant,
                                        Tenant, by whatever
                                                      whatever namename they are are known
                                                                                      known or  or assessed,
                                                                                                     assessed, and and
        regardless
        regardless of of whether
                          whether or  or not
                                          not they
                                               they are
                                                      are imposed
                                                           imposed under
                                                                       under any
                                                                               any existing
                                                                                     existing oror future
                                                                                                    future orders,
                                                                                                             orders,
        regulations,   laws or ordinances; and (xii) agency
        regulations, laws                                    agency commissions
                                                                      commissions paid to independent
                                                                                                independent third
                                                                                                                third
        parties for
        parties  for selling tickets
                              tickets and surcharges
                                             surcharges in excess of   of the standard ticket price for tickets
        purchased by
        purchased    by use
                         use of
                              of credit cards, but only to the   the extent
                                                                     extent such
                                                                             such commissions
                                                                                    commissions or surcharges
                                                                                                         surcharges
        are actually remitted to independent third parties.pmiies.

                 (c)
                 (c)    During
                        During Tenant's
                                  Tenant's Operating
                                            Operating Period,
                                                       Period, Tenant
                                                                Tenant shall
                                                                          shall operate
                                                                                operate the the Leased
                                                                                                 Leased
         Premises in a first-class manner, fully stocked and staffed with trained personnel in order
         to maximize
            maximize Tenant's Gross Receipts.
                                        Receipts. Notwithstanding
                                                    Notwithstanding the
                                                                     the foregoing,
                                                                          foregoing, it is
                                                                                         is understood
                                                                                             understood
         and
         and agreed by Landlord that Tenant has made no   no representation
                                                             representation of
                                                                             of any kind whatsoever
                                                                                             whatsoever
         as to the
               the minimum
                    minimum or maximum
                                  maximum amount
                                             amount of Gross
                                                        Gross Receipts   which will
                                                               Receipts which    will be
                                                                                      be made
                                                                                           made in the
         Leased   Premises during
         Leased Premises     during any
                                    any Lease
                                         LeaseYear
                                                Year of
                                                      of the
                                                         the Tenn
                                                             Term of
                                                                   of this
                                                                       this Lease  nor are there
                                                                            Lease nor         there any
                                                                                                    any
         assurances that Percentage Rent shall be generated.

                 (d)
                 (d)     Landlord agrees
                                    agrees not to divulge to any
                                                              any party the amount of   of Gross Receipts
         made by Tenant inthe
                            in·theLeased
                                   Leased Premises,
                                          Premises, except
                                                     except to
                                                             to the
                                                                 the taxing
                                                                      taxing authorities
                                                                              authorities with authority to
         inquire  therein; to Landlord's
         inquire therein;      Landlord's accountants,
                                           accountants, attorneys,
                                                        attorneys, consultants      and employees;
                                                                       consultants and               to an
                                                                                         employees; to
         existing
         existing or bona fide
                             fide prospective
                                  prospective mortgagee
                                              mortgagee or bona fide   fide prospective
                                                                            prospective purchaser
                                                                                          purchaser of the
         Leased    Premises; or
         Leased Premises;      or in connection  with any action
                                     connection with         action to to collect
                                                                           collect Percentage
                                                                                   Percentage Rent
                                                                                                Rent from
                                                                                                      from
         Tenant.



                                                          8
DB04/0503816.0339/8130936.5
           Case 21-10474-MFW                 Doc 273-2        Filed 04/07/21        Page 15 of 177



                                                 ARTICLE 6.
                                                 ARTICLE6.
                                                 EXPENSES

       6.1     Payment
                Payment of Expenses.
                              Expenses. InInaddition
                                               additiontotoTenant's
                                                             Tenant'sobligation
                                                                       obligation to pay
                                                                                     pay Rent
                                                                                          Rent to
                                                                                                to
Landlord under
Landlord  under this  Lease, Tenant shall timely pay all
                 this Lease,                           all operating
                                                           operating expenses,
                                                                     expenses, maintenance
                                                                                maintenance costs,
governmental charges,
               charges, capital expenditures, and any other expenses related to the ownership and
operation of
          of the Leased Premises, whether or not specifically mentioned in this Lease.

        6.2      Tenant's Real Estate Taxes.

              (a)             As used
                              As used in
                                       in this
                                           this Article,
                                                 Article, the
                                                           the following
                                                                following terms
                                                                           tenns shall
                                                                                  shall have
                                                                                        have the
                                                                                              the following
                                                                                                   following
        meanings:
        meanmgs:

                         (i)
                         (i)    "Fiscal Tax Year"
                                               Year" means the twelve (12) month period established
                 as the real
                 as     real estate
                             estate tax
                                     tax year
                                          year by
                                                by the
                                                    thetaxing
                                                        taxing authority
                                                                authority having
                                                                           having jurisdiction
                                                                                   jurisdiction over the
                 Leased Premises.

                           (ii)
                           (ii)                 means all
                                    "Taxes" means         all ad ad valorem
                                                                      valorem taxes
                                                                                  taxes andand assessments
                                                                                                 assessments and  and
                  governmental charges
                  governmental      charges (including
                                              (including sewer
                                                            sewer charges),
                                                                    charges), general
                                                                                 general or special,
                                                                                               special, ordinary or
                  extraordinary,    foreseen or unforeseen,
                  extraordinary, foreseen         unforeseen, of any kind or nature   nature whatsoever, whether
                  imposed by any Governmental Authorities, which are levied on or charged against
                  the Leased
                       Leased Premises,
                                 Premises, the Theater Facility,         Tenant's Property,
                                                             Facility, Tenant's                  the real estate on
                                                                                     Property, the
                  which the Theater Facility is located, personal property or rents,       rents, or on the right or
                  privilege ofleasing                      collecting rents thereon, and any other taxes and
                              of leasing real estate or collecting
                  assessments attributable
                  assessments      attributabletoto the
                                                     the Leased
                                                          Leased Premises
                                                                     Premisesor   or its
                                                                                      its operation
                                                                                          operation oror any
                                                                                                          any tax
                                                                                                               tax or
                  assessment or
                  assessment       or governmental
                                      governmentalcharge  chargeimposed
                                                                     imposedororcollected
                                                                                      collectedininlieulieuofof or  in
                                                                                                                or in
                  substitution
                  substitution forfor any
                                       any such
                                             such tax,
                                                   tax, assessment
                                                          assessment or    orgovernmental
                                                                               governmental charge,
                                                                                                 charge, including
                                                                                                            including
                  without limitation all special
                                             special assessments,
                                                      assessments, impact fees, development fees,        fees, traffic
                  generation fees,
                  generation     fees, parking
                                        parking fees
                                                 fees in   respect of any Fiscal
                                                        in respect              Fiscal Tax
                                                                                         Tax Year
                                                                                              Year falling
                                                                                                     falling wholly
                                                                                                               wholly
                  within the Term of   of this Lease   and   a pmtion
                                                               portion ofof  any  real  estate taxes  so  imposed   in
                  respect
                  respect of any Fiscal Tax Year falling falling partly within and partly without the Term
                  of
                  of this Lease, equal to the proportion which the number of            of days of
                                                                                                 of such Fiscal Tax
                  Year falling    within the
                         falling within    the Term
                                                Term of this
                                                           this Lease     bears to
                                                                  Lease bears    to the total number
                                                                                                number of daysdays of
                  such Fiscal
                  such   Fiscal Tax
                                  Tax Year;
                                         Year; excluding,
                                                excluding, however,
                                                                however, anyany income,
                                                                                   income, franchise,
                                                                                              franchise, corporate,
                                                                                                           corporate,
                  capital levy,
                  capital   levy, capital
                                   capital stock,
                                            stock, excess
                                                    excess profits,
                                                               profits, transfer,
                                                                         transfer, revenue,
                                                                                     revenue, estate,
                                                                                                estate, inheritance,
                                                                                                         inheritance,
                  gift,
                  gift, devolution
                         devolution or   or succession
                                             succession tax tax payable
                                                                  payable by  by Landlord
                                                                                   Landlord or  or any
                                                                                                    any other
                                                                                                           other tax,
                                                                                                                  tax,
                   assessment, charge or levy upon the Rent payable hereunder by Tenant, except to
                  assessment,
                                                assessment, charge
                  the extent any such tax, assessment,           charge or levy is imposed
                                                                                       imposed in substitution for
                   any ad valorem tax or assessment.

                         (iii)
                         (iii)   "Taxes Applicable
                                 "Taxes Applicable to Leased Premises" means an amount equal to
                  the Taxes levied against the land and improvements within the Leased Premises.

                 (b)     Tenant shall pay the Taxes
                                               Taxes Applicable
                                                       Applicable to the Leased
                                                                          Leased Premises directly to
         the appropriate  taxing authorities
             appropriate taxing  authorities prior
                                             prior to
                                                   to their
                                                      their delinquency.
                                                            delinquency. Tenant shall have the right
         (but shall not be obligated) to contest the Taxes Applicable to the Leased Premises or the
         validity thereof
         validity thereof by  appropriate legal
                           by appropriate  legal proceedings
                                                  proceedings oror in
                                                                   in such
                                                                      such other manner as
                                                                           other manner as itit deems
                                                                                                deems

                                                          9
DB04/0503816.0339/8130936.5
            Case 21-10474-MFW              Doc 273-2         Filed 04/07/21       Page 16 of 177



        suitable,  and Landlord
        suitable, and             shall join
                       Landlord shall   join in
                                             in such contest,   protest or proceeding,
                                                      contest, protest       proceeding, butbut at
                                                                                                at Tenant's
        sole cost and
        sole        and expense.
                        expense. Landlord
                                   Landlord shall
                                              shall not,
                                                    not, during
                                                          dming the
                                                                  the pendency
                                                                       pendency of of such legal or other
                                                                                                       other
        proceeding or contest, pay or discharge any TaxesTaxes on the Leased Premises,
                                                                                  Premises, or tax lien or
        tax title pertaining  thereto, provided
                  pertaining thereto,  providedLandlord
                                                  Landlordmaymaydo  dososo in
                                                                            in order
                                                                               order to
                                                                                      to stay
                                                                                         stay aa sale
                                                                                                 sale of the
        Leased Premises through foreclosure of a tax lien thereon. Any refund obtained by
        Leased   Premises   tln·ough  foreclosure  of a  tax  lien  thereon.    Any    refund  obtained
        Tenant shall be paid first to Tenant to the extent of of its costs and
                                                                            and expenses of of such contest
        and on account of
        and               of any
                              any portion of
                                           of the
                                              the Taxes
                                                  Taxes soso refunded
                                                              refunded which was previously
                                                                                        previously paid
                                                                                                    paid by
        Tenant.

      6.3    Restrictive Agreements.
                         Agreements. TheTheLeased
                                             LeasedPremises
                                                     Premises are
                                                               aresubject
                                                                   subject to
                                                                            to the
                                                                                theRestrictive
                                                                                    Restrictive
Agreements.
Agreements. Landlord
            Landlord and
                     and Tenant
                         Tenant hereby
                                hereby agree
                                       agree as follows:
                                                follows:

               (a)      Landlord will
                        Landlord   will not approve
                                            approve or agree to any
                                                                 any amendment
                                                                     amendment of
                                                                                of the Restrictive
                                                                                       Restrictive
        Agreements    which materially
        Agreements which       materially derogates
                                          derogates the
                                                     the rights
                                                         rights enjoyed
                                                                enjoyed by Tenant
                                                                            Tenant thereunder
                                                                                    thereunder or
        increases
        increases the  liabilities of
                   the liabilities    Tenant without
                                   of Tenant  without Tenant's
                                                       Tenant's prior consent, which
                                                                prior consent, which shall
                                                                                      shall not
                                                                                            not be
        unreasonably withheld.

                (b)
                (b)     Landlord hereby
                        Landlord      hereby agrees
                                                  agrees toto use
                                                               use commercially
                                                                     commercially reasonable
                                                                                      reasonable efforts,    at
                                                                                                    efforts, at
                  expense, to
        Tenant's expense,     to enforce
                                  enforce the the cross-easement
                                                   cross-easement rights,
                                                                     rights, operating
                                                                             operating covenants
                                                                                         covenants and other
                                                                                                          other
        rights contained in the Restrictive Agreements
                                                  Agreements on on Tenant's behalf
                                                                              behalf to the extent fee simple
        ownership
        ownership isis required
                       required to to enforce
                                       enforce such      rights, and
                                                   such rights,  and if Landlord
                                                                         Landlord fails
                                                                                    fails to proceed
                                                                                             proceed with its
        reasonable   efforts to
        reasonable efforts   to enforce     said rights
                                 enforce said      rights on Tenant's behalf
                                                                        behalf within thirty (30) days after
        notice
        notice thereof from tenant,
                                tenant, Landlord       agrees that
                                         Landlord agrees       that Tenant
                                                                    Tenant shall
                                                                             shall have
                                                                                   have the
                                                                                          the right to enforce
                                                                                                        enforce
        said rights under the Restrictive Agreements
                                                Agreements directly and            name of and
                                                                        and in the name       and on behalf of
        Landlord if required
        Landlord       required (all(all atat Tenant's
                                                Tenant'sexpense),
                                                            expense), Landlord
                                                                        Landlord hereby
                                                                                   hereby conferring
                                                                                             confen·ing such
                                                                                                           such
        enforcement rights unto Tenant.

               (c)
               (c)     Tenant shall,
                       Tenant   shall, during
                                        during the Term   of this
                                                    Tenn of   this Lease,
                                                                   Lease, comply
                                                                           comply with
                                                                                   with and
                                                                                         and promptly
                                                                                              promptly
        perform
        perfonn each and all ofof the terms
                                      tenns and
                                             and provisions of
                                                             of the Restrictive Agreements insofar as
        they
        they relate
             relate to
                    to the
                        the Theater
                             Theater Ficility
                                        FaCility and
                                                 and the
                                                      the Leased
                                                           Leased Premises.
                                                                    Premises. Without
                                                                                Without limiting
                                                                                           limiting the
                                                                                                     the
        generality of the foregoing,
        generality         foregoing, Tenant agrees
                                                agrees to pay
                                                          pay any
                                                                any assessments,
                                                                    assessments, costs, common
                                                                                         common area
        maintenance and operating charges, lighting charges, all common area cost contributions,
        and
        and any and
                 and all
                      all other
                          other amounts
                                 amounts that
                                           that Landlord
                                                 Landlord is
                                                           is obligated
                                                               obligated to pay
                                                                            pay under
                                                                                 under the
                                                                                        the Restrictive
                                                                                             Restrictive
        Agreement.

                 (d)       Landlord     agrees to
                           Landlord agrees       to use
                                                      use commercially
                                                           commercially reasonable          efforts, at
                                                                              reasonable efforts,     at Tenant's
                                                                                                         Tenant's
         Expense,
         Expense, to to  cooperate   with  Tenant
                                           Tenant    in the  exercise   of
                                                                        of  any rights  or remedies
                                                                                       or remedies     pursuant  to
         the Restrictive Agreements the exercise of       of which Tenant reasonably believes is necessary
         or prudent with respect to the Leased Premises.              Tenant hereby
                                                        Premises. Tenant       hereby covenants
                                                                                       covenants and agrees to
         indemnify
         indemnity and  and hold
                             hold harmless      Landlord from
                                    hannless Landlord         from and
                                                                     and against
                                                                           against any
                                                                                    any and
                                                                                         and all
                                                                                               all claims,
                                                                                                    claims, costs,
                                                                                                             costs,
         demands,     losses or liabilities
         demands, losses         liabilities (including     attorneys' fees)
                                              (including attorneys'      fees) which Landlord
                                                                                        Landlord maymay suffer or
         incur
         incur by reason
                    reason ofof any failure
                                      failure by Tenant
                                                   Tenant to to pay and    perform all
                                                                      and perform    all of the
                                                                                            the tenns
                                                                                                 terms of,
                                                                                                        of, or any
         violation of
                    of or noncompliance with any of       of the covenants and agreements contained in,     in, the
         Restrictive Agreements, or any of them.   them. IfIfatat any
                                                                  any time
                                                                      time any
                                                                             any claims,
                                                                                 claims, costs,
                                                                                          costs, demands,
                                                                                                  demands, losses
         or liabilities are asserted against Landlord
                                                 Landlord by reason of     of any failure by Tenant to pay and
         perfonn all
         perform    all of the
                             the terms
                                  terms of,
                                          of, or
                                               or any
                                                   any violation
                                                         violation of of or
                                                                          ornoncompliance
                                                                              noncompliance withwith any
                                                                                                       any of the
                                                                                                                the
         covenants and
         covenants     and agreements
                            agreements contained
                                           contained in,          Restrictive Agreements,
                                                        in, the Restrictive    Agreements, Tenant
                                                                                              Tenant will,
                                                                                                        will, upon

                                                        10
DB04/0503816.0339/8130936.5
            Case 21-10474-MFW             Doc 273-2          Filed 04/07/21      Page 17 of 177



         notice
         notice from
                from Landlord,    defend any such claims,
                       Landlord, defend           claims, costs,
                                                          costs, demands,
                                                                 demands, losses
                                                                             losses or liabilities
                                                                                        liabilities at
                   sole cost
         Tenant's sole  cost and
                             and expense
                                 expense by counsel
                                            counsel reasonably acceptable
                                                                acceptable to
                                                                            to Landlord.   Landlord
                                                                               Landlord. Landlord
         will promptly provide to Tenant a copy of
                                                of any notice received by Landlord in connection
         with any Restrictive Agreement.

        6.4     Utility
                Utilitv Payments.
                         Pavrnents. Tenant
                                       Tenantshall
                                                shallpay
                                                       payall
                                                           allcharges
                                                               charges for
                                                                        forgas,
                                                                            gas, electricity,
                                                                                  electricity, water,
                                                                                               water, sewer
service and other utilities used in the Theater Facility and the Leased Premises during the Term
of this Lease, all
of              all such
                    such utilities to be
                                      be separately
                                          separately metered and to be obtained
                                                                           obtained by Tenant from the
applicable  utility  company.     Tenant   also
applicable utility company. Tenant also shall    shall  be solely responsible for
                                                            solely responsible             payment of any
                                                                                 for the payment        any
connection,  tap, hookup
connection, tap,   hookup or other fee(s)
                                      fee(s) imposed by Governmental        Authorities or
                                                            Governmental Authorities       or by
                                                                                              by any utility
company to extend, connect or continue utility service to the Leased Premises.

                                           ARTICLE 7.
                                           ARTICLE?.
                               TITLE INSURANCE; TRANSFER OF TITLE

         7.1      Leasehold Title Policy. At    Atthe
                                                    therequest
                                                        requestof ofTenant,
                                                                      Tenant, Landlord
                                                                              Landlord shall
                                                                                         shall furnish
                                                                                               furnish Tenant,
    Tenant's sole
at Tenant's   sole cost
                    cost and
                         and expense,
                              expense, aa binding commitment
                                                     connnitment for the issuance of a leasehold
                                                                                            leasehold owner's
                                                                                                        owner's
title insurance policy on the then-current policy form available available in the state in which the Leased
Premises is located, in the amount so requested by Tenant, written by a title company selected by
Landlord and reasonably acceptable
                               acceptable to Tenant, committing
                                                         committing to insure
                                                                           insure the then-present
                                                                                       then-present condition
                                                                                                      condition
of
of title to the
             the leasehold
                  leasehold estate
                             estate as
                                    as of
                                        of the
                                            the date
                                                date ofofthe
                                                          the recording
                                                               recording ofofaa memorandum
                                                                                memorandum of    of this Lease.
                                                                                                         Lease.
The acceptance
       acceptance of such
                        such commitment
                               c01mnitment or  or resulting
                                                   resulting title
                                                               title policy
                                                                      policy by
                                                                              by Tenant
                                                                                 Tenant shall
                                                                                          shall in
                                                                                                 in no
                                                                                                    no way
                                                                                                        way be
construed
construed as as a waiver of, or in in any
                                       any way
                                            way bebedeemed
                                                      deemed to  to impair,
                                                                     impair, Landlord's
                                                                              Landlord's representations
                                                                                          representations and
                                                                                                            and
warranties set
warranties    set forth
                   forth in Section 3.3.
                         in Section   3.3. ByByexecuting
                                                 executing this
                                                             this Lease,
                                                                    Lease, Tenant
                                                                            Tenant shall
                                                                                    shall be deemed
                                                                                              deemed to have
                                                                                                          have
approved andand accepted
                  accepted the
                            the status oftitle                                 connnitment. The
                                        of title as reflected in such title commitment.        The cost
                                                                                                    cost of
                                                                                                         of any
title policy and any supplemental endorsements issued to Tenant shall be borne by Tenant.

         7.2    Change of Ownership. Landlord Landlordshall
                                                         shallpromptly
                                                                promptly notify
                                                                            notifY Tenant
                                                                                    Tenant in in writing of of any
change
change in the ownership
                ownership of of Landlord's
                                  Landlord's interest
                                               interest in
                                                        in the
                                                            the Leased
                                                                  Leased Premises,
                                                                           Premises, giving
                                                                                        giving the name
                                                                                                      name and and
address
address of the new
                 new owner
                      owner and and instructions
                                     instructions regarding
                                                   regarding the payment
                                                                    payment of  ofRent,
                                                                                   Rent, provided
                                                                                            provided however,
                                                                                                        however,
that the failure to give notice ofof transfer to Tenant shall not be a default or give   give Tenant the right
to terminate
   tenninate this Lease.   In the
                   Lease. In   the event  ofany
                                   event of  any change
                                                  change in
                                                          in or
                                                              or transfer
                                                                 transfer of
                                                                           of title of
                                                                                    of Landlord in and to the
Leased Premises
         Premises or any part thereof, whether voluntary or involuntary,
                                                                     involuntary, or by act of   of Landlord or
by operation ofof Laws, Tenant shall have the right to continue
                                                             continue to paypay Rent
                                                                                 Rent toto the
                                                                                            the party-Landlord
                                                                                                party-Landlord
to which
to  which Tenant
            Tenant was
                    was making
                         making suchsuch payments
                                           payments prior
                                                      prior toto such
                                                                  such change
                                                                        change in in title  until (i) Tenant
                                                                                     title until       Tenant is
notified of
          of such change in title and given satisfactory proofproof thereof
                                                                     thereof (it being hereby agreed that a
letter from the prior
                  prior owner
                        owner of of the
                                     the Leased
                                          Leased Premises
                                                  Premises notifying       Tenant of such transfer
                                                              notifYing Tenant                 transfer andand the
name
name andand address   of the
             address of  the new
                               new owner
                                     owner will
                                              will be
                                                   be satisfactor
                                                      satisfactory proof
                                                                      proof ofofsuch
                                                                                  such change
                                                                                         change in in title),
                                                                                                       title), and
                                                                                                               and
(ii) such  new owner shall execute
     such new                  execute and deliver
                                              deliver an
                                                      an agreement
                                                           agreement in  in recordable
                                                                            recordable formform whereby
                                                                                                  whereby suchsuch
new
new owner assumes and agrees with Tenant to discharge  discharge allall obligations
                                                                        obligations of of Landlord
                                                                                          Landlord under this
Lease..
Lease.

                                   ARTICLE 8.
                                   ARTICLES.
                  TENANT'S COVENANT TO OPERATE; USE OF PREMISES

       8.1     Operating Covenant. So Solong
                                          longasasLandlord
                                                   Landlord isisnot
                                                                 notinindefault
                                                                         default under
                                                                                  under this
                                                                                         this Lease,
                                                                                              Lease,
Tenant will, except when prevented from so doing by Force Majeure or by other causes causes beyond

                                                        11
 DB04/0503816.0339/8130936.5
            Case 21-10474-MFW                Doc 273-2          Filed 04/07/21        Page 18 of 177



its
its reasonable control (including
    reasonable control (including the
                                   the unavailability
                                       unavailabilityofof film)
                                                           film) and
                                                                 and subject
                                                                     subject to
                                                                              to the provisions
                                                                                     provisions of
Article 15
Article 15 and Article 16 during Tenant's Operating
                                            Operating Period,
                                                       Period, operate
                                                                operate or cause
                                                                           cause to     operated a
                                                                                  to be operated
movie   Theater complex
movie Theater   complex inin the
                             the Theater
                                 Theater Facility
                                         Facility in
                                                  in accordance   with the
                                                     accordance with   the terms
                                                                           terms of this
                                                                                     this Article
                                                                                          Article 8
(such covenant being herein called "Tenant's
                                   "Tenant's Operating
                                              Operating Covenant").
                                                          Covenant").

         8.2     During
                 During Tenant's Operating
                                        Operating Period.
                                                      Period. During
                                                                 DuringTenant's
                                                                          Tenant'sOperating
                                                                                       Operating Period,
                                                                                                      Period, the
                                                                                                               the
Theater    Facility shall
Theater Facility     shall not
                            not be
                                 be used
                                     used for
                                            for any
                                                 any purposes
                                                       purposes except
                                                                 except (i)
                                                                          (i) primarily
                                                                               primarily as   as aa Theater
                                                                                                     Theater and
                                                                                                               and
auditorium for presentation
                  presentation of first-run
                                    first-run and special event motion pictures, revivalrevival exhibitions
                                                                                                   exhibitions of
old feature
old  feature films,
               films, and
                        and technological
                              technological successors
                                                successors thereto,
                                                             thereto, telecasts
                                                                       telecasts and and other
                                                                                            other audio-visual
                                                                                                     audio-visual
presentations,
presentations, andand for
                       for meetings
                           meetings and other other public
                                                     public presentations
                                                             presentations and
                                                                             and entertainment
                                                                                    entertainment similar
                                                                                                        similar to
entertainments    presented at
entertainments presented      at other
                                 other Alamo
                                        Alamo Drafthouse
                                                 Drafthouse Cinemas
                                                              Cinemas from
                                                                         from time
                                                                                 time to
                                                                                       to time;
                                                                                           time; (ii)
                                                                                                   (ii) for
                                                                                                        for use by
the performing arts; (iii) for television and radio broadcasts and other media      media broadcasts such as
closed-circuit exhibitions;
                exhibitions; (iv)
                               (iv) for the broadcast presentation of of concerts, sporting events, operas
and other entertainments by live perfonnance
and                                    performance or delayed broadcast or presented by other means
as new technologies or means of      of electronic
                                         electronic transmission
                                                     transmission evolve;
                                                                    evolve; (v) forfor meetings,
                                                                                       meetings, lectures
                                                                                                     lectures and
presentations
presentations of educational,     civic, charitable and
                   educational, civic,                 and other groups
                                                                 groups or entities;
                                                                             entities; (vi)
                                                                                         (vi) for the incidental
operation therein of of games and other
                                      other amusement
                                             amusement devices (electronic or otherwise);
                                                                                      otherwise); (vii) for the
                     of food,
retail sale therein of   food, beverages
                                beverages andand refreshments,
                                                  refreshments, including
                                                                 including alcoholic beverages;
                                                                                          beverages; (viii) for
the incidental sale or rental (or both) of   of video cassettes and
                                                                 and discs;
                                                                      discs; (ix)              incidental sale
                                                                               (ix) for the incidental      sale of
records, compact
records,   compact discs,
                     discs, books,   magazines, toys
                            books, magazines,                 novelties related
                                                    toys and novelties   related to the movie
                                                                                            movie industry; (x)
for
for the incidental
          incidental sale ofof other
                                other goods,
                                       goods, wares,
                                                wares, merchandise
                                                         merchandise andand services;
                                                                              services; andand (xi)
                                                                                                 (xi) such
                                                                                                        such other
                                                                                                             other
incidental lawful retail, service or entertainment
                                         entertaimnent purpose(s) which are not specifically
                                                                                        specifically prohibited
under   this Lease.
under this   Lease. Tenant
                       Tenant shall
                                 shall not
                                        not operate
                                             operate aa discount
                                                         discount theater
                                                                   theater or "second
                                                                                 "second run"run" house
                                                                                                    house on the
Leased Premises at any time during Tenant's Operating Period.

       8.3     After Tenant's
                       Tenant's Operating
                                  OperatingPeriod.
                                              Period.Following
                                                         FollowingTenant's
                                                                      Tenant'sOperating
                                                                                Operating Period,
                                                                                            Period, the
                                                                                                     the
Theater Facility,
        Facility, if used at all, may be used for
                                               for any
                                                   any lawful
                                                        lawful purpose(s)
                                                                purpose(s) which
                                                                            which are
                                                                                   are not specifically
                                                                                            specifically
prohibited under
prohibited under this
                  this Lease.    Notwithstanding anything
                       Lease. Notwithstanding     anything to thethe contrary
                                                                     contrary herein,
                                                                              herein, Tenant shall not
have the right to use
                  use the
                       the Leased
                           Leased Premises,
                                    Premises, or any part thereof,
                                                            thereof, for any
                                                                          any use or purpose
                                                                                      purpose which is
not permitted
not            by, or which
    pennitted by,      which results in aa violation
                                           violation of,
                                                      of, any
                                                           any agreement,
                                                                agreement, covenant
                                                                            covenant or restriction
                                                                                          restriction to
which the Leased Premises is subject, including the Restrictive Agreements.

        8.4                             Restrictions. Notwithstanding
                 Continuing Use Restrictions.                Notwithstanding anything
                                                                                    anything in  in this  Lease to
                                                                                                     this Lease       the
                                                                                                                   to the
contrary,
contrary, Tenant shall not have the right to use the Leased Premises, or any part thereof,             thereof, for any
use or purpose
        purpose which
                   which is is not
                                not permitted
                                     pennitted by, or   or which
                                                            which results
                                                                     results inin aa violation
                                                                                      violation of;
                                                                                                  of, any
                                                                                                       any agreement,
                                                                                                             agreement,
covenant
covenant or or restriction
               restriction to to which
                                  which the
                                          the Leased
                                               Leased Premises
                                                          Premises isis subject
                                                                           subject as as of the
                                                                                             the date of of this
                                                                                                             this Lease,
                                                                                                                   Lease,
including the Restrictive Agreements. The Leased Premises shall not be used for any use
including   the  Restrictive     Agreements.       The    Leased     Premises     shall   not   be  used    for  any
inconsistent with
inconsistent   with the
                     the customary
                          customary character
                                         character of of aa first-class
                                                            first-class retail
                                                                          retail shopping
                                                                                  shopping center.       Tenant agrees
                                                                                               center. Tenant      agrees
        pennit any
not to permit    any unlawful
                      unlawful practice
                                   practice to be be carried
                                                       carried onon at
                                                                     at or
                                                                         or committed
                                                                             committed in   in the
                                                                                                the Leased
                                                                                                      Leased Premises.
                                                                                                               Premises.
Tenant   shall not:
Tenant shall    not: (i)
                      (i)use
                           usestrobe
                                 strobeororflashing
                                             flashing or orrotating
                                                              rotating lights
                                                                         lights visible
                                                                                 visible from
                                                                                           from outside
                                                                                                   outside the
                                                                                                             the Leased
                                                                                                                  Leased
Premises
Premises or or in any
                   any signs
                         signs therefor;
                                  therefor; (ii)
                                             (ii) use,
                                                   use, sell
                                                          sell or
                                                                ordistribute
                                                                    distribute anyany leaflets,
                                                                                        leaflets, handbills,
                                                                                                    handbills, bumper
                                                                                                                 bumper
stickers,
stickers, decals,
           decals, or other
                        other such
                                 such articles
                                       articles inin the
                                                      the Leased
                                                            Leased Premises;
                                                                      Premises; (iii)
                                                                                    (iii) operate
                                                                                          operate any any loudspeaker,
                                                                                                           loudspeaker,
television set, phonograph, radio, CD player or other musical or electronic      electronic or other type of    of sound
producing    equipment or
producing equipment         or device
                                device that
                                         that can
                                               can be heard
                                                          heard outside
                                                                  outside the Leased
                                                                                  Leased Premises;
                                                                                             Premises; (iv)     bring or
                                                                                                           (iv) bring
permit
permit any
         any pet oror dog
                       dog (except
                              (except for
                                        for assistance
                                             assistance animals
                                                            animals used
                                                                       used byby handicapped
                                                                                   handicapped persons)
                                                                                                     persons) or other
                                                                                                                    other
animal, fish,
         fish, bird or other creature
                                 creature in the Leased Premises; (v) do or         or permit anything on or about
the Leased Premises
              Premises that creates
                                  creates any
                                           any noise,
                                                 noise, vibration,
                                                           vibration, litter,.   dust, dirt,
                                                                        litter; dust,    dirt, odor
                                                                                               odor or other
                                                                                                          other activity
                                                                                                                  activity
                                                           12
0804/0503816.0339/8130936.5
DB04/0503816.0339/8130936.5
              Case 21-10474-MFW                  Doc 273-2           Filed 04/07/21          Page 19 of 177



which
which may constitute
               constitute aa public
                                 public or private nuisance;
                                                         nuisance; (vi)(vi) do do or permit      anything in
                                                                                      permit anything         in or
                                                                                                                 or about
                                                                                                                     about the
Leased Premises that is pornographic, or which creates or maintains a public or private nuisance;
(vii) use or permit
(vii)          permit upon the Leased Premises anything that violates the certificates           certificates of occupancy
issued for the Leased Premises; (viii)             use or permit
                                           (viii) use      permit upon
                                                                     upon the the Leased
                                                                                   Leased Premises
                                                                                             Premises anything
                                                                                                          anything thatthat may
be dangerous to persons
                      persons or property (including
                                                  (including but but not limited
                                                                            limited to to the storage,     display or
                                                                                                storage, display      or sale
                                                                                                                          sale of
fireworks,
fireworks, or any unusual fire,     fire, explosive
                                           explosive or  or other
                                                             other damaging
                                                                      damaging or    or dangerous
                                                                                         dangerous hazards,
                                                                                                        hazards, flammable
                                                                                                                    flammable
oils, fluids,
oils,  fluids, paints,
                paints, chemicals,        fireanns, or any
                           chemicals, firearms,            any other explosive
                                                                          explosive articles
                                                                                        articles or materials
                                                                                                       materials except for
cleaning and maintenance
cleaning          maintenance materials
                                    materials used
                                                 used in compliance with applicable laws);         laws); (ix)
                                                                                                             (ix) offer within
all or any
         any part
              part ofofthe
                         the Leased
                               Leased Premises
                                          Premises any any goods
                                                            goods or  or services
                                                                           services that
                                                                                       that Landlord
                                                                                             Landlord determines,
                                                                                                           detennines, in its   its
reasonable     judgment, to
reasonable judgment,           to be inconsistent
                                       inconsistent with the image   image of   ofaafirst-class,
                                                                                      first-class, family-oriented
                                                                                                      family-oriented retailretail
development or permitpennit within all or any part of       of the Leased Premises the display,   display, sale,
                                                                                                             sale, or rental of
any item or thing which, in Landlord'sLandlord's reasonable
                                                     reasonable judgment,
                                                                    judgment, is   is pornographic
                                                                                      pornographic (including,
                                                                                                         (including, without
limitation,
limitation, anyany suggestive
                      suggestive "adult"
                                       "adult" newspaper,
                                                   newspaper, book, book, magazine,
                                                                               magazine, picture,
                                                                                               picture, representation
                                                                                                           representation or
merchandise of    of any kind, nude photographs, sexual devices, objects depicting genitalia,              genitalia, and any
similar items), provided,
                    provided, however, that this restriction shall not preclude Tenant from exhibiting
films which are widely distributed or exhibited
films                                               exhibited in other Alamo Drafthouse Cinemas;        Cinemas; (x) (x) use or
allow the Leased Premises
                        Premises to         used as a "sex," "head," or "pawn"
                                     to be used                                   "pawn" shop,
                                                                                             shop, (xi)
                                                                                                     (xi) conduct
                                                                                                           conduct or permit
in the
    the Leased
          Leased Premises
                    Premises any  any fire,
                                        fire, bankruptcy,
                                               bankruptcy, auction,          "closeout," "going
                                                                auction, "closeout,"          "going outout of business"
                                                                                                                  business" or
similar sale; (xii)     use or
                 (xii) use    or pennit
                                 permit the Leased Premises
                                                          Premises to  to be used for any warehouse operation (an
operation    engaged in
operation engaged          in the
                              the retail
                                   retail sale of of merchandise
                                                      merchandise to    to the general public,
                                                                                             public, but utilizing
                                                                                                             utilizing a "rack
 style" or
style"    or "wholesale"
              "wholesale" conceptconcept of of merchandising,
                                                 merchandising, shall   shall not     constitute a warehouse
                                                                                 not constitute         warehouse for    for this
                                                                                                                              this
 purpose); (xiii)    use or
             (xiii) use    or pennit
                              permit the Leased
                                             Leased Premises to     to be used for any assembling,
                                                                                              assembling, manufacturing,
 distilling, refming,
 distilling,  refming, smelting,
                           smelting, industrial,
                                         industrial, agricultural,        drilling or
                                                        agricultural, drilling       or mining
                                                                                         mining operation;
                                                                                                    operation; (xiv)
                                                                                                                   (xiv) use
                                                                                                                           use or
 permit the Leased
 permit        Leased Premises
                          Premises to   to be used
                                                used for anyany trailer court or mobile  mobile home
                                                                                                   home park;       (xv) use or
                                                                                                            park; (xv)
 permit
 pennit the Leased Premises to be used for any automobile       automobile body work or         or other
                                                                                                   other automotive
                                                                                                            automotive repair
 work or anyany lot or showroom
                          showroom for the sale of       of new
                                                             new or or used
                                                                       used motor
                                                                                motor vehicles;
                                                                                        vehicles; (xvi)
                                                                                                     (xvi) use or permit the
 Leased Premises to be used for any labor camp, junk yard, stockyard or animal raising operation;
 (xvii)  use or
 (xvii) use   or pennit
                  permit thethe Leased
                                 Leased Premises
                                            Premises to  to be used for  for any
                                                                               any dumping,
                                                                                    dumping, disposal,
                                                                                                  disposal, incineration
                                                                                                               incineration or
 reduction        garbage or refuse,
 reduction of garbage             refuse, other than handling
                                                           handling or reducing
                                                                             reducing such waste waste if produced
                                                                                                             produced on the
 Leased Premises
           Premises from authorized
                                authorized uses and if     if handled in a clean and    and sanitary manner; (xviii)  (xviii) use
     pennitthe
 or permit    theLeased
                   Leased Premises
                              Premises to  to be
                                               beused
                                                   used for
                                                          for any
                                                               any commercial
                                                                     connnerciallaundry
                                                                                     laundry or  or dry
                                                                                                    dry cleaning
                                                                                                          cleaning plant (but
 this shall
 this  shall not
              not be
                   be deemed
                        deemed to   to prohibit
                                         prohibit nominal
                                                     nominal supportive
                                                                 supportive facilities
                                                                                 facilities for
                                                                                              for on-site
                                                                                                   on-site service
                                                                                                              service oriented
                                                                                                                        oriented
 pickup and delivery
 pickup          delivery by the  the ultimate
                                        ultimate consumer),
                                                     consumer), laundromat,
                                                                     laundromat, veterinary
                                                                                       veterinary hospital,
                                                                                                      hospital, carcar washing
                                                                                                                        washing
 establishment,     mortuary, funeral
 establishment, mortuary,          funeral home,
                                              home, or similar service establishment;
                                                                                 establishment; (xix)(xix) use
                                                                                                             use or
                                                                                                                  or pennit
                                                                                                                     permit the
 Leased Premises
 Leased    Premises to   to be
                             be used
                                 used for any medical              dental clinic
                                                   medical or dental         clinic or offices;
                                                                                          offices; (xx)
                                                                                                     (xx) use
                                                                                                            use or permit the
 Leased Premises
           Premises to  to be used for any  any massage parlor; (xxi)    (xxi) use or permit the Leased Premises to
 be used forfor any
                 any living
                       living quarters,
                                quarters, sleeping
                                             sleeping apartments
                                                         apartments or lodging rooms;    rooms; (xxii)
                                                                                                   (xxii) useuse or
                                                                                                                  or permit
                                                                                                                     permit the
 Leased    Premises to
 Leased Premises         to be used for  for any
                                              any training
                                                    training or oreducational
                                                                    educational facility,
                                                                                     facility, including
                                                                                                 including beauty
                                                                                                               beauty schools,
                                                                                                                         schools,
 barber colleges, places of     of instruction or  or other
                                                       other operations catering primarily to students or trainees
 rather   than to
 rather than     to customers;        (xxiii) use
                     customers; (xxiii)         use oror permit
                                                         permit the the Leased
                                                                          Leased Premises
                                                                                     Premisestoto be   be used
                                                                                                            used for
                                                                                                                   for any
                                                                                                                        any flea
                                                                                                                               flea
 market, swap shop,                           primarily sells used or
                   shop, or store that primarily                          or damaged
                                                                               damaged merchandise;
                                                                                            merchandise; or (xxiv)(xxiv) useuse or
 permit the Leased Premises to be used for the exhibition of                  of any motion pictures that are marketed
     advertised as rated "X" or
 or advertised                        or any
                                          any combination
                                                combination of    of "X"s, any any motion
                                                                                     motion picture that is classified
                                                                                                                   classified as
 pornographic by Law,   Law, or any motion picture that is not rated by the Motion             Motion Picture Association
     America or aa successor
 of America               successor rating
                                        rating agency
                                                 agency due due to to sexually
                                                                       sexually explicit
                                                                                    explicit content.
                                                                                                content. Notwithstanding
                                                                                                              Notwithstanding
  anything to
  anything                         contained herein,
             to the contrary contained            herein, nothing
                                                            nothing contained
                                                                        contained in   in this
                                                                                           this Lease     shall be deemed or
                                                                                                 Lease shall

                                                                13
 DB04/0503816.0339/8130936.5
             Case 21-10474-MFW            Doc 273-2         Filed 04/07/21      Page 20 of 177



construed to
construed                              operating the Leased
           to prohibit Tenant from operating           Leased Premises
                                                                Premises consistent
                                                                            consistent with other
                                                                                             other Alamo
                                                                                                   Alamo
Draflhouse  Cinemas, including the presentation of
Drafthouse Cinemas,                                  of exhibitions and promotions which are unique
to
to the Alamo
       Alamo brand.    TheLeased
               brand The    LeasedPremises
                                     Premises shall
                                               shall bebekept
                                                         kept in
                                                               in aa clean
                                                                      clean condition,
                                                                             condition, and
                                                                                        and all
                                                                                            all health and
police regulations shall, in all respects and at all times, be fully complied with by Tenant.

        8.5     Prohibition of   Use. IfIfatatany
                              of Use.          anytime
                                                    timeduring
                                                          during the
                                                                  theTerm
                                                                       Term ofofthis
                                                                                  this Lease,
                                                                                       Lease, (i)
                                                                                                (i) any
                                                                                                    any Law
                                                                                                          Law
prohibits
prohibits the  use of
          the use  of the Theater Facility for the purposes permitted
                                                                 permitted inin Section
                                                                                Section 8.l(i)
                                                                                          8.1(i) and
                                                                                                  and (iii)
                                                                                                       (iii) of
this  Lease  (the
this Lease (the "Prohibition"),
                   "Prohibition"),   then
                                     then   immediately
                                            immediately      upon
                                                           upon    the
                                                                  the   earlier
                                                                        earlier   to
                                                                                 to  occur
                                                                                     occur  of   (a)
                                                                                                  (a) Tenant
                                                                                                       Tenant
becoming    aware of
becoming aware      of any proposed    Prohibition, or
                           proposed Prohibition,      or (b)
                                                         (b) Tenant's
                                                              Tenant's receipt
                                                                         receipt of any notice
                                                                                           notice from any
Governmental     Authorities of
Governmental Authorities      of any
                                 any Prohibition,
                                       Prohibition, Tenant
                                                      Tenant shall
                                                               shall promptly
                                                                     promptly notifY
                                                                                 notify Landlord
                                                                                         Landlord of such
fact, and Tenant
fact,     Tenant may proceed,
                        proceed, in
                                  in its
                                     its or Landlord's name,
                                                         name, and at Tenant's sole cost cost and
                                                                                               and expense,
to take such action as Tenant determines to be necessary or desirable to contest or challenge the
Prohibition. If
Prohibition.  Ifaa Prohibition
                   Prohibition should
                               should occur
                                         occur or
                                                or be
                                                   be imposed,
                                                       imposed, nothing
                                                                 nothing inin this
                                                                              this Lease
                                                                                    Lease shall
                                                                                           shall be deemed
to impair Tenant's obligations
                     obligations to comply
                                     comply with all Laws and with Article 12 of       of this Lease at any
time  during which
time during   which Tenant
                      Tenant is not
                                 not prohibited
                                       prohibited from using
                                                          using the Theater
                                                                      Theater Facility
                                                                                Facility for the
                                                                                               the purposes
                                                                                                     purposes
permitted in this Lease by the Prohibition.

         8.6     LandlordAssistance.
                 Landlord                   Landlordagrees
                             Assistance.Landlord      agreestotoexecute,
                                                                 execute,without
                                                                           without cost
                                                                                    cost to
                                                                                          to Landlord,
                                                                                             Landlord, such
customary applications,
customary    applications, consents
                               consentsand
                                         and other   instruments as
                                               other instruments        are required
                                                                     as are  required by by Governmental
                                                                                              Governmental
Authorities to permit the operation of the Theater Facility as    as pennitted
                                                                      permitted by this Lease,
                                                                                          Lease, soso long as
such
such applications,     consents or
       applications, consents     or other
                                     other instruments
                                            instrumentsdo  do not
                                                               not impose
                                                                    impose oror subject
                                                                                subject Landlord
                                                                                           Landlord to to any
liability
liability or claim,
              claim, and
                       and Tenant
                            Tenant hereby
                                     hereby covenants
                                              covenants andand agrees
                                                                agrees to
                                                                        to defend,
                                                                            defend, indemnify
                                                                                     indemnifY and  and hold
                                                                                                          hold
harmless    Landlord from
harmless Landlord       from and
                              and against
                                   against any
                                            any and all
                                                      all claims,
                                                           claims, costs,
                                                                    costs, demands,
                                                                           demands, losses
                                                                                       losses oror liabilities
                                                                                                    liabilities
(including attorneys' fees)
                         fees) which Landlord suffers or incurs
                                                             incurs by reason
                                                                       reason ofLandlord's
                                                                               of Landlord's execution of
any such applications,
any         applications, consents
                            consentsor or other
                                          other instruments
                                                 instrumentsasasTenant
                                                                   Tenantrequests.
                                                                            requests. IfIf at
                                                                                            at any time any
claims, costs, demands, losses or liabilities are asserted against
                                                               against Landlord
                                                                        Landlord by
                                                                                  by reason
                                                                                      reason ofof Landlord's
                                                                                                   Landlord's
execution
execution of any such such applications,
                            applications, consents
                                           consents or other
                                                         other instruments
                                                                instruments asas Tenant
                                                                                 Tenant requests,
                                                                                           requests, Tenant
                                                                                                       Tenant
will, upon notice from
                     from Landlord, defend any such claims,
                                                          claims, costs, demands, losses or liabilities
                                                                                                 liabilities at
Tenant's sole
Tenant's   sole cost
                cost and
                      and expense
                           expense by
                                    by counsel
                                       counsel reasonably
                                                reasonably acceptable
                                                              acceptable to Landlord.

        8. 7
        8.7      Tenant's Right
                 Tenant's    Right to
                                    to Control
                                        ControlOperations.        Nothingcontained
                                                   Operations.Nothing     contained in  in this
                                                                                            this Lease
                                                                                                 Lease or in
                                                                                                           in
                       (if any) promulgated by Landlord shall be deemed in any way to (i) regulate
rules or regulations (if
the manner of of operation by Tenant of  of its business in the Theater Facility and/or the hours and/or
      of such operation, provided that Tenant agrees that it will operate its business in the Theater
days of
Facility during
Facility   during at  least the same
                   at least      same general
                                        general hours
                                                  hours and days ofof operation
                                                                      operation asas other
                                                                                       other movie
                                                                                               movie theater
                                                                                                      theater
operators operating
operators    operating similar
                        similar facilities
                                  facilities located
                                              located within
                                                       within the
                                                               the Market
                                                                   Market Area,    (ii) require
                                                                           Area, (ii)    require Tenant
                                                                                                  Tenant to
operate at times or hours
                       hours different than the majority of its Affiliate's theater
                                                                               theater properties,
                                                                                         properties, or (iii)
                                                                                                         (iii)
subject
subject toto Section
              Section 8.3,
                       8.3, give
                             give Landlord
                                   Landlord any right,
                                                    right, express
                                                           express or implied,
                                                                       implied, of
                                                                                 of censorship
                                                                                      censorship over
                                                                                                   over any
attractions exhibited in the Theater Facility or over the content ofTenant's
                                                                      of Tenant's advertising.

                                             ARTICLE 9.
                                             ARTICLE9.
                                         TENANT REPORTING
                                         TENANT REPORTING

       Tenant hereby
       Tenant   hereby covenants
                        covenants and and agrees
                                            agreestoto deliver
                                                       deliver to
                                                                to Landlord
                                                                   Landlord the
                                                                              the following:
                                                                                  following: (a)(a) within
                                                                                                    within
ninety (90) days
ninety (90)  days after
                   after the
                          the end
                               end of
                                    ofeach
                                        eachfiscal
                                               fiscalyear
                                                      yearofofGuarantor,
                                                                Guarantor, consolidated
                                                                            consolidated statements
                                                                                            statements of
income,  retained earnings
income, retained   earnings and
                              and cash
                                   cash flows
                                           flows of Guarantor     for such
                                                      Guarantor for   such fiscal
                                                                            fiscal year
                                                                                    year and
                                                                                          and the
                                                                                               the related
                                                                                                    related
consolidated balance
consolidated             sheetsasasatat the
               balancesheets             the end
                                             end of such
                                                      such fiscal
                                                            fiscal year,
                                                                   year, setting
                                                                         setting forth
                                                                                   forth in  each case
                                                                                         in each   case in

                                                       14
 0804/0503816.0339/8130936.5
 DB04/0503816.0339/8130936.5
            Case 21-10474-MFW                Doc 273-2          Filed 04/07/21        Page 21 of 177



comparative
comparative formform the
                      the corresponding          consolidatedfigures
                           corresponding consolidated             figures for
                                                                            for the
                                                                                 the preceding      fiscal year,
                                                                                     preceding fiscal        year, and
                                                                                                                    and
accompanied by
accompanied     by an  opinion     thereon of independent certified public accountants of recognized
                                   thereon     of independent      certified  public   accountants     of  recognized
national
national standing,    which opinion
          standing, which      opinion shall state that  that such
                                                               such consolidated
                                                                      consolidated financial
                                                                                       financial statements
                                                                                                   statements fairly
                                                                                                                  fairly
present the consolidated financial
                             financial condition
                                           condition and
                                                       and results
                                                             results of
                                                                      of operations
                                                                         operations of Guarantor
                                                                                            Guarantor as as at the end
of,
of, and
     and for,
          for, such
                suchfiscal
                      fiscalyear
                               yearininaccordance
                                            accordancewith withgenerally
                                                                  generallyaccepted
                                                                                acceptedaccounting
                                                                                             accounting principles;
                                                                                                            principles;
(b) within
    within ninety
            ninety (90)
                    (90) days
                          days after
                                 after the end of   of each fiscal year of  of Tenant,
                                                                                Tenant, unaudited
                                                                                           unaudited statements
                                                                                                        statements of
income
income for such fiscal
                   fiscal year and the related unaudited             balance sheet
                                                       unaudited balance       sheet as
                                                                                      as atat the end of such fiscal
year, setting forth in each case
                               case in in comparative
                                          comparative form fonn the corresponding
                                                                       corresponding figures for the preceding
fiscal year; (c) within twenty (20) days after the end of        of each calendar month, unaudited operating
statements
statements of Tenant's revenue
                           revenue and  and expenses
                                              expenses forfor the
                                                               the Leased
                                                                    Leased Premises
                                                                             Premises demonstrating
                                                                                           demonstrating operating
income for the preceding calendar month,   month, the year to date, and   and the previous twelve months; and
(d) within forty-five
            forty-five (45) days after the end of      of each interim quarterly fiscal period of each fiscal
year of
      ofGuarantor,
          Guarantor, unaudited
                       unaudited consolidated
                                       consolidated statements
                                                        statements of  of income,
                                                                          income, retained
                                                                                     retained earnings
                                                                                                  earnings andand cash
                                                                                                                   cash
flows  of Guarantor for such period and for the period from the beginning of
flows of                                                                                     of the respective fiscal
year to the end ofof such
                     such period, and  and the related consolidated balance sheets   sheets as as at the end of of such
period, setting forth in each case in comparative
                                             comparative form the corresponding consolidated figures        figures for
the corresponding periods in the preceding fiscal     fiscal year (except that, in the case of     of balance sheets,
such comparison shall be to the last day of        of the prior fiscal year), accompanied
                                                                                 accompanied by a certificate of
a financial
  fmancial officer ofof Guarantor, as   as applicable,
                                            applicable, which certificate shall state that such consolidated
financial
fmancial statements     fairly present the consolidated financial
           statements fairly                                     financial condition and results of     of operations
of the
    the respective
         respective Guarantor
                      Guarantor ininaccordance
                                           accordance with withgenerally
                                                                  generallyaccepted
                                                                                accepted accounting
                                                                                             accounting principles,
                                                                                                            principles,
consistently   applied, as
consistently applied,    as at the end of, and   and for,
                                                      for, such
                                                           such period;
                                                                  period; (e)
                                                                           (e) within
                                                                                within forty-five
                                                                                          forty-five (45) days after
the end of
         of each interim quarterly fiscal period of      of each fiscal year of  of Tenant, unaudited statements
of
of income for such
                 such period andand forfor the
                                            the period
                                                 period from
                                                         from the beginning of    of the respective
                                                                                            respective fiscal year to
the end
     end of
          of such
              such period
                    period in in each
                                   eachcase
                                          caseinincomparative
                                                     comparative form form the
                                                                             the corresponding
                                                                                  corresponding figures
                                                                                                      figures forfor the
corresponding     periods in
corresponding periods      in the
                               the preceding
                                     preceding fiscal
                                                   fiscal year;
                                                           year; (f)
                                                                  (f) within
                                                                      within twenty
                                                                               twenty (20)
                                                                                         (20) days
                                                                                                days after
                                                                                                      after the
                                                                                                             the end
                                                                                                                  end of
each
each calendar
       calendar month,
                  month, an incomeincome and  and expense
                                                    expense statement
                                                                statement detailing
                                                                             detailing all all sources
                                                                                                sources ofof revenue,
                                                                                                               revenue,
including
including but not limited to ticket ticket sales,
                                             sales, concession
                                                    concession sales and other  other revenues,
                                                                                      revenues, and all expenses
                                                                                                              expenses
relating  to the Leased
relating to       Leased Premises,
                           Premises, accompanied
                                          accompanied by    by a certificate
                                                                   certificate of aa financial
                                                                                      financial officer
                                                                                                   officer ofof Tenant
                                                                                                                 Tenant
stating that such items areare true,
                                true, correct,
                                        correct, accurate
                                                   accurate and completely
                                                                    completely and fairly
                                                                                        fairly present the financial
                                                                                                               financial
condition and results of of the operations of   of Tenant.

                                            ARTICLE 10.
                                     SUBLETTING AND ASSIGNING

         I 0.1 Permitted
         10.1   PermittedAssignment,
                          Assignment,Subletting
                                      Sublettingand
                                                 and Licenses.
                                                     Licenses.

                (a)      Subject
                         Subject to to the
                                        the provisions
                                             provisions of of Article
                                                              Article 1919 of this
                                                                               this Lease
                                                                                    Lease and
                                                                                            and except
                                                                                                  except as
                                                                                                          as
         provided in
         provided  in this Section
                            Section 10.1,
                                      I 0.1, Tenant   shall not
                                             Tenant shall   not assign
                                                                 assign this Lease or sublet
                                                                                         sublet the
                                                                                                the Leased
                                                                                                     Leased
         Premises in
         Premises  in whole
                       whole or inin part
                                      part without
                                            without the
                                                     the consent
                                                          consent of
                                                                   ofLandlord,
                                                                       Landlord, which
                                                                                  which consent
                                                                                         consent Landlord
                                                                                                   Landlord
                    to unreasonably withhold,
         agrees not to                   withhold, condition
                                                   condition oror delay.
                                                                  delay. Tenant
                                                                          Tenant may
                                                                                  may assign this Lease to
         a party
           party who
                  who (i)
                        (i) has
                             has (or
                                  (orhas
                                       hasa aguarantor
                                               guarantorwith)
                                                            with) aatangible
                                                                      tangible net
                                                                                networth,
                                                                                    worth, determined
                                                                                             detennined inin
         accordance with
         accordance    with generally
                             generally accepted
                                          accepted accounting       principles, of
                                                      accounting principles,     of at
                                                                                    at least
                                                                                        least Twenty-Five
                                                                                               Twenty-Five
         Million Dollars ($25,000,000.00), and (ii)  (ii) operates,
                                                          operates, or an entity engaged by such party
                                                                                                    pmty to
         manage the
         manage   the Leased Premises
                               Premises pursuant
                                            pursuant to aa management
                                                            management agreement
                                                                            agreement in form
                                                                                           form reasonably
                                                                                                 reasonably
         acceptable  to Landlord
         acceptable to               operates, at
                        Landlord operates,      at least
                                                   least one hundred
                                                               hundred (100)
                                                                         (I 00) motion
                                                                                motion picture screens
                                                                                                  screens in
         North America.

                                                           15
DB04/0503816.0339/8130936.5
D804/0503816.0339/8130936.5
            Case 21-10474-MFW              Doc 273-2         Filed 04/07/21       Page 22 of 177



               (b)
               (b)     In addition  to the foregoing,
                          addition to                 Tenant may assign
                                           foregoing, Tenant                this Lease or sublet
                                                                    assign this             sublet the
        Leased Premises
               Premises in whole
                            whole or in part without Landlord's consent
                                                                   consent to an
                                                                               an Affiliate,
                                                                                  Affiliate, provided
                           Landlord at least thirty (30)
        that Tenant gives Landlord                  (30) days
                                                         days advance
                                                               advance notice
                                                                        notice of
                                                                                ofsuch
                                                                                   such assigninent.
                                                                                          assigrnnent.
                                             assigrnnent of
        Any party that is permitted to take assignment   of this
                                                            this Lease
                                                                 Lease shall
                                                                       shall execute
                                                                              execute an
                                                                                       an assignment
                                                                                           assignment
        and assumption agreement in formfonn acceptable to Landlord whereby such assignee
                                                                                     assignee agrees
        to assume all obligations of
                                  of Tenant under this Lease.

                (c)
                 (c)    Tenant
                        Tenant maymay also,
                                         also, without Landlord's prior  prior approval,
                                                                                approval, license
                                                                                            license or sublease
                                                                                                           sublease
        portions                   Facility to
        portions of the Theater Facility       to concessionaires
                                                  concessionaires or   or licensees
                                                                           licenseesto:
                                                                                      to: (i)
                                                                                          (i) operate
                                                                                               operate games or
               amusement devices;
        other amusement      devices; and    (ii) sell food, beverages and refreshments.
                                       and (ii)                                  refreslnnents. Each sublease
                  subject and
        will be subject    and subordinate
                                subordinate to          provisions of
                                                to the provisions      of this
                                                                           this Lease
                                                                                Lease relating
                                                                                        relating to thethe Leased
                                                                                                            Leased
        Premises.
        Premises. TheThe sublease
                          sublease will
                                    will notnot affect
                                                 affect or
                                                         or reduce
                                                             reduce any
                                                                      any ofofthe
                                                                               the obligations
                                                                                    obligations ofof Tenant,
                                                                                                       Tenant, nor
        will the sublease impose any additional
                                           additional obligations
                                                        obligations on on Landlord.
                                                                            Landlord. Tenant
                                                                                        Tenant will, within ten
        (I 0) days after the
        (10)              the execution
                               execution andand delivery
                                                  delivery of of any
                                                                 any sublease,
                                                                      sublease, deliver
                                                                                  deliver aa duplicate
                                                                                               duplicate original
                                                                                                            original
        thereof to   Landlord.   Without     Landlord's    prior   approval
                  to Landlord. Without Landlord's prior approval Tenant       Tenant   shall  not  enter
                                                                                                   enter   into any
        sublease, license agreement or other arrangement which would have the effect of                 of causing
        all or a portion
                  pmtion of
                          of the amount received or accrued by the Landlord under this Lease to be
                                                     property'' within the meaning of
        treated as other than "rents from real property"                                                  856( d) of
                                                                                           of Section 856(d)
        the Code. IfIfTenant
                       Tenant enters
                                enters into
                                        into any
                                              any subleases
                                                   subleases of ofany
                                                                    any portion
                                                                        portion ofofthe Leased Premises with
        any third party, Tenant shall notify Landlord if such third party is an Affiliate of             of Tenant,
        and Tenant shall obtain from such third
        and                                        third party,
                                                          party, and
                                                                   and submit
                                                                        submit toto Landlord,
                                                                                     Landlord, allall information
                                                                                                       information
        necessary to permit
                       pennit Landlord
                                Landlordto  to determine
                                                determine thethe Gross
                                                                  Gross Receipts
                                                                         Receipts ofofsuch
                                                                                       such third
                                                                                              third party
                                                                                                    party derived
        from operations conducted at the Theater Facility.

                (d)
                (d)     For purposes  of this Section 10.1,
                            purposes of                   I 0.1, "subleases"
                                                                 "subleases" shall
                                                                               shall include
                                                                                      include any
                                                                                              any licenses,
                                                                                                   licenses,
        concession   arrangements, management
        concession arrangements,     management contracts
                                                      contracts oror other
                                                                      other arrangements    relating to
                                                                            arrangements relating     to the
        possession or use of
        possession         of all or
                                  or any
                                     any part
                                          part of
                                                ofthe
                                                    the Leased
                                                         Leased Premises,
                                                                   Premises, excluding,
                                                                              excluding, however,
                                                                                           however, "four-
        wall" deals
        wall" deals whereby
                     whereby the
                              the Theater Facility
                                             Facility or any part thereof is permitted
                                                                                 permitted toto be used
                                                                                                    used by
        others on a temporary limited engagement basis for any use permitted to be made thereof
        by Tenant. Tenant
                     Tenantshall
                            shall have
                                  have the
                                        the right
                                            right to
                                                   to enter
                                                      enter into
                                                              into such
                                                                    such "four-wall" deals in the ordinary
        course of Tenant's
        course      Tenant's business
                             business without
                                        without Landlord's
                                                   Landlord's consent
                                                                   consent and
                                                                            and only
                                                                                 only payments
                                                                                        payments made
                                                                                                   made to
        Tenant under four wall deals will be included in Gross Receipts.

        10.2 Continuation/Release of            Liability. IfIfTenant
                                             ofLiabilitv.                requests, and
                                                                Tenant requests,     and Landlord
                                                                                          Landlord consents,
                                                                                                     consents, to
an assignment
   assigrnnent of this    Lease
                     this Lease oror  a  sublet of
                                                of  all or any part of the Leased Premises or ifif Tenant
                                                         or any   part of  the  Leased   Premises    or   Tenant
assigns  this Lease
assigns this   Lease or sublets
                           sublets all
                                     all or part
                                             part of
                                                  ofthethe Leased
                                                            Leased Premises
                                                                      Premises to to an
                                                                                      an Affiliate,
                                                                                          Affiliate, Tenant
                                                                                                      Tenant and
                                                                                                               and
Guarantor    shall remain
Guarantor shall     remain liable
                              liable and
                                       and responsible      under this
                                            responsible under       this Lease
                                                                         Lease except
                                                                                   except as
                                                                                           as provided
                                                                                               provided in in this
Section 110.2.
          0.2. Tenant
                Tenant shall
                         shall be
                                be released
                                   released and
                                              and relieved
                                                   relieved from
                                                              from further
                                                                    finther liability under this Lease onlyonly if
Tenant requests
Tenant  requests and
                   and Landlord
                         Landlord consents
                                     consents toto an   assignment or
                                                    an assignment      or if Tenant
                                                                             Tenant assigns
                                                                                       assigns this  Lease to
                                                                                                this Lease   to an
Affiliate and
Affiliate  and (i)
                (i) the
                     the assignee,
                          assignee, by by written
                                           written instrument,
                                                     instrument, duly
                                                                    duly executed
                                                                           executed andand acknowledged
                                                                                            acknowledged and   and
delivered to Landlord, assumes and covenants and agrees with Landlord to perform all the terms,             tenns,
covenants   and conditions
covenants and    conditions of this
                                  this Lease
                                         Lease which
                                                which by the terms hereof are binding on Tenant      Tenant from
and after such transfer,
                 transfer, and (ii)
                                  (ii) such
                                        such assignee
                                              assignee (or
                                                         (or the
                                                              the guarantor
                                                                   guarantor ofof such
                                                                                   such assignee's
                                                                                         assignee's obligations
                                                                                                      obligations
under this
under        Lease) has
       this Lease)    has a book net worthworth ofof not
                                                      not less
                                                           less than
                                                                 than $25,000,000.00
                                                                       $25,000,000.00 as   as of the   end of the
                                                                                                  the end
calendar month preceding
                   preceding the month during which any        any such
                                                                     such assignment
                                                                            assigrnnent becomes effective,
                                                                                                     effective, as
demonstrated
demonstrated to to Landlord's reasonable satisfaction (e.g., by audited   audited financial
                                                                                    financial statements
                                                                                               statements or the
          of a 10-Q report, in the case of
delivery of                                 of a public company).
                                                        16
D804/0503816.0339/8130936.5
DB04/0503816.0339/8!30936.5
            Case 21-10474-MFW              Doc 273-2          Filed 04/07/21       Page 23 of 177



         10.3
         10.3 Default
                 DefaultNotices
                          NoticesAfter    Assignments.If If
                                    AfterAssignments.        Tenant
                                                                Tenantassigns
                                                                        assignsthis
                                                                                thisLease
                                                                                      Lease other
                                                                                             other than
                                                                                                    than to
an Affiliate and remains liable hereunder, then Landlord, when giving notice to said assignee or
any future assignee in respect of of any default, shall also serve a copy ofof such notice in the manner
provided    herein upon
provided herein      upon the
                           the original  tenant named
                                original tenant   named in thisthis Lease,
                                                                    Lease, Alamo
                                                                            Alamo Mission,
                                                                                      Mission, LLC
                                                                                                LLC (the(the
"Original
"Original   Tenant')   and
                       and   any guarantor of
                                           of the  Original   Tenant  remaining   liable under  this  Lease
                                      Oliginal Tenant and any Original Guarantor, at its sole option,
(an "Original Guarantor"). The Original
shall have the same period that such assignee as Tenant under this Lease has to cure such default.
The right
The          of Original
      right of   Original Tenant
                           Tenant and
                                    and Original
                                         Original Guarantor
                                                   Guarantor to     receive notice
                                                                 to receive  notice asas provided
                                                                                         provided in in this
                                                                                                        this
Section
Section I10.3   is an
           0.3 is  an accommodation
                      accommodation onlyonly to
                                             to and for the benefit of of Original
                                                                          Original Tenant
                                                                                     Tenant and
                                                                                             and Original
                                                                                                  Original
Guarantor
Guarantor andand shall
                   shall not
                         not be construed
                                 construed to grant
                                                grant the
                                                       the assignee
                                                            assignee Tenant
                                                                      Tenant any
                                                                               any additional
                                                                                     additional rights
                                                                                                rights not
                                                                                                         not
specifically provided in this Lease.

         10.4 Assignment
         10.4     Assignment of    of Rights
                                       Rights in in Sublease.
                                                      Sublease. AsAssecurity
                                                                         securityforforperformance
                                                                                           perfonnance of its its
obligations under
obligations   under this   Lease, Tenant
                      this Lease,   Tenant hereby grants,      conveys and
                                                       grants, conveys         assigns to Landlord
                                                                          and assigns        Landlord all right,
title and interest of
                    of Tenant in and to all subleases now in existence
                                                                    existence or hereinafter entered into for
any or all of
            of the Leased Premises, and all   all extensions,
                                                   extensions, modifications and renewals thereof and all
rents,
rents, issues
        issues and profits
                     profits therefrom
                               therefrom ("Assignment
                                           ("Assignment of   of Subleases").
                                                                Subleases"). Landlord          hereby grants
                                                                                  Landlord hereby      grants to
Tenant a license
Tenant      license to   collect and enjoy
                     to collect         enjoy all
                                                all rents
                                                    rents and
                                                           and other
                                                                other sums
                                                                       sums of ofmoney
                                                                                  money payable
                                                                                            payable under
                                                                                                     under any
                                                                                                             any
sublease ofof any of
                   of the Leased Premises; provided, however, that Landlord shall have the absolute
right at any time after the occurrence and continuance
                                                   continuance ofof an event ofof default
                                                                                  default asas herein
                                                                                               herein provided,
upon notice to Tenant and any subtenants,
                                       subtenants, to revoke saidsaid license and to collect
                                                                                        collect such
                                                                                                 such rents and
                                                                                                             and
sums
sums of money
           money andand toto retain   the same.
                              retain the  same. Tenant
                                                    Tenant shall
                                                             shall not
                                                                   not (i)
                                                                        (i) consent
                                                                             consent to,
                                                                                      to, cause
                                                                                           cause or
                                                                                                  or allow
                                                                                                      allow any
material   modification or
material modification       or alteration
                                alteration of
                                           of any
                                               any of the terms,
                                                            terms, conditions
                                                                     conditions or covenants
                                                                                     covenants of anyany of the
subleases or the termination
                    tennination thereof, without the prior written approval          of Landlord which shall
                                                                           approval of
not be unreasonably withheld or delayed, nor (ii) accept any rents (other than customary security
deposits) more than thirty (30) days in advance of       of the accrual
                                                                accrual thereof
                                                                         thereof nor
                                                                                  nor (iii)
                                                                                       (iii) permit
                                                                                             pennit anything to
be done, the doing of  of which, nor omit or or refrain from doing anything, the omission of      of which, will
or could be a breach of  of or default in the terms of any of the subleases.       Notwithstanding anything
                                                                       subleases. Notwithstanding
herein to the contrary,
herein           contrary, Landlord
                             Landlord agrees that the  the Assignment
                                                           Assignment of  of Subleases
                                                                              Subleases shall be subject
                                                                                                    subject and
                                                                                                             and
subordinate to
subordinate        Tenant's assignment
                to Tenant's     assignment to      any Leasehold
                                              to any    Leasehold Mortgagee
                                                                     Mortgagee of      such similar
                                                                                   of such    similar rights
                                                                                                       rights as
contained in the Assignment of     of Subleases.

        10.5
        10.5 Landlord's
                 Landlord's Assignment.   Anything
                                Assignment.  Anythingin this Lease
                                                        in this Leasetotothethecontrary
                                                                                contratynotwithstanding,
                                                                                          notwithstanding,
Landlord shall
Landlord    shall have
                  have the
                         the right,
                             right, without
                                    without Tenant's consent,
                                                      consent, to sell,
                                                                    sell, transfer,
                                                                           transfer, or assign
                                                                                        assign Landlord's
interest in the Leased Premises and/or this Lease at any time and in such event, Landlord shall be
relieved of Landlord's obligations under this Lease to the
relieved                                                    the extent
                                                                 extent such
                                                                          such obligations
                                                                                obligations arise after the
date of
      of such
         such sale,
               sale, transfer,
                      transfer, or
                                or assignment,
                                    assignment, provided
                                                provided that such
                                                                such transferee,
                                                                      transferee, or assignee
                                                                                        assignee agrees
                                                                                                 agrees to
assume all ofof the unaccrued obligations under this Lease and agrees to perform perform to the full
                                                                                                full extent
required under the terms and conditions of  of this Lease.

         10.6
          I 0.6 REIT
                   REITLimitations.
                           Limitations.AtAt  such  time
                                                such  timeasasthetheLandlord
                                                                      Landlordininthis
                                                                                     thisLease
                                                                                           Lease isis aa real
                                                                                                          real estate
                                                                                                               estate
investment     trust, this
investment trust,     this Section
                           Section 10.6
                                    10.6 shall
                                          shall apply.
                                                 apply. Anything
                                                         Anything contained
                                                                      contained in this Lease
                                                                                           Lease to the contrary
                                                                                                             contrary
notwithstanding,      Tenant shall not:
notwithstanding, Tenant              not: (i) sublet or assign
                                                         assign or enter
                                                                     enter into
                                                                            into other
                                                                                 other arrangements
                                                                                         arrangements such that
the amounts
      amounts to be paid by the sublessee
                                      sublessee oror assignee
                                                     assignee thereunder wouldwould be based,
                                                                                           based, in whole
                                                                                                        whole or in
part,
part, on thethe income
                 income or or profits
                              profits derived
                                       derived by
                                                by the
                                                    the business
                                                         business activities
                                                                     activities of
                                                                                 ofthe
                                                                                    the sublessee
                                                                                          sublessee or or assignee;
                                                                                                            assignee;
(ii) sublet or assign the Leased Premises or this Lease to any       any person that Landlord owns, directly
     indirectly (by applying
or indirectly          applying constructive
                                  constructive ownership
                                                  ownership rules
                                                                rules set
                                                                       set fmih       Section 856(d)(5)
                                                                           forth in Section     856(d)(5) of the
                                                         17
 0804/0503816.0339/8130936.5
 DB04/0503816.0339/8130936.5
            Case 21-10474-MFW                 Doc 273-2          Filed 04/07/21        Page 24 of 177



Internal Revenue
Internal Revenue Code),
                  Code), a ten percent (10%) or greater interestinterest within the meaning
                                                                                      meaning of
                                                                                               of Section
856(d)(2)(B)    the Code;
856(d)(2)(B) of the  Code; or (iii)
                                 (iii) sublet or assign the Leased Premises
                                                                    Premises or this Lease in any other
manner or otherwise derive any income which could cause any portion of           of the amounts
                                                                                         amounts received
by Landlord pursuant to this Lease or any sublease to fail to qualify as   as ''rents
                                                                               "rents from real property"
within the
within      meaning of Section
        the meaning       Section 856(d)
                                      856(d) of the Code,
                                                       Code, or
                                                             or which
                                                                 which could
                                                                         could cause
                                                                                cause any
                                                                                        any other
                                                                                            other income
                                                                                                   income
received by
received     Landlord to
          by Landlord       fail to qualify
                        to fail       qualify as
                                              as income
                                                  income described
                                                          described in Section
                                                                         Section 856(c)(2)
                                                                                  856(c)(2) of the Code.
                                                                                                     Code.
The
The requirements
     requirements ofof this
                       this Section
                             Section 10.610.6 shall
                                              shall likewise
                                                     likewise apply  to any
                                                              apply to   any further
                                                                              further subleasing   by any
                                                                                       subleasing by
subtenant.

                                              ARTICLE 11.
                                           TENANT'S PROPERTY

                                 fixtures and equipment,
         Any and all trade fixtures             equipment, signs,signs, appliances,
                                                                          appliances, furniture and other personal
property of any nature installed
property                       installed in                                        Conunencement Date
                                          in the Theater Facility on the Commencement                   Date oror at
                                                                                                                   at any
time thereafter
       thereafter by Tenant,
                         Tenant, including
                                    including without
                                                without limitation,
                                                            limitation, seats
                                                                            seats and
                                                                                   and projection
                                                                                        projection screens,
                                                                                                      screens, lighting
                                                                                                                 lighting
fixtures, concessions
fixtures,  concessions stands
                            stands and related equipment, acoustical wall panels, projection and sound
equipment, and
equipment,     and satellite
                     satellite dishes,
                                dishes, if installed (all of of the foregoing
                                                                       foregoing being collectively referred
                                                                                                          referred to in
this Lease as "Tenant's Property"), shall not become a part of the realty.             realty. Provided that Tenant
                                                                                                 Provided
is not in default under this Lease, Tenant's Property  Property otherother than
                                                                             than seats and
                                                                                         and projection screens may
be removed
    removed from from the
                        the Theater
                             Theater Facility
                                       Facility byby Tenant
                                                      Tenant at   at any time during
                                                                                 during the
                                                                                          the Term
                                                                                               Term of this Lease or
upon the
upon    the termination
            tennination of   of the
                                 the Term
                                      Term of this Lease;
                                                       Lease; provided,         however, if
                                                                  provided, however,        if and
                                                                                               and toto the extent
                                                                                                             extent that
Tenant is in default of   of this Lease, then Landlord shall have any and all rights at law or in equity,
including, but
including,     but not
                    not limited    to, any and all
                         limited to,              all liens,
                                                       liens, claims,
                                                                claims, demands
                                                                           demands or rights,
                                                                                          rights, including     rights of
                                                                                                   including rights
levy,
levy, execution,
        execution, salesale and
                             and distraint
                                   distraint for
                                              for unpaid
                                                   unpaid rent,
                                                              rent, or any otherother right,
                                                                                       right, interest
                                                                                               interest or lien
                                                                                                             lien which
                                                                                                                    which
Landlord
Landlord has  has or
                   or may
                      may hereafter
                              hereafter acquire
                                          acquireinin anyany ofof Tenant's
                                                                   Tenant's Property.       Tenant may
                                                                                Property. Tenant       may grant
                                                                                                            grant to to its
lender(s) aa security
lender(s)       security interest
                            interest or
                                      or other
                                          other lien    in, or enter
                                                 lien in,         enter into,
                                                                          into, an
                                                                                 an equipment
                                                                                     equipment lease
                                                                                                   lease for,
                                                                                                          for, Tenant's
                                                                                                                Tenant's
Property    other than seats
Property other             seats and                screens and
                                  and projection screens       and Landlord
                                                                      Landlord will
                                                                                  will permit
                                                                                        permit Tenant's lender(s)
                                                                                                            lender(s) or
lessor(s)   reasonable access
lessor(s) reasonable        access toto the
                                        the Theater
                                             Theater Facility
                                                         Facility to to inspect    Tenant's Property
                                                                         inspect Tenant's     Property or to remove
                                                                                                                  remove
Tenant's    Property
Tenant's Property (other (other   than  seats  and   projection       screens)   in  connection
                                               and projection screens) connection with             with   any  action to
                                                                                                                action
enforce such
enforce    such security
                    securityinterest,
                                interest,lease
                                           leaseororother
                                                       otherlien.        Tenant shall
                                                                lien. Tenant       shall not
                                                                                          not pledge
                                                                                                pledge the
                                                                                                         the seats     and
                                                                                                               seats and
projection screens in the Theater Facility as collateral for any security interest, lease or other lien
without first
without    first obtaining       Landlord's written
                   obtaining Landlord's        written consent,
                                                           consent, whichwhich maymay be be withheld
                                                                                             withheld or or granted
                                                                                                              granted in in
Landlord's sole discretion.
                     discretion. UponUponexpiration
                                            expiration or  ortermination
                                                              termination of   ofthis
                                                                                  this Lease,
                                                                                       Lease, Tenant
                                                                                                Tenant shall abandon
all seats and projection screens in the Theater  Theater Facility,
                                                             Facility, andand the same
                                                                                    same shall
                                                                                          shall immediately
                                                                                                 immediately become
the property
the   property of  of Landlord,
                       Landlord,free  freeand
                                            and clear
                                                  clearof  of all
                                                               all liens.
                                                                     liens. Landlord
                                                                               Landlord hereby
                                                                                           hereby and and at allall times
                                                                                                                     times
subordinates
 subordinates any any lien
                       lien it may have by statute
                                                 statute oror otherwise
                                                               otherwise against
                                                                              against Tenant's Property,
                                                                                                  Property, excluding
                                                                                                               excluding
 seats and screens,
seats         screens, to the the lien
                                   lien held
                                         held by
                                               byanyanypermitted
                                                           permittedLeasehold
                                                                           Leasehold Mortgagee
                                                                                        Mortgagee against
                                                                                                       against Tenant's
                                                                                                                 Tenant's
 Property. Landlord
 Property.     Landlord willwill execute    and deliver
                                  execute and    deliver aa standard
                                                               standard formform ofof landlord's
                                                                                      landlord's waiver
                                                                                                    waiver required
                                                                                                             required of
 Tenant's
 Tenant's lender(s)
             lender(s) or  or lessor(s)
                              lessor(s) toto confirm
                                              confirm suchsuch entity's
                                                                  entity's security
                                                                              security interest   in or ownership
                                                                                        interest in       ownership of
 Tenant's Property.
            Property.

                                           ARTICLE 12.
                                    GOVERNMENTAL COMPLIANCE

        12.1 Tenant Responsibilities
                       Responsibilities Generally.
                                         Generally. Tenant
                                                      Tenantshall
                                                              shall comply
                                                                     comply with
                                                                            with the
                                                                                  the terms
                                                                                      terms of
                                                                                            of the
Restrictive Agreements and
Restrictive Agreements   and all
                             all Laws which affect the Leased
                                                       Leased Premises and the Theater Facility
located thereon
located  thereon and
                 and the
                     the use  and occupancy
                          use and             thereof. IfIfTenant
                                   occupancy thereof.      Tenant receives
                                                                   receives written
                                                                            written notice
                                                                                     notice of any

                                                            18
DB04/05038l6.0339/8l30936.5
DB04/0503816.0339/8130936.5
             Case 21-10474-MFW                Doc 273-2          Filed 04/07/21         Page 25 of 177




violation of
          of any governmental requirements applicable to the Leased Premises, Tenant shall give
               thereof to Landlord.
prompt notice thereof

        12.2 Parties; Environmental Knowledge. Except                Exceptasasdisclosed
                                                                                  disclosed in in the
                                                                                                   the Environmental
                                                                                                         Environmental
Report   (hereinafter      defined),    Landlord   warrants    and    represents
Report (hereinafter defined), Landlord warrants and represents to Tenant that to     to  Tenant   that         Landlord's
                                                                                                          to Landlord's
actual  knowledge with
actual knowledge         with nono duty
                                     duty of investigation:
                                              investigation: (i)(i) no
                                                                     no release
                                                                          release leak,
                                                                                    leak, discharge,
                                                                                           discharge, spill,
                                                                                                           spill, storage,
                                                                                                                  storage,
disposal
disposal or emission
                emission of  of "Hazardous
                                  "Hazardous Substances"(hereinafter
                                                 Substances"(hereinafter defined)defined)has has occurred
                                                                                                   occurred in,  in, on
                                                                                                                     on or
under the Leased Premises, and that the Leased Premises are free of Hazardous Substances              Substances as   as of
     date hereof,
the date   hereof, (ii)
                      (ii) there
                            there are
                                    are no
                                         no underground
                                             underground storage
                                                            storage tanks
                                                                        tanks under
                                                                                under or adjacent
                                                                                             adjacent to  to the
                                                                                                              the Leased
                                                                                                                   Leased
Premises, (iii)   there has
            (iii) there   has not been any any notice
                                                notice of intent
                                                          intent to
                                                                  to sue,
                                                                       sue, notice
                                                                            notice of violation,
                                                                                         violation, citation,
                                                                                                      citation, warning
                                                                                                                  warning
or similar notification under any federal, state or local    local environmental
                                                                    enviromnentallaw    law or regulation regarding
     Leased Premises
the Leased    Premises or arising
                                arising out of of operations
                                                  operations on the LeasedLeased Premises,
                                                                                    Premises, and       (iv) there
                                                                                                 and (iv)      there is no
investigation or inquiry by any Governmental Authority concerning
investigation                                                            concerning the  the Leased
                                                                                             Leased Premises
                                                                                                       Premises or the
operations thereon;       PROVIDED, HOWEVER,
             thereon; PROVIDED,             HOWEVER, TenantTenant hereby
                                                                      hereby acknowledges
                                                                                acknowledges and   and agrees
                                                                                                          agrees that (x)
it has received copies
                    copies of of aa Phase
                                    Phase II Environmental
                                              Enviromnental Assessment
                                                               Assessment prepared by ACC Environmental
and
and dated October
             October 14,  14, 2005,
                                2005, respecting
                                         respecting the Leased
                                                          Leased Premises
                                                                     Premises (the(the "Environmental Report"),  Report'),
Tenant isis fully   aware of
            fully aware       ofthe
                                  thecontents
                                       contents of
                                                 ofthe
                                                    the Environmental
                                                        Enviromnental Report,Report, Tenant is fully aware of the
condition and
condition   and historical
                   historical uses
                                 uses of        Leased Premises,
                                       of the Leased    Premises, and Tenant accepts   accepts the Leased
                                                                                                      Leased Premises
                                                                                                                 Premises
subject to all matters and conditions disclosed in the Environmental Report, (y) Landlord has not
undertaken
undetiaken any any investigation
                     investigation or    or inquiry
                                            inquiry with respect
                                                           respect to environmental
                                                                           enviromnental aspects
                                                                                              aspects of the Leased Leased
Premises     other than
Premises other       than the the Environmental
                                    Environmental Report,
                                                      Report, andand thethe warranties
                                                                              warranties and and representations
                                                                                                    representations of
Landlord
Landlord set forth in this Section Section 12.2
                                             12.2 are
                                                  are based solely
                                                              solely upon the contents
                                                                                     contents of
                                                                                               of the
                                                                                                    the Environmental
                                                                                                         Environmental
Report,
Report, and
          and (z) the representations
                          representations and  and warranties
                                                   warranties contained
                                                                 contained in  in this
                                                                                   this Section
                                                                                         Section 12.2 are subject to
     matters and
the matters     and conditions
                     conditions disclosed
                                      disclosed in the Environmental
                                                         Environmental Report,Report, and     Landlord shall
                                                                                          and Landlord       shall not
                                                                                                                    not be
deemed to be in breach of      of the warranties and representations contained in this Section 12.2 to the
extent   the matter
 extent the   matter or condition
                              condition which
                                           which would
                                                   would otherwise
                                                            otherwise be   be a breach
                                                                                  breach of of such
                                                                                                such warranties
                                                                                                         warranties and and
representations is disclosed in the Environmental
                                            Enviromnental Report.

                Landlord's Environmental
        12.3 Landlord's       Environmental Responsibilities
                                                 Responsibilities During
                                                                    During the
                                                                            the Term
                                                                                 Term of this Lease.
                                                                                               Lease.
During the Term of  of this Lease,
                            Lease, Landlord
                                    Landlord shall not
                                                    not cause
                                                        cause any
                                                              any Hazardous
                                                                   Hazardous Substances
                                                                               Substances to be used,
                        disposed of
stored, generated or disposed     of(collectively,
                                     (collectively, "Used")            under the
                                                    "Usetf') on, in or under the Leased
                                                                                  Leased Premises
                                                                                          Premises by
Landlord, except
Landlord,   except for those Hazardous
                               Hazardous Substances
                                            Substances which
                                                        which may
                                                               may lawfully
                                                                    lawfully be
                                                                              be Used
                                                                                 Used in the ordinary
course of
        of business in the operation ofof such properties or which may be reasonably required in the
performance by Landlord of   of its obligations under this Lease, and then only to the extent no Laws
in effect at such time are violated by Landlord.

                           Environmental Responsibilities.
       12.4 Tenant's Environmental            Responsibilities. During
                                                                   Duringthe
                                                                           theTerm
                                                                               Tenn of
                                                                                     ofthis
                                                                                        this Lease,
                                                                                              Lease,
                           pennit any Hazardous Substances
Tenant shall not cause or permit                   Substances to be Used on, in or under the Leased
Premises by Tenant, Tenant's agents,
Premises                         agents, employees
                                         employees oror contractors,
                                                        contractors, or anyone
                                                                        anyone claiming by, through
or under Tenant, except in the ordinary course of  of business in the operation of Tenant's business
as permitted by Article
                Al.iicle 8 of
                           of this Lease, or as reasonably required in performing the obligations of
Tenant under
       under this Lease,
                   Lease, and then only to the extent no Laws in effect at such
                                                                              such time are
                                                                                        are violated
                                                                                             violated
by Tenant.

       12.5 Environmental
                Environmental Indemnities.
                                  Indemnities.      Each
                                                    Each party    ("Indemnifying Party")
                                                           party ("Indemnifying      Party") shall
indemnifY,  defend  and  hold
indemnify, defend and hold    the  other party ("Indemnified   Party")
                                                              Party") harmless from any
                                                                       harmless   from  any and all
claims
claims of third
           third parties,
                 parties, and damages,   costs and
                              damages, costs    and losses
                                                    losses owing   to third parties
                                                            owing to        parties or suffered
                                                                                        suffered by

                                                            19
DB04/0503816.0339/8130936.5
            Case 21-10474-MFW             Doc 273-2         Filed 04/07/21      Page 26 of 177



Indemnified   Party, including
Indemnified Party,    including court
                                   court costs,
                                         costs, reasonable
                                                reasonable attorneys'
                                                              attorneys' fees
                                                                          fees and consultants' fees, arising
during or after the Term and reasonably incurred or suffered by the Indemnified Party          Pruty as a result
of
of any default or breach of of any representation, warranty or covenant made by Indemnifying Pruty         Party
under this Article 12.
                    12. ItItisisaacondition
                                   conditionof  this indemnification
                                              ofthis   indemnification andand hold
                                                                                hold harmless
                                                                                      harmless obligation
                                                                                                 obligation that
the Indemnifying
     Indemnifying Pruty
                     Party must
                             must receive
                                     receive notice
                                             notice of any suchsuch claim
                                                                      claim against
                                                                              against the
                                                                                       the Indemnified
                                                                                             Indemnified Party
                                                                                                           Party
promptly after Indemnified
                 Indemnified Party first has knowledge thereof, thereof, but no failure
                                                                                   failure by the
                                                                                               the Indemnified
                                                                                                   Indemnified
Pruty to promptly
Party      promptly notify
                     notify the Indemnifying
                                    Indemnifying Pruty
                                                     Party of any such
                                                                     such claim
                                                                            claim shall
                                                                                    shall adversely
                                                                                           adversely affect the
Indemnified Party's
Indemnified     Party'sright
                           right to    indemnification except
                                   to indemnification        except(and(andonly
                                                                              onlytoto the    extent) that
                                                                                        the extent)    that the
                                                                                                             the
Indemnifying    Party can
Indemnifying Pruty     can prove
                             prove prejudice
                                     prejudice as
                                                as aa result
                                                      result of
                                                             of the
                                                                 the failure
                                                                     failure to
                                                                              to receive
                                                                                 receive prompt
                                                                                           promptnotice.
                                                                                                    notice. This
indemnification
indemnification andand hold
                        hold harmless
                               harmless obligation
                                          obligation includes
                                                       includes any
                                                                  any and
                                                                       and all costs reasonably incurred by
                  Pruty after notice to Indemnifying Party for any cleanup, removal or restoration
the Indemnified Party
mandated by any public
mandated             public official
                               official acting
                                        acting lawfully
                                                lawfully under
                                                           under applicable
                                                                   applicable Laws if   if Indemnifying
                                                                                            Indemnifying Party
                                                                                                           Pruty
fails to timely perform such work.

                Definition.As
        12.6 Definition.
        12.6                   Asused   herein, "Hazardous Substance" means any substance that is
                                   usedherein,
toxic radioactive,
      radioactive, ignitable,   flammable, explosive,
                   ignitable, flammable,    explosive, reactive
                                                        reactive or
                                                                 or corrosive
                                                                    corrosive and
                                                                               and that
                                                                                   that is,
                                                                                        is, in the form,
                                                                                                   form,
quantity, condition and location then found upon or under the Leased Premises, regulated by any
Governmental Authority.
Governmental                  "Hazardous Substance"
                Authority. "Hazardous      Substance" includes
                                                       includes any
                                                                 any and all
                                                                          all materials
                                                                              materials and
                                                                                        and substances
that are
that are defined
          defined as
                   as "hazardous
                       "hazardous waste,"
                                     waste," "hazardous
                                              "hazardous chemical,"
                                                           chemical," "pollutant,"
                                                                       "pollutant," "contaminant"
                                                                                     "contaminant" or
"hazardous substance," in in the form,
                                  fonn, quantity,
                                        quantity, condition
                                                  condition and location then found upon the Leased
Premises pursuant
          pursuant to   Law. "Hazardous
                    to Law.    "Hazardous Substance"
                                            Substance" includes
                                                         includes asbestos,
                                                                  asbestos, polychlorinated
                                                                             polychlorinated biphenyls
and petroleum-based substances.

               Survival.
       12.7 Survival.  TheThe provisions
                           provisions of ofthis Article1212shall
                                         this Article        shallsurvive
                                                                   survivethe
                                                                           theexpiration
                                                                               expiration or
                                                                                          or sooner
                                                                                             sooner
tennination of
termination of this Lease.

                                         ARTICLE 13.
                                         ARTICLE13.
                                   MAINTENANCE AND
                                               AND REPAIRS

       13.1
        13.1 Warranty.
                Warrantv.As Asmore   particularly
                                  more   pruticularlysetset
                                                         forth  in in
                                                            forth  thethe
                                                                        Development
                                                                           DevelopmentAgreement,
                                                                                           Agreement,
Landlord
Landlord will,
          will, so long as no event of
                                    of default has occurred
                                                    occmTed and is continuing, assign or otherwise
make available
make  available to
                 to the
                    the Tenant
                        Tenant any  and all rights the Landlord
                                any and                  Landlord may
                                                                    may have
                                                                         have under
                                                                               under any
                                                                                       any vendor's or
manufacturer's warranties
manufacturer's   waJTanties or undertakings   with respect
                               undertakings with     respect to the
                                                                 the Leased
                                                                      Leased Premises,
                                                                             Premises, butbut Landlord
                                                                                              Landlord
does not warrant
         waJTant or represent that any
                                   any such warranties
                                              waJTanties or undertakings
                                                             m1dertakings are or will be available to
Tenant,  and Landlord
Tenant, and   Landlord shall
                         shall have
                               have no
                                     no further
                                          further obligations
                                                   obligations ororresponsibilities
                                                                     responsibilities respecting
                                                                                       respecting such
                                                                                                  such
warranties or undertakings.

     TENANT
     TENANT HEREBY
             HEREBY WAIVES
                    WAIVES ALL
                             ALL STATUTORY
                                  STATUTORY REPRESENTATIONS
                                             REPRESENTATIONS AND
                                                               AND
WARRANTIES
WARRANTIES ON ON THE
                 THE PART
                       PART OF
                             OFLANDLORD,
                                  LANDLORD,INCLUDING,
                                              INCLUDING, WITHOUT
                                                          WITHOUT
LIMITATION, ALL
LIMITATION,     WARRANTIES THAT
            ALL WARRANTIES   THAT THE   LEASED PREMISES
                                    THE LEASED  PREMISES ARE
                                                         ARE FREE
                                                              FREE
      DEFECTS OR
FROM DEFECTS  OR DEFICIENCIES,
                 DEFICIENCIES, WHETHER
                               WHETHER HIDDEN
                                         HIDDEN OR
                                                 OR APPARENT,
                                                     APPARENT, AND
                                                               AND
ALL WARRANTIES THAT THEY ARE SUITABLE FOR TENANT'S USE.

         13.2 Maintenance
         13.2    Maintenance and andRepairs.
                                      Repairs. Tenant
                                                   Tenantshall
                                                            shallpay
                                                                   payallallcosts,
                                                                              costs,expenses,
                                                                                     expenses, fees
                                                                                                fees and
                                                                                                      and
charges
charges incurred
          incurred inin connection
                        connection with
                                   with the
                                        the use
                                            use or occupancy
                                                    occupancy of of the
                                                                     the Leased
                                                                         Leased Premises.
                                                                                  Premises. Tenant shall
   all times,
at all times, at
              at its
                  its own
                      own expense,
                           expense, and
                                    and subject
                                         subject to
                                                 to reasonable
                                                     reasonable wear and tear, operate
                                                                                    operate and
                                                                                            and keep the
Leased Premises
         Premises in first class operating
                                  operating order, repair,
                                                    repair, condition
                                                            condition and appearance and shall allowallow

                                                       20
DB04/0503816.0339/8130936.5
            Case 21-10474-MFW                Doc 273-2         Filed 04/07/21        Page 27 of 177



no nuisances
no  nuisances to     exist or be
                  to exist      be maintained
                                       maintained therein.       With respect
                                                      therein. With     respect to to the
                                                                                        theLeased
                                                                                             Leased Premises,
                                                                                                       Premises, the
                                                                                                                   the
undertaking
undertaking to  to maintain
                   maintain inin first
                                    first class
                                           class repair
                                                  repair shall
                                                         shall include,
                                                                include, without
                                                                           without limitation,
                                                                                       limitation, all interior
                                                                                                         interior and
                                                                                                                  and
           repairs (including all replacements
exterior repairs                      replacements of components,
                                                          components, systems
                                                                          systems or parts which are a part of,
    are incorporated
or are    incorporated into,
                          into, the
                                  the Leased
                                         Leased Premises
                                                   Premises or anyany part
                                                                         part thereof),
                                                                                thereof), whether
                                                                                             whether structural
                                                                                                        structural or
nonstructural,      foreseenor
nonstructural, foreseen        or unforeseen,          ordinaryor
                                     unforeseen, ordinary         or extraordinary
                                                                      extraordinary and    and all
                                                                                                 all common
                                                                                                      common area area
maintenance       including,without
maintenance including,         withoutlimitation,
                                             limitation,removal
                                                           removalofofdirt,
                                                                          dirt, snow,
                                                                                 snow, ice,ice, rubbish
                                                                                                rubbish andand other
                                                                                                                other
obstructions and maintenance of sidewalks sidewalks andand landscaping.
                                                           landscaping. In In addition
                                                                               addition to the
                                                                                             the foregoing,
                                                                                                  foregoing, Tenant
           Tenant's expense,
shall, at Tenant's   expense, furnish,
                                 furnish, install
                                             install and
                                                     and maintain
                                                         maintain inin good condition
                                                                               condition andand repair, (i) to points
         Theater Facility,
in the Theater     Facility, all
                             all storm
                                   storm andand sanitary
                                                 sanitary sewers,
                                                            sewers, and
                                                                     and all
                                                                           all gas,
                                                                                gas, water,
                                                                                      water, telephone,
                                                                                               telephone, electrical
                                                                                                            electrical
facilities and other utilities of
facilities                        of such size and type as may be required to provide     provide adequate service
for the Leased Premises,
                   Premises, and
                              and (ii)     to Tenant's Pylon, electrical
                                      (ii) to                    electrical facilities
                                                                              facilities of such size and type as
may be required to adequately service Tenant's Pylon.

                           Alterations. SoSolong
        13.3 Minor Alterations.                   longasasnonoevent
                                                                  eventofof    defaulthas
                                                                            default      hasoccurred
                                                                                               occurred andand is
                                                                                                                is
continuing,   Tenant   may,   at its expense,   make   interior  and    exterior  nonstructural
continuing, Tenant may, its expense, make interior and exterior nonstructural additions and       additions   and
alterations to the Leased Premises with the prior writtenwritten consent
                                                                   consent Landlord.       Notwithstanding the
                                                                              Landlord. Notwithstanding
foregoing,
foregoing, Landlord's consent
                          consent shall
                                    shall not
                                          not be
                                              be required
                                                  required if
                                                            if the cost ofof such additions and alterations is
less than Two Hundred Fifty Thousand Dollars ($250,000.00) (2013 Constant); provided, that (i)
upon completion
       completion of such additions
                               additions and alterations,    neither the fair market value of
                                               alterations, neither                               of the Leased
                                                                                                          Leased
Premises shall be lessened thereby nor the utility or     or condition
                                                              condition of of the
                                                                              the Leased
                                                                                   Leased Premises
                                                                                             Premises impaired,
                                                                                                        impaired,
                               condition thereof
below the value, utility or condition      thereof immediately prior to such action, (ii) such additions
and alterations shall not result in a change of   of use of
                                                         of the Leased Premises, (iii) (iii) such work
                                                                                                  work shall be
completed in a good and
completed                and workmanlike
                              workmanlike manner and in      in compliance
                                                                 compliance with all  all applicable
                                                                                           applicable Laws andand
insurance  requirements; and
insurance requirements;      and (iv)
                                   (iv) Tenant
                                        Tenant gives
                                                gives Landlord
                                                        Landlord thirty
                                                                    thirty (30)
                                                                            (30) days
                                                                                  days advance     notice of any
                                                                                        advance notice
such work.
      work. AnyAnyandandall
                          allsuch
                              suchadditions
                                     additions and
                                                and alterations
                                                     alterations shall
                                                                   shall bebe and
                                                                              and remain
                                                                                   remain part
                                                                                             part of
                                                                                                  of the
                                                                                                      the Leased
                                                                                                           Leased
Premises and shall be subject to this      Lease.   In no  event  shall  Landlord    be obligated
                                      this Lease. In no event shall Landlord be obligated reimburse to reimburse
    compensate Tenant
or compensate      Tenant or     any other
                             or any   other person
                                              person or entity
                                                           entity for
                                                                   for any
                                                                         any such
                                                                               suchadditions,
                                                                                      additions, alterations
                                                                                                   alterations or
improvements
improvements to  to the Leased Premises and Tenant hereby waives any right to reimbursement   reimbursement or
compensation
compensation for for the same.    Whenever a constant
                          same. Whenever        constant isis refen·ed
                                                              referred to to herein (e.g., "2013
                                                                                            "2013 Constant" or
"measured in in 2013 dollars"),
                       dollars"), the
                                   the CPI
                                        CPI shall
                                            shall be utilized to gauge
                                                                   gauge the inflationary
                                                                                inflationary rate to be applied
to determine the sum of  of money in then current dollars that is     is equivalent to the applicable
                                                                                              applicable amount
of
of dollars circa 2013.

        13.4 Certain Limitations. The   Theobligations
                                              obligations Tenant
                                                          Tenant set
                                                                  set forth
                                                                       forth in
                                                                             .in this
                                                                                  this Article
                                                                                       Aliicle 13
                                                                                               13 shall
                                                                                                  shall be
subject to the provisions set forth in Article 15 and Article 16.

                                         ARTICLE 14.
                                ALTERATIONS AND TENANT'S LIENS

          14.1 Title toto Tenant's
                           Tenant's Alterations.
                                       Alterations. Subject
                                                       Subject to       provisions of
                                                                to the provisions   of Article
                                                                                       Article 11, any
                                                                                                    any
 alterations,
 alterations, changes, improvements and
              changes, improvements      and additions
                                             additions to
                                                        to the Leased Premises
                                                                       Premises made by Tenant shall
 immediately    becomethe
 immediately become      the property
                             property of of Landlord
                                            Landlord and
                                                      and shall
                                                            shall be
                                                                  be considered
                                                                     considered aa part
                                                                                   part of
                                                                                        of the
                                                                                           the Theater
                                                                                                Theater
 Facility,
 Facility, but  Landlord will
            but Landlord                obligated to compensate
                          will not be obligated       compensate or reimburse
                                                                       reimburse Tenant
                                                                                  Tenant or any
                                                                                              any other
                                                                                                  other
 person or entity for any
                       any such
                            such alterations,
                                  alterations, changes,
                                               changes, improvements
                                                         improvements or additions
                                                                           additions made by Tenant,
                                                                                                Tenant,
 and Tenant hereby waives all right to any such compensation or reimbursement.



                                                          21
 DB04/0503816.0339/8130936.5
              Case 21-10474-MFW              Doc 273-2          Filed 04/07/21       Page 28 of 177



                      Tenant Liens.
         14.2 No Tenant                   Tenantshall
                                Liens. Tenant         shallnotnotpermit
                                                                  pennitanyanymechanic's,
                                                                                 mechanic's, materialman's
                                                                                                  materialman's or
 other similar lien to be foreclosed against the Leased Premises by reason of             of work, labor, services
 or materials
     materials performed
                performed by by or
                                or furnished
                                    furnished to   to Tenant
                                                       Tenant or anyone
                                                                     anyone holding
                                                                               holding any
                                                                                         any part
                                                                                               part of
                                                                                                     of the
                                                                                                         the Leased
                                                                                                              Leased
 Premises under
           under Tenant.
                   Tenant. IfIfany
                               any such
                                    such lien
                                           lien isis filed,
                                                      filed, Tenant
                                                              Tenant may
                                                                       may contest
                                                                            contest the
                                                                                      the same
                                                                                           same in good faithfaith but
         shall, prior to foreclosure
 Tenant shall,            foreclosure thereof,
                                        thereof, cause
                                                    cause such
                                                             such lien to be released of   of record
                                                                                               record by payment,
                                                                                                            payment,
 bond, order of
 bond,        of a court
                    court of
                           of competent
                              competent jurisdiction
                                           jurisdiction or otherwise.          Nothing contained
                                                                otherwise. Nothing        contained in this Lease
                                                                                                                Lease
 shall be construed as a consent on the part of     of Landlord to subject Landlord's estate   estate in the Leased
                                                                                                               Leased
 Premises to any lien or liability under the lien laws of      of the state in which the Leased Premises are
 located.
 located. Notwithstanding
           Notwithstanding the foregoing,
                                  foregoing, if if any mechanics', materialmen's
                                                                         materialmen's or   or other
                                                                                                other similar lien is
 filed against
 filed against the Leased
                     Leased Premises,
                              Premises, and
                                          and the amountamount of of such
                                                                      such lien
                                                                            lien claim
                                                                                   claim exceeds
                                                                                           exceeds OneOne Hundred
                                                                                                            Hundred
            Dollars ($100,000.00)
 Thousand Dollars                     by  reason
                      ($100,000.00) by reason         of  any  act  or omission
                                                                       omission of of Tenant,    then  Tenant    shall,
                                                                                                                 shall,
 within      (I 0) days
 within ten (10)   days after the filing
                                   filing thereof;
                                           thereof, provide
                                                         provide to    Landlord a bond
                                                                   to Landlord       bond in the amount of     of one
·hundred
 hundred twenty-five
           twenty-fivepercent
                           percent(125%)
                                     (125%)ofofthe    the amount
                                                           amount of   of such   lien claim,
                                                                          such lien     claim, oror other
                                                                                                     other security
                                                                                                              security
 satisfactory  to Landlord,
 satisfactory to               protectingLandlord
                   Landlord, protecting      Landlordfrom    fromloss
                                                                    loss or
                                                                          or liability
                                                                             liability byby reason
                                                                                             reason of suchsuch lien.
                                                                                                                  lien.
 Tenant hereby covenants and agrees to defend, indemnify   indemnifY and hold harmless Landlord from and
                                       demands, losses or liabilities (including
 against any and all claims, costs, demands,                                  (including attorneys'             which·
                                                                                            attorneys' fees) which
 Landlord
 Landlord may     suffer or incur
            may suffer                 reason of any such mechanics', materialmen's or other
                            incur by reason                                                            other similar
                                                                                                               similar
 lien.

         14.3 Landlord
                 Landlord Elective Improvements.
                                           Improvements. During
                                                              DuringthetheTerm
                                                                           Tennofofthis
                                                                                      thisLease,
                                                                                           Lease, Landlord
                                                                                                   Landlord
 shall not be required to build or rebuild any improvements to the Leased Premises or the Theater
 Facility,
 Facility, or to make any repairs, replacements,        alterations, restorations
                                         replacements, alterations,   restorationsor
                                                                                   or renewals
                                                                                       renewalsthereto.
                                                                                                 thereto. In
 the event that Landlord
                 Landlord should,
                            should, in its sole
                                              sole discretion
                                                   discretion elect
                                                              elect to make
                                                                        make capital
                                                                              capital improvements
                                                                                       improvements to the
 Leased Premises,
 Leased   Premises, itit may
                         may only
                             only do                        consent, which
                                    do so with Tenant's consent,      which may be given or withheld
                                                                                                withheld in
 Tenant's sole  discretion, and itit isis understood
           sole discretion,               understood and
                                                      and agreed
                                                           agreed that
                                                                   that Landlord
                                                                        Landlord will
                                                                                  will generally
                                                                                        generally condition
                                                                                                   condition
 any such election on an increase in the Annual Fixed Rent to reflect such expenditures.

                                                ARTICLE 15.
                                              DAMAGE CLAUSE

         15.1 Damage.
         15.1    Damage. IfIfthetheTheater
                                     TheaterFacility
                                               Facilityisis damaged
                                                             damaged or ordestroyed
                                                                           destroyed byby fire,
                                                                                             fire, casualty
                                                                                                   casualty or any
 cause whatsoever,
        whatsoever, either
                      either in
                             in whole
                                 whole or in part, andand Tenant does not elect  elect to
                                                                                       to terminate
                                                                                            terminate this Lease
                                                                                                               Lease
 pursuant to
 pursuant         provisions of Section 15.2 hereof, Tenant shall with due diligence
           to the provisions                                                             diligence remove any
 resulting debris
 resulting   debris and
                     and repair
                          repair or rebuild
                                         rebuild the
                                                   the damaged
                                                          damaged or   or destroyed
                                                                            destroyed structures
                                                                                          structures andand other
                                                                                                                other
 improvements, including
 improvements,     includinganyany improvements
                                     improvementsor     or bettennents
                                                            betterments made
                                                                           made by by Landlord
                                                                                       Landlord or   or Tenant,
                                                                                                        Tenant, in
                                       subject to
 accordance with the Final Plans subject
 accordance                                     to such
                                                    such modifications
                                                           modifications as  as Tenant
                                                                                Tenant reasonably
                                                                                         reasonably determines
                                                                                                        determines
      appropriate to
 are appropriate      conform to
                   to conform         current standards
                                 to current    standards andand prototypes
                                                                  prototypes of Tenant
                                                                                   Tenant (to the extent
                                                                                                       extent then
                                                                                                                 then
 permitted
 permitted by
            by law).   Subject to
                law). Subject    to Section
                                     Section17.1
                                              17.1 hereof;
                                                     hereof, Landlord
                                                               Landlord shall
                                                                           shall make
                                                                                  make all
                                                                                         all insurance
                                                                                              insurance proceeds
                                                                                                          proceeds
 available as a result of                                     destruction to
                       of such fire, casualty or other destruction          to Tenant
                                                                                Tenant for
                                                                                        for restoration.      Tenant
                                                                                              restoration. Tenant
 shall obtain Landlord's consent
                           consent (which
                                       (which shall not be   be unreasonably
                                                                 unreasonably withheld
                                                                                  withheld or delayed)
                                                                                                   delayed) to anyany
 material deviation
 material  deviation from
                      from the
                             the Final
                                  Final Plans
                                          Plans which
                                                 which Tenant
                                                          Tenant is required
                                                                       required to make
                                                                                      make to  to obtain
                                                                                                   obtain approval
                                                                                                           approval
 from Governmental
        Govermnental Authorities
                        Authorities having
                                       havingjurisdiction
                                                jurisdictionfor forsuch
                                                                    suchrestoration.
                                                                          restoration. Until
                                                                                         Until the earlier of (i)  (i)
 the date that is ninety (90) days after the date date the
                                                       the Theater
                                                             Theater Facility
                                                                       Facility is repaired,
                                                                                    repaired, rebuilt and put in
 good and tenantable order, or (ii) the date Tenant reopens the portions(s)portions(s) ofof the Theater Facility
 so damaged or destroyed, the Annual Fixed Rent and        and other
                                                                 other charges
                                                                       charges hereby reserved, or aa fair   fair and
 just  proportion thereof
 just proportion   thereof according
                            according to  to the  nature and
                                             the nature     and extent of of the
                                                                              the damage
                                                                                   damage sustained,
                                                                                               sustained, shall
                                                                                                            shall be


                                                           22
  DB04/0503816.0339/8130936.5
  DB04/0503816.033918130936.5
            Case 21-10474-MFW               Doc 273-2          Filed 04/07/21       Page 29 of 177



abated,
abated, but only to the extent of
                               of any
                                  any proceeds
                                      proceeds of
                                               ofrental
                                                  rental interruption
                                                          interruption insurance
                                                                       insurance carried by Tenant
that are actually received by Landlord.

         15.2 Right to Terminate
                            Terminate on Certain          Damage. IfIfduring
                                              Certain Damage.            duringthethe final
                                                                                       final three
                                                                                              three (3)
                                                                                                      (3) years
                                                                                                            years of
the Initial Fixed Term or during any Option Period, the Theater Facility is damaged or destroyed
    frre, casualty
by fire,   casualty or any
                        any cause     whatsoever to
                              cause whatsoever        to such
                                                         such an    extent that
                                                                an extent        all or aa portion
                                                                            that all         portion thereof
                                                                                                         thereof is is
rendered unsuitable
rendered    unsuitable for
                        for use
                             use as     movie theater and
                                  as a movie              and the
                                                               the cost
                                                                    cost of
                                                                         ofrestoration
                                                                             restoration would
                                                                                            would exceed
                                                                                                      exceed fifty
                                                                                                                fifty
percent   (50%) of the amount
percent (50%)            amount it would
                                      would cost to replace the Theater FacilityFacility inin its
                                                                                               its entirety
                                                                                                   entirety at the
time
time such damage
             damage or destruction
                           destruction occurred,
                                          occurred, and and if Tenant
                                                                Tenant has
                                                                         has complied
                                                                               complied withwith itsits insurance
                                                                                                          insurance
obligations under this Lease (including maintaining insurance against loss of            of rents by Landlord),
Tenant may terminate
Tenant         terminate this   Lease by notice to Landlord
                          this Lease                    Landlord given within sixty (60)  (60) days after such
             destruction. IfIfTenant
damage or destruction.         Tenant elects
                                        elects to
                                                to terminate
                                                    tenninate this
                                                               this Lease
                                                                    Lease asas provided
                                                                               provided herein,
                                                                                           herein, Tenant shall
authorize payment to Landlord, as a condition upon the effectiveness of           of such termination,
                                                                                            tennination, within
sixty (60) days after such notice (except payment for any of Tenant's Property)    Property) together with an
amount equal to the positive difference, if    if any, between the amount of    of insurance proceeds turned
over
over to Landlord
           Landlord and
                     and the netnet book
                                      book value
                                             value of ofthe
                                                         theTheater
                                                             Theater Facility
                                                                        Facility asas accurately
                                                                                       accurately reflected
                                                                                                      reflected in  in
Landlord's    financial records
Landlord's fmancial     records as as of
                                      of the
                                         the date
                                              date ofof such
                                                        such damage
                                                             damage or  or destruction.
                                                                           destruction. UponUpon the givinggiving of
such notice
such   notice by Tenant
                   Tenant toto terminate,
                                terminate, and
                                             and Tenant's
                                                    Tenant's authorization
                                                               authorization for payment
                                                                                     payment of all   all amounts
                                                                                                            amounts
provided for
provided        herein, this
            for herein,       Lease shall
                        this Lease     shall automatically    terminate and
                                             automatically terminate                  Annual Fixed
                                                                           and the Annual        Fixed Rent and  and
other charges hereunder shall be equitably adjusted as of       of the date of
                                                                             of such destruction.

        15.3 Rights to Insurance
                           Insurance Proceeds.
                                       Proceeds. IfIfthis
                                                       thisLease
                                                            Leaseisisterminated
                                                                       terminated as
                                                                                   as provided
                                                                                      provided in in this
                                                                                                     this
Article 15 following damage to or destruction
                                    destruction of
                                                of the Theater Facility, the proceeds of  of all hazard
                                                                          Landlord pursuant to Article
insurance on the Theater Facility which is maintained by Tenant or Landlord
17 shall belong to Landlord
                     Landlord or Landlord's
                                  Landlord's lender,
                                              lender, subject
                                                        subject to
                                                                to Landlord's
                                                                    Landlord's obligation
                                                                                 obligation to rebuild
                                                                                                 rebuild
under  this Lease,
under this  Lease, if any.
                      any. Insurance
                            Insurance proceeds
                                       proceeds with
                                                with respect
                                                       respect to
                                                               to Tenant's
                                                                   Tenant's Property
                                                                             Property shall
                                                                                        shall belong to
Tenant.

                                                ARTICLE 16.
                                              CONDEMNATION

         16.1 In General. IfIfany  anymaterial
                                        material part
                                                   partofofthe
                                                            the Leased
                                                                 Leased Premises
                                                                          Premises (meaning
                                                                                    (meaning any part of   of the
Theater Facility
Theater   Facility or
                    or the parking or access
                       the parking        access ways
                                                   ways serving
                                                           serving the Theater     Facility) isis taken
                                                                          Theater Facility)       taken in    any
                                                                                                          in any
proceeding
proceeding by by any Governmental       Authority by
                       Governmental Authority         by condemnation
                                                          condenmation or   or otherwise,
                                                                               otherwise, oror is acquired
                                                                                                   acquired for
public or quasi-public
public                    purposes, or
            quasi-public purposes,     or is
                                          is to be conveyed
                                                     conveyed under threat of   of such
                                                                                    such taking
                                                                                          taking or acquiring
                                                                                                        acquiring
         Landlord shall
(which Landlord                     without Tenant's
                    shall not do without      Tenant's prior
                                                           prior written
                                                                  written consent),
                                                                           consent), and
                                                                                      and Tenant
                                                                                           Tenant reasonably
                                                                                                     reasonably
determines    that the
determines that    the remaining      portion will
                        remaining portion      will not
                                                      not permit    Tenant to
                                                           permit Tenant     to operate   its business
                                                                                operate its   business on on the
Leased Premises, Tenant shall have the option oftenninating
                                                       of terminating this Lease by notice to    to Landlord
                                                                                                    Landlord of
its election to do so given on oror before the
                                             the date
                                                  date which
                                                        which isis thirty
                                                                   thirty (30)
                                                                          (30) days
                                                                               days after
                                                                                     after Tenant is deprived
of
of possession ofof the condemned
                        condenmed property,        and upon the giving of
                                       property, and                        of such notice,
                                                                                      notice, this Lease shall
automatically terminate and the Annual Fixed Rent and        and other charges hereunder shall be adjusted
as of
    of the date of
                of such notice.
                         notice. IfIfaamaterial
                                        material part
                                                   part of
                                                         ofthe
                                                            theLeased
                                                                 Leased Premises
                                                                          Premises (meaning
                                                                                    (meaning any part of   of the
Theater Facility
Theater   Facility or      parking or access
                    or the parking        access ways serving
                                                           serving the Theater
                                                                          Theater Facility)
                                                                                   Facility) is        taken and
                                                                                              is so taken     and
Tenant elects
         elects not to terminate this Lease,
                                        Lease, then Tenant shall,shall, to the extent and making use of    of the
condenmation award,
condemnation      award, restore
                          restore the
                                    the Theater
                                        Theater Facility
                                                   Facility to      complete unit
                                                              to a complete             similar as
                                                                               unit as similar    as reasonably
                                                                                                      reasonably
possible in design,
             design, character
                      character and
                                 and quality
                                       qualitytoto the
                                                    thebuilding
                                                        buildingwhich
                                                                   whichexisted
                                                                           existedbefore
                                                                                    beforesuch     taking. If
                                                                                            suchtaking.     If the
Theater Facility is partially taken and this Lease is not terminated, there shall be no reduction or

                                                          23
DB04/0503816.0339/8130936.5
            Case 21-10474-MFW             Doc 273-2         Filed 04/07/21       Page 30 of 177



adjustment in
adjustment    in the  Annual Fixed
                 the Annual     Fixed Rent    and other charges
                                        Rent and            charges thereafter
                                                                      thereafter payable
                                                                                   payable hereunder.
                                                                                             hereunder. Any Any
restoration  work to
restoration work    to be performed
                           perfonned pursuant
                                        pursuant to                      shall be
                                                   to this Article 16 shall    be completed
                                                                                   completed in  in accordance
                                                                                                     accordance
with plans and specifications
                  specifications which shall have been approvedapproved by Landlord
                                                                               Landlord and Tenant, which
approvals shall
approvals   shall not
                  not be
                      be umeasonably
                          unreasonably withheld.
                                           withheld. IfIf all
                                                          all or
                                                              or part
                                                                 part of
                                                                       ofthe
                                                                          the Leased
                                                                              Leased Premises
                                                                                       Premises is taken and
Tenant elects to terminate
                   tenninate this Lease in accordance with this    this Article 16, each party shall be free
                               condemning authority for the amount of
to make claim against the condemning                                         of the actual
                                                                                     actual provable
                                                                                            provable damage
done
done toto each of
                of them by such
                              such taking.
                                     taking. IfIfthe
                                                  thecondemning
                                                      condemningauthority
                                                                       authority refuses
                                                                                  refuses to
                                                                                           to permit
                                                                                               permit separate
                                                                                                        separate
claims
claims to be made, then Landlord shall prosecute with counsel reasonably satisfactory to Tenant
the claims
the              both Landlord
     claims of both    Landlord and and Tenant,
                                         Tenant, andand the proceeds
                                                               proceeds of the award,
                                                                                   award, after
                                                                                            after payment
                                                                                                    payment of
Landlord's reasonable
Landlord's    reasonable attorneys'
                             attorneys' fees
                                          fees and   other costs
                                                and other     costs incurred,
                                                                     incurred, shall
                                                                                 shall be
                                                                                        be divided
                                                                                             divided between
                                                                                                        between
Landlord
Landlord andand Tenant
                 Tenant in in a fair
                                 fair and
                                       and equitable
                                            equitable manner;
                                                        manner; provided,       however,inin the
                                                                   provided, however,           the event
                                                                                                      event of a
condemnation     which results
condemnation which       results in
                                 in Tenant's election to terminate this Lease, Tenant shall be entitled
                of the condemnation
to its portion of      condemnation awardaward only
                                                  only so  long as the amount of
                                                        so long                    of the award
                                                                                           award received
                                                                                                    received by
Landlord is
Landlord   is equal to or greater than the net book value of                        taken, as reflected on the
                                                                 of the property taken,
Landlord's financial
             financial statements
                        statements onon the date
                                             date of
                                                   ofthe condemnation.

       16.2 Temporary               Awards. IfIfbybyreason
              Temporary Taking Awards.                reasonofofa ataking
                                                                     takingTenant
                                                                             Tenantisistemporarily
                                                                                         temporarily
deprived in whole
deprived in whole or
                  or in
                     in part of
                             of the
                                the use
                                    use of
                                        ofthe
                                            the Theater
                                                Theater Facility
                                                         Facility or any
                                                                       any part
                                                                            part thereof,
                                                                                  thereof, the
                                                                                           the entire
                                                                                               entire
award made as compensation therefor shall
                                     shall belong to
                                                   to Tenant,
                                                      Tenant, and
                                                               and there
                                                                     there shall
                                                                           shall be
                                                                                 be no
                                                                                    no abatement
                                                                                        abatement of
the Annual Fixed Rent payable hereunder.

                                     ARTICLE 17.
                   INSURANCE, INDEMNITY, WAIVER OF SUBROGATION
                                AND FIRE PROTECTION

       17.1 Casualty Policy. During the Term       Tenn of
                                                         of this Lease, Tenant shall at its expense keep
the Leased Premises      insured in the name of
             Premises insured                   of Landlord
                                                   Landlord and Tenant (as     (as their
                                                                                   their interests
                                                                                           interests may appear
                                                                                                           appear
               named insured,
with each as named      insured, additional
                                  additional insured or loss
                                                           loss payee, as applicable)
                                                                              applicable) against damage or
destruction by all risks
destruction         risks of                            damage including
                           of direct physical loss or damage       including terrorism,
                                                                                terrorism, fire
                                                                                              frre and the perils
commonly     covered under
commonly covered      under a special form policy in an amount equal to the full          full replacement
                                                                                                replacement cost
thereof (without deduction for physical depreciation),
                                              depreciation), and shall have deductibles no greater than
One Hundred Thousand and No/100 Dollars ($100,000.00) (with higher deductibles for wind and
earthquake coverage as the applicable insurer may require). Such policy also          also shall cover floods
                                                                                                         floods if
any portion ofof the Leased Premises
                              Premises is at any time located
                                                          located in a "100-year
                                                                          "1 00-year flood      plain" or an area
                                                                                        flood plain"
designated as having special flood hazards (including Zones A,          A, B, C, V, X and  and shaded
                                                                                                 shaded X areas),
along with earthquake and other similar hazards as may be customary   customary for comparable
                                                                                         comparable properties
in the Market Area, and such other "additional coverage" insurance as Landlord      Landlord or any holder of
a Mortgage
  Mortgage on the Leased
                       Leased Premises
                                Premises may reasonably          require, which
                                                  reasonably require,        which atat the
                                                                                         the time
                                                                                              time isis usual and
                                                                                                               and
commonly obtained
             obtained inin connection
                           connection with properties
                                              properties similar
                                                           similar inin type
                                                                        type of building
                                                                                  building size
                                                                                              size and
                                                                                                    and use
                                                                                                        use to
                                                                                                            to the
Theater Facility located in the Market Area.       Tenant shall
                                            Area. Tenant     shall be
                                                                    be responsible
                                                                        responsible forfor determining that the
amount
amount ofof property damage coverage
                                 coverage insurance
                                             insurance maintained
                                                        maintained complies          with the requirements
                                                                         complies with            requirements of
this Lease.
this          The proceeds
     Lease. The    proceeds ofofsuch
                                 such insurance
                                        insurance in
                                                   in case
                                                      case ofofloss
                                                                 loss or
                                                                       or damage
                                                                          damage shall
                                                                                     shall be held in trust andand
applied  on account
applied on    account of thethe obligation
                                 obligation ofof Tenant
                                                 Tenant to  to repair
                                                                repair and
                                                                         and rebuild
                                                                               rebuild thethe Leased
                                                                                                Leased Premises
                                                                                                         Premises
pursuant to
pursuant  to Article
               Article 15
                        15 to       extent that such
                            to the extent        such proceeds
                                                        proceeds are  are required
                                                                           required forfor such
                                                                                             such purpose.     The
                                                                                                    purpose. The
insurance required
insurance   required toto be  carried by
                           be carried by Tenant
                                           Tenant under
                                                    under this
                                                            this Article
                                                                  Article 1717 may
                                                                                may be covered
                                                                                            covered under
                                                                                                      under a so-
called "blanket" policy covering other operations of     of Tenant and Affiliates, so long as the amount
    coverage available
of coverage    available under
                            under said    "blanket" policy
                                   said "blanket"    policy with      respect to
                                                               with respect          the Leased
                                                                                 to the    Leased Premises,
                                                                                                     Premises, or
                                                       24
DB04/0503816.0339/8130936.5
01304/0503816.0339/8130936.5
            Case 21-10474-MFW              Doc 273-2          Filed 04/07/21       Page 31 of 177



Tenant's liability
Tenant's  liability under
                    under this
                          this Lease,
                               Lease, at
                                       at all
                                          all times
                                              times meets the requirements set forth in this Lease, and
shall be evidenced by a certificate
                           certificate of
                                       of insurance (issued on ACORD
                                                                 ACORD 28                   form) from
                                                                          28 or equivalent form)
Tenant's insurer,
          insurer, authorized agent or broker.
                                          broker. Upon
                                                    Upon request,
                                                          request, Tenant
                                                                   Tenant shall
                                                                          shall name the holder of
                                                                                                 of any
Mortgage on the Leased
                    Leased Premises pursuant
                                        pursuant to aa standard
                                                       standard mortgagee,
                                                                 mortgagee, additional  insured or loss
                                                                             additional insured
payee clause as such holder shall elect with respect to the foregoing property insurance, provided
such holder agrees with Tenant in writing to disburse such insurance proceeds to Tenant for, and
periodically during the course of, repair and restoration of the Theater Facility as set forth in this
Lease.

        17.2
        17.2 DIC DICPolicy
                       PolicyEndorsement.
                                Endorsement.If If required
                                                      requiredbybyLandlord's
                                                                     Landlord'slender
                                                                                   lender or or the
                                                                                                 the holder
                                                                                                      holder of a
Mortgage during
           during the Term of  of this Lease, Tenant shall,
                                                         shall, at its expense,
                                                                       expense, keep the Leased Premises
insured in the name of
insured                 of Landlord
                           Landlord and Tenant (as their interests
                                                               interests may appear
                                                                                appear with each as named   named
insured, additional
insured,              insured or loss
          additional insured       loss payee,      applicable, to provide each with the best position)
                                        payee, as applicable,                                            position)
against the perils
against             of flood
             perils of  flood and
                               and earthquake
                                    earthquake , under
                                                   under aa so-called
                                                            so-called difference in conditions policy or
endorsement ("DIC Policy") in the amount  amount ofof which
                                                       which shall include
                                                                     include the
                                                                               the following
                                                                                    following endorsements:
                                                                                                  endorsements:
Agreed
Agreed Value and Ordinance
                      Ordinance or  or Law
                                       Law —    Coverage for
                                             - Coverage     for loss
                                                                 loss to undamaged
                                                                           undamaged portion of      of building,
                                                                                                         building,
demolition   costs and
demolition costs    and increased    cost of construction,
                         increased cost                       rental loss/business
                                             construction, rental     loss/business income
                                                                                       income insurance.
                                                                                                   insurance. To
the extent
the extent flood    and earthquake
             flood and    earthquake perils
                                        perils not  covered under
                                               not covered     under thethe casualty
                                                                             casualty oror DIC
                                                                                            DIC policy
                                                                                                    policy and
                                                                                                             and a
separate  policy  must    obtained,  Tenant
separate policy must obtained, Tenant shall   shall  insure  the  property    against   flood    and
                                                                  property against flood and earthquakeearthquake
perils by a separate policy at the maximum amount available                     marketplace, up
                                                            available in the marketplace,          up to
                                                                                                      to 100% of
replacement    cost written
replacement cost    written with
                              with "per
                                    "per occurrence"
                                         occurrence" andand "annual
                                                             "annual aggregate"
                                                                        aggregate" limits.
                                                                                      limits. The proceeds of
such insurance
      insurance inin case
                     case of loss or damage
                                        damage shall
                                                 shall be held
                                                            held in trust andand applied
                                                                                  applied on account
                                                                                                  account of of the
obligation
obligation ofof Tenant
                Tenant to to repair
                             repair and
                                     and rebuild
                                          rebuild the Leased
                                                        Leased Premises       pursuant to
                                                                  Premises pursuant        to Article
                                                                                              Article 15 15 to
                                                                                                             to the
extent that such proceeds
                   proceeds are
                              are required
                                  required for
                                            for such
                                                such purpose.            insurance required to be carried by
                                                       purpose. The insurance
Tenant under
Tenant           this Section
         under this    Section 17.2
                                 17.2 shall
                                       shall be  evidenced by
                                             be evidenced              certificate of
                                                               by a certificate     of insurance
                                                                                         insurance (issued
                                                                                                       (issued on
ACORD
ACORD 28   28 or equivalent
                   equivalent form)      from Tenant's
                                 form) from    Tenant's insurer,
                                                           insurer, authorized
                                                                      authorizedagentagentor  or broker.
                                                                                                   broker. Upon
                                                                                                              Upon
request,  Tenant shall
request, Tenant    shall name
                          name the
                                 the holder
                                      holder of any Mortgage
                                                       Mortgage on the LeasedLeased Premises        pursuant to
                                                                                      Premises pursuant        to a
standard   mortgagee, additional
standard mortgagee,       additionalinsured
                                       insuredoror loss
                                                    loss payee
                                                          payee clause
                                                                  clause as as such
                                                                               such holder
                                                                                      holder shall
                                                                                                shall elect with
                                                                                                               with
respect to
respect          DIC Policy,
         to the DIC    Policy, provided
                                provided such holder
                                                 holder agrees
                                                           agrees in writing
                                                                        writing to disburse
                                                                                     disburse suchsuch insurance
                                                                                                         insurance
proceeds to Tenant for, and periodically during the course of;      of, repair and restoration of   of the Leased
Premises as set forth in this Lease.

         17.3
         17.3 Liability
                  LiabilitvInsurance;
                             Insurance;Tenant
                                           Tenant Negligence.
                                                      Nel!'lil!'ence.Tenant
                                                                         Tenantwill,
                                                                                   will,subject
                                                                                           subjecttotoSection
                                                                                                       Section 17.7
                                                                                                                 17.7
and
and Section 12.5,
                12.5, defend,
                      defend, indemnify
                                indemnify and hold Landlord,
                                                         Landlord, its its trustees,
                                                                            trustees, directors,
                                                                                       directors, officers,
                                                                                                    officers, agents
                                                                                                               agents
and servants,
and  servants, harmless
                  harmless from     and against
                             from and     against any
                                                   any andand all
                                                                all claims,
                                                                     claims, actions,
                                                                                actions, liability
                                                                                            liability and
                                                                                                      and expense:
                                                                                                            expense:
arising out
arising                occurrence in,
          out of any occurrence     in, upon or at at the
                                                       the Theater
                                                            Theater Facility,
                                                                       Facility, the Leased
                                                                                         Leased Premises,
                                                                                                   Premises, or the
occupancy
occupancy or use by Tenant of     of the Theater
                                          Theater Facility
                                                    Facility or the Leased
                                                                        Leased Premises or any     any part thereof,
                                                                                                             thereof,
except
except toto the extent the same is caused
                                       caused by the the willful
                                                          willful or grossly
                                                                        grossly negligent
                                                                                   negligent actact or omission
                                                                                                        omission of
Landlord; or occasioned wholly or in part by any negligent act or omission of
Landlord;                                                                                     of Tenant, its agents,
employees, contractors,
employees,     contractors, licensees,
                             licensees, servants,
                                         servants, subtenants,
                                                    subtenants, lessees
                                                                    lessees or or concessionaires.
                                                                                  concessionaires. If  If any action
                               against Landlord, its officers,
or proceeding is brought against                        officers, employees, agents or servants by reason
of any
of  any ofofthe
              theaforementioned
                   aforementioned causes,
                                     causes, Tenant,
                                               Tenant, uponupon receiving
                                                                   receiving notice
                                                                                notice thereof
                                                                                          thereof from
                                                                                                    from Landlord,
                                                                                                           Landlord,
agrees to
agrees   to defend
             defend such
                      such action
                            action or
                                    or proceeding
                                        proceeding by  by counsel
                                                            counsel reasonably
                                                                      reasonably acceptable
                                                                                      acceptable to Landlord
                                                                                                        Landlord at
Tenant's own
Tenant's     own expense.
                   expense. Tenant
                                 Tenant agrees
                                          agrees totoinsure
                                                        insurethe theforegoing
                                                                        foregoingobligation
                                                                                      obligation by  by contractual
                                                                                                         contractual
endorsement
endorsement underunder a commercial
                          connnercial general public liability policy (including personal injury and
property damage,
property    damage, terrorism
                      terrorism and           liability, if applicable)
                                  and liquor liability,       applicable) to         maintained by Tenant with
                                                                              to be maintained
not less
      less than
            thanTwenty-Five
                   Twenty-Five Million
                                   Million Dollars
                                             Dollars($25,000,000.00)
                                                         ($25,000,000.00) per     peroccurrence/
                                                                                       occurrence/ Twenty-Five
                                                                                                       Twenty-Five
                                                         25
DB04/0503816.0339/8130936.5
            Case 21-10474-MFW                Doc 273-2         Filed 04/07/21        Page 32 of 177



Million
Million Dollars
          Dollars ($25,000,000.00)
                   ($25,000,000.00) products
                                     products && completed
                                                  completed operations
                                                              operations aggregate/
                                                                            aggregate/ Twenty-Five
                                                                                        Twenty-Five
         Dollars ($25,000,000.00)
Million Dollars   ($25,000,000.00) general
                                    general aggregate
                                            aggregate on
                                                      on a per location basis.
                                                                           basis. Tenant shall cause
Landlord to be named as an additional insured on all policies ofliability
                                                               of liability insurance maintained by
Tenant (including excess liability and umbrella policies) on a primary basis and non-contributory
with any other insurance coverage carried by the Landlord with respect to the   the Leased
                                                                                    Leased Premises.
The insurance required
                required to
                         to be carried by Tenant under this Section
                                                             Section 17.3 shall be evidenced
                                                                                      evidenced by a
certificate of
certificate     insurance (issued
            of insurance   (issued on  ACORD 25
                                   on ACORD         or equivalent
                                                25 or   equivalent form)
                                                                     fonn) from
                                                                             from Tenant's
                                                                                    Tenant's insurer,
                                                                                              insurer,
authorized agent or broker.

         17.4 Liability
                 Liabilitv Insurance;
                            Insurance; Landlord
                                          Landlord Negligence.
                                                       Negligence.      Landlord will,
                                                                        Landlord            subject to
                                                                                     will, subject    to
Section   17.7 and
Section 17.7    and Section
                     Section 12.5,
                              12.5, defend,
                                    defend, indemnify
                                            indemnifY andand hold
                                                              hold Tenant,
                                                                    Tenant, its officers,
                                                                                 officers, agents
                                                                                            agents and
                                                                                                    and
servants, harmless from and against any and all claims, actions, suits, judgments, decrees, orders,
liability and
liability      expense in connection
          and expense      connection with   loss of
                                        with loss of life,
                                                     life, bodily
                                                           bodily injury
                                                                  injury and/or
                                                                         and/or damage
                                                                                  damage to property
                                                                                               property
occasioned wholly or in part by any willful or negligent         or omission
                                                  negligent act or  omission of
                                                                              of Landlord,
                                                                                 Landlord, its agents,
employees or
employees        servants. If
              or servants.    any action or proceeding
                           If any             proceeding isis brought
                                                              brought against
                                                                       against Tenant,
                                                                               Tenant, its
                                                                                         its agents
                                                                                              agents or
servants by reason ofof any of
                            of the aforementioned
                                   aforementioned causes, Landlord, upon receiving written notice
thereof from Tenant in the manner provided herein, agrees to defend such action  action or proceeding
                                                                                            proceeding
by counsel reasonably acceptable to to Tenant at Landlord's own expense.

        17.5 Rental Loss/Business Interruption Insurance. During     Duringthe
                                                                             the Term
                                                                                 Term of
                                                                                      ofthis
                                                                                         this Lease,
                                                                                              Lease,
Tenant shall, at its expense, keep and maintain for the benefit ofof Tenant and
                                                                             and Landlord, coverage
for the loss of
             of Rent
                Rent payable hereunder for a period of
                                                     of at
                                                        at least
                                                            least the
                                                                  the next
                                                                      next succeeding
                                                                           succeeding eighteen
                                                                                       eighteen (18)
months.

                            Compensation Insurance.
        17.6 Workers' Compensation             Insurance. Tenant
                                                            Tenantshall
                                                                   shallmaintain,
                                                                          maintain, with
                                                                                    with respect
                                                                                         respect to its
operations  and all
operations and   all of its
                        its employees
                             employees at thethe Leased
                                                 Leased Premises,
                                                          Premises, a policy or policies
                                                                                 policies of
                                                                                          of workers'
                                                                                             workers'
compensation    insurance in
compensation insurance      in accordance
                               accordance with
                                             with and
                                                  and in the amounts
                                                              amounts required
                                                                        required by
                                                                                 by applicable
                                                                                     applicable Laws,
                                                                                                Laws,
protecting Tenant
protecting  Tenant from
                    from and    against ·any
                           and against                claims from
                                         any and all claims  from any
                                                                   any persons
                                                                        persons employed
                                                                                 employed directly or
indirectly on or about the Leased Premises for injury or death of of such persons.

        17.7 Release;
               Release; WaiverWaiver of   of Subrogation.
                                               Subrogation. AnythingAnything ininthisthis Lease
                                                                                            Lease to to the
                                                                                                         thecontrary
                                                                                                              contrary
notwithstanding, itit is
notwithstanding,           agreed that each party (the "Releasing Party") hereby
                      is agreed                                                          hereby releases
                                                                                                   releases the other
      "Released Party")
(the "Released    Party") from from anyany liability      which the
                                              liability which       the Released      Party would,
                                                                         Released Party       would, but  but for
                                                                                                               for this
                                                                                                                    this
Article 17.7,
        17.7, have
              have had
                    had to  to the Releasing Party during during the Tenn
                                                                        Term of of this Lease
                                                                                          Lease resulting from any
accident or occurrence or casualty (i) which is covered by Tenant's       Tenant's property
                                                                                      property insurance
                                                                                                  insurance required
under this Lease,        (ii) which
            Lease, or (ii)    which is is covered
                                           covered by by any
                                                          any other
                                                                other casualty
                                                                        casualty or
                                                                                  orproperty
                                                                                       property damage
                                                                                                   damage insurance
                                                                                                             insurance
being carried by the Releasing
                         Releasing Party at the   the time
                                                        time ofofsuch
                                                                   such occurrence,
                                                                         occurrence, which
                                                                                         which casualty
                                                                                                 casualty may have
resulted in whole or in part from any act or       or omission of  of the Released Party, its officers, agents or
employees; PROVIDED,
employees;   PROVIDED, HOWEVER, HOWEVER, the      the mutual
                                                       mutual releases
                                                                  releases hereinabove
                                                                            hereinabove set  set forth shall become
inoperative  and  null    and   void  if  the
inoperative and null and void if the Releasing  Releasing    Party    wishes   to  place   such
                                                                      wishes place such insurance insurance with an
insurance company
insurance   company which
                        which (y) (y) takes
                                      takes the     position that
                                               the position                existence of
                                                                that the existence      of such
                                                                                           such release
                                                                                                   release vitiates
                                                                                                            vitiates or
would substantially
would   substantially adversely
                         adversely affect
                                        affect any     policy so
                                                 any policy          insuring the Releasing
                                                                 so insuring         Releasing PartyParty and
                                                                                                           and notice
                                                                                                                 notice
thereof is given to the Released Party, or (z)
thereof                                            (z) requires the payment of    of a higher premium by reason
of the existence
of     existence of
                  of such
                      such release,
                              release, unless in  in the
                                                      the latter
                                                           latter case
                                                                   case the
                                                                         the Released
                                                                             Released Party
                                                                                          Party within
                                                                                                 within twenty (20)
days after
days   after notice
              notice thereof
                        thereof fromfrom the the Releasing
                                                    Releasing PartyParty pays
                                                                            pays such
                                                                                    such increase
                                                                                            increase ininpremium.
                                                                                                             premium.
Notwithstanding anything to the contrary herein, Tenant agrees          agrees and
                                                                                and acknowledges
                                                                                      acknowledges that Landlord
shall have no responsibility or liability for any loss, damage or injury to             to Tenant's Property which

                                                          26
DB04/0503816.0339/8130936.5
             Case 21-10474-MFW                Doc 273-2          Filed 04/07/21         Page 33 of 177



           in, on or about
is located in,       about the Leased Premises
                                        Premises at any time and from time to time,time, regardless
                                                                                         regardless of
the cause of
           of such loss,
                   loss, damage
                         damage or injury,   and that
                                     injury, and  that all of Tenant's Property
                                                                        Property is located in, on and
about the Leased
           Leased Premises
                   Premises at
                             at Tenant's
                                 Tenant's sole risk.   Tenant hereby
                                               risk. Tenant   hereby releases
                                                                     releases Landlord
                                                                              Landlord from
                                                                                         from any and
all claims with respect to loss,
                           loss, damage or injury to to Tenant's Property located in, on and about the
Leased Premises, regardless ofof the cause of
                                            of such loss, damage or injury.

         17.8 General.
         17.8     General.  AllAll     policies
                                  policies      of of insurancerequired
                                                   insurance         requiredpursuant
                                                                               pursuant to to this
                                                                                               this Article
                                                                                                     Article 17
                                                                                                              17 shall
                                                                                                                 shall be
issued
issued by companies approved by Landlord, with an                   an A.
                                                                        A. M.
                                                                           M. Best
                                                                               Best Rating
                                                                                      Rating of ofAA— - XX or better and
authorized
authorized to to do
                 do business
                     business in   in the
                                      the state where
                                                   where thethe Leased
                                                                  Leased Premises
                                                                           Premises isis located.
                                                                                          located. Furthermore,
                                                                                                       Furthermore, any
such insurance company shall have       have a claims paying ability rating of "AA"      "AA'' or better by Standard
& Poor's
&           (other than
   Poor's (other   than thethe issuer
                                issuer of of any
                                             any policy
                                                   policy for
                                                            for earthquake
                                                                 earthquake insurance,
                                                                               insurance, which issuer shall have a
claims paying ability rating
                           rating of"A"
                                    of "A" or better by Standard
                                                               Standard &  & Poor's, and
                                                                                       and shall issue policies which
(i) include effective waivers
                         waivers by the insurer of       of all
                                                              all claims for insurance
                                                                               insurance premiums againstagainst all loss
payees, additional
payees,   additional lossloss payee,
                                payee, additional
                                           additional insured
                                                          insured or      named insured;
                                                                       or named    insured; (ii)            contain such
                                                                                               (ii) shall contain    such
provisions as
provisions    as Landlord deems
                              deems reasonably
                                         reasonably necessary
                                                        necessary or desirable to protect its interest including
any
any endorsements        providingthat
      endorsements providing            that neither
                                               neither Tenant,
                                                        Tenant,Landlord
                                                                     Landlordnor nor any
                                                                                      anyother
                                                                                            other party
                                                                                                    party shall
                                                                                                           shall be
                                                                                                                 be aa co-
insurer  under said policies and
insurer under                        and that
                                           that no
                                                 no modification,
                                                      modification, reduction,
                                                                         reduction, cancellation
                                                                                      cancellation or termination
                                                                                                          tennination in
amount
amount of, of, or material
                   material change          (other than
                                change (other        than an an increase)     in, coverage
                                                                  increase) in,   coverage of   of any
                                                                                                    any of
                                                                                                         of the
                                                                                                             the policies
                                                                                                                  policies
required    hereby shall
required hereby      shall bebe effective       until at
                                  effective until      at least
                                                           least thirty
                                                                   thirty (30) days
                                                                                days after
                                                                                       after receipt
                                                                                               receipt by each
                                                                                                             each named
                                                                                                                   named
insured, additional insured
insured,                insured and loss payee of       of written notice thereof or ten (10)    (1 0) days after receipt
of such notice with respect to nonpayment of
of                                                      of premium; (iii) provisions which permit Landlord to
pay the premiums and continue any insurance upon failure of                  of Tenant to pay premiums when due;
and (iv) provisions stating that the insurance shall not be impaired or invalidated by virtue of                    of (A)
any
any act,
      act, failure
            failure to
                     to act,
                          act, negligence
                                negligence of;   of, or
                                                      orviolation
                                                          violationofofdeclarations,
                                                                            declarations, warranties
                                                                                             warranties or or conditions
                                                                                                               conditions
contained
contained in such policy by Tenant, Landlord or any other named insured, additional insured or
loss payee,
loss   payee, except
                except for for the
                                 the willful
                                       willful misconduct
                                                  misconduct of     of Landlord
                                                                        Landlord knowingly
                                                                                    knowingly in        violation of the
                                                                                                    in violation        the
conditions of
conditions    of such policy
                         policy or (B)  (B) the
                                              the occupation,
                                                   occupation, use, use, operation
                                                                          operation or maintenance
                                                                                         maintenance of the Leased Leased
Premises for purposes more hazardous than permitted by the terms of                    of the policy.

                                            ARTICLE 18.
                                    INDEMNIFICATION GENERALLY

        Except as provided in Section 12.5 and Section 17.4, Tenant agrees to defend, indemnify           indemnifY
and hold Landlord, its trustee, directors,
                                     directors, officers, employees, agents and servants harmless from
and against all liabilities, costs and expenses (including reasonablereasonable attorney's fees and expenses)
and all actual or consequential damages imposed upon or asserted against the Landlord, as owner
of
of the
    the Leased
        Leased Premises,
                Premises, including,
                              including, without limitation,
                                                        limitation, any liabilities,
                                                                           liabilities, costs and
                                                                                                and expenses
                                                                                                      expenses and
                                                                                                                and
actual or consequential
actual     consequential damages
                            damages imposed
                                          imposed upon upon or   asserted against
                                                              or asserted    against Landlord,
                                                                                       Landlord, on      account of
                                                                                                     on account
(i) any use, misuse, non-use, condition, maintenance or repair by Tenant of
(i)                                                                                      of the Leased Premises,
(ii)
(ii) any Taxes and other impositions
                             impositions which                  obligation of Tenant
                                              which are the obligation           Tenant to          pursuant to
                                                                                          to pay pursuant     to the
applicable  provisions   of this   Lease,
applicable provisions of this Lease, (iii)  (iii) any   failure
                                                        failure on   the  part of
                                                                               of Tenant   to  perform    or comply
with any other of
                of the terms of  of this Lease or any any sublease, (iv) any liability Landlord may incur or
                   of Tenant's breach of
suffer as a result of                       of any
                                                any environmental
                                                     enviromnentallaws  laws or the ADA affecting the Leased
Premises,  and (vi)
Premises, and   (vi) accident,
                     accident, injury
                                  injury toto or death of of any person or damage to property on or about
             Premises. IfIfatat any
the Leased Premises.             anytime
                                      time any
                                             anyclaims,
                                                   claims, costs,
                                                            costs, demands,
                                                                    demands, losses
                                                                                losses or
                                                                                        or liabilities
                                                                                            liabilities are asserted
against  Landlord by
against Landlord    by reason
                         reason of any of    of the
                                                  the matters
                                                       matters asas totowhich
                                                                          whichTenant
                                                                                  Tenantindemnifies
                                                                                           indemnifies Landlord
                                                                                                            Landlord
hereunder,   Tenant will,
hereunder, Tenant     will, upon
                            upon notice
                                     notice from Landlord,
                                                      Landlord, defend
                                                                   defend anyany such
                                                                                  such claims,
                                                                                        claims, costs,
                                                                                                   costs, demands,
                                                                                                           demands,
                                                            27
DB04/0503816.0339/8130936.5
            Case 21-10474-MFW             Doc 273-2         Filed 04/07/21      Page 34 of 177



losses
losses or liabilities
             liabilities at Tenant's
                             Tenant's sole
                                       sole cost
                                             cost and
                                                   and expense
                                                         expense by bycounsel
                                                                       counsel reasonably
                                                                                 reasonably acceptable
                                                                                             acceptable to
Landlord.
Landlord. Landlord
               Landlord agrees
                            agrees to
                                   to indemnify
                                       indemnify andand save
                                                          save harmless,
                                                                 harmless, Tenant
                                                                            Tenant from
                                                                                     from and
                                                                                          and against
                                                                                               against all
                                                                                                        all
liabilities, costs
liabilities,         and expenses
              costs and   expenses (including
                                    (including reasonable
                                                 reasonable attorney's    fees) imposed
                                                               attorney's fees) imposed upon or asserted
                                                                                                  asserted
against Tenant solely as a result of  of any failure on the prui   of Landlord to perform or comply with
                                                              part of
any of
     of the terms of of this Lease after expiration of
                                                     of all applicable notice and cure periods hereunder.

                                          ARTICLE 19.
                                     LEASEHOLD MORTGAGES

               Rights to Mortgage
        19.1 Rights                   Lease. Tenant,
                           Mortgage Lease.     Tenant,and
                                                        anditsitspermitted
                                                                   pennittedsuccessors
                                                                                successors and
                                                                                             and assigns
                                                                                                  assigns
shall
shall have the right to  mortgage and pledge its interest in this Lease ("Leasehold Mortgage"),
                        mortgage and
only in accordance with and subject to the terms,
                                           tenns, conditions, requirements and limitations of      of this
Article  19. Any
Article 19.  Any such
                  such mortgage    or pledge
                         mortgage or  pledge shall
                                              shall not impair
                                                         impair or affect
                                                                        affect the
                                                                                the rights
                                                                                     rights of
                                                                                            ofLandlord
                                                                                               Landlord
hereunder and shall
               shall not
                     not encumber
                         encumber the
                                   the Landlord's
                                       Landlord's fee interest
                                                      interest inin the
                                                                     the Leased
                                                                         Leased Premises.

                                          Oualifications. No
         19.2 Leasehold Mortgagee Qualifications.            Noholder
                                                                  holderofofaaLeasehold
                                                                               Leasehold Mortgage
                                                                                            Mortgage on
this Lease shall have the rights or benefits mentioned in this Article 19, nor shall the provisions
of this
    this Article
         Article 19
                  19 be
                      be binding
                          binding upon
                                   upon Landlord,
                                         Landlord, unless
                                                     unless and
                                                              and until
                                                                   until each
                                                                         each of
                                                                               ofthe
                                                                                  the following
                                                                                       following terms,
                                                                                                  terms,
conditions   and restrictions
conditions and    restrictions have
                               have been
                                    been fully
                                          fully satisfied
                                                satisfied (and
                                                           (and only
                                                                only upon all ofof the
                                                                                   the following
                                                                                        following terms,
conditions and
conditions   and restrictions
                 restrictions being fully satisfied
                                          satisfied shall
                                                    shall the holder of
                                                                      of a Leasehold Mortgage on this
                      "Leasehold Mortgagee"):
Lease be deemed a "Leasehold

                (a)
                (a)    Either the Leasehold Mortgagee or a Trustee thereof,
                                                                   thereof, or participant
                                                                               pruiicipant in the
        underlying  loan secured
        underlying loan secured   by the Leasehold
                                         Leasehold Mortgage  must
                                                             must have  and maintain   a tangible
                                                                    accounting principles,
        net worth, determined in accordance with generally accepted accounting  principles, of
                                                                                            of at
        least $25,000,000.00;

                 (b)
                 (b)    The Leasehold Mortgage shall contain provisions
                                                             provisions requiring
                                                                        requiring that
                                                                                  that copies
                                                                                       copies of
         all notices
             notices of
                     of default
                        default under
                                under said
                                       said Leasehold
                                            Leasehold Mortgage
                                                      Mortgage must be
                                                                     be simultaneously
                                                                         simultaneously sent
                                                                                         sent to
         Landlord;

                 (c)
                 (c)      Simultaneously
                          Simultaneously with  withor  or promptly
                                                          promptly after
                                                                      after the
                                                                             the recording
                                                                                 recordingof  of the
                                                                                                  the Leasehold
                                                                                                       Leasehold
         Mortgage, Tenant
         Mortgage,   Tenant shall,
                               shall, at its own expense,
                                                    expense, cause a copycopy ofof the
                                                                                   the Leasehold
                                                                                       Leasehold Mortgage to
         be delivered to Landlord and, if     if so
                                                 so requested
                                                     requested by Landlord,
                                                                     Landlord, shall cause to be recorded in
         the office of
                     of the
                         the recorder
                              recorder ofofthe
                                             the county
                                                  county or ortownship
                                                               township (as(as applicable)
                                                                                applicable) where
                                                                                             where thethe Leased
                                                                                                          Leased
         Premises is located, a written request executed and acknowledged by Landlord for              for a copy
         of all notices of
         of             of default and
                                     and all
                                          all notices ofof sale
                                                            sale under the
                                                                        the Leasehold
                                                                             Leasehold Mortgage as provided
                                 Inclusion of
         by applicable Laws. Inclusion        ofaa request
                                                    request for
                                                             for notice
                                                                  notice having
                                                                         having the effect
                                                                                      effect described above in
         the body
              body ofofthe
                         therecorded
                              recordedLeasehold
                                          Leasehold Mortgage
                                                         Mottgage shall
                                                                      shall constitute
                                                                             constitute compliance
                                                                                         compliance withwith this
         provision;
         provtston;

                 (d)
                 (d)     The Leasehold
                         The  Leasehold Mortgage
                                          Mortgage shall
                                                     shall be subordinate to
                                                           be subordinate      the Landlord's
                                                                           to the   Landlord's fee
                                                                                                fee
         interest in the Leased Premises
         interest               Pretnises and
                                          and the Landlord's rights under this Lease and shall not
         cover any interest in any other real property of
                                                       of Landlord
                                                          Landlord other than the leasehold
                                                                                   leasehold estate
         created by this Lease including any easements contained therein;

                (e)     The Leasehold Mortgage shall not permit
                                                          pennit or authorize,
                                                                    authorize, or be construed to
         permit or authorize, any Leasehold Mortgagee to devote the Leased Premises to any uses,
                                                       28
DB04/0503816.0339/8130936.5
01304/0503816.0339/8130936.5
           Case 21-10474-MFW             Doc 273-2         Filed 04/07/21      Page 35 of 177



        or to
            to construct
                construct any
                           any improvements
                                improvements thereon,
                                             thereon, other than
                                                             than those
                                                                   those uses
                                                                          uses and
                                                                                and improvements
                                                                                     improvements
        provided for and authorized by and pursuant to the tenns
                                                           terms of
                                                                 of this Lease;

               (t)
               (f)     The Leasehold
                            Leasehold Mortgage
                                       Mortgage shall
                                                 shall not contain
                                                           contain terms
                                                                   tenns which
                                                                         which are
                                                                                are inconsistent
                                                                                     inconsistent
        with the terms
                 tenns of
                       of this Lease
                               Lease and Tenant shall provide Landlord
                                                              Landlord with a true and accurate
        copy of the documentation creating and evidencing the Leasehold Mortgage and the loan
        evidenced thereby promptly following execution of such documents by Tenant;

                 (g)
                 (g)    The Leasehold    Mortgage shall
                             Leasehold Mortgage      shall secure
                                                           secure aa bona
                                                                     bona fide
                                                                           fide extension
                                                                                extension of credit
                                                                                               credit to
        Tenant or
        Tenant    or an
                     an Affiliate
                         Affiliate of Tenant    and shall
                                       Tenant and    shall not
                                                            not be for
                                                                    for the
                                                                         the purpose
                                                                              purpose of
                                                                                       of avoiding
                                                                                           avoiding or
        extending
        extending anyany obligations
                          obligations of
                                       of or restrictions
                                              restrictions on Tenant
                                                                Tenant under
                                                                         under this
                                                                                this Lease,
                                                                                      Lease, including
                                                                                              including
        restrictions on transfer or periods for curing defaults; and

               (h)
               (h)     The Leasehold   Mortgage shall
                            Leasehold Mortgage   shall provide
                                                       provide that
                                                               that any proceeds
                                                                        proceeds from
                                                                                  from fire
                                                                                        frre and
                                                                                             and
        other casualty insurance and extended coverage insurance shall be applied in accordance
        with the Lease.

       19.3
       19.3 Defaults.      If Tenant,
               Defaults.If Tenant,  or orTenant's  successors
                                            Tenant's successorsororassigns,
                                                                     assigns,mortgage
                                                                              mortgage this
                                                                                        this Lease
                                                                                             Lease in
compliancewith
compliance   with the
                   the provisions
                       provisionsof of this
                                        this Article
                                             Article 19,
                                                     19, then
                                                         then so
                                                              so long
                                                                  long asas any
                                                                            any such
                                                                                 such mortgage
                                                                                      mortgage shall
                                                                                                shall
remain unsatisfied of
                   of record, the following provisions shall apply:

               (a)
                (a)     Tenant
                        Tenant shall
                                  shall immediately       provide Landlord
                                         immediately provide        Landlord with
                                                                                with written
                                                                                      written notice
                                                                                              notice that
                                                                                                        that a
        Leasehold Mortgage has been filed, along
        Leasehold    Mortgage    has  been    filed,  along  with  the name, facsimile, contact person,
                                                                   the  name,   facsimile,  contact   person,
        e-mail  address, and
        e-mail address,   and address
                               address of the Leasehold         Mortgagee. Tenant
                                                   Leasehold Mortgagee.       Tenant shall
                                                                                       shall promptly
                                                                                             promptly give
        Landlord written notice of  of any change in any Leasehold Mortgagee and shall ensure that
        Landlord
        Landlord hashas current
                        current contact
                                  contact information
                                            information for for such Leasehold    Mortgagee at
                                                                      Leasehold Mortgagee       at all
                                                                                                   all times.
                                                                                                       times.
        Landlord,   upon serving
        Landlord, upon     serving any
                                     any notice
                                          notice ofof default
                                                       default on
                                                                on Tenant
                                                                   Tenant pursuant
                                                                            pursuant to
                                                                                      to Article
                                                                                          Article 22
                                                                                                   22 or any
        other notice under
        other notice   under the
                              the provisions
                                   provisions of  of this
                                                     this Lease,
                                                          Lease, shall
                                                                  shall also
                                                                        also serve
                                                                             serve a copy
                                                                                       copy of
                                                                                             of such
                                                                                                 such notice
                                                                                                        notice
        upon Leasehold Mortgagee, at the address provided to Landlord in writing by Tenant and
        no notice shall be deemed to have been duly given as to the Leasehold Mortgagee unless
        and  until a copy thereof has
        and until                    has been so so served   upon the
                                                     served upon   the Leasehold
                                                                       Leasehold Mortgagee.
                                                                                   Mortgagee. Landlord's
        furnishing
        furnishing a copy of of such notice to Leasehold        Mortgagee shall
                                                   Leasehold Mortgagee      shall not
                                                                                  not in
                                                                                       in any way affect
                                                                                                     affect or
        become
        become a condition
                     condition precedent
                                precedent to to the effectiveness
                                                      effectiveness of any notice
                                                                             notice given or served
                                                                                                served upon
        Tenant,
        Tenant, provided,
                 provided, that Landlord
                                   Landlord may not terminate        this Lease or exercise
                                                          terminate this             exercise any
                                                                                               any remedies
                                                                                                    remedies
        against Tenant without first giving Leasehold MortgageeM01igagee notice and opportunity to cure.
        Any notice or other communication
                               communication which Leasehold Mortgagee desires or is required to
        give to or serve upon Landlord shall be deemed to have been duly given or served if             if sent
        in accordance with Section 25.2.25 .2.                                ·

                  (b)
                  (b)    Any Leasehold
                              Leasehold Mortgagee,   in case
                                         Mortgagee, in  case Tenant
                                                             Tenant is in default under this Lease,
                                                                                             Lease,
         shall have the right to remedy such default (or cause the same to be remedied) within the
         same
         same period
                 period provided
                        provided to Tenant
                                     Tenant hereunder
                                             hereunder andand otherwise
                                                              otherwise as herein
                                                                             herein provided,
                                                                                     provided, and
                                                                                               and
         Landlord shall accept such performance by or at the instance ofof Leasehold Mortgagee as
         if
         if the same had been made by Tenant.

               (c)
                (c)     For the purposes
                                purposes of this Article
                                                  Article 19,
                                                          19, no default
                                                                 default shall be deemed
                                                                                  deemed to exist
                                                                                             exist
         under
         under Article 22 in respect of
               Article 22            of the performance
                                            performance of work required   to be performed,
                                                                  required to                or of
                                                                                  performed, or

                                                      29
DB04/0503816.0339/8130936.5
            Case 21-10474-MFW              Doc 273-2         Filed 04/07/21        Page 36 of 177




        acts to             of conditions
             to be done, or of               b~ remedied,
                               conditions to be remedied, ifif steps shall, in good faith,
                                                                                     faith, have been
        commenced
        cmmnenced by by Leasehold
                         Leasehold Mortgagee
                                    Mortgagee within
                                                 within the
                                                         the time
                                                             time permitted
                                                                   permitted therefor
                                                                               therefor to
                                                                                         to rectify
                                                                                            rectifY the
                                         completion with diligence and continuity and within the
        same and shall be prosecuted to completion
        time periods provided therefor in Article 22.

                (d)
                (d)      Notwithstanding anything
                         Notwithstanding          anything   in inthis
                                                                    thisLease
                                                                           Leasetoto the
                                                                                       the contrary,
                                                                                             contrary, upon
                                                                                                         upon thethe
        occurrence ofof an event ofof default other than an event of      of default which can be cured by the
        payment
        payment of money
                       money ("Monetruy
                                 ("Moneta1y Default"),          Landlord shall
                                                 Default'), Landlord          shall take
                                                                                     take no   action to
                                                                                           no action        effect a
                                                                                                        to effect
        termination
        termination of of this Lease without
                                        without first giving
                                                        giving Leasehold
                                                                   Leasehold Mortgagee
                                                                                 Mortgagee at  at least thirty (30)
        days written notice of of its intent to tenninate
                                                 terminate if Tenant's default is of     of any type other than a
        Monetary    Default (a "Non-Monetaiy
        Monetary Default          "Non-Moneta1y Default"),                  Leasehold Mortgagee
                                                       Default'), and Leasehold          Mortgagee fails
                                                                                                       fails to
                                                                                                             to cure
        such Non-Monetary         Default within
               Non-Monetary Default         within said
                                                     said thirty
                                                           thirty (30)
                                                                    (30) day period.
                                                                                period. IfIfsuch
                                                                                             such Non-Monetary
                                                                                                    Non-Monetary
        Default   cannot reasonably
        Default cannot     reasonably be  be cured
                                              cured within
                                                      within said
                                                               said thirty
                                                                      thirty (30)
                                                                              (30) day
                                                                                    day period
                                                                                          period (or
                                                                                                   (or is such that
        possession of the Leased
        possession            Leased Premises
                                        Premises is is necessary
                                                       necessary to  to remedy
                                                                         remedy thethe Non-Monetary
                                                                                        Non-Monetary Default),
                                                                                                           Default),
        the date for termination shall be extended
                                                extended forfor such period of time as may     may be reasonably
        required to remedy such Non-Monetary Default,    Default, if and only if   if (i) subject to Section
                                                                                                      Section 19.4,
        within thirty (30) days of                   notice of
                                   of Landlord's notice      ofits
                                                                 its intent
                                                                     intent to
                                                                             to terminate the Lease, Leasehold
        Mortgagee
        Mortgagee or its designee irrevocably           agrees in
                                         irrevocably agrees       in writing
                                                                     writing to assume
                                                                                   assume Tenant's obligations
                                                                                                        obligations
        under
        under the Lease
                    Lease following
                             following Leasehold
                                          Leasehold Mortgagee's obtaining obtaining possession
                                                                                       possession of the Leased
                                                                                                             Leased
        Premises, (ii)
        Premises,   (ii) Leasehold
                         Leasehold Mmtgagee
                                       Mortgagee shall
                                                     shall have
                                                           have fully
                                                                   fully cured
                                                                           cured any
                                                                                  any default
                                                                                       default in
                                                                                                in the payment
                                                                                                        payment of
        any monetary obligations
                         obligations of Tenant
                                            Tenant under this               within five (5) business days after
                                                             this Lease within
                    of notice of
        its receipt of          of Landlord's intent
                                                  intent to
                                                         to terminate,
                                                             terminate, and and shall
                                                                                 shall continue
                                                                                        continue to pay currently
                                                                                                           cun·ently
              monetmy obligations as and when the same are due, subject to the applicable
        such monetary                                                                            applicable notice
        and cure provisions provided
                                 provided in this Lease,
                                                      Lease, and
                                                               and (iii)
                                                                     (iii) Leasehold
                                                                            Leasehold Mortgagee
                                                                                         Mortgagee continues its
        good
        good faith
               faith and
                      and diligent
                            diligent efforts
                                       efforts to
                                                to remedy
                                                    remedy suchsuchNon-Monetary
                                                                       Non-Monetary DefaultDefault (including
                                                                                                     (including its
        acquisition of
        acquisition    of possession
                          possession of  of the  Leased Premises
                                             the Leased     Premises if necessary
                                                                             necessary to curecure such
                                                                                                    such Default);
                                                                                                           Default);
        provided, however, that Leasehold Mortgagee shall not be obligated to pursue the cure of
        any Non-Monetary Default until it has obtained possession of              of the Leased Premises if, but
        only if, (x) Leasehold Mortgagee fully complies with the obligation to cure any Monetary          Monetmy
        Default of Tenant
        Default       Tenant andand toto keep
                                          keep current
                                                 current all
                                                           all monetary
                                                                 monetary obligations
                                                                              obligations under
                                                                                             under this    Lease as
                                                                                                     this Lease
        provided in,
        provided   in, and within the time set   set forth
                                                      forth in,
                                                             in, subclause
                                                                  subclause (d)(i)
                                                                               (d)(i) above,
                                                                                       above, and
                                                                                                and (y)
                                                                                                     (y) Leasehold
                                                                                                          Leasehold
        Mortgagee is diligently and continuously pursuing such actions as are necessary to enable
        it to obtain possession of of the Leased Premises at the earliest possible date.

                (e)      The rights
                        The    rights granted
                                         granted Leasehold        Mortgageeinin this
                                                    Leasehold Mortgagee              this Section
                                                                                            Section 19.3
                                                                                                      19.3 are
                                                                                                             are
         accommodations
         accommodations only only to
                                   to and
                                      and for
                                            for the benefit
                                                      benefit of
                                                              of Leasehold
                                                                  Leasehold Mortgagee
                                                                               Mortgagee and  and shall
                                                                                                   shall not
                                                                                                         not be
         construed to
         construed  to grant Tenant any any additional
                                             additional rights not specifically
                                                                       specifically provided
                                                                                     provided in this Lease.
                                                                                                         Lease.
         Nothing in this Section
         Nothing           Section 19.3
                                     19.3 shall
                                            shall bebe construed
                                                        construed toto require
                                                                        require aa Leasehold
                                                                                    Leasehold Mortgagee
                                                                                                 Mortgagee to
         continue  any foreclosure
         continue any                 proceeding itit may have commenced
                        foreclosure proceeding                        commenced against
                                                                                     against Tenant
                                                                                              Tenant after
                                                                                                       after all
         defaults have been cured by Leasehold Mortgagee, and if such defaults are cured and the
         Leasehold   Mortgagee discontinues
         Leasehold Mortgagee        discontinues such such foreclosure      proceedings, this
                                                            foreclosure proceedings,         this Lease
                                                                                                   Lease shall
                                                                                                           shall
         continue in full force and effect as as if
                                                 if Tenant had not defaulted under this Lease; provided,
         however,
         however, that in no event
                               event shall
                                       shall this provision
                                                    provision be applied
                                                                   applied to allow
                                                                               allow aa defaulting
                                                                                          defaulting Tenant to
         remain
         remain onon the Leased
                           Leased Premises
                                    Premises following
                                                 following itsits failure  to cure
                                                                  failure to   cure any
                                                                                      any default
                                                                                            default within
                                                                                                     within the
         Tenant's prescribed    cure period.
                   prescribed cure    period. Nothing
                                                  Nothing inin this
                                                                this Article
                                                                     Article 19
                                                                              19 shall
                                                                                   shall require
                                                                                          require aa Leasehold
                                                                                                     Leasehold
         Mortgagee who
                     who has
                           has acquired
                               acquired Tenant's
                                           Tenant'sleasehold
                                                       leasehold interest
                                                                   interest and
                                                                            and has
                                                                                 has taken
                                                                                      taken possession
                                                                                             possession ofof the
         Leased Premises to cure any any Non-Monetary Default which is not capable     capable of
                                                                                                of being cured
                                                        30
DB04/0503816.0339/8130936.5
            Case 21-10474-MFW             Doc 273-2         Filed 04/07/21      Page 37 of 177




        by such
            such Leasehold
                  Leasehold Mortgagee.
                              Mortgagee. AnyAnysuch
                                                 suchuncurable
                                                       uncurableNon-Monetary
                                                                  Non-Monetary Default
                                                                                  Default shall
                                                                                           shall be
        deemed to be waived following     Leasehold Mortgagee's acquisition of
                               following Leasehold                           of Tenant's leasehold
                                                                                         leasehold
        interest and such Leasehold
        interest and                   Mortgagee's timely
                           Leasehold Mortgagee's    timely cure of
                                                                 of all
                                                                     all Monetary
                                                                         Monetary Defaults
                                                                                  Defaults and
                                                                                            and all
        Non-Monetary Defaults which are capable of
        Non-Monetary    Defaults   which  are capable  of cure  by such Leasehold Mortgagee in
                                                                by  such  Leasehold Mortgagee     in
        accordance with this
                         this Article
                              Article 19.
                                      19. Notwithstanding
                                          Notwithstanding the foregoing:
                                                               foregoing:

                        (i)
                        (i)     Leasehold  Mortgageeshall
                                Leasehold Mortgagee    shall not
                                                             not be
                                                                 be obligated
                                                                    obligated to continue
                                                                                  continue such
                                                                                            such
                 possession
                 possession or to continue
                                  continue such
                                           such foreclosure
                                                foreclosure proceedings after such defaults
                                                                                   defaults have
                                                                                            have
                 been cured,

                         (ii)
                         (ii)     Landlord shall
                                  Landlord   shall not
                                                   not be precluded
                                                           precluded from
                                                                      from exercising
                                                                            exercising any
                                                                                         any rights
                                                                                              rights or
                  remedies under
                  remedies  under this
                                   this Lease
                                        Lease with respect
                                                    respect to any other default by Tenant during the
                  pendency ofof such foreclosure proceedings other than termination of
                                                                                     of this Lease;

                          (iii)
                          (iii)    if Leasehold    Mortgageeisis an
                                      Leasehold Mortgagee         an entity or person
                                                                     entity or  person other
                                                                                         other than
                                                                                                than anan
                  Authorized    Institution, such
                  Authorized Institution,    such Leasehold
                                                   Leasehold Mortgagee
                                                              Mortgagee shall
                                                                         shall agree
                                                                               agree with Landlord
                                                                                            Landlord in
                  writing to comply with such of  of the terms,
                                                         tenns, covenants
                                                                covenants and conditions ofof this Lease
                  as are
                     are reasonably
                          reasonably susceptible
                                        susceptible of
                                                    of being
                                                       being complied
                                                              complied with
                                                                       with by
                                                                             by Leasehold
                                                                                 Leasehold Mortgagee
                                                                                             Mortgagee
                  during   the period
                  during the    period of forbearance    by Landlord
                                            forbearance by            from taking
                                                             Landlord from  taking action
                                                                                     action to
                                                                                             to effect
                                                                                                 effect a
                  termination
                  tennination ofof this Lease; and

                          (iv)
                           (iv)    it
                                   it is
                                       is understood
                                           understood and
                                                        and agreed
                                                             agreed that
                                                                      that Leasehold
                                                                            Leasehold Mortgagee,
                                                                                        Mortgagee, or or its
                                                                                                          its
                  designee,
                  designee, or any any purchaser
                                          purchaser ininforeclosure
                                                          foreclosure proceedings
                                                                        proceedings (including,
                                                                                      (including, without
                                                                                                    without
                  limitation,
                  limitation, anan entity
                                   entity formed
                                           formed by Leasehold     Mortgagee or
                                                       Leasehold Mortgagee      or by
                                                                                   by the holder(s)
                                                                                          holder(s) of the
                  bonds
                  bonds or obligations
                              obligations secured    by the Leasehold
                                             secured by       Leasehold Mortgage)     may, subject
                                                                          Mortgage) may,             to the
                                                                                             subject to
                  following    terms of
                  following tenns     of this
                                          this Section 19.3, become
                                                             become the legal owner and holder of    of this
                  Lease through such foreclosure        proceedings or
                                           foreclosure proceedings   or by
                                                                         by assignment
                                                                            assignment of this
                                                                                            this a Lease in
                  lieu of
                       of foreclosure.

                 (f)       Subject to Section 19.4, it shall be a condition precedent to any   any assignment
        or transfer ofof this Lease
                               Lease by foreclosure
                                          foreclosure ofof any
                                                           any Leasehold
                                                                 Leasehold Mortgage, deed in lieu thereof
        or otherwise that Leasehold
                              Leaseho Id Mortgagee, or its  its designee
                                                                designee (including,
                                                                          (including, without limitation,
                                                                                                 limitation, an
        entity  which has
        entity which     has such a tangible
                                       tangible net
                                                 net worth
                                                     worth formed
                                                               formed by
                                                                       by Leasehold
                                                                           Leasehold Mortgagee
                                                                                        Mortgagee or by the
        holder(s)
        holder(s) of of the bonds
                              bonds or or obligations
                                           obligations secured
                                                         secured by the the Leasehold
                                                                             Leasehold Mortgage)
                                                                                           Mortgage) or any  any
        purchaser
        purchaser in  in any
                          any such
                                such foreclosure
                                      foreclosure proceedings
                                                    proceedings (any (any such
                                                                          such transferee
                                                                                 transferee ofof the
                                                                                                  the Lease,
                                                                                                       Lease, a
        "Transferee") (a)
        "Transferee")      (a) have and
                                      and maintain
                                           maintain (or have
                                                           have aa guarantor
                                                                     guarantor with)
                                                                                with) aa tangible
                                                                                          tangible net
                                                                                                     net worth,
                                                                                                          worth,
        determined
        detennined in   in accordance
                            accordance with
                                          with generally
                                                generally accepted
                                                             accepted accounting      principles, of
                                                                        accounting principles,       of at least
                                                                                                            least
        $25,000,000.00,
        $25,000,000.00, (b)    (b) upon
                                   upon becoming
                                          becomingthe  the legal
                                                            legal owner
                                                                   owner andand holder
                                                                                 holder of this Lease
                                                                                                   Lease shall
                                                                                                            shall
        execute
        execute an agreement
                       agreement with Landlord,
                                           Landlord, reasonably
                                                        reasonably acceptable
                                                                      acceptable to Landlord,
                                                                                       Landlord, pursuant
                                                                                                    pursuant to
        which such Transferee agrees to assume  assume all obligations
                                                              obligations ofof Tenant under
                                                                                        under this
                                                                                               this Lease,
                                                                                                     Lease, and
                                                                                                             and
        (c) either the Transferee
                         Transferee or an an entity
                                             entity engaged
                                                     engaged by  by such
                                                                    such Transferee
                                                                          Transferee toto manage
                                                                                          manage the the Leased
                                                                                                         Leased
        Premises
        Premises (pursuant
                     (pursuant to to aa management
                                         management agreement
                                                         agreement in form form and
                                                                                  and substance
                                                                                        substance reasonably
                                                                                                     reasonably
        acceptable
        acceptable to Landlord),       operates at least 100
                          Landlord), operates              100 motion
                                                                 motion picture
                                                                         picture screens
                                                                                   screens in
                                                                                            in North
                                                                                               North America
                                                                                                       America
         and is otherwise reasonably acceptable to Landlord.

                 (g)    Notwithstanding
                        Notwithstanding thethe foregoing,
                                               foregoing, if aa Leasehold
                                                                 Leasehold Mortgagee
                                                                            Mortgagee forecloses
                                                                                        forecloses or
         takes a deed in lieu of
                              of foreclosure,
                                 foreclosure, but at
                                                  at the time of
                                                              ofsuch
                                                                 such foreclosure
                                                                      foreclosure or
                                                                                  or taking
                                                                                     taking of
                                                                                            of aa deed
                                                                                                  deed

                                                       31
DB04/0503816.0339/8130936.5
            Case 21-10474-MFW            Doc 273-2        Filed 04/07/21     Page 38 of 177



        in lieu
            lieu such
                  such Leasehold
                       Leasehold Mortgagee
                                  Mortgagee does does not meet
                                                            meet the
                                                                  the financial
                                                                       financial or
                                                                                 or other
                                                                                     other requirements
                                                                                            requirements
        specified in the immediately
                         immediately preceding paragraph, such Leasehold Mortgagee shall have
        ninety   (90) days
        ninety (90)   days from
                           from the date
                                     date itit acquires
                                                acquires the
                                                          the demised
                                                              demised premises
                                                                         premises to either
                                                                                      either transfer
                                                                                              transfer the
        Leasehold    Mortgagee's interest
        Leasehold Mortgagee's     interest in
                                            in this
                                                this Lease
                                                     Lease to aa Transferee
                                                                 Transferee whowho complies
                                                                                    complies with such
                                                                                                     such
        requirements,
        requirements, oror otherwise
                           otherwise comes
                                      comesinto into compliance
                                                     complianceon  onits
                                                                      its own.
                                                                          own. Failure
                                                                                Failure to comply
                                                                                             comply with
        this paragraph shall be a Default under this Lease.

                (h)     In the event of of the termination
                                               tennination ofof this Lease prior to the expiration   of the
                                                                                          expiration of
        Term,
        Tenn, whether by summary proceedings
                                         proceedings toto dispossess,
                                                          dispossess, service of of notice to terminate,
                                                                                              tenninate, or
        otherwise,   due to
        otherwise, due   to default
                             default ofof Tenant,
                                          Tenant, Landlord
                                                    Landlord shall
                                                               shall serve
                                                                      serve upon
                                                                             upon Leasehold
                                                                                    Leasehold Mortgagee
                                                                                                Mortgagee
        written notice that the Lease has been tenninated
                                                   terminated together with a statement of   of any and
                                                                                                    and all
               which would at
        sums which     would   at that time  be due under   this Lease  but for
                                                                             for  such termination, and
                                                                                       termination,  and of
        all other defaults,
                  defaults, if
                            if any, under this Lease then known to Landlord.
                                                                         Landlord. Leasehold
                                                                                     Leasehold Mortgagee
        shall thereupon   have the
              thereupon have      the option
                                      option to
                                              to obtain
                                                 obtain a new lease in accordance
                                                                          accordance with and upon the
        following tenns
        following   terms and conditions:

                        (i)
                        (i)     Upon
                                Upon the written
                                             written request
                                                      request of
                                                               ofLeasehold
                                                                   Leasehold Mortgagee,
                                                                              Mortgagee, delivered
                                                                                           delivered to
                 Landlord   within thirty
                 Landlord within   thirty (30)
                                           (30) days
                                                days after
                                                      after service
                                                            service of such notice  that the Lease has
                                                                             notice that
                 been terminated to Leasehold Mortgagee, Landlord shall enter into  into a new
                                                                                           new lease of
                 the Leased Premises with Leasehold Mortgagee or its designee, having (or having
                 a guarantor having)
                              having) a tangible
                                          tangible net
                                                    net worth
                                                        worth in
                                                               in accordance
                                                                   accordance with
                                                                              with generally
                                                                                    generally accepted
                                                                                               accepted
                 accounting principles of
                                        of at least $25,000,000.00.

                          (ii)
                          (ii)    Such new lease shall be entered into within thirty (30) days of of such
                  Leasehold
                  Leasehold Mortgagee's written request at  at the sole cost of
                                                                              of Leasehold Mortgagee or
                  such designee,
                        designee, shall be effective as of
                                                        of the date ofof termination
                                                                          tennination of
                                                                                      of this Lease, shall
                  require Leasehold
                           Leasehold Mortgagee,
                                      Mortgagee, such designee,
                                                        designee, or an entity engaged to manage the
                  Leased Premises
                           Premises to operate at least 100
                                                        100 motion picture screens in North America,
                  shall be for the remainder of
                                              of the Term of
                                                           of this Lease, and at the Rent and upon all
                  the
                  the terms,
                       tenns, covenants
                               covenants and
                                          and conditions
                                               conditions ofof this
                                                                 this Lease,
                                                                       Lease, including
                                                                               including any
                                                                                           any applicable
                                                                                                applicable
                  Option   Periods, provided
                  Option Periods,    provided that
                                                that Leasehold
                                                     Leasehold Mortgagee
                                                                   Mortgagee or  or such
                                                                                    such designee
                                                                                           designee shall
                                                                                                      shall
                  contemporaneously
                  contemporaneously with withthe
                                              thedelivery
                                                   deliveryofof such
                                                                 such request
                                                                        request pay
                                                                                 pay to
                                                                                     to Landlord
                                                                                         Landlord all
                                                                                                   all the
                  installments of
                                of Rent payable by Tenant hereunder which are then due.

                          (iii)
                          (iii)  Such new lease shall require the tenant
                                                                  tenant to
                                                                         to perform
                                                                            perform any
                                                                                    any unfulfilled
                                                                                         unfulfilled
                  obligation    Tenant under this Lease
                  obligation of Tenant            Lease which
                                                         which is
                                                                is reasonably
                                                                    reasonably susceptible
                                                                               susceptible of
                                                                                           of being
                                                                                              being
                  performed by such tenant.

                         (iv)
                         (iv)    Upon the execution
                                            execution of such
                                                          such new
                                                                new lease,
                                                                     lease, the
                                                                            the tenant
                                                                                 tenant named
                                                                                         named therein
                                                                                                 therein
                  shall pay any
                  shall pay  any and
                                  and all
                                       all Rent
                                           Rent and
                                                and other
                                                     other sums
                                                            sums which
                                                                   which would
                                                                           would at at the
                                                                                       the time
                                                                                           time of the
                                                                                                     the
                  execution  thereof be
                  execution thereof  be due
                                        due under this Lease but for
                                                                  for such
                                                                       such termination
                                                                            tennination and shall pay
                  all expenses,
                      expenses, including
                                including counsel
                                           counsel fees,
                                                   fees, court costs
                                                                costs and
                                                                      and disbursements
                                                                           disbursements incurred
                                                                                            incurred by
                  Landlord in
                  Landlord   in connection   with such
                                connection with   such defaults
                                                         defaults and
                                                                  and termination,     the recovery
                                                                        termination, the   recovery of
                  possession of the Leased Premises, and the preparation, execution and delivery of
                  such new lease.



                                                     32
0804/0503816.0339/8130936.5
DB04/0503816.0339/8130936.5
            Case 21-10474-MFW              Doc 273-2         Filed 04/07/21       Page 39 of 177



                       Nothing in
                       Nothing   in this Section 19.3
                                    this Section  19.3 shall
                                                        shall impose
                                                              impose any
                                                                     any obligation
                                                                          obligation on
                                                                                      on the
                                                                                          the part
                                                                                              part of
        Landlord
        Landlord toto deliver
                      deliver physical
                              physical possession
                                          possession ofof the Leased
                                                               Leased Premises
                                                                       Premises to the
                                                                                     the Leasehold
                                                                                           Leasehold
        Mortgagee, Transferee,
        Mortgagee,   Transferee, or any designee
                                         designee unless  Landlord at the time of
                                                   unless Landlord             of the execution and
        delivery of
                 of such new lease has
                                    has obtained physical possession thereof

                (i)      If Tenant is in default under this Lease and by reason     reason of Tenant's failure
                                                                                                            failure
        either to
        either       exercise any
                to exercise      any renewal
                                       renewal option
                                                  option contained
                                                           contained herein,
                                                                          herein, or     for any
                                                                                    or for    any other
                                                                                                    other reason
                                                                                                            reason
        whatsoever,
        whatsoever, including being being in default,
                                              default, Tenant
                                                       Tenant isis not entitled   to renew
                                                                         entitled to          this Lease
                                                                                      renew this   Lease for any
        Option   Period. Landlord
        Option Period.     Landlord shall
                                        shall serve
                                               serve upon
                                                      upon Leasehold
                                                            Leasehold Mortgagee
                                                                           Mortgagee written
                                                                                          written notice thereof
        and Leasehold
        and  Leasehold Mortgagee
                           Mortgagee shall shall have
                                                  have the   option upon
                                                        the option      upon written
                                                                                written request
                                                                                           request served
                                                                                                     served upon
                                                                                                              upon
        Landlord to
        Landlord       obtain from
                    to obtain   from Landlord
                                       Landlord a newnew lease ofof the
                                                                      the Leased
                                                                           Leased Premises
                                                                                    Premises for such OptionOption
        Period,  provided that
        Period, provided     that such
                                    such written
                                         written request
                                                   request is
                                                            is served
                                                               served upon Landlord
                                                                                Landlord no  no later than thirty
        (30)
        (30) days
              days after
                     after the
                            the service
                                  service of
                                           ofthe
                                               theaforementioned
                                                    aforementioned noticenotice byby Landlord
                                                                                       Landlord on on Leasehold
                                                                                                        Leasehold
        Mortgagee. Within
        Mortgagee.      Within thirty
                                   thirty (30)
                                          (30) days
                                                 days after
                                                       after the
                                                              the service
                                                                    service of ofsuch
                                                                                   such written
                                                                                          written request
                                                                                                    request from
                                                                                                              from
        Leasehold Mortgagee,
        Leasehold                    Landlord and
                      Mortgagee, Landlord             Leasehold Mortgagee,
                                                 and Leasehold      Mortgagee, or Leasehold
                                                                                        Leasehold Mortgagee's
        designee     having aa tangible
        designee having                      net worth
                                  tangible net    worth (with
                                                          (with itsits guarantor,
                                                                        guarantor, if  if any),
                                                                                           any), determined
                                                                                                  detennined in  in
        accordance with generally accepted accounting principles, of           of at least $25,000,000.00, and
        either (1) alone or with its Affiliates, operates at least 100 motion picture screens in North       North
        America, or (2) causes the Leased Premises to be operated by an entity which operates at
                              (1 00) motion picture screens
        least one hundred (100)                         screens in North America,
                                                                              America, shall
                                                                                           shall enter into
                                                                                                        into a new
        lease of
              of the Leased Premises as follows:
                                              follows:

                          (i)
                         (i)      Such new lease shall be entered into at the sole cost and
                                                                                         and expense of
                              thereunder, shall
                  the tenant thereunder,    shall be effective
                                                     effective as
                                                               as of the date of
                                                                              oftennination
                                                                                 termination of the then
                  current Tenn
                          Term ofof this Lease, and shall be for the renewal term
                                                                               tenn next succeeding the
                  then current Term ofthis
                                       of this Lease, and at the rent and upon all the terms, covenants
                  and conditions ofof this Lease, including any applicable Option Periods.

                          (ii)
                          (ii)     Such
                                   Such new
                                         new lease
                                              lease shall
                                                     shall require
                                                            require tenant
                                                                     tenant to
                                                                             to perform
                                                                                 perform any
                                                                                          any unfulfilled
                                                                                               unfulfilled
                  obligation
                  obligation   of Tenant  under this Lease   which is reasonably susceptible of
                                                             which   is reasonably   susceptible of being
                  performed by such tenant.

                          (iii)
                          (iii)    Upon the execution
                                   Upon       execution of such new
                                                                new lease
                                                                     lease the
                                                                           the tenant
                                                                                tenant therein
                                                                                        therein named
                                                                                                named
                  shall pay any and allall sums
                                           sums remaining
                                                remaining unpaid under this Lease,
                                                                             Lease, plus all expenses
                                                                                              expenses
                  reasonably    incurred by
                  reasonably incurred     by Landlord
                                             Landlord in connection
                                                         connection with
                                                                    with the
                                                                          the preparation,
                                                                               preparation, execution
                                                                                             execution
                  and delivery ofof such new lease.

         19.4 Continuation of Liability. IfIfany     anyLeasehold
                                                          Leasehold Mortgagee
                                                                       Mortgagee acquires
                                                                                    acquires title to
                                                                                                    to Tenant's
interest in
interest      this Lease,
          in this               foreclosure of
                    Lease, by foreclosure             mortgage thereon
                                                of a mortgage       thereon or        assignment in
                                                                              or by assignment       in lieu
                                                                                                        lieu of
foreclosure or by an assignment from a nominee or wholly owned subsidiary of
foreclosure                                                                                of such mortgagee,
or under
    under aa new
              new lease
                    lease pursuant
                          pursuant to this
                                        this Article
                                              Article 19,
                                                       19, such
                                                           such mortgagee
                                                                   mortgagee may
                                                                               may assign
                                                                                     assign such
                                                                                               such Lease
                                                                                                     Lease to
                                                                                                            to a
party (i) having a tangible net worth, or whose guarantor has aa tangible net worth, determined in
accordance with generally accepted
                              accepted accounting
                                           accounting principles,
                                                        principles, of not less than $25,000,000.00,
                                                                                        $25,000,000.00, and
(ii)
(ii) either (1) alone
                 alone or with
                           with its
                                 its Affiliates
                                      Affiliates operates
                                                 operates atat least
                                                                least 100
                                                                      100 motion
                                                                          motion picture
                                                                                    picture screens
                                                                                              screens in North
America or (2) causes the Leased Premises
America                                  Premises to be operated
                                                           operated by an an entity                        least
                                                                              entity which operates at least
one hundred
      hundred (100)
                 (1 00) motion
                        motion picture
                                 picture screens
                                            screens in
                                                     in North
                                                         NorthAmerica,
                                                                  America, and
                                                                             andnotwithstanding
                                                                                   notwithstanding anything
                                                                                                       anything
contained
contained in in Article
                Article 10,
                         10, shall thereupon
                                     thereupon be released
                                                     released from
                                                                 from all liability
                                                                           liability for the
                                                                                          the performance
                                                                                                performance or

                                                        33
DB04/0503816.0339/8130936.5
            Case 21-10474-MFW                Doc 273-2        Filed 04/07/21    Page 40 of 177



observance ofof the terms,
                    terms, covenants and conditions in such Lease    Lease contained
                                                                            contained onon Tenant's
                                                                                            Tenant's part to be
performed   and observed
performed and    observed from
                            from and  and after the date ofof such
                                                              such assignment,
                                                                    assignment, provided that the assignee
from such Leasehold
from        Leasehold Mortgagee
                          Mortgagee shall  shall have
                                                 have assumed
                                                       assumed such
                                                                  such new    lease in accordance
                                                                        new lease        accordance with this
             Furthermore, itit isis the
Article 19. Furthermore,             the intention
                                          intention of
                                                    ofthe
                                                       the parties
                                                           parties that
                                                                   that entering
                                                                        entering into
                                                                                  into aa Leasehold Mortgage
or other
   other pledge
          pledge or hypothecation
                      hypothecation by      by Tenant
                                               Tenant that
                                                        that does
                                                             does not comply
                                                                        comply with the provisions
                                                                                            provisions of this
Article 19 shall constitute a default
Article                             default and
                                              and shall
                                                  shall otherwise
                                                         otherwise be aa non-permitted
                                                                          non-permitted transfer
                                                                                           transfer under this
Lease. The
Lease.  The holder
             holder ofofsuch
                         such Leasehold
                               Leasehold Mortgage
                                               Mortgage oror other
                                                             other pledge
                                                                    pledge or
                                                                           or hypothecation
                                                                               hypothecation shall not enjoy
the rights granted to a Leasehold Mortgagee under this Article 19.

                                                 ARTICLE20.
                                                 ARTICLE 20.
                                               TENANT'S SIGNS

               Location and Type.
       20.1 Location             Tvoe. Tenant
                                          Tenantshall
                                                  shallhave
                                                         have the
                                                               the right
                                                                    right totoerect
                                                                               erectand
                                                                                      and maintain
                                                                                           maintain the
                                                                                                     the
following
following signs in accordance   with the  provisions of
                                                     of this Article 20  and  subject  to any applicable
provisions of
           of the Site Plan, the Restrictive Agreements and Laws:

                 (a)    illuminated signs on the exterior walls
                        illuminated signs                 walls of the Theater Facility
                                                                               Facility and
                                                                                        and on the
         theater canopy or marquee;

                  (b)          signs on the interior or exterior of
                                                                 of any windows of
                                                                                of the Theater Facility;

                 (c)     easel      placard signs
                         easel or placard    signs within
                                                   within the
                                                            the lobby
                                                                 lobby entrance
                                                                        entrance or
                                                                                 or onon sidewalks
                                                                                           sidewalks
         immediately in
         immediately    in front of the
                           front of  the Theater
                                         Theater Facility,
                                                 Facility, provided
                                                           provided the same
                                                                        same do
                                                                              do not
                                                                                  not unreasonably
                                                                                       unreasonably
         interfere with pedestrian traffic;

                (d)     poster cases
                               cases within
                                      within the lobby of
                                                       of the Theater
                                                              Theater Facility and
                                                                               and on the exterior
                                                                                          exterior
         walls of
               of the Theater Facility;

                 (e)                                       ("Display Signs") on the exterior walls
                        electronic displays and billboards ("Display
         of
         of the Theater Facility; and

                   (i)
                   (0          directional signage on the Leased Premises.

        20.2 Design. The   Thedesign
                                designofofallallsigns
                                                  signspresently
                                                         presentlylocated
                                                                     located on
                                                                              on the
                                                                                  theLeased
                                                                                       Leased Premises
                                                                                               Premises is
hereby approved by Landlord with the design of      of all future signs which Tenant elects to construct
pursuant to
pursuant     Section 20.1
          to Section   20.1 (such present and future signssigns referred
                                                                 referred to
                                                                           to as "Tenant's Signs") to to be
subject to Landlord's approval,
                        approval, which
                                   which Landlord
                                         Landlord agrees
                                                       agrees not
                                                               not to
                                                                   to unreasonably
                                                                       unreasonably withhold or delay so
long
long as Tenant's
         Tenant's Signs
                     Signs are
                           are consistent
                                consistent with
                                            with Tenant's
                                                    Tenant's standard
                                                               standard signage
                                                                          signage and do do not
                                                                                            not otherwise
                                                                                                 otherwise
violate applicable
        applicable Laws.    Tenant's  Signs   shall  advettise  Tenant's  business
                     Laws. Tenant's Signs shall advertise Tenant's business in      in the Theater  Facility
and shall be constructed
              constructed and
                           and maintained
                               maintained in in good
                                                 good repair
                                                       repair at
                                                               at Tenant's
                                                                  Tenant's expense.    Tenant shall pay the
                                                                            expense. Tenant
cost of electricity consumed
                    consumed in illuminating
                                  illuminating Tenant's
                                                  Tenant's Signs.

               Protection of Signs Visibility. Landlord
       20.3 Protection                           Landlord shall
                                                            shall not
                                                                  not erect
                                                                       erect or
                                                                             or permit
                                                                                permit to
                                                                                       to be
                                                                                           be erected
                                                                                              erected
any
any sign or advertising
             advertising device
                         device on
                                 on the roof
                                         roof or exterior
                                                  exterior walls
                                                           walls of
                                                                  of the
                                                                      the Theater
                                                                          Theater Facility,
                                                                                   Facility, nor any
                                                                                                  any
landscaping, signs
landscaping, signs or other obstructions
                            obstructions on the Leased Premises
                                                         Premises which
                                                                    which would
                                                                            would block
                                                                                   block the
                                                                                          the view
                                                                                              view of
         Pylon from
Tenant's Pylon  from adjoining streets.



                                                         34
 0804/0503816.0339/8130936.5
 DB04/0503816.0339/8130936.5
           Case 21-10474-MFW              Doc 273-2          Filed 04/07/21      Page 41 of 177



       20.4 Interior Signs. Nothing
                                  Nothingininthis
                                              thisLease
                                                   Leaseshall
                                                         shallrestrict
                                                               restrict Tenant's
                                                                        Tenant's unlimited
                                                                                 unlimited right
                                                                                           right to
maintain signs on the interior of
                               of the Theater Facility.

                                    ARTICLE21.
                                    ARTICLE 21.
                     ESTOPPEL; ATTORNMENT AND SUBORDINATION

       21.1 Estoppel Certificate. Each       Eachparty
                                                   partyagrees,
                                                          agrees, within
                                                                  within tenten (10)
                                                                                (1 0) days
                                                                                      days after
                                                                                           after request by the
      party, to execute,
other party,     execute, acknowledge
                             acknowledge and and deliver
                                                  deliver to
                                                           to and
                                                              and inin favor
                                                                       favor of the proposed
                                                                                       proposed holder
                                                                                                  holder of any
Mortgage
Mortgage or purchaser
               purchaser of the   the Leased
                                      Leased Premises,
                                               Premises, anyany Leasehold
                                                                 Leasehold Mortgagee,
                                                                                Mortgagee, or any any proposed
                                                                                                       proposed
sublessee or assignee of  of Tenant, an estoppel certificate in such form as Landlord may reasonably
require, but stating no
                      no less
                           less than:  (i) whether
                                than: (i)  whether this
                                                    this Lease
                                                         Lease is
                                                                is in
                                                                   in full
                                                                       full force and effect; (ii)
                                                                                               (ii) whether this
Lease has been modified or amended and, if       if so, identifying and describing any such modification
   amendment; (iii)
or amendment;      (iii) the
                          the date
                               date to  which rent
                                     to which         and any
                                                rent and   any other
                                                                 other charges
                                                                         charges have
                                                                                    have been
                                                                                          been paid;         (iv)
                                                                                                 paid; and (iv)
whether such party knows
                       knows of any default on the part of     of the other party or has has any
                                                                                             any claim
                                                                                                   claim against
                                                                                                         against
the other party and, ifif so, specifying the nature of of such default or claim.

        21.2 Attornment by      bv Tenant. Tenant
                                              Tenantshall,
                                                      shall, ininthe
                                                                  theevent
                                                                       eventany
                                                                             anyproceedings
                                                                                  proceedings are
                                                                                               are brought
                                                                                                   brought
for the foreclosure   of, or in the event
        foreclosure of,             event of
                                           of the exercise
                                                  exercise of
                                                            of the power of  of sale
                                                                                 sale under,
                                                                                      under, any
                                                                                             any Mortgage
                                                                                                 Mortgage
prior in lien to this Lease made by Landlord, attom to the purchaser upon any such foreclosure or
sale and
sale  and recognize
            recognize such
                       such purchaser
                              purchaser asas Landlord
                                              Landlord under
                                                        under this this Lease,
                                                                         Lease, provided
                                                                                 provided such
                                                                                           such purchaser
                                                                                                 purchaser
assumes in writing Landlord's     obligations under
                      Landlord's obligations   under this Lease.

        21.3 Subordination/Non-Disturbance. Upon             Uponrequest
                                                                     request of
                                                                              ofthe
                                                                                 the holder
                                                                                      holder of
                                                                                             ofany
                                                                                                 any Mortgage,
                                                                                                       Mortgage,
Tenant will subordinate its rights under this Lease to the lien thereof  thereof and to all advances made or
hereafter to
hereafter          made upon
           to be made      upon the
                                  the security
                                        security thereof,
                                                   thereof, and
                                                             and Tenant
                                                                  Tenant shall
                                                                            shall execute,
                                                                                   execute, acknowledge
                                                                                             acknowledge and  and
deliver
deliver an
         an instrument
              instrument effecting
                              effecting such
                                           suchsubordination;
                                                   sub_ordination; PROVIDED,
                                                                      PROVIDED, HOWEVER,
                                                                                       HOWEVER, Tenant's Tenant's
obligation  to (a) subordinate
obligation to       subordinate itsits rights
                                       rights under
                                               under this
                                                       this Lease
                                                            Lease toto the
                                                                       the lien of any holder of of a Mortgage
                                                                                                        Mortgage
         execute and
and (b) execute    and deliver
                         deliver such
                                  such instrument
                                         instrument shall
                                                       shall be
                                                             be conditioned
                                                                 conditioned upon
                                                                                upon Landlord
                                                                                       Landlord obtaining
                                                                                                  obtaining and
delivering to Tenant, in recordable form, from the holder of         of any Mortgage to which this Lease is
                              non-disturbance agreement
to become subordinate a non-disturbance            agreement reasonably acceptable to Tenant containing
a covenant binding upon upon the holder thereof to    to the effect
                                                             effect that as long as Tenant is not in    in default
                                                                                                           default
under this Lease, this Lease shall not be     be terminated
                                                  tenninated or modified
                                                                  modified in any any respect
                                                                                       respect whatsoever,
                                                                                                whatsoever, nor
                  of Tenant hereunder or its occupancy of
shall the rights of                                                               Premises be affected
                                                                of the Leased Premises           affected in any
          reason of
way by reason      of such
                       such Mortgage
                              Mortgage or  or any
                                               any foreclosure
                                                     foreclosure action
                                                                  action or other
                                                                               other proceeding
                                                                                      proceeding that     may be
                                                                                                    that may
instituted in connection therewith, and that, except to the extent that the holder of         of such Mortgage
is required
   required to dodo so
                     so toto effectively
                              effectively foreclose
                                            foreclose such
                                                        such Mortgage,      Tenant shall
                                                               M01tgage, Tenant       shall not
                                                                                            not be
                                                                                                 be named
                                                                                                     named as as a
defendant in any such foreclosure
defendant                  foreclosure action
                                          action or other proceeding.       Landlord warrants to Tenant that
                                                             proceeding. Landlord
Landlord has
Landlord    has not    granted a mortgage
                 not granted        mortgage encumbering
                                                 encumbering the   the Leased
                                                                        LeasedPremises
                                                                                  Premisesasasof  of the
                                                                                                      the date
                                                                                                           date of
execution ofof this Lease.

        21.4 Form of Documents. Landlord
                                       Landlordand
                                                 and Tenant,
                                                     Tenant, upon
                                                              upon request
                                                                   request of
                                                                            ofany
                                                                              any party in interest,
shall execute promptly such conunercially
                              c01mnercially reasonable instruments
                                                        instruments or certificates to
                                                                                    to carry out the
provisions of this
provisions    this Article 21; provided,
                                provided, however,
                                          however, neither
                                                    neither party
                                                            party shall
                                                                  shall be required
                                                                           required to execute any
such instruments
      instruments or certificates that would
                     certificates that would in
                                             in any way modify        teinis and provisions
                                                          modify the terms       provisions of this
Lease.



                                                        35
DB04/0503816.0339/8130936.5
           Case 21-10474-MFW               Doc 273-2        Filed 04/07/21        Page 42 of 177



                                                ARTICLE 22.
                                                ARTICLE22.
                                                 DEFAULT

        22.1     Tenant Default. An
                                 Anevent
                                    eventof
                                         ofdefault
                                            default shall
                                                    shall exist
                                                          exist under
                                                                under this Lease
                                                                           Lease if:

                         (i)
                         (i)    Tenant  neglects or fails
                                 Tenant neglects    fails to pay
                                                             pay any
                                                                 any installment
                                                                      installment of
                                                                                  of Rent,
                                                                                     Rent, including
                                                                                            including
                 Annual Fixed Rent, Percentage Rent and any other charge under this Lease within
                     (1 0) days after
                 ten (10)       after notice of
                                             of default
                                                default (but Landlord
                                                             Landlord is not
                                                                          not required
                                                                              required to give
                                                                                           give more
                                                                                                more
                 than two such default notices during any one Lease Year); or

                          (ii)
                          (ii)    Tenant neglects
                                  Tenant  neglects oror fails
                                                        fails to perform or observe
                                                              to perform                any of the other
                                                                              observe any            other
                 covenants, terms, provisions or conditions on its part to be performed or    or observed
                                                                                                 observed
                 under this
                 under   this Lease,
                               Lease, within
                                      within thirty
                                             thirty (30)
                                                    (30) days
                                                          days after
                                                                after notice of default (or if
                                                                      notice of              if more
                                                                                                more than
                        (30) days shall be reasonably required because of
                 thirty (30)                                                 of the nature of
                                                                                           of the default,
                                                                                                  default,
                 if Tenant fails to proceed diligently to cure such default after such notice); or

                        (iii)
                        (iii)            occurrence of any default
                                Upon the occurrence         default under             Lease or the
                                                                     under a Related Lease
                 Guaranty that remains
                 Guaranty               uncured after the expiration of
                                remains uncured                             applicable cure period
                                                                     of the applicable
                 thereunder; or
                 thereunder;

                          (iv)
                          (iv)     Tenant
                                   Tenant (a) admits
                                                 admits in writing its inability to pay its debts debts generally
                                                                                                          generally
                  as they become due, (b) commences any case, proceeding or other action seeking
                  to have
                  to have an order
                                order for
                                       for relief
                                            relief entered
                                                    entered on its behalf
                                                                      behalf as debtor
                                                                                  debtor or to to adjudicate
                                                                                                   adjudicate it a
                  bankrupt
                  bankrupt or insolvent,
                                  insolvent, ororseeking
                                                     seekingreorganization,
                                                                reorganization, arrangement,
                                                                                    arrangement, adjustment,
                                                                                                       adjustment,
                  liquidation, dissolution or composition of     of it or its debts under any federal,
                                                                                                  federal, state or
                  local
                  local law relating to to bankruptcy,
                                            bankruptcy, insolvency,
                                                           insolvency, reorganization
                                                                          reorganization or relief of  of debtors,
                                                                                                           debtors,
                  (c) makes
                      makes anan assignment
                                  assignment for for the benefit
                                                         benefit ofof its creditors,
                                                                           creditors, (d) seeks
                                                                                           seeks or consents
                                                                                                       consents to
                  the appointment of of a receiver of   itself or of
                                                     of itself     of the whole or any substantial part of    of its
                  property, or (e) files
                  property,          files aa petition
                                              petition or
                                                        or answer
                                                            answer seeking
                                                                     seeking reorganization
                                                                               reorganization or  or arrangement
                                                                                                      arrangement
                  under an order or decree
                                        decree appointing,
                                                appointing, without the consent of Tenant,Tenant, a receiver
                                                                                                        receiver of
                  Tenant ofof the whole or substantially all of   of its property, and such
                                                                                         such case,
                                                                                                 case, proceeding
                  or other action   is not
                            action is  not dismissed
                                             dismissed within
                                                        within ninety
                                                                 ninety (90)
                                                                          (90) days
                                                                                days after
                                                                                      after the
                                                                                             the commencement
                                                                                                  commencement
                  thereof, or
                  thereof;

                          (v)
                          (v)     the estate or interest of
                                                         of Tenant in the Leased
                                                                           Leased Premises
                                                                                    Premises or any
                                                                                                 any part
                  thereof is levied upon or attached
                                              attached in any proceeding and the same is not not vacated
                                                                                                  vacated
                  or discharged within the later ofof ninety
                                                      ninety (90) days
                                                                  days after
                                                                       after commencement
                                                                             commencement thereof or
                                    after receipt
                  thirty (30) days after  receipt by
                                                   by Tenant
                                                      Tenant of
                                                              ofnotice
                                                                 notice thereof
                                                                         thereof from
                                                                                  from Landlord
                                                                                       Landlord (unless
                                                                                                  (unless
                  Tenant is contesting such lien or attachment in accordance with this Lease); or

                          (vi)
                         (vi)   Tenant permanently
                                Tenant   permanently abandons
                                                     abandons or vacates the
                                                              or vacates the Leased   Premises
                                                                              Leased Premises
                  during the Term of
                                  of this Lease.

        22.2 Remedies. Upon  Uponan  anevent
                                        eventof
                                              ofdefault
                                                  default under
                                                          under this
                                                                 this Lease,
                                                                      Lease, Landlord
                                                                             Landlord may
                                                                                        may immediately
                                                                                             immediately
or at
   at any
       any time
            time thereafter,
                   thereafter, as
                                as permitted
                                    permitted byby law,
                                                    law, give
                                                           give Tenant
                                                                 Tenant written
                                                                          written notice
                                                                                   notice of
                                                                                          ofLandlord's
                                                                                               Landlord's
termination of
termination   of this
                 this Lease,
                      Lease, and,
                              and, upon such notice,
                                                 notice, Tenant's rights
                                                                    rights to
                                                                           to possession
                                                                               possession of
                                                                                           of the
                                                                                               the Leased
                                                                                                    Leased
Premises
Premises shall
          shall cease and this
                            this Lease
                                  Lease shall
                                         shall thereupon
                                                thereupon bebe terminated,
                                                                terminated, and
                                                                             and Landlord
                                                                                 Landlord may
                                                                                            may re-enter
                                                                                                   re-enter
and take possession ofof the Leased Premises as its own property; or Landlord may remain   remain out of
                                                    36
DB04/0503816.0339/8130936.5
              Case 21-10474-MFW                     Doc 273-2           Filed 04/07/21            Page 43 of 177




possession of of the Leased Premises and treat the Term of                  of the Lease as subsisting and in full force
and effect, in which event Landlord shall have all rights and remedies available at law,                                law, in equity
     hereunder; and
or hereunder;      and as as anan alternative
                                     alternative remedy
                                                      remedy Landlord
                                                                  Landlord may,   may, at  at Landlord's
                                                                                               Landlord's election,
                                                                                                                  election, without
                                                                                                                                without
terminating the then current Term, or this Lease, re-enter the Leased Premises or take possession
thereof
thereof pursuant to legal proceedings
                                  proceedings or pursuant to any notice provided for by law, and having
elected
elected to re-enter or take  take possession
                                     possession of    of the Leased
                                                               Leased Premises
                                                                           Premises without terminating
                                                                                                     tenninating the Term,    Term, or
this Lease,
this   Lease, Landlord
                Landlord shall shall useuse reasonable          diligence as
                                                reasonable diligence            as Tenant's
                                                                                     Tenant's agentagent to   to relet
                                                                                                                  relet thethe Leased
                                                                                                                                 Leased
Premises, or
Premises,        parts thereof,
              or parts    thereof, for        such team
                                        for such     term (which
                                                              (which may  may be      greater or less
                                                                                 be greater            less than
                                                                                                               than thethe remaining
                                                                                                                             remaining
balance
balance of the then currentcurrent Term)Term) or termstenus and at   at such
                                                                          such rental
                                                                                  rental andand upon
                                                                                                  upon such such other
                                                                                                                   other terms
                                                                                                                             terms and
                                                                                                                                     and
conditions     (which may
conditions (which         may include
                                  include concessions
                                                concessions or   or free
                                                                     free rent)
                                                                             rent) as as Landlord
                                                                                          Landlord may    may reasonably
                                                                                                                  reasonably deem
advisable, with the right to make alterations and repairs to the Leased Premises, and no such re-
entry or taking
entry       taking ofof possession
                          possession of      of the
                                                 the Leased
                                                       Leased Premises
                                                                  Premises by LandlordLandlord shall shall be construed
                                                                                                                   construed as    as an
election on Landlord's part    part to to terminate
                                            terminate this Lease,
                                                               Lease, and and nono such
                                                                                     such re-entry
                                                                                            re-entry or  or taking
                                                                                                              taking of  of possession
                                                                                                                            possession
     Landlord shall relieve
by Landlord                          Tenant of its obligation
                         relieve Tenant                  obligation to    to pay Rent (at    (at the
                                                                                                  the time
                                                                                                        time or  or times
                                                                                                                     times provided
                                                                                                                               provided
herein),
herein), or of of any
                  any ofof its
                             its other
                                  other obligations
                                             obligations under this Lease, all of           of which
                                                                                                which shallshall survive
                                                                                                                   survive such re-
entry or taking of   of possession,
                        possession, and      and Tenant
                                                  Tenant shall continue
                                                                    continue to    to pay Rent as provided in this Lease          Lease
until the end of of the Term
                           Term and  and whether
                                             whether or not not the
                                                                 the Leased
                                                                       Leased Premises
                                                                                   Premises have been relet, less the net
proceeds, if
proceeds,        any, of
              if any,   of any
                             any reletting
                                     reletting of  of the
                                                       the Leased
                                                              Leased Premises
                                                                          Premises afterafter deducting
                                                                                                deducting all of       of Landlord's
                                                                                                                            Landlord's
 expenses
 expenses in connection with such reletting,      reletting, including
                                                               including without limitationlimitation all  all repossession
                                                                                                                repossession costs,
              conunissions, legal expenses,
brokerage commissions,                       expenses, expenses
                                                          expenses of   of employees,
                                                                             employees, alterations
                                                                                              alterations costs and      and expenses
                                                                                                                               expenses
of
 of preparation
     preparation for     reletting. IfIfLandlord
                    for reletting.            Landlord elects
                                                           elects toto terminate
                                                                         terminate this this Lease,
                                                                                              Lease, then then Landlord
                                                                                                                  Landlord may re-
 lease the Leased Premises
                      Pre1nises for such price and on such           such terms
                                                                              terms as as may
                                                                                            may be be immediately
                                                                                                        immediately obtainable,
                                                                                                                            obtainable,
and Tenant will be and remain liable, not only for all                  all Rent due and   and other
                                                                                                other obligations incurred up
to the
    the date
         date onon which
                    which the the termination
                                    termination becomesbecomes effective,
                                                                    effective, for  for all
                                                                                         all holdover
                                                                                              holdover damagesdamages that  that accrue
                                                                                                                                  accrue
under Section
under    Section 4.34.3 until
                         until Tenant
                                 Tenant vacates
                                              vacates or         removed from
                                                         or is removed          from the Leased
                                                                                              Leased Premises,
                                                                                                           Premises, but        also for
                                                                                                                           but also
 stipulated or liquidated damages for its nonperformance equal to the sum of                               of (i) all expenses that
 Landlord may reasonably incur in re-entering and repossessing the Leased Premises, putting the
 Leased Premises
 Leased    Premises in      proper repair
                        in proper        repair andand curing
                                                         curing any defaultdefault by by Tenant,
                                                                                            Tenant, and  and removing
                                                                                                                removing Tenant's
 improvements, ifif Landlord
 improvements,            Landlord has            elected to require
                                            has elected           require such such removal,
                                                                                        removal, makingmaking any    any reasonable
                                                                                                                             reasonable
 non-structural modifications
                   modifications that     that may
                                                 may be required
                                                           required for any new tenants, and            and reletting the Leased Leased
 Premises,    including reasonable
 Premises, including        reasonable attorneys'
                                               attorneys' fees
                                                             fees and disbursements,             sheriff's fees and brokerage
                                                                           disbursements, sheriffs                            brokerage
 fees in doing so, plus
 fees                   plus (ii)
                                (ii) twenty-four
                                      twenty-four (24)  (24) months
                                                               months of    of the
                                                                                the Annual
                                                                                      Annual Fixed
                                                                                                 Fixed Rent Rent provided
                                                                                                                    provided in this
 Lease. Having
 Lease.   Having elected
                     elected either
                                either to  to remain
                                               remain out
                                                        out ofofpossession
                                                                  possession and   and treating
                                                                                         treating this LeaseLease as  as remaining in
                                    re-enter or take possession
 full force and effect or to re-enter                      possession of    of the Leased
                                                                                     Leased Premises
                                                                                                Premises without terminatingtenninating
 the Term, or thisthis Lease,
                        Lease, Landlord
                                    Landlord may by notice     notice to to Tenant
                                                                             Tenant givengiven atat any
                                                                                                      any time
                                                                                                             time thereafter
                                                                                                                     thereafter while
 Tenant is in default in the payment  payment of    of Rent
                                                       Rent or or in
                                                                   in the
                                                                       the performance
                                                                             performance of     ofany
                                                                                                    any other
                                                                                                            other obligation
                                                                                                                    obligation under
 this Lease,               terminate this Lease
       Lease, elect to terminate                   Lease and,
                                                            and, upon
                                                                   upon suchsuch notice,
                                                                                    notice, this
                                                                                               this Lease
                                                                                                      Lease shallshall thereupon
                                                                                                                          thereupon be
 tenninated. IfIfininaccordance
 terminated.            accordarl.ce with   with any
                                                   any of
                                                        ofthetheforegoing
                                                                  foregoing provisions
                                                                                  provisions of   ofthis
                                                                                                      this Article
                                                                                                               Aliicle 22,22, Landlord
                                                                                                                               Landlord
 shall have the right to elect to re-enter and take possession of                   of the Leased Premises, Landlord may
  enter and expel Tenant and those claiming       claiming through
                                                               through or under Tenant    Tenant and         remove the
                                                                                                     and remove           the effects
                                                                                                                               effects of
 both or either
           either (forcibly
                   (forcibly if  if necessary)
                                    necessary) without being guilty of              of any manner of       of trespass and without
  prejudice to any remedies
                      remedies for          arrears of
                                      for arrears     of Rent
                                                         Rent or or preceding
                                                                     preceding breachbreach of  of covenant.
                                                                                                    covenant. Pursuit of any       any of
  the foregoing remedies shall not preclude pursuit of                of any of  of the other remedies herein provided or
  any other remedies provided by law, nor shall pursuit of                   of any remedy herein provided constitute a
  forfeiture
  forfeiture oror waiver
                  waiver of any Rent       Rent duedue toto Landlord
                                                              Landlord hereunder
                                                                             hereunder or of     of anyany damage
                                                                                                               damage accruing
                                                                                                                            accruing to
  Landlord
  Landlord by  by reason
                   reason of the   the violation
                                           violation of of any
                                                             any of ofthetheterms,
                                                                               terms,provisions
                                                                                          provisions and    and covenants
                                                                                                                   covenants hereinherein

                                                                   37
 DB04/0503816.0339/81 30936.5
 D804/0503816.0339/8130936.5
            Case 21-10474-MFW             Doc 273-2         Filed 04/07/21       Page 44 of 177



contained. Forbearance
contained.   Forbearance by Landlord
                              Landlord to enforce
                                            enforce one
                                                     one oror more
                                                               more of
                                                                     ofthe
                                                                        theremedies
                                                                            remedies herein
                                                                                      herein provided
                                                                                             provided
upon
upon the occurrence
          occurrence ofof an
                          an event
                              event of
                                     of default
                                        default shall
                                                 shall not
                                                       not bebe deemed
                                                                 deemed or
                                                                         or construed
                                                                             construed to constitute
                                                                                          constitute a
       of such default.
waiver of       default. Following
                         Following anan event
                                        event ofofdefault,
                                                  default, all
                                                            all amounts
                                                                amounts due
                                                                         due from
                                                                              from Tenant to Landlord
pursuant to this Lease shall bear interest at the Default Rate.

        22.3 Landlord Default, Cure Rights. Landlord   Landlord shall
                                                                  shall be
                                                                         be in
                                                                             in default
                                                                                default under this Lease if
Landlord neglects or fails
                       fails to perform
                                perfonn or observe any of of the material
                                                                  material covenants, terms, provisions
or conditions on its part to be performed or observed under this Lease, and such failure continues
for a period of
             of thirty (30) days after written notice thereof    (or if
                                                        thereof(or    if more than thirty (30) days shall
be reasonably required because of  of the nature of
                                                 of the default, if
                                                                  if Landlord fails to proceed diligently
to cure
to cure such
         such default
              default after such notice).
                                    notice). In the
                                                 the event
                                                      event of
                                                             ofaaLandlord
                                                                   Landlord default,
                                                                                default, then
                                                                                         then Tenant
                                                                                              Tenant may may
immediately
immediately or or at
                  at any
                     any time
                           time thereafter,  in addition
                                 thereafter, in addition toto any
                                                              any other rights
                                                                            rights and
                                                                                    and remedies
                                                                                         remedies as
                                                                                                   as maymay
otherwise be provided
              provided in this Lease for a Landlord default, pursue all rights and remediesremedies itit may
have at law and equity generally.

        22.4 Self Help. IfIfeither
                                either party
                                         party (the "Defaulting
                                                      "Defaulting Party") fails to perform any agreement
                              be performed
or obligation on its part to be   performed under this Lease, Lease, the other party (the "Curing Party")
                                                                                                        Party")
shall have the right (i) if no emergency
                                emergency exists, to perform the same after giving thirty (30)        (30) days'
notice to
notice      the Defaulting
        to the                Party, and
                 Defaulting Party,       and (ii)
                                              (ii) in
                                                    in any
                                                        any emergency
                                                             emergency situation
                                                                            situation to   perfonn the
                                                                                        to perform    the same
                                                                                                           same
immediately without
immediately    without notice
                        notice oror delay.   For the
                                    delay. For     the purpose   ofrectifying
                                                        purpose of   rectifying aa default
                                                                                     default of
                                                                                             of the
                                                                                                 the Defaulting
                                                                                                     Defaulting
Party
Party as
       as aforesaid,  the Curing
          aforesaid, the    Curing Party
                                     Party shall
                                             shall have
                                                     have the
                                                           the right
                                                               right toto enter  the Leased
                                                                          enter the             Premises. The
                                                                                      Leased Premises.       The
Defaulting Party shall on demand reimburse the Curing Party for the costs and expenses incurred
by the
    the Curing
         Curing Party
                 Party in
                        in rectifying
                            rectifying defaults
                                          defaults asas aforesaid,
                                                         aforesaid, including
                                                                     including reasonable
                                                                                  reasonable attorneys'
                                                                                                attorneys' fees,
                                                                                                            fees,
together with
together  with interest
                interest thereon
                          thereon atat the
                                        the Default
                                            Default Rate.     Any act
                                                       Rate. Any    act or
                                                                         or thing
                                                                             thing done
                                                                                    done by the
                                                                                              the Curing
                                                                                                   Curing Party
pursuant to this Section 22.4 shall not constitute a waiver of     of any such default by the Curing Party
             of any covenant, term or condition herein contained or the performance thereof
or a waiver of                                                                                     thereof

      22.5 Remedies Cumulative. The     Thevarious
                                              variousrights
                                                      rights and
                                                              and remedies
                                                                   remedies given
                                                                            given to or
                                                                                      or reserved
                                                                                         reserved to
Landlord and
Landlord  and Tenant
              Tenant byby this  Lease or
                           this Lease or allowed
                                          allowed byby law
                                                        law shall
                                                              shall be
                                                                     becumulative,
                                                                        cumulative, irrespective
                                                                                     irrespective of
whether so expressly stated.

        22.6 Limitation
                Limitation on Landlord's Liability.            Notwithstanding anything
                                                 Liabilitv. Notwithstanding         anything to the the contrary
                                                                                                        contrary
        Lease: Tenant
in this Lease:  Tenant will
                         will look
                               looksolely   to the
                                    solely to   theinterest
                                                     interest of
                                                               ofLandlord
                                                                  Landlord (or
                                                                             (or its
                                                                                   its successor
                                                                                        successor asas Landlord
                                                                                                       Landlord
hereunder) in the Leased Premises and income therefrom for the satisfaction of              of any judgment or
other judicial process requiring the payment of    of money as a result of of (i) any negligence (including
gross negligence)   or (ii)
       negligence) or  (ii) any breach ofof this Lease
                                                   Lease byby Landlord
                                                                Landlord oror its
                                                                               its successor
                                                                                    successor (including
                                                                                                 (including any
           owners, partners,
beneficial owners,              shareholders, trustees
                    partners, shareholders,      trustees or
                                                           or others  affiliated or related
                                                               others affiliated                    Landlord or
                                                                                        related to Landlord
such successor) and Landlord shall have no personal liability hereunder of          of any kind.

        22.7 Interest on Past Due Obligations;
                                          Obligations; Late
                                                         Late Charges;
                                                               Charges; Application of       of Payments to
Past Due Obligations. ExceptExceptwhere
                                    whereanother
                                           anotherrate
                                                    rateof
                                                         ofinterest
                                                            interest isis specifically
                                                                           specifically provided for in this
Lease, any amount
Lease,       amount duedue from either party to the other under this Lease which is not paid when
                                               from the date such
due shall bear interest at the Default Rate from               such payment was due to and      and including
                                                                                                    including
          of payment. In
the date of              Inaddition,
                            addition, Tenant
                                      Tenantacknowledges
                                              acknowledges that
                                                              that the
                                                                    the late
                                                                           late payment
                                                                                payment of ofany
                                                                                             any installment
                                                                                                  installment
of Annual Fixed Rent, Percentage Rent or any
of                                              any other
                                                    other amounts
                                                           amounts duedue Landlord
                                                                             Landlord will cause
                                                                                              cause Landlord
                                                                                                     Landlord
to incur certain costs and expenses, the exact amount of which are extremely difficult or
to  incur  certain   costs and  expenses,  the   exact  amount   of   which      are  extremely   difficult
impractical to   fix. These
              to fix. These costs
                             costsand
                                   and expenses
                                        expenses may
                                                  mayinclude,
                                                        include, without
                                                                 without limitation,
                                                                              limitation, administrative
                                                                                          administrative and
                                                                                                           and

                                                       38
DB04/0503816.0339/8130936.5
            Case 21-10474-MFW               Doc 273-2         Filed 04/07/21        Page 45 of 177



collection  costs and
collection costs   and processing
                        processing and
                                     and accounting
                                          accounting expenses.
                                                         expenses. Therefore,
                                                                    Therefore, ifif any installment
                                                                                          installment of
                                                                                                       of Rent,
including   Annual Fixed
including Annual       Fixed Rent,
                              Rent, Percentage
                                     Percentage Rent,Rent, and
                                                            and any
                                                                 any other
                                                                      other amount
                                                                             amount due due Landlord
                                                                                               Landlord isis not
                                                                                                             not
received by Landlord
received      Landlord from Tenant
                                Tenant when
                                          when due,                   immediately pay
                                                  due, Tenant shall immediately       pay to    Landlord a late
                                                                                            to Landlord
charge equal
charge   equal to   the lesser
                 to the         of (i)
                         lesser of  (i) four
                                         four percent
                                               percent (4%)
                                                          (4%) of
                                                                ofsuch
                                                                    such delinquent
                                                                          delinquent amount,
                                                                                         amount, or (ii)
                                                                                                       (ii) One
                                                                                                            One
Thousand    Dollars   ($1,000.00).     Landlord    and   Tenant
Thousand Dollars ($1,000.00). Landlord and Tenant agree that     agree  that  this late charge represents a
                                                                                    late  charge   represents
reasonable   estimate of
reasonable estimate     of the
                           the costs
                               costs and expenses
                                            expenses Landlord      will incur and is fair
                                                        Landlord will                    fair compensation
                                                                                              compensation to
Landlord for
Landlord   for its
               its loss
                   loss suffered
                         suffered by   reason of
                                  by reason     of late
                                                   late payment
                                                         payment byby Tenant.    Upon accrual,
                                                                       Tenant. Upon      accrual, all such late
charges shall be deemed Additional Rent. Tenant further acknowledges
                                                                   acknowledges that Landlord shall have
              apply any
the right to apply    any payment
                           payment ofofRent,
                                         Rent, including
                                                 including Annual
                                                             Annual Fixed
                                                                      Fixed Rent, Percentage Rent  Rent or any
                                                                                                             any
other amounts due Landlord, in reduction of       of any amount due under this Lease, in such order and
satisfaction  as Landlord
satisfaction as   Landlord may
                             may elect
                                   elect in its
                                             its sole
                                                  sole discretion
                                                        discretion and
                                                                   and regardless
                                                                        regardless of of whether
                                                                                          whether Tenant has
designated how such payment is to be applied.

        22.8 Development Agreement Breaches. AAbreach         breachbybyeither
                                                                           eitherparty
                                                                                  party of
                                                                                         ofits
                                                                                            its obligations
                                                                                                 obligations
under the Development
           Development Agreement
                         Agreement shall     constitute, at
                                       shall constitute,  at the
                                                             the option
                                                                 option ofof the
                                                                             the other pmiy,
                                                                                        party, an event
                                                                                                    event of
default under this Lease and entitle the non-defaulting party, after notice and opportunity to cure
has been given under Section 22.1(ii)
                              22.l(ii) with respect to a Tenant breach or under Section 22.3 with
respect to
respect  to aa Landlord
               Landlord breach
                        breach (as
                                (as applicable),
                                      applicable), to
                                                    to exercise
                                                         exercise any remedy
                                                                         remedy available
                                                                                   available to to the non-
                                                                                                        non-
defaulting party under this Lease, at law or in equity by reason of  of such breach.

                                            ARTICLE  23.
                                            ARTICLE23.
                                         ACCESS TO PREMISES

        23.1
        23 .I Ongoing AccessAccess and Inspection
                                           Inspection Rights.
                                                        Rights. Tenant
                                                                   Tenantshall
                                                                           shall permit
                                                                                  permit Landlord
                                                                                         Landlord and
                                                                                                    and its
authorized   representatives to
authorized representatives      to enter
                                   enter the
                                         the Theater
                                              Theater Facility
                                                       Facility at
                                                                at all reasonable   times (upon 48
                                                                       reasonable times          48 hours
prior notice,
      notice, except
               except in the event of of an
                                          an emergency,
                                              emergency, in which no prior notice is required
                                                                                         required prior to
entry) for the purposes
entry)          purposes of of (i)
                               (i) serving
                                   serving oror posting
                                                posting or
                                                        or keeping
                                                            keeping posted
                                                                     posted thereon
                                                                              thereon notices
                                                                                       notices required
                                                                                               required or
permitted
permitted byby Law,
                Law, (ii)
                       (ii) conducting
                             conducting periodic
                                            periodic inspections,
                                                      inspections, (iii)
                                                                    (iii) performing
                                                                          perfonning any
                                                                                       any work
                                                                                            work thereon
                                                                                                   thereon
required or permitted to be performed
                                perfonned by Landlord pursuant to this Lease,Lease, and (iv) showing the
Leased Premises to prospective purchasers or lenders.

        23.2 Landlord's Construction Inspection Rights. During               During the
                                                                                     the Construction
                                                                                          Construction Term
                                                                                                          Term and
any other period of  of Tenant's
                        Tenant's fixturing
                                     fixturing or
                                                or construction
                                                    construction in  in the
                                                                         the Leased
                                                                              Leased Premises,
                                                                                       Premises, Landlord
                                                                                                    Landlord shall
                                                                                                                shall
                    physically inspect, and
have the right to physically                and to cause
                                                     cause one
                                                            one or
                                                                 or more
                                                                      more engineers
                                                                             engineers oror other
                                                                                             other representatives
                                                                                                    representatives
of
of Landlord to physically
                  physically inspect,
                                inspect, the Leased
                                              Leased Premises,
                                                         Premises, as  as long
                                                                           long as the same doesdoes not
                                                                                                       not interfere
                                                                                                            interfere
with Tenant's operation
                 operation of of or
                                 or construction
                                     construction activities
                                                     activities on the Leased       Premises. Such
                                                                           Leased Premises.      Such inspections
                                                                                                        inspections
                           limitation) such tests, inspections
shall include (without limitation)                     inspections and and audits of of environmental
                                                                                        environmental and soils
conditions as Landlord deems
                           deems necessary.       Landlord shall
                                    necessary. Landlord       shall make
                                                                      make such
                                                                             such inspections
                                                                                   inspections inin good
                                                                                                     good faith
                                                                                                           faith and
with due diligence.
           diligence. All
                        Allinspection
                             inspectionfees,
                                          fees, appraisal
                                                 appraisal fees,
                                                             fees, engineering
                                                                    engineering fees,
                                                                                   fees, environmental
                                                                                          environmental feesfees and
other expenses
other  expenses of any any kind
                             kind incurred
                                     incurred by Landlord
                                                     Landlord relating
                                                                 relating to     the inspection
                                                                             to the   inspection of of the
                                                                                                        the Leased
                                                                                                              Leased
Premises
Premises willwill be
                  be solely
                      so !ely Landlord's      expense. Tenant
                               Landlord's expense.          Tenant shall
                                                                       shall cooperate
                                                                              cooperate with Landlord
                                                                                                   Landlord in in all
                                                                                                                   all
reasonablerespects
reasonable      respectsininmaking
                               makingsuch  suchinspections.
                                                  inspections. TenantTenant reserves
                                                                                reservesthe  theright
                                                                                                 right toto have
                                                                                                             have a
representative present at the time Landlord conducts any such inspection of              of the Leased Premises.
Landlord shall
            shall notify Tenant not less than two (2) business days in advance of             of making any such
inspection.
inspection. In In making
                  making anyany inspection,
                                  inspection, Landlord
                                               Landlord willwill treat,
                                                                 treat, and
                                                                          and will
                                                                               will cause
                                                                                     cause any
                                                                                             any representative
                                                                                                  representative of
Landlord to treat, all information obtained by Landlord pursuant to the terms          tenus ofof this Section 23.2
as strictly confidential.
             confidential. Landlord
                             Landlord agrees
                                         agrees to
                                                 to indemnify
                                                     indemnify andand hold
                                                                        hold Tenant,
                                                                              Tenant, its
                                                                                        its directors,
                                                                                            directors, contractors,
                                                                                                        contractors,

                                                         39
DB04/0503816.0339/8130936.5
            Case 21-10474-MFW             Doc 273-2        Filed 04/07/21      Page 46 of 177



employees,    agents and
employees, agents      and representatives
                           representatives harmless
                                             harmless from
                                                        from any
                                                              any and
                                                                   and all injuries,
                                                                           injuries, losses,
                                                                                     losses, liens,
                                                                                             liens, claims,
                                                                                                    claims,
judgments, liabilities,
             liabilities, costs, expenses or damages (including
                                                         (including reasonable
                                                                     reasonable attorneys' fees and court
                                                                                                      comi
costs), actual or threatened,
costs),            threatened, which
                                 which result
                                       result from
                                               from or arise
                                                         arise out of
                                                                   of any inspections
                                                                          inspections by Landlord or its
authorized   representatives pursuant
authorized representatives     pursuant to
                                         to this
                                            this Section
                                                 Section 23.2.
                                                           23.2. Notwithstanding
                                                                  Notwithstanding any provision
                                                                                         provision herein
to the contrary,
        contrary, the indemnity
                        indemnity contained
                                   contained in the
                                                  the preceding
                                                      preceding sentence shall survive the termination
of this Lease.
of

                                            ARTICLE 24.
                                          FORCE MAJEURE

         If either party is delayed
                              delayed or hindered
                                            hindered in or
                                                         or prevented
                                                              prevented from
                                                                         from the performance
                                                                                   performance of any act  act
required under
required    under this   Lease by reason
                   this Lease         reason of
                                              ofstrikes,
                                                 strikes, lockouts,
                                                           lockouts, labor
                                                                      labor troubles,
                                                                             troubles, inability
                                                                                        inability to procure
                                                                                                      procure
materials,
materials, failure
             failure of
                     of power, restrictive
                                  restrictive Laws (except
                                                     (except asas otherwise
                                                                  otherwise specifically
                                                                             specifically provided herein),
riots, insurrection, terrorist acts, war or other reason beyond the reasonable control of      of and not the
fault
fault of
       of the party delayed in performing
                                   performing the work or doing the acts required         under the
                                                                               required under    the terms
                                                                                                     terms of
this Lease (collectively, "Force Majeure"), then performance
                                                        perfonnance of  of such act shall be excused for the
period of the delay,
period           delay, and the period for the performance
                                                   performance of any such act shall be extended
                                                                                              extended for a
         equivalent to
period equivalent     to the
                         the period
                             period of such delay.    The provisions
                                               delay. The   provisions of
                                                                        of this Article shall not (i) operate
to excuse Tenant from prompt payment of         of Rent or any
                                                             any other payment required by Tenant under
the terms of of this Lease,
                     Lease, or (ii)
                                 (ii) be
                                      be applicable
                                          applicable to delays
                                                        delays resulting from the inability
                                                                                      inability of a party to
obtain financing or to proceed with its obligations under this Lease because of        of a lack of
                                                                                                 of funds.

                                            ARTICLE 25.
                                            ARTICLE25.
                                          MISCELLANEOUS

        25.1
        25.1 Lease
                LeaseNot
                      NottotobebeRecorded.
                                   Recorded.UponUponrequest
                                                       requestofof Landlord
                                                                     LandlordororTenant,
                                                                                   Tenant, the
                                                                                            the parties
                                                                                                 parties
hereto shall promptly execute and deliver a memorandum of     of this Lease for recording purposes in
mutually  agreeable recordable
mutually agreeable   recordable form.
                                  form. IfIfTenant
                                            Tenant elects
                                                    elects to
                                                            to record
                                                                recordsuch
                                                                       suchmemorandum,
                                                                             memorandum, Landlord
                                                                                              Landlord
shall promptly cause the same toto be recorded,
                                      recorded, at
                                                at Tenant's
                                                   Tenant's expense.    Neither party
                                                              expense. Neither   party may record this
Lease without the consent of
                           of the other party.

        25.2 Notices.
        25.2    Notices. AllAll     notices,
                               notices,        consents,requests,
                                           consents,        requests,approvals
                                                                        approvalsand  andauthorizations
                                                                                            authorizations
(collectively, "Notices") required
                            required oror permitted   under this
                                          permitted under      this Lease
                                                                    Lease shall
                                                                           shall only
                                                                                  only be
                                                                                        be effective
                                                                                           effective if in
          AllNotices
writing. All  Notices (except
                       (except Notices   ofdefault,
                                Notices of  default, which
                                                     which maymay only
                                                                   only be
                                                                        be sent
                                                                           sent pursuant
                                                                                 pursuant to the methods
described in (A) and (B)
described               (B) below)
                            below) shall
                                     shall be
                                           be sent
                                              sent (A)
                                                    (A) by
                                                         by registered
                                                             registered or
                                                                        or certified
                                                                            certified mail
                                                                                      mail (return
                                                                                           (return receipt
                                                                                                   receipt
requested), postage prepaid, or (B) by Federal Express, U.S. Post Office Express Mail, Airborne
or similar nationally recognized overnight courier which delivers only upon signed receipt of        of the
addressee,  and addressed
addressee, and  addressed as as follows
                                follows or at such other address,
                                                            address, and
                                                                      and to the attention ofof such other
person, as the parties shall give notice as herein provided:

                     If
                     If intended for Landlord:          30 West Pershing, LLC
                                                        c/o EPR Properties
                                                        Attention:
                                                        Attention: General
                                                                   General Counsel
                                                                           Counsel
                                                        909 Walnut Street, Suite 200
                                                        Kansas City, Missouri 64106
                                                        Telephone:    (816) 472-1700
                                                        Facsimile:    (816) 472-5794

                                                      40
DB04/0503816.0339/8130936.5
            Case 21-10474-MFW             Doc 273-2        Filed 04/07/21      Page 47 of 177




                    With a copy to:                     Entertainment Properties Trust
                                                        Attention: General
                                                        Attention:         Counsel
                                                                   General Counsel
                                                        909 Walnut Street, Suite 200
                                                        Kansas City, Missouri 64106
                                                        Telephone:    (816) 472-1700
                                                        Facsimile:    (816) 472-5794

                    If intended for Tenant:
                    If                                  Alamo Mission, LLC
                                                        Attention:
                                                        Attention: Tim
                                                                   Tim Reed
                                                                         Reed
                                                        612 East 6th Street
                                                        Austin, Texas
                                                        Austin,         78701
                                                                Texas 78701
                                                        Telephone:      (512) 861-7013

                    With a copy to:                     Alamo Mission, LLC
                                                        Attn:
                                                        Attn: CFO
                                                              CFO
                                                        612 East 6th
                                                                 6tl' Street
                                                        Austin, Texas
                                                        Austin,          78701
                                                                Texas 78701
                                                        Telephone: (512)
                                                        Telephone:    (512) 861-7006
                                                                             861-7006

                    With a copy to:                     Mark A. Manulik
                                                        Schwabe, Williamson && Wyatt
                                                        1211 S.W. Fifth Avenue, Suite 1800
                                                        Portland, Oregon
                                                        Portland, Oregon 97204
                                                        Telephone:    (503) 796-2990

A notice, request and other communication shall be deemed to be duly received if             if delivered by a
nationally recognized
            recognized overnight
                         overnight delivery service,
                                                 service, when delivered
                                                                delivered toto the address of of the recipient,
if sent by mail, on the date of  of receipt
                                    receipt by the recipient as shown on the return receiptreceipt card,
                                                                                                     card, or if
sent
sent by facsimile,
          facsimile, upon
                       upon receipt
                              receipt by
                                       by the
                                           the sender
                                                 sender of
                                                         ofan
                                                            anacknowledgment
                                                                acknowledgment or     ortransmission
                                                                                         transmission report
                                                                                                          report
generated by
generated   by the machine from which the facsimilefacsimile was sent indicating
                                                                         indicating that the facsimile
                                                                                                facsimile was
                             recipient's facsimile
sent in its entirety to the recipient's   facsimile number;
                                                      number; provided that if  if a notice, request or other
communication
conununication isis served
                      served byby hand
                                  hand oror is
                                            is received
                                                received by
                                                          by facsimile
                                                             facsimile onon a day which is not aa Business
                                                                                                      Business
Day, or after 5:00   p.m. local time on any Business Day at
               5:00p.m.                                         at the addressee's location, such notice or
communication shall
communication      shall be
                         be deemed
                             deemed to to be
                                          be duly
                                               duly received
                                                    received by
                                                              by the   recipient at
                                                                  the recipient   at 9:00
                                                                                      9:00 a.m.
                                                                                           a.m. local
                                                                                                  local time
                                                                                                        time of
     addressee on
the addressee    on the first
                         first Business
                               Business Day
                                          Day thereafter.     Rejection or other refusal
                                                 thereafter. Rejection               refusal to accept
                                                                                                 accept or the
inability to delivery because of  of changed address of which no Notice was given shall be deemed
to be receipt of
               of the Notice as ofof the date of
                                               of such rejection, refusal or inability to deliver.

        25.3 Waiver of Performance
                             Performance and Disputes.       Oneorormore
                                                 Disputes. One       morewaivers
                                                                            waivers of
                                                                                     ofany
                                                                                        any covenant,
                                                                                              covenant,
term               of this Lease by either party shall not be construed
tenn or condition of                                           construed as aa waiver of
                                                                                       of a subsequent
breach of
        of the same
               same or
                     or any
                        any Other
                             other covenant,
                                   covenant, term or condition,
                                                       condition, nor shall any delay or omission by
either party to seek a remedy for any breach of of this Lease or to exercise
                                                                    exercise a right accruing
                                                                                      accruing to such
party by reason ofof such breach be deemed a waiver by such party of   of its remedies or rights with
respect to
respect  to such
            such breach.    The consent
                  breach. The    consent or
                                         or approval
                                             approval by either party
                                                                 party to     of any
                                                                       to or of  any act
                                                                                      act by the
                                                                                               the other
                                                                                                   other
party requiring
       requiring such consent
                       consent or approval    shall not be deemed
                                    approval shall         deemed to waive
                                                                        waive or
                                                                               or render
                                                                                   render unnecessary
                                                                                           unnecessary
consent to or approval ofof any similar act.
                                                      41
D804/0503816.0339/8130936.5
DB04/0503816.0339/8130936.5
           Case 21-10474-MFW              Doc 273-2         Filed 04/07/21      Page 48 of 177



       25.4 Modification
       25.4   Modificationofof Lease.The
                             Lease.     The  tenns,
                                          terms,    covenantsand
                                                 covenants     andconditions
                                                                    conditionshereof
                                                                               hereofmay
                                                                                       may not be
changed orally,
changed  orally, but
                 but only
                      only by  an instrument
                           by an   instrument in writing
                                                   writing signed
                                                            signed by the
                                                                        the party
                                                                             party against
                                                                                    against whom
                                                                                            whom
enforcement of
            of the change,
                   change, modification or discharge is
                                                      is sought,
                                                         sought, or by
                                                                    by such party's agent.

        25.5 Captions.
        25.5    Captions.    Captions
                         Captions     throughout
                                   throughout      this
                                                this    instrumentare
                                                     instrument      arefor
                                                                         forconvenience
                                                                             convenience and
                                                                                          and reference
                                                                                              reference
only and the words contained                                   deemed to explain,
                      contained therein shall in no way be deemed           explain, modify,
                                                                                     modify, amplify or
aid in the interpretation or construction of
                                          of the provisions ofof this Lease.

        25.6 Lease
       25.6     LeaseBinding
                       BindingononSuccessors
                                       Successors and andAssigns,
                                                            Assigns, etc.     Exceptasasherein
                                                                       etc. Except          hereinotherwise
                                                                                                     otherwise
expressly provided,
expressly  provided, all
                      all covenants,
                          covenants, agreements,
                                       agreements, provisions
                                                      provisions and    conditions of
                                                                   and conditions     of this
                                                                                          this Lease shall be
binding upon and inure to the
binding                       the benefit
                                   benefit of
                                            of the
                                                the parties
                                                    parties hereto
                                                            hereto and
                                                                    and their
                                                                         their heirs,
                                                                                 heirs, devisees,
                                                                                         devisees, executors,
                                                                                                    executors,
administrators,  successors in
admip.istrators, successors   in interest
                                 interest and
                                           and assigns
                                                assigns as
                                                         as well
                                                            well as grantees of of Landlord,
                                                                                    Landlord, andand shall run
with the land.
          land. Without
                 Without limiting
                           limiting the
                                     the generality
                                          generality of
                                                      ofthe
                                                          the foregoing,
                                                               foregoing, all
                                                                           all rights
                                                                               rights ofof Tenant
                                                                                           Tenant under this
Lease may
Lease           granted by Tenant to any
       may be granted                     any permitted sublessee
                                                           sublessee of Tenant,
                                                                          Tenant, subject
                                                                                     subject toto the
                                                                                                  the tenns
                                                                                                      terms of
this Lease.

         25.7 Brokers.
         25.7    Brokers.    Landlord
                         Landlord        representsand
                                     represents       andwarrants
                                                           wanantstotoTenant
                                                                         Tenantthat
                                                                                 thatitithas
                                                                                          has not
                                                                                               not incurred
                                                                                                    incurred or
caused to
caused          incurred any
         to be incurred    any liability
                                liability for
                                           for real
                                               real estate
                                                     estate brokerage
                                                            brokerage commissions
                                                                          commissions or   or finder's  fees in
                                                                                              finder's fees   in
connection with the
connection         the execution       consummation of this
                        execution or consummation            this Lease for which Tenant may be liable.  liable.
         represents and wanants
Tenant represents         warrants to
                                    to Landlord
                                        Landlord that                             caused to be incurred any
                                                   that it has not incurred or caused
                                       conunissions or fmder's
liability for real estate brokerage commissions           finder's fees inin connection
                                                                             connection with the execution
                                                                                                      execution
   consununation of this
or consummation         this Lease
                             Lease for
                                    for which
                                         which Landlord
                                                 Landlord may
                                                            may bebe liable.   Each of
                                                                      liable. Each  of the
                                                                                         the parties
                                                                                             parties agrees to
indemnify and hold the other harmless from and against any and all claims,     claims, liabilities or expense
(including reasonable
(including    reasonableattorneys'
                             attorneys'fees)
                                           fees)inin connection
                                                     cormection withwith any     breach of the
                                                                            any breach          the foregoing
                                                                                                      foregoing
representations and warranties.

        25.8 Landlord's
        25.8     Landlord's      Status
                              Status  asas   a REIT.
                                          a REIT.    TheThe   following
                                                          following          clauseshall
                                                                         clause      shallbebeapplicable
                                                                                               applicable if
                                                                                                           if the
                                                                                                              the
Landlord is a real estate investment
                             investment trust:    Tenantacknowledges
                                          trust: Tenant   acknowledges that  that Landlord
                                                                                  Landlord intends to elect to
          as aa real
be taxed as      real estate
                       estate investment
                               investment trust               under the
                                            trust ("REIT') under             Code. Tenant
                                                                       the Code.      Tenant shall
                                                                                               shall exercise
                                                                                                     exercise its
reasonable
reasonable best     efforts not do
             best efforts         do anything
                                      anything which
                                                  which would
                                                         would materially
                                                                   materially adversely
                                                                                 adversely affect
                                                                                              affect Landlord's
                                                                                                      Landlord's
            REIT. Tenant
status as a REIT.     Tenantagrees
                                agrees to
                                        toenter
                                           enterinto
                                                  intoreasonable
                                                       reasonable modifications
                                                                     modifications of  of this
                                                                                           this Lease
                                                                                                Lease which do
not materially adversely affect Tenant's       rights and
                                    Tenant's rights   and liabilities
                                                           liabilities if
                                                                        if such
                                                                           such modifications
                                                                                 modifications are required to
retain or clarify Landlord's status as a REIT.

        25.9 Governing
        25.9   Governing           This
                            Law.This
                          Law.          Lease
                                     Lease    shall
                                           shall bebe governedbybyand
                                                    governed        andconstrued
                                                                        construedininaccordance
                                                                                      accordance
with the laws  of the State where the Leased Premises are located,
         laws of                                          located, but not including
                                                                           including such
                                                                                     such State's
                                                                                          State's
conflict-of-laws rules.

       25.10 Estoppel.
       25.10                Landlordand
                Estoppel.Landlord      andTenant
                                            Tenanteach
                                                    eachconfirm
                                                          confirm and
                                                                   and agree
                                                                        agree that
                                                                               that (a)
                                                                                    (a) itit has
                                                                                             has read
                                                                                                 read and
                                                                                                        and
understood all
            all of the provisions
                       provisions of this Lease; (b) it is an
                                                           an experienced
                                                              experienced real estate investor and is
familiar with major sophisticated transactions
                                    transactions such as that contemplated by thisthis Lease;
                                                                                        Lease; (c)
                                                                                                 (c) it has
negotiated
negotiated with  the other party at
           with the                         length with
                                 at arm's length   with equal
                                                        equal bargaining power; and (d) it has been
advised by competent legal counsel of of its own choosing.

        25.11 Joint
        25.11  JointPreparation.    This
                     Preparation.This     Lease
                                        Lease   (andallallexhibits
                                              (and          exhibitsthereto)
                                                                      thereto)isisdeemed
                                                                                   deemed to
                                                                                           to have
                                                                                              have been
jointly prepared                        and any
        prepared by the parties hereto, and any uncertainty
                                                 uncertainty or or ambiguity
                                                                    ambiguity existing
                                                                                 existing herein,
                                                                                          herein, if
                                                                                                  if any,
                                                                                                     any,


                                                       42
DB04/0503816.0339/8130936.5
            Case 21-10474-MFW             Doc 273-2         Filed 04/07/21      Page 49 of 177



shall not be interpreted against any party,
                                      party, but shall be interpreted according
                                                                      according to
                                                                                to the application
                                                                                       application of
the rules of
          of interpretation for
                            for ann's-length
                                arm's-length agreements.

        25.12 Interpretation. It It   is hereby
                                   is hereby      mutuallyacknowledged
                                               mutually      acknowledged andand agreed
                                                                                   agreed that
                                                                                           that the
                                                                                                 the
provisions of this Lease
provisions         Lease have
                          have been
                                been fully
                                      fully negotiated
                                            negotiated between
                                                        between parties
                                                                 parties of
                                                                         ofcomparable
                                                                            comparable bargaining
                                                                                         bargaining
power with the assistance of
                           of counsel and shall be applied
                                                     applied according to the nomial
                                                                              normal meaning and
tenor thereof without
              without regard
                      regard to       general rule that contractual
                              to the general            contractual provisions
                                                                    provisions are to be
                                                                                       be construed
                                                                                          construed
narrowly against the party that drafted the same or any similar rule of
                                                                     of construction.

       25.13 Severability. IfIfany
                                 anyprovisions
                                       provisions of
                                                   ofthis
                                                      this Lease
                                                            Lease are
                                                                   are detennined
                                                                       detennined to bebe invalid
                                                                                           invalid by a
court of competent
court    competent jurisdiction,
                    jurisdiction, the
                                   the balance
                                       balance of
                                                of this
                                                   this Lease
                                                        Lease shall
                                                               shall remain
                                                                      remain in full
                                                                                 full force and effect,
                                                                                                 effect,
and such invalid
and       invalid provision
                  provision shall
                             shall be
                                    be construed
                                        construed or
                                                   or reformed
                                                      reformed by by such
                                                                      such court
                                                                           court in
                                                                                  in order
                                                                                     order to
                                                                                            to give the
maximum permissible effect to the intention of ofthe
                                                 the parties as expressed therein.

        25.14 Landlord
                Landlord and Tenant.
                                 Tenant. Nothing
                                            Nothingcontained
                                                      contained inin this
                                                                      this Lease
                                                                            Lease shall   be deemed
                                                                                    shall be  deemed or
construed by
construed  by the
               the parties
                   parties hereto
                           hereto or by any third party to
                                                         to create
                                                            create the
                                                                     the relationship
                                                                          relationship of
                                                                                        of principal
                                                                                           principal and
agent or of
agent     of partnership
             partnership or of
                             ofjoint
                                joint venture
                                      venture or
                                              or of
                                                  ofany
                                                     anyassociation
                                                         association whatsoever
                                                                        whatsoever between
                                                                                      between Landlord
                                                                                                Landlord
and Tenant, it being expressly understood and agreed that neither the computation of rent nor any
other provision contained
                 contained in
                            in this
                               this Lease nor any act or acts
                                                          acts of
                                                               of the parties hereto shall be deemed
   create any
to create any relationship
               relationship between Landlord and Tenant other than the     the relationship
                                                                                relationship of
                                                                                             of landlord
                                                                                                 landlord
and tenant.

       25.15 Authority. The Thepersons
                                personsexecuting
                                         executing this
                                                     this Lease
                                                           Lease on
                                                                 on behalf  ofTenant
                                                                     behalfof  Tenant and
                                                                                      and Landlord
                                                                                           Landlord
covenant and warrant to the other party that (a) they are duly authorized to execute this Lease on
behalf of                                       arid (b)
       of the party for whom they are acting, and        the execution
                                                     (b) the execution of
                                                                        of this Lease has been duly
authorized by the party for whom they are acting.

                               Essence. Time
       25.16 Time is of the Essence.     Timeisisofofthe
                                                      theessence
                                                          essencewith
                                                                 withrespect
                                                                       respect to
                                                                                to the
                                                                                    the performance
                                                                                        performance
of each of
of      of the terms, provisions, covenants and conditions contained in this Lease.

        25.17 Consent. The   Theparties
                                   partiesagree
                                           agree totoact
                                                      actiningood
                                                              goodfaith
                                                                     faith and
                                                                            and with
                                                                                  with fair
                                                                                        fair dealing
                                                                                              dealing with
                                                                                                       with one
another in the execution,
another          execution, performance
                              perfonnance and      implementation of
                                             and implementation        of the  tenns and provisions
                                                                          the terms          provisions of
                                                                                                         of this
         Wheneverthe
Lease. Whenever     the consent,
                         consent, approval
                                   approval oror other
                                                 other action
                                                        action of
                                                                ofaa party
                                                                     party is
                                                                            is required under any provision
of this Lease, such consent, approval
of                              approval or other
                                              other action
                                                     action shall
                                                             shall not
                                                                   not be
                                                                        be unreasonably
                                                                            unreasonably withheld, delayed
    conditioned by a party
or conditioned         party unless
                               unless the
                                       the provision
                                            provision inin question
                                                            question expressly
                                                                       expressly authorizes
                                                                                    authorizes such
                                                                                                  such party to
withhold or deny consent
withhold            consent or approval
                                  approval or decline
                                                 decline to
                                                          to take
                                                              take action
                                                                    action inin accordance
                                                                                 accordance with
                                                                                               with aa different
                                                                                                       different
standard, in
standard,  in which
               which case
                      case the    consent or
                             the consent        approval or
                                            or approval         the decision
                                                            or the   decision to    not take action
                                                                                 to not         action may
                                                                                                        may be
withheld, delayed
withheld,   delayed or conditioned
                          conditioned in accordance
                                             accordance withwith the
                                                                  the different
                                                                        different standard
                                                                                    standard (any
                                                                                                (any provision
                                                                                                      provision
indicating that
indicating   that consent
                  consent isis not     be unreasonably
                               not to be   unreasonably withheld
                                                             withheld isis to bebe interpreted
                                                                                    interpreted to mean
                                                                                                     mean that
                                                                                                            that
consent shall not be unreasonably withheld, delayed or conditioned.

        25.18 Attorneys' Fees. InIncase
                                     casesuit
                                           suitisisbrought
                                                    broughtbecause
                                                            because ofofthe
                                                                         the breach
                                                                             breach of
                                                                                     ofany
                                                                                       any agreement
                                                                                            agreement
              contained in this Lease on the part of
or obligation contained                              of Tenant
                                                        Tenant or Landlord
                                                                  Landlord to be kept oror performed,
                                                                                           performed,
and a breach is established, the prevailing party shall be entitled to recover
                                                                        recover all expenses incurred
in connection with such suit, including reasonable
                                         reasonable attorneys' fees.
                                                                fees.



                                                       43
DB04/0503816.0339/8130936.5
            Case 21-10474-MFW           Doc 273-2        Filed 04/07/21     Page 50 of 177



                 Further Assurances.
        25.19 Further
        25.19              Assurances. EachEachofofthe
                                                     theparties
                                                          partieshereto
                                                                  hereto shall
                                                                          shallexecute
                                                                                execute and
                                                                                         and provide
                                                                                             provide all
                                                                                                      all
additional documents
additional  documents and and other  assurances that
                              other assurances    that are reasonably
                                                           reasonably necessary
                                                                       necessary toto carry
                                                                                      carry out and give
effect to the intent of
                     of the parties reflected in this Lease.

       25.20 Counterparts. ThisThisLease
                                      Leasemaymay be
                                                  be executed
                                                      executed atat different times and in any number
of counterparts, each of
   counterparts, each  of which
                          which when
                                 when so so executed
                                            executed shall
                                                       shall be
                                                             be deemed
                                                                 deemed to to bebe an
                                                                                   an original
                                                                                       original and
                                                                                                and all
                                                                                                    all of
which  taken together
which taken  together shall
                       shall constitute
                             constitute one
                                          one and
                                               and the
                                                    the same  agreement. Delivery
                                                        same agreement.         Delivery of
                                                                                          of an
                                                                                             an executed
                                                                                                 executed
counterpart of
counterpart of a signature
                 signature page
                           page to
                                 to this
                                     this Lease by facsimile
                                                     facsimile shall
                                                                shall be as effective as delivery
                                                                                            delivery of a
manually executed
manually            counterpart of
          executed counterpart   of this
                                     this Lease. In proving
                                          Lease. In  proving this Lease,
                                                                    Lease, itit shall
                                                                                shall not be necessary
                                                                                             necessary to
produce  or account
produce or            for more than
            account for         than one
                                       one such
                                             such counterpart
                                                   counterpart signed
                                                                 signed by the  the party
                                                                                    party against
                                                                                           against whom
                                                                                                    whom
enforcement is sought.

         25.21 Rules
                Rules of Construction.
                          Construction. TheThefollowing
                                                following rules
                                                           rules of
                                                                  ofconstruction
                                                                     construction shall
                                                                                   shall be
                                                                                         be applicable
                                                                                             applicable
for all purposes of
                 of this Lease, unless the context otherwise requires:

                (a)
                (a)    The terms
                             terms "hereby,"
                                    "hereby," "hereof;"
                                               "hereof," "hereto,"
                                                          "hereto," "herein,"
                                                                    "herein," "hereunder"
                                                                              "hereunder" and
                                                                                           and any
        similar terms shall refer to this Lease, and the term "hereafter" shall mean after, and the
        tenn "heretofore" shall
        term               shall mean before, the date of
                                                       of this Lease.

                (b)
                (b)     Words of
                              of the masculine, feminine or neuter gender shall mean and include
        the correlative words of
                              of the other genders and words importing the singular number shall
        mean and include the plural number and vice versa.

               (c)
               (c)    The te1ms
                           terms "include," "including" and similar terms shall be construed
                                                                                   construed as
                                                                                             as if
        followed by the phrase "without being limited
                                               limited to."

                                        ARTICLE 26.
                                        ARTICLE26.
                                  WAIVER OF TRIAL BY JURY

            FULLEST EXTENT
     TO THE FULLEST  EXTENT PERMITTED
                             PERMITTED BYBY LAW,
                                            LAW, TENANT
                                                 TENANT AND
                                                          AND LANDLORD
                                                               LANDLORD
HEREBY WAIVE
HEREBY   WAIVE TRIAL
                  TRIAL BY   JURY IN
                         BY JURY    IN ANY
                                        ANYACTION,
                                               ACTION, PROCEEDING
                                                         PROCEEDING OROR
COUNTERCLAIM   BROUGHT BY
COUNTERCLAIM BROUGHT     BY EITHER
                            EITHER OF
                                    OF THE PARTIES
                                            PARTIES HERETO
                                                    HERETO AGAINST
                                                            AGAINST THE
OTHER IN ANY MATTERS ARISING OUT OFOF OR
                                      OR IN CONNECTION
                                            CONNECTION WITH THIS LEASE,
THE  RELATIONSHIP OF
THE RELATIONSHIP        LANDLORD AND
                    OF LANDLORD            TENANT, TENANT'S
                                     AND TENANT,     TENANT'S USE
                                                                USE AND
                                                                     AND
OCCUPANCY OF
OCCUPANCY    OF THE THEATER FACILITY,
                THE THEATER   FACILITY, AND
                                          AND ANY   CLAIM OF
                                              ANY CLAIM        INJURY OR
                                                           OF INJURY  OR
DAMAGE.



                                        [signature page follows]
                                                        follows]




                                                    44
DB04/0503816.0339/8130936.5
             Case 21-10474-MFW      Doc 273-2       Filed 04/07/21   Page 51 of 177



           WITNESS WHEREOF,
       IN WITNESS       WHEREOF, Landlord
                                       LandlordandandTenant
                                                     Tenanthave
                                                            have caused
                                                                 causedthis
                                                                        this Lease
                                                                             Lease to     duly
                                                                                    to be duly
executed as of
            of the day and year first above written.



                                           LANDLORD:

                                           30 WEST
                                              WEST PERSH
                                                      PERSR G, LLC,
                                           a Missouri limited bility comp


                                           By:

                                           Nmne: ---------ljG~re~g~o~rt~·AK~.~S~illv~er~s
                                           Name:                  Cregor/K. Silvers_______
                                                                   . VV1ce
                                                                       ► ce President
                                                                            ?resident
                                           Title:



                                           TENANT:


                                           ALAMO MISSION, LLC,
                                           a California limited liability company


                                           By:

                                           Nmne: ------------------------------
                                           Name:

                                           Title:




                                              45
DB04/0503816.0339/8130936.4
DB04/0503816.0339/8!30936.4
             Case 21-10474-MFW     Doc 273-2         Filed 04/07/21   Page 52 of 177



           WlTNESS WHEREOF,
       IN WITNESS       WHEREOF, Landlord
                                       LandlordandandTenant
                                                     Tenant have
                                                            have caused
                                                                 causedthis
                                                                        this Lease
                                                                             Lease to     duly
                                                                                    to be duly
executed as of
            of the day and year first above written.



                                           LANDLORD:

                                           30 WEST PERSHING, LLC,
                                           a Missouri limited liability company


                                           By:

                                           Name:
                                                      -------------------------------
                                           Title:



                                            TENANT:


                                            ALAMO MISSION, LLC,
                                            a California
                                              Californialili ed
                                                             · dliability
                                                                  liabilitycompany
                                                                            company


                                            By:

                                            Name:

                                            Title:




                                              45
0804/05038 I 6.0339/8 I 30936.4
DB04/0503816.0339/8130936.4
           Case 21-10474-MFW        Doc 273-2    Filed 04/07/21    Page 53 of 177



                                           EXHIBIT A

                                          of the Leased Premises
                              Description of



Real  property in
Real property          City of
                in the City ofSan
                               SanFrancisco,
                                   Francisco, County
                                              County of
                                                     ofSan
                                                        SanFrancisco,
                                                            Francisco, State
                                                                        State of
                                                                               ofCalifornia,
                                                                                  California,
             follows:
described as follows:

Parcel B,
Parcel         83 of
       B, Lot 83  of Assessor's
                     Assessor's Block
                                 Block 3616 as
                                            as shown
                                               shown on
                                                      on the
                                                         the map
                                                             map of
                                                                 ofParcel
                                                                    Parcel Map
                                                                           Map no.
                                                                                no. 6894
                                                                                    6894 filed
                                                                                         filed
     I, 2013, Book 48 of
May 1,                 of Parcel Maps, pages 132 and 133, San Francisco County Records.

Assessor's Lot
Assessor's     007; Block
           Lot 007; Block 3616
                          3616 (portion)
                Lot 083,
New Assessor's Lot  083, Block 3616




                                              A-1
                                              A-1
DB04/0503816.0339/8130936.5
           Case 21-10474-MFW   Doc 273-2     Filed 04/07/21   Page 54 of 177



                                  EXHIBIT
                                  EXHIBITBB

                                   Site Plan




                                       B-1
DB04/0503816.0339/8130936.5
                                                                                                                         Case 21-10474-MFW                                                                Doc 273-2                           Filed 04/07/21                           Page 55 of 177




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                          5  .(:)
                                                                                                                                                                            1:::::
                                                                                                                                                 ·"'

                                                                                                                                                                                       ~
                                                                                                                                            ill!
                                                                                                                                                     I~
                                                                                                                                                                     i~
                                                                                                                                            BARTLE7T STREET (60.00' WIDE)




                                                                                                                   'l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                WWI




                                                                                        I

                                                                                                ' I
                                                                                            I
                                                                                    !




                                                                                                 'I
                                                                                    i
I

       tarifteaMg
                     11!!1
                                                            !h
       ''l''l"'l'!lilg""'




                                                    .31160E0.01k021(
                                                    M.W.TCSCRETE
       ref                                          moo: sonfoax
       M.00 NAM.                                                                                                                                                                                                                                                                                                                                                              TRANSAMERICAN
       LIR  0.F.M1
                                                    !!ll!llli!U!II



       COW COICREt
       Cat  cow.                                                                                                                                                                                                                                                                                                                                                                                                        min
       torf                                         wawa,
       ear     11[VATIOM                                                                                                                                                                                                                         LOT 48                                                                      VICIN TY MAP
                                                               !! II 'i




       ILO     PIDNINEOUITER
       50 ft OOLLAPtIM                                                                                                                                                                                                                                       oo                                                              NOT TO SCALE




                                                                                                                                                                                           •
       OY
               IMICVOlellEft
               PROPErILVE
                                                                                                                                                                                               TWO STORY METER
                                                                                                                                                                                                                                                395                                                                                                                          sat  ff
                                                                                                                                                                                                                                                                                                                                                                               Vitt
               1110f0SED
       re      TOPOraIPS                                                                                                                                                                          smog'




                                                                                                                                                                                    .
                                                                                                                                                                I
                                                                                                                                                                         c; ~
                                                                                                                                                                             "'i!! .....
               TOPOFYIALL




                                                                                                                                                                                           '
       •                                                                                                                                                                                                                                                                                                                                                                                            ENGINEERS
                                                                                               tnr) STORY                                                                                       MIAMI •   fan
                                                                                                        ; ...
                                                                                            !~·
                                                                                                   ;!~




               TIMM
                                                                                                                                                                                                                                                    500




                                                                                                                                                                                                                                                                     ,,a
                                                                                                                                                                                                                                                      ~~ ~§ ~~
                                                                                                                                                                                      ~0~
                                                                                                                                                                                       -~
       •       .00.0,MORxIlt                                                                    WAL                                                               LOT 83




                                                                                                                                                                                                                                                                                  v
                                                                                                                                                                                                                                                                     N51./ws!OR




                                                                                                                                                                                                                                                 ·l•·r

                                                                                                                                                                                                                                                                            ~
       DR      ornaunrconos                                                               Race an
                                                                                                , - a,                                                                                                                                                              Z.
                                                                                                                                                                     56 02




                                                                                                                                                                          : !>
                                                                                                                                                                                                                                                   anc




                                                                                                                                                                                    ,
                                                                                                                                                              I
                                                                                                                                                              ARANAD .tESSOOAITs                                                                  oiER
                                                                                                                                                                                                                                                 GARRY
  ~




       IPSMO
                                                                                                                                                                                                                                                 Roof a
                                                    1!!s!li1liii!!
                                                         !I!!ill!!
                                                                ~;




        •                                          SEINN4TAOLSOM
       :: +6011>0 ll:!i'JDJ:l«llX<OO>+r-+'11




        •                                          FalOW4t&TA.0
        L                                          TOUMJECUI




                                                                                                                                                                                                                                                                                                                                                                                                           IS SHOWN ON PARCEL MAP NO. Sll9o4 RECORDED MAY 1, 2013
        •                                          tallOCA013




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    IN BOOK480F PARCELMAPS,ATPAGES 132& 133,0.R. S.F.
                                                                                                                                                                                                                                                                                                                                                                                                            THE LANDS OF GUS MUN.RAD & ASSOCIATES A$ SAID LAND
        •                                          JWIDIA01.
        O                                          aWIOUT




                                                                                                                                                                                                                                                                                                                                                                             ALTAIACSM LAND TITLE SURVEY
                                                   111.1VMVZ
       P                                           WO:RUM*
       V                                           WATER VALVE.
                                                                                                                                            '
. !! !'ljl!!!



                                                   VIRE1,1011Ma




                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ASSESSOR'S BLOCK No. 3618, LOT No. 64
       tl                                          Cainsr                                                                                             NO7561121 77.11
                                                                e ~




       32                                          ISIREMX•11 .0.,
       X(                                          Darn' ME
  LE                                               ELECTROIAR                                                                                                                                         a
                                                   atcriuckimsca                                                                                                          Fancy
       o                                                                                                                                                                                          -yam
                                                   ~'!i 1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        2558 MISSION STREET
                                                                                            ;e"s




                                                   wnxini
                                                                                             -~~
                                                                                                     .... §~to




                                                                                             LOT 8
                                                                                                                                           !i
                                                                                                                                           •!
                                                                                                                                       ~!
                                                                                                                                   ~!




       •                                           MINCRPAS•9912
                                                              i


                                                                                         ~~~



                                                                                                            ~ g:




                                                                                          711756 0166
                                                  r         a011PDLE
                                                                                            IOU a Lou




                                                                                                                                                                                                                                                       "'""""(.>,
                                                                                                                                                                                                                                           i;~b
                                                                                                                                                                                                                                            .~~
                                                                                                                                                                                                    1
                                                                                                                                                                                                    44.                                       LOT 5
                                                                                        "




   [I                                             carat,                                020 061900 STEW




                                                                                                                                                                                                                                                           ~i·
                                                                                                                                                                                                                                           COT Of? WOE
                                                                                                                                                                                                                                                   WENTWORTH




                                                                                                                                                                                                                                       "~
                                                                                                                                                                                                                                       005905




                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                         SSb 0SSON STECET
   I[~




                                                                                                                                                                                                           HOI~ >C<I'M'IJ
   LEGEA0
                                                                                                                                                 :o '·'~'~--!
                                                                                                                                                         ~~~-., §;!!\~
                                                                                                                                                t-

                                                                                                                                                 ,q~ I <l>
                                                                                                                                             J;~~a




                                                                                                                                                                                                                            j>&'>~W'
                                                                                                                                                                                                                      '""""'
                                                              I!' iII!!!
                                               'I

                                                                     loj
                                                '



                                                                                •
                                                                           ·j
                                                                          l>•




                                                               PROPERIVEMCCillem
                                                              11.10100FWAYLIM
                                                                                    ,,
                                                                                                                 ''!
                                                                                               H~
                                                                                                       i!~




                                                                                                                                       ~w~ i-




                                                                                            6061 MEWS
                                                                                        ~s~




                                                                                        PELT
                                               : [ki 1




                                                                                                                                                                                                                                           ••
                                                          1




                                                                                                                                                                                                                                          f~
                                                                                                                                                                                                                                          5~~         ~
   -                                                           90MAIVITIM                                                                                                                                                                 CITE STORY 0536561




                                                                                                                                                                                                                                                            !
  I




                                                                                         ONN coNNESENT
                                                                                         saran, - way
  I,.

                                                 i r:




                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                               !
                                                                                                                                       ~·~··



                                                                                                                                                                                                                                                                                                            6653150         (8250' vo0E)

                                                                                                                                                                                                                                                                                                                       CONTROL DIAGRAM
                                                                ii




                                                                                                                                                                         '




                                                                                                                                                                                                                                                                                                                                 GRAPHIC SCALE
 !"i
                                                                     !l
 ....i!
                                                     ~~~
                                                               j!~
                                                 ;ill'~




  .11400.0....1.1111,11.LeathER
                                                     'i




  EttteRIPIPrOft,  ror Kra
  {LEV • *UMW! WIN;
             !!! ' ~




                                                                                                                                                                                                                                                                                                ---
                                                                  i! . ~~, I.
       ~· I; i
       _,. l 1- !


     l 1n 1,
       ~!li iii




                                                                                                                                                                                                                                                                                      ro nee -ON LC, le" -          V- -TA 2 ,µ0. Le. liaLLREM
                                                                                                                                                                                                                                                                                      EVATE/0V00119.1.1.1.14.MOUIS.MOPOITS4X•RE.DFILDEMMMOM.C.flAPCURI
                                                                                                                                                                                                                                                                                      L6PdAdO.LEG ACMOCIMMIAIRDLIMELM/COMAMf• WILFUL-- - “sret
                                                                                                                                                                                                                                                                                             - n.,
                                                                                                                                                                                                                                                                                              „m"^-11.1
                                                                                                                                                                                                                                                                                                        nAt nomm                                 „SE upEIN
                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ai-
                                                                . !·I
  !ii! !ill




                                                                                                                                                                                                                                                                                      ,pay En-                    .
                                                                                        fan ,ff                                                                                                                                                                                        'a. V'-1   -1+ • 1, or - I- or


                                                                                                                                   •
                                               'i




                                                                                                                                                                                                                                                                                      a Dtt,t1 nothReyone             ww-un NH; w                     I O.

                                                                                                                                        MISSION STREET (8.2.50' MOE)
                                                                                                                        (SF.B.A.R.T.D. SUBSURFACE EASEMENT ALONG MISSION                                               Raw)                                                                     Mag.) ma
                                                                                                                                                                                                                                                                                                                 Anttnof.weita

                                                                                                                                                 SITE DETAIL
                                                                                                                                                     WPM SCALE




                                                                                                                                                                                                                                                                                                                                                             I1
                                                                                                                                                                                                                                                                                                                                                                                 Ii
                                                                                                                                                                                                                                                                                                                                                                                                                                       Il
                                                                                                                                                                                                                                                                                                                                                             e•Xnenamity.••••411,40. IMIPM114•14.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          II
                                                                                                                                                                                                                                                                                                                                                                         i
           Case 21-10474-MFW       Doc 273-2       Filed 04/07/21   Page 56 of 177



                                        EXHIBIT C

                               Theater Facility Description

       A 5 screen
            screen motion
                   motion picture Theater
                                  Theater containing
                                          containing 20,160
                                                      20,160 square
                                                             square feet
                                                                    feet of floor
                                                                            floor area
                                                                                  area and
                                                                                       and 57
Theater seats known as "Alamo Drafthouse Cinema" as generally depicted on plans prepared by
Hodge && Associates P.L.L.C. and dated June 17, 2013.




                                             C-1
DB04/0503816.0339/8130936.5
           Case 21-10474-MFW         Doc 273-2        Filed 04/07/21   Page 57 of 177



                                          EXHIBIT D

                                    Restrictive Agreement

        All matters of
                    of record affecting the Leased Premises.




                                                D-1
                                                D-I
DB04/0503816.0339/8130936.5
            Case 21-10474-MFW          Doc 273-2       Filed 04/07/21   Page 58 of 177



                                          EXHIBIT E

                              Memorandum of
                                         of Term Commencement

        THIS MEMORANDUM OF TERM COMMENCEMENT (the "Memorandum") is made
as of
   of the_ _ day of                         2013, by and
                                          , 2013,     and between
                                                           between30
                                                                   30WEST
                                                                      WESTPERSHING,
                                                                              PERSHING, LLC,
  Missouri limited
a Missouri  limited liability
                    liability company,
                              company, with
                                        with an
                                             an office
                                                 office at 909 Walnut Street,
                                                           909 Walnut  Street, Suite
                                                                               Suite 200,   Kansas
                                                                                      200, Kansas
City, Missouri
City,           64106 ("Landlord")
       Missouri 64106                              MISSION, LLC,
                       ("Landlord") and ALAMO MISSION,         LLC,aaCalifornia
                                                                       California limited
                                                                                   limited liability
company, with an office at 612 East 6'h                             ("Teuallt").
                                    6th Street, Austin, Texas 78701 ("Tenant").

                                         AGREEMENT

       1.
       1.      Pursuant toto that
               Pursuant            certain Lease
                             that certain   Lease dated
                                                   dated asas of                     , 2013   (the
                                                                                        2013 (the
           between Landlord
"Lease"), between   Landlord and Tenant,
                                    Tenant, Landlord
                                             Landlord leased
                                                       leased to  Tenant and
                                                               to Tenant  and Tenant
                                                                              Tenant leased
                                                                                      leased from
                                                                                             from
Landlord   certain premises
Landlord ce1tain   premiseslocated
                               locatedonon certain
                                           certainreal
                                                   real property
                                                        property inin the
                                                                      the City
                                                                          City of
                                                                               of San
                                                                                   San Francisco,
                                                                                        Francisco,
California, as more particularly described in the Lease (the "Premises").

       2.
       2.     The Lease is for an initial term of _ _ years commencing
                                                              c01mnencing on            , 2013
                                                                                          2013
and
and expiring on                         , 20       (the "Expiration Date"), unless extended in
                                          20_ _ (the
accordance with the Lease.

       3.
       3.          of the other terms
               All of           tenns and conditions
                                           conditions of the Lease are more fully set forth in the
Lease and are incorporated herein by this reference.

       4.
       4.     This Memorandum shall inure to the benefit of  of and be binding upon Landlord
                                                                                    Landlord and
Tenant and their respective representatives, successors and assigns.

     IN WITNESS WHEREOF, Landlord and Tenant have caused this Memorandum of  of Term
Commencement to be duly executed as of
                                    of the day and year first above written.


LANDLORD:                                          TENANT:

30 WEST PERSHING, LLC,                             ALAMO MISSION, LLC,
a Missouri limited liability company               a California limited liability company


By: _ _ _ _ _ _ _ _ _ _ _ __                       By: _ _ _ _ _ _ _ _ _ _ _ __

Name: ___________________________
Name:                                              Name: __________________________

Title: -------------------------                   Title:
                                                   Title: - - - - - - - - - - - - - - - - - - - -




                                                 E-1
DB04/0503816.0339/8130936.5
Case 21-10474-MFW   Doc 273-2   Filed 04/07/21   Page 59 of 177




                    EXHIBIT 2
           Case 21-10474-MFW             Doc 273-2        Filed 04/07/21        Page 60 of 177




                                SECOND AMENDMENT TO LEASE

        THIS SECOND
        THIS    SECOND AMENDMENT
                              AMENDMENT TO         TO LEASE
                                                       LEASE (this(this "Amendment")
                                                                         "Amendment") is     is made
                                                                                                 made and  and
entered into
entered       asofthe
         intoas  of the~ 4.4 day
                               dayofofNovember,
                                     November, 2014 2014 (the
                                                          (the "Amendment
                                                               "AmendmentEffective          Date 11 ), by
                                                                                Effective Date"),      by and
                                                                                                           and
between 30 WEST PERSHING, LLC,       LLC, a Missouri
                                               Missouri limited
                                                        limited liability
                                                                liability company
                                                                          company (hereinafter
                                                                                     (hereinafter referred
                                                                                                      referred
to as
to as "Landlord"),
       "Landlord"), and andALAMO
                              ALAMOMISSION, MISSION, LLC,
                                                       LLC, aaCalifornia
                                                                 California limited
                                                                              limited liability
                                                                                        liability company
                                                                                                   company
                                      11
(hereinafter referred
             referred to
                       to as
                          as "Tenant
                             "Tenant").  ).




                                                   RECITALS:

       A.
       A.      Landlord and Tenant
               Landlord         Tenant areare parties
                                              parties to
                                                       to aa Lease
                                                             Lease dated
                                                                   dated August
                                                                         August21 21,  2013(the
                                                                                    , 2013  (the"Original
                                                                                                 "Original
Lease"), with
Lease"), with respect
               respect to
                        to certain
                           certain real
                                    real property
                                         property inin San Francisco,
                                                             Francisco, California.

     B.
     B.      The Original
                 Original Lease
                           Lease was
                                 was modified
                                      modified and amended
                                                    amended pursuant
                                                              pursuant to that
                                                                           that certain
                                                                                 certain First
                                                                                         First
          to Lease
Amendment to  Lease dated
                    dated November
                          November 7,
                                   7, 2013
                                      2013 (as
                                            (asamended,
                                                amended,the
                                                         the"Lease").
                                                             "Lease").

        C.
        C.        Landlord and Tenant desire to amend the Lease as set forth below.

       NOW THEREFORE,
              THEREFORE,ininconsideration
                                  considerationof
                                                ofthe
                                                   theabove
                                                       abovepremises,
                                                              premises, the
                                                                         the mutual
                                                                             mutual covenants
                                                                                     covenants and
                                                                                                and
agreements stated
agreements  stated herein and other good
                                    good and
                                         and valuable
                                              valuable consideration,
                                                        consideration, the receipt
                                                                            receipt and
                                                                                    and sufficiency
                                                                                        sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
of                                                            follows:

       1.      Annua
               Annuall Fixed
                       Fixed Rent.
                              Rent. Effective
                                     Effectivefrom
                                                fromand
                                                      andafter
                                                           afterthe
                                                                 theAmendment
                                                                     Amendment Effective
                                                                                  Effective Date,
                                                                                            Date,
Section  5.2(a) and
Section 5.2(a)  and Section  5.2(b) of the Lease
                    Section 5.2(b)          Lease are
                                                    are hereby
                                                         hereby deleted
                                                                  deleted and
                                                                          and replaced
                                                                               replaced with
                                                                                         with the
                                                                                               the
following:

                (a)     From the Effective Date through the end of
                                                                of the Construction Term,
         Variable Rent (defined in the Development
                                        Development Agreement), calculated and payable in
                    with_the terms
         accordance with     terms of
                                    of the
                                       the Development Agreement.
                                                       Agreement

                (b)     From the Commencement             through the
                                   Commencement Date through      the fifth
                                                                      fifth Lease Year, One
         Million
         Million Two Hundred
                       Hundred Twenty-Four
                                 Twenty-Four Thousand EightEight Hundred
                                                                 Hundred Twenty-Five
                                                                            Twenty-Five and
                                                                                        and
         Noll 00 Dollars ($1,224,825.00)
         No/100          ($1 ,224,825.00) per year ($102,068.75
                                                   ($1 02,068.75 per month).

        2.      Counterparts. This  ThisAmendment
                                           Amendment may   may bebe executed
                                                                      executed in in any
                                                                                      any number
                                                                                            number of   of
counterparts, each
counterparts,  each of
                     of which
                        which shall
                                shall be
                                      be deemed
                                         deemed to
                                                to be an original
                                                             original and all
                                                                           all of
                                                                               ofwhich
                                                                                   which shall
                                                                                          shall together
                                                                                                 together
constitute  one agreement
constitute one  agreement which
                            which is binding upon allall the
                                                          the parties
                                                              parties hereto,
                                                                      hereto, notwithstanding
                                                                               notwithstanding that
                                                                                                  that all
                                                                                                       all
parties are not signatories to the same counterpart.

        3.      Affirmation of Lease.
                Affirmation      Lease. AllAllother
                                               otherterms
                                                      termsandandprovisions
                                                                   provisions ofofthethe Lease
                                                                                         Lease that
                                                                                                 that are
                                                                                                      are not
                                                                                                          not
specifically modified by this Amendment shall remain in full force and effect, unmodified by the
                                                                                  11
terms
terms of this Amendment.
              Amendment. All All references
                                  references herein
                                               herein or
                                                       or in
                                                          in the
                                                              the Lease
                                                                  Lease to
                                                                         to the
                                                                             the "Lease"
                                                                                     Lease" shall
                                                                                             shall mean
                                                                                                   mean and
                                                                                                          and
refer to the
         the Lease
             Lease as
                    as amended
                        amended byby this
                                      this Amendment.
                                           Amendment. Capitalized
                                                            Capitalized terms used used but not
                                                                                              not otherwise
                                                                                                   otherwise
defined in this Amendment shall have the meanings assigned to them in the Lease.

        4.      Binding Effect. This
                                   ThisAmendment
                                        Amendment shall
                                                     shall be
                                                           be binding
                                                              binding upon
                                                                      upon and
                                                                           and inure
                                                                                inure to
                                                                                       to the
                                                                                           the benefit
                                                                                               benefit
of the parties and their respective successors and assigns.
of




DB0410503816 0339/1
01304/0503816       1494598 2
              0339;11494598
            Case 21-10474-MFW      Doc 273-2        Filed 04/07/21             Page 61 of 177




       IN WITNESS
       IN  WITNESS WHEREOF,
                       WHEREOF, Landlord        and Operator
                                     Landlord and    Operatorhave
                                                             have caused
                                                                  caused this
                                                                         this Amendment
                                                                              Amendment to
                                                                                        to be
duly executed as
              as of
                 ofthe
                    the day
                        dayand
                            and year
                                year first
                                      first above
                                            above written.
                                                  written.

                                           Landlord:

                                           30 WEST PE SHING, LLC„
                                           a Missouri li i d liability company

                                           By: ____~-------------------------
                                           By:
                                           Name:    /  Gregory < Silver
                                           Nrume: __+-~~~~~~~~~--------­
                                           Title: -----'V'""J~·.~,c....,e._P._r
                                                        Vice               President
                                                                             ....e,..s:u.id'""""enu.t ' - - - - - - -
                                           Operator:

                                           ALAMO MISSION, LLC,
                                           :~ali~fornia l~
                                           a California  imited liability
                                                        limited liability company
                                                                          company
                                           By:
                                           N~me:
                                           Name:         .                                  ~vtr
                                           Title:
                                           T1tle: - - -..........,"-'-_,_,_l..>o.ILC...A,..;I.
                                                        +                        -+-------------------




DB04/05038 16.0339/ ll 494598.2
DB04/0503816.0339.'11494598.2
          Case 21-10474-MFW           Doc 273-2        Filed 04/07/21       Page 62 of 177




                                    GUARANTOR'S CONSENT

        The undersigned
             undersigned Guarantor
                          Guarantor of the Lease
                                             Lease hereby
                                                    hereby (i)
                                                             (i) acknowledges
                                                                 acknowledges and and consents
                                                                                        consents to to the
terms  of the foregoing
tenns of      foregoing Amendment, (ii) reaffirms   the full
                                         reaffinns the  full force
                                                             force and effect ofof its
                                                                                    its Guaranty
                                                                                        Guaranty dated
August   21, 2013
August 21,              "Guarantv"), as
             2013 (the "Guaranty"),  as of
                                        ofthe
                                            the day
                                                day and
                                                     and year
                                                          year first
                                                                 first above
                                                                        above written,
                                                                              written, and
                                                                                        and (iii)
                                                                                             (iii) agrees
                                                                                                   agrees
that
that the Guaranty
          Guaranty guarantees  payment and
                    guarantees payment   and performance
                                              performance of  of all
                                                                  all Obligations,   as defined
                                                                       Obligations, as   defined in in the
Guaranty, as modified pursuant to this Amendment.

       IN WITNESS WHEREOF, Guarantor has duly executed
                                              executed this Guaranty of
                                                                     of Lease as of the
day and year first above written.




                                                         Karrie League




0804/05038 16 0339.'1
DB04:0503816          1494598.2
              033911494598.2
                       Case 21-10474-MFW            Doc 273-2       Filed 04/07/21    Page 63 of 177
                                                                                10 : 15128617341
                                                                                TO:15128617341                   P . l/1
                                                                                                                 P.1/1
OCTr 25-2014 16
OCT-25-2014     :34 FROM:LEAGUE
             16:34  FROM :LEAGUE                       5124730902
                                                       5124730902




                                            GUARANTOR'S CONSENT.
                                                        CONSENT

                The undersigned
                     undersigned Guarantor
                                   Guarantor of the Lease
                                                       Lease hereby
                                                             hereby (i)
                                                                      (i) acknowledges
                                                                          acknowledges and and consents
                                                                                                 consents to to the
        tetms of the foregoing Amendment, (ii) reaffirms
        terms                                                    full force
                                                   reaffirms the full force and effect ofof its
                                                                                             its Guaranty
                                                                                                 Guaranty dated
                               11
        August 21,
        August   21, 2013
                     2013 (the
                          (the "Guaranty"),
                                  Gunranty"), as
                                               as of
                                                   ofthe
                                                      theday  andyear
                                                          dayand          firstabove
                                                                   yearfirst    abovewritten,    and (iii)
                                                                                       written, and   (iii) agrees
                                                                                                            agrees
        that
        that the
             the Guaranty   guarantees payment
                  Guaranty guarantees  payment and and performance
                                                        performance of of all  Obl igation:s, us
                                                                           all Obligations,       defined in
                                                                                              as defined     in the
        Guaranty, as modified pm·suant
                               pursuant to this Amendment.

               :IN
                IN WITNESS                             executed this
                   WITNESS WHEREOF, Guarantor has duly executed this Guaranty of Lease as of tl1e
                                                                                             the
        day and year first above written
                                 written..

                                                                 GUARANTOR:




         DB0410503816.03 39/1149459&.2
         DB04/0503816.0339/11494595.2
Case 21-10474-MFW   Doc 273-2   Filed 04/07/21   Page 64 of 177




                    EXHIBIT 3
             Case 21-10474-MFW           Doc 273-2        Filed 04/07/21       Page 65 of 177




February 10, 2021

VIA EMAIL


Missy Reynolds
Alamo Drafthouse Cinema
612 A East 6th Street
Austin, TX 78701
missy.reynolds@drafthouse.com




RE:     Lease dated August 21, 2013, as amended, (the “Lease”) by and between 30 West Pershing, LLC
        (the “Landlord”) and Alamo Mission, LLC (“Tenant”) for the premises located at 2550 Mission
        Street, San Francisco, CA 94110 (the “Property”).

Dear Ms. Reynolds:

Pursuant to Section 5.2 (c) of the Lease, a rental adjustment is due on the first day of the sixth Lease Year,
which was January 1, 2021. The rental increase is to be the lesser of 10% or three times the CPI increase
over the prior 5 year term. Since three times the CPI of 10.125% is greater than 10%, the annual rent will
increase by 10%. The new Annual Rent effective January 1, 2021 is $1,473,957.72, which is
$122,829.81 per month.

Please remit the additional $11,166.35 that was due for January as soon as possible and make sure to
update the February monthly payment to reflect the new rent amount of $122,829.81.


Please feel free to call me at (816) 472-1700 or e-mail me at johnnad@eprkc.com if you have any
questions.

Sincerely,




Johnna Davis
Senior Lease Administrator
30 West Pershing, LLC

CC:     ZoAnn Peace
                                           Case 21-10474-MFW             Doc 273-2       Filed 04/07/21         Page 66 of 177

 Database:    ENTERTAINPRP                                                   CPI Increase Report                                                                   Page:
 Compare Period: 12/20                                                         EPR Properties                                                                      Date:      2/10/2021
 Posted to Batch #HO032372                                                                                                                                         Time:      11 :42 AM




                                    Inc Cat           R Base/ Base/       Max/   CPI     Annual                  Annual       Current Annual           New       Effective/ Retroactive/
Lease Id                            Actual/ CPI Index B Comp Comp         Min.   Iner    Amt to     Limit   u   Increase        Amount to       Bill Recurring   Next Bill   Rent Tax
Occupant Name            Formula      Alt.  Frq.  Id Y Period Index        %      %     Base Cale    %      C    Amount          Increase      Freq Amount          Date      Billing



100741-HO0634                        MIN                  12/15   236.5250.0000                                                                                1/1/2021         11,166.35
Alamo Mission, LLC       CPIBILL3           60   CPIU   Y 12/20   260.474       30.38 1,339,961.52 100.00 Y      133,996.15     1,339,961.52    M   122,829.81 2/1/2021              0.00
Case 21-10474-MFW   Doc 273-2   Filed 04/07/21   Page 67 of 177




                    EXHIBIT 4
                                                      Case 21-10474-MFW                         Doc 273-2                 Filed 04/07/21          Page 68 of 177



Database:        ENTERTAINPRP                        Tenant Ledger Detail Report                                                                          Page:    1
Tenant Status:   Current                                                                                                                                  Date:         3/4/2021
                                                     Alamo Mission, LLC                                                                                   Time:        12:43 PM
                                                     Transactions From 04/20 through 03/21.


Period
Code             Date        BldgId    LeasId   Type Description                              Currency   Debit           Credit   Receipt Chk #    Invoice Batch   Transaction ID   Balance


04/20
MIN                  4/1/2020 100741   HO0634   CH   AUTOCHRG @T4/30/2020                                   111,663.46                                    HO030336 0000226008            111,663.46


05/20
MIN                  5/1/2020 100741   HO0634   CH   AUTOCHRG @T5/31/2020                                   111,663.46                                    HO030442 0000227149            223,326.92


06/20
MIN                  6/1/2020 100741   HO0634   CH   AUTOCHRG @T6/30/2020                                   111,663.46                                    HO030682 0000229764            334,990.38


07/20
MIN                  7/1/2020 100741   HO0634   CH   AUTOCHRG @T7/31/2020                                   111,663.46                                    HO031080 0000233670            446,653.84


08/20
MIN                  8/1/2020 100741   HO0634   CH   AUTOCHRG @T8/31/2020                                   111,663.46                                    HO031210 0000234874            558,317.30


09/20
MIN                  9/1/2020 100741   HO0634   CH   AUTOCHRG @T9/30/2020                                   111,663.46                                    HO031488 0000237670            669,980.76


10/20
MIN                10/1/2020 100741    HO0634   CH   AUTOCHRG @T10/31/2020                                  111,663.46                                    HO031651 0000239413            781,644.22


11/20
MIN                11/1/2020 100741    HO0634   CH   AUTOCHRG @T11/30/2020                                  111,663.46                                    HO031713 0000240299            893,307.68


12/20
MIN                12/1/2020 100741    HO0634   CH   AUTOCHRG @T12/31/2020                                  111,663.46                                    HO032127 0000244883          1,004,971.14


01/21
MIN                  1/1/2021 100741   HO0634   CH   AUTOCHRG @T1/31/2021                                   111,663.46                                    HO032301 0000247067          1,116,634.60


02/21
MIN                  1/1/2021 100741   HO0634   CH   CPI Adjustment 12/20                                    11,166.35                                    HO032372 0000248040          1,127,800.95
MIN                  2/1/2021 100741   HO0634   CH   AUTOCHRG @T2/28/2021 @R                                122,829.81                                    HO032447 0000248474          1,250,630.76


03/21
MIN                  3/1/2021 100741   HO0634   CH   AUTOCHRG @T3/31/2021                                   122,829.81                                    HO032544 0000250082          1,373,460.57
                                                     Case 21-10474-MFW                             Doc 273-2               Filed 04/07/21              Page 69 of 177



Database:        ENTERTAINPRP                       Tenant Ledger Detail Report                                                           Page:    1
Tenant Status:   Current                                                                                                                  Date:         3/4/2021
                                                    Lakeline/Alamo-Facility Lease                                                         Time:         12:40 PM
                                                    Transactions From 04/20 through 03/21.


Period
Code             Date       BldgId    LeasId   Type Description               CurrencyDebit              Credit    Receipt Chk #   Invoice Batch   Transaction ID   Balance


04/20
MIN                 4/1/2020 100740   HO0437 CH     AUTOCHRG @T4/30/2020                     84,777.00                                    HO030336 0000226007            84,777.00


05/20
MIN                 5/1/2020 100740   HO0437 CH     AUTOCHRG @T5/31/2020                     84,777.00                                    HO030442 0000227148           169,554.00


06/20
MIN                 6/1/2020 100740   HO0437 CH     AUTOCHRG @T6/30/2020                     84,777.00                                    HO030682 0000229763           254,331.00


07/20
MIN                 7/1/2020 100740   HO0437 CH     AUTOCHRG @T7/31/2020                     84,777.00                                    HO031080 0000233669           339,108.00


08/20
MIN                 8/1/2020 100740   HO0437 CH     AUTOCHRG @T8/31/2020                     84,777.00                                    HO031210 0000234873           423,885.00


09/20
MIN                 9/1/2020 100740   HO0437 CH     AUTOCHRG @T9/30/2020                     84,777.00                                    HO031488 0000237669           508,662.00


10/20
MIN                10/1/2020 100740   HO0437 CH     AUTOCHRG @T10/31/2020                    84,777.00                                    HO031651 0000239412           593,439.00


11/20
MIN                11/1/2020 100740   HO0437 CH     AUTOCHRG @T11/30/2020                    84,777.00                                    HO031731 0000240415           663,528.05
MIN               11/19/2020 100740   HO0437 CR     Receipt                                               -14,687.95 LOC   13289          HO031814 0000241245


12/20
MIN                12/1/2020 100740   HO0437 CH     AUTOCHRG @T12/31/2020                    84,777.00                                    HO032127 0000244882           733,649.83
MIN               12/10/2020 100740   HO0437 CR     Receipt                                               -14,655.22 LOC   13306          HO031961 0000243192


01/21
MIN                 1/1/2021 100740   HO0437 CH     AUTOCHRG @T1/31/2021                     84,777.00                                    HO032301 0000247066           802,079.83
MIN                 1/6/2021 100740   HO0437 CR     Receipt                                               -16,347.00 LOC   13317          HO032094 0000244638


02/21
MIN                 2/1/2021 100740   HO0437 CH     AUTOCHRG @T2/28/2021                     84,777.00                                    HO032447 0000248473           886,856.83


03/21
MIN                 3/1/2021 100740   HO0437 CH     AUTOCHRG @T3/31/2021                     84,777.00                                    HO032544 0000250081           971,633.83
Case 21-10474-MFW   Doc 273-2   Filed 04/07/21   Page 70 of 177




                    EXHIBIT 5
                                                                                                                                                           See all bills for Current Owner
                         Property Tax Account at 2550 MISSION ST
                         Account 3616-083




         2020 Secured Annual Bill #20200101463                                                                                                                       View Bill



                       Bill Information                                                Property
                    Bill #: 20200101463                                               Address
                    Assessment Year: 2020                                             2550 MISSION ST
Case 21-10474-MFW
                    Tax Year: 2020
                    Doc 273-2   Filed 04/07/21   Page 71 of 177



                    Account Number: 3616-083
                    Tax Rate Area: 001-000
                    Total: $264,675.47




                                 Bill Status and Payment

                                                 2020 Secured Annual Bill #20200101463
                                                 Assessee: Current Owner

                                                                    1st Installment   $138,639.53           PAID
                                                                  Delinquent After                     01/11/2021
                                                                  12/10/2020




                                                                    2nd Installment    $126,035.94
                                                                  Delinquent After                           Add to Cart
                                                                  04/12/2021


                      Ad Valorem Taxes

                      Taxing Authority                                                               Rate      Assessed     Exemptions      Taxable      Total Tax


                    General City Bond Debt Fund                                            0.11972733%       $20,971,163            $0   $20,971,163   $25,108.20


                    S.F. Community College District Bond Fund                              0.01973594%       $20,971,163            $0   $20,971,163     $4,138.84

                    S.F. Unified School Dist. Bond Fund                                    0.04510041%       $20,971,163            $0   $20,971,163     $9,458.08

                    San Francisco Bay Area Rapid Transit District                          0.01390000%       $20,971,163            $0   $20,971,163     $2,914.98


                    Countywide Tax (Secured)                                               1.00000000%       $20,971,163            $0   $20,971,163   $209,711.62


                      Special Assessments and Direct Charges

                      Levying Authority                                                    Phone Number              Tax


                    45 - Living Wage for Educators 2018 Tax                               (415) 355-2203       $319.76

                    46 - San Francisco Bay Restoration Authority                          (888) 508-8157           $12.00

                    89 - SFUSD Facilities District                                        (415) 355-2203           $39.04

                    91 - SFCCD Parcel Tax                                                 (415) 487-2400           $99.00


                    98 - SFUSD - Teacher Support                                          (415) 355-2203       $270.36


                      Fees and Penalties

                      Type                                               Tax


                    Late Penalty                                  $12,603.59




                    Total: $264,675.47

              Combined taxes and assessments: $252,071.88




      Help - Contact us - Treasurer & Tax Collector home                                                                                                                         Terms of Service
Case 21-10474-MFW   Doc 273-2   Filed 04/07/21   Page 72 of 177




                    EXHIBIT 6
           Case 21-10474-MFW           Doc 273-2   Filed 04/07/21   Page 73 of 177




                                              LEASE


                                             BETWEEN


                                     30 WEST PERSHING, LLC,
                               A MISSOURI LIMITED LIABILITY COMPANY


                                          ("LANDLORD")


                                               AND


                                      ALAMO LAKELINE LLC,
                                A TEXAS LIMITED LIABILITY COMPANY


                                           ("TENANT")


                                        FOR THE LEASE OF


                                        LAKELINE THEATER


                                       SEPTEMBER 17,2012




0 804/0503816.0340/5552953.4
           Case 21-10474-MFW                          Doc 273-2               Filed 04/07/21                Page 74 of 177




                                                       TABLE OF CONTENTS

                                    LEASE BETWEEN 30 WEST PERSHING, AS LANDLORD
                                        AND ALAMO LAKELINE LLC, AS TENANT,
                                                COVERrNG PREMISES rN
                                                   AUSTIN, TEXAS

                                                                                                                                                     Page
ARTICLE 1. ATTACHMENTS TO LEASE; EXHIBITS .................................................. ............ 1
ARTICLE 2. DEFINITIONS ................................................... ........... ......................................... ... . I
    2.1       Definitions ............................. .... ... .. .... ................ ...... ........... ...................................... .... ... 1
ARTICLE 3. DEMISE OF PREMISES ...... ... ...... .......................... ... ............................................. .4
    3.1       Demise of Premises .................................................................................... ... .... ............... 4
    3.2       Development Matters .. .. ..... ................................. ........ .... .. ................................. .............. 4
    3.3       Landlord's Covenant .................................................................................... .. ..... ............. 4
    3.4       No Representations by Landlord ........... ... .... ... ... ... ... ... .......... ... .... ...... .. .. ...... .................... 5
ARTICLE 4. TERM .................................... .... .. ....... ................... ... ...... ............... ............................. 5
   4.1        Term .... ............................................................................. ...................................... .......... 5
   4.2        Options to Extend ...................... ....... ... ... .... ....... ............................................................... 6
   4.3        Continued Possession of Tenant .. ............ .. .... .............. .................................................... 6
   4.4        Certain Landlord Rights on Termination for Reletting .................................................... 6
ARTICLE 5. RENT ............. .... ............. .. .... .. ..... .......................... ...... .............................................. 7
    5.1      Payment of Rent ............................ ................................................................................... 7
    5.2      Annual Fixed Rent; Escalation ................................................... .. .... ................................ 7
    5.3      Percentage Rent ........................ ............. ..... ......... ............................................................. 7
ARTICLE 6. EXPENSES .... ....... ............. ........................ .. ...... ...... ....... ........................................... 9
   6.1       Payment of Expenses ................................. .. .................... ................................................ 9
   6.2       Tenant's Real Estate Taxes ........... .. ................... .. ......... ... ..... ....... ............ ............... ......... 9
   6.3       Restrictive Agreements; Common Facilities .................................................. .......... ...... 10
   6.4       Utility Payments ...... ............ ............................................................. .. ............................ 11
ARTICLE 7. TITLE INSURANCE; TRANSFER OF TITL£ ...................................................... 12
   7.I       Leasehold Title Policy .................................................................................................... 12
   7.2       Change of Ownership .......................................................................... ........................... 12
ARTICLE 8. TENANT'S COVENANT TO OPERATE; USE OF PREMISES .......................... 12
   8.1       Operating Covenant................................................... ............ ......................................... 12
   8.2       During Tenant's Operating Period ................................................................................. 12
   8.3       After Tenant's Operating Period .................................................................................... 13
   8.4       Continuing Use Restrictions ........................................................................................... 13
   8.5       Prohibition of Use .......................................................................................................... 15


0804/0503816.0340/5552953.4
            Case 21-10474-MFW                        Doc 273-2               Filed 04/07/21             Page 75 of 177




    8.6     Landlord Assistance ........................................ ............................................................... 15
    8.7     Tenant's Right to Control Operations ............................................ ................................ 15
ARTICLE 9. TENANT REPORTING ..................................................... ..................................... 15
ARTICLE 10. SUBLETTING AND ASSIGNING ....................................................................... l6
    10.1       Landlord's Consent; Permitted Assignment, Subletting and Licenses .......................                                           16
    10.2       Continuation/Release of Liability ...............................................................................                   17
    10.3       Default Notices After Assignments ..................................................................... .......                     17
    10.4       Assignment of Rights in Sublease .. .................... ...... ......... .............. ... ........................               18
    10.5       Landlord's Assignment.. .............................................................................................               18
    10.6       REIT Limitations .............................................. ...................... ....................................         18
ARTICLE 11. TENANT'S PROPERTY .... ...... ............................................................................. l9
ARTICLE 12. GOVERNMENTAL COMPLIANCE ........ ........................................................... 19
   12.1        Tenant Responsibilities Generally ............................... ............................................... 19
   12.2        Parties; Environmental Knowledge ............................................................................ 19
   12.3        Landlord's Environmental Responsi bilities During the Term ofthis Lease ....... ....... 20
   12.4        Tenant's Environmental Responsibilities ............................................................. ...... 20
   12.5        Environmental Indemnities ....... .. ................................................................................ 20
   12.6        Definition ........................................................................................... ................ ......... 21
   12.7        Surviva1. .................................................. ...................... ....... ............. .......................... 2 1

ARTICLE 13. MAINTENANCE AND REPAIRS ....................................................................... 21
   13.1        Warranty .................................................................. ......................... ... ....................... 21
   13.2        Maintenance and Repairs .................... ........................................................................ 21
   13.3        Minor Alterations ....................................................................................................... 22
   13.4        Certain Limitations ................... .. ... ............................................................................. 22

ARTICLE 14. ALTERATIONS AND TENANT'S LIENS ............................................. ............. 22
   14.1        Title to Tenant' s Alterations ........................... ............. ............................... ................ 22
   14.2        No Tenant Liens ..................................... .................................................. .................. 22
   14.3        Landlord Elective Improvements ............................................................................... 23

ARTICLE 15. DAMAGE CLAUSE................... ... ........................................................................ 23
   15. 1       Damage ....................................................................................................................... 23
   15.2        Right to Terminate on Certain Damage ...................................................................... 23
   15.3        Rights to Insurance Proceeds ................................ .................. .................................... 24

ARTICLE 16. CONDEMNATION ...................................... ......................... .............. ..................24
   16.1        In General .............................. ............................... ....................................... ... ............ 24
   16.2        Temporary Taking Awards ........................................... .............................................. 25




                                                                        11

DI304/050J8l 6.0340/555295J.4
             Case 21-10474-MFW                       Doc 273-2               Filed 04/07/21            Page 76 of 177




ARTICLE 17. INSURANCE, INDEMNITY, WAIVER OF SUBROGATION AND
FIRE PROTECTION ..................................................................................................................... 25
    17.1       Casualty Policy ........................................................................................................... 25
    I 7.2      DIC Policy Endorsement ............................................................................................ 26
    17.3       Liability Insurance; Tenant Negligence ..................................................................... 26
    17.4       Liability Insurance; Landlord Negligence .................................................................. 26
    17.5       Rental Loss/Business Interruption Insurance ............................................................. 27
    17.6       Workers' Compensation Insurance ......................... ................................................... 27
    17.7       Release; Waiver of Subrogation ................................................................................. 27
    17.8       General ........................................................................................................................ 27
ARTICLE 18. INDEMNIFICATION GENERALLY ................................................................... 28
ARTICLE 19. LEASEHOLD MORTGAGES .............................................................................. 29
    19.1       Rights to Mortgage Lease ........................................................................................... 29
    19.2       Leasehold Mortgagee Qualifications .......................................................................... 29
    19.3       Defaults ....................................................................................................................... 30
    19.4       Continuation of Liability ............................................ ................................................ 34
ARTICLE 20. TENANT'S SIGNS ................................................................................................ 35
   20.1        Location and Type ...................................................................................................... 35
   20.2        Design ......................................................................................................................... 35
   20.3        Access to Tenant's Pylon ........................................................................................... 35
   20.4        Loss of Tenant's Pylon ............................................................................................... 35
   20.5        Protection of Signs Visibility ..................................................................................... 36
   20.6        Interior Signs .............................................................................................................. 36
ARTICLE 21. ESTOPPEL; ATTORNMENT AND SUBORDINATION .................................. .36
   21. I       Estoppel Certificate ........... ................................................. ........................................ 36
   21.2        Attornment by Tenant ................................................................................................. 36
   21.3        Subordination/Non-Disturbance ................................................................................. 36
   21.4        FormofDocuments .................................................................................................... 37
ARTICLE 22. DEFAULT ................... .......................................................................................... 37
   22.1        Tenant Default ............................................................................................................ 37
   22.2        Remedies ......................................................................................... ........................... 38
   22.3        Landlord Default, Cure Rights ................................................................................... 39
   22.4        Self Help ............................. .......................... .... .......................................................... 39
   22.5        Remedies Cumulative ................................................................................................. 39
   22.6        Limitation on Landlord's Liability ............................................................................. 39
   22.7        Interest on Past Due Obligations; Late Charges ......................................................... 40
   22.8        Development Agreement Breaches ............................................................................ 40

ARTICLE 23. ACCESS TO PREMISES ...................................................................................... 40
   23.1        Ongoing Access and Inspection Rights ...................................................................... 40
   23.2        Landlord's Construction Inspection Rights .......................... .......... ......................... ... 40

                                                                       1ll

DB04/05038 l6.0340/5552953.4
          Case 21-10474-MFW                         Doc 273-2               Filed 04/07/21                Page 77 of 177




ARTICLE 24. FORCE MAJEURE .... ...................... ..... .. ... ... ......................... ... ............................ 41
ARTICLE 25. MISCELLANEOUS ................... ............. .......... ............ ....................................... .41
   25 .1       Lease Not to be Recorded ........................................... ......... ............... ........................ 4 I
   25.2        Notices ........................................................... ............. ........................... ...... ............... 4 1
   25 .3       Waiver of Performance and Disputes ............. ...... ............ ...... ...... .............................. 42
   25.4        Modification of Lease ... ...................... ............. ........... ............... ............ ... .................. 43
   25.5        Captions .................... ..................................... ... ...... ....................... ....... ...................... 43
   25.6        Lease Binding on Successors and Assigns, etc ......................... ...... ............. .............. 43
   25.7        Brokers ............... .............. ....... ........... ............. .. .... ..................... ...... ....... .. .................. 43
   25.8        Landlord's Status as aREIT ....................................................................................... 43
   25.9        Governing Law .................... .. ........ ............................................................................. 43
   25.10       Estoppel ..................... ........................... ............. ..... .................................................... 43
   25.1 1      Joint Preparation .. ... .......................................................................... .. ....... ........ ......... 44
   25.12       Interpretation ....... ....... ..... .............................. ............................................................. 44
   25.13       Severability ............. ... .. ..... ...................... ...................................... ..... ....................... .. 44
   25.14       Landlord and Tenant.. ............. ......... ..... .. ....... .... ...... .............. ..... ... .............. ............... 44
   25.15       Authority ........... ....................................... ............................................... ... ........... ...... 44
   25.16       Time is of the Essence ................ ............................. ...... ..................................... ........ 44
   25 .1 7     Consent ...... .............................................................................. ................................... 44
   25. 18      Attorneys ' Fees ........ .................. ....... .............. .................. ............................. ............. 44
   25.19       Further Assurances ....... ...... ... .......................... ...... ............ ..... ......................... ......... .. 45
   25.20       Counterparts ......... ... .. ... ... ................... ........ ..... .. ... .................... ................................. .. 45
   25.21       Rules ofConstructi on .... ............................................................................................. 45
   25.22       Repurchase Obligations ....... ............ ... .... ... ......................... .... ... .............................. ... 45
ARTICLE 26. WAIVER OF TRJAL BY JURY ............................................. ........ ...................... 45




                                                                          lV

DB04/0503816.0340/5552953.4
           Case 21-10474-MFW         Doc 273-2       Filed 04/07/21   Page 78 of 177




                                              LEASE

       THIS LEASE, dated as of September 17, 2012 (the "Effective Date"), is made by and
between 30 WEST PERSHING, LLC, a Missouri limited liability company, with an office at 909
Walnut, Suite 200, Kansas City, Missouri 64106 ("Landlord"), and ALAMO LAKELINE LLC,
a Texas limited liability company, with an office at 1717 West 6th Street, Austin, Texas 78703
("Tenant') .

                                        ARTICLE 1.
                               ATTACHMENTS TO LEASE; EXHIBITS

Attached to this Lease and hereby made a part hereof are the following:

          EXHIDIT A- a description of the tract of land constituting the Leased Premises.

          EXHIBIT B -a description of the tract of land constituting the Center.

       EXHIBIT C - a site plan (the "Site Plan") of the Leased Premises and the Center
showing (i) the location ofthe Theater Facility, and (ii) the Center of which the Leased Premises
are a part, and (iii) the location of any other buildings and improvements constructed or to be
constructed, if known, within the Center by any person or entity, including Tenant's Pylon.

       EXHIBIT D - a description of the Theater Facility and the improvements to be
constructed on the Leased Premises.

         EXHIBIT E- a listing of Restrictive Agreements.

         EXHIBIT F- Memorandum of Term Commencement.

                                           ARTICLE2.
                                          DEFINITIONS

      2.1     Definitions. The following terms for purposes of this Lease shall have the
meanings hereinafter specified (additional terms may be defined elsewhere in the Lease):

        "ADA" means the Americans with Disabilities Act of 1990, as amended, 42 U .S.C.
12.101 , et seq.

        "Affiliate" means as applied to a person or entity, any other person or entity directly or
indirectly controlling, controlled by, or under common control with, that person or entity.

        "A nnual Fixed Renf' means the annual fixed rent payable under this Lease, as set forth
in Article 5.2.

         "A nnual Percentage Renf' is defined in Article 5.3.

      "Authorized Institution" means a bank, savings and loan institution, trust or insurance
company, real estate investment trust, pension, welfare or retirement fund, acting either in its
own capacity or as a trustee.
                                                 1
0804/05038 16.0340/5552953.4
              Case 21-10474-MFW         Doc 273-2       Filed 04/07/21   Page 79 of 177




          "Center" means the tract of land described on Exhibit B and identified on the Site Plan
where the Theater Facility is located, together with any buildings, Common Facilities and other
improvements thereon, as the Center is constituted from time to time.

          ''Code" means the Internal Revenue Code of 1986, as the same may be amended or
supplemented, and the rules and regulations promulgated thereunder.

          "Commencement Date" is defined in Article 4.1.

         "Common Facilities" includes ali parking areas, streets, driveways, curb cuts, access
facilities, aisles, sidewalks, malls, landscaped areas, sanitary and storm sewer lines, water, gas,
electric, telephone and other utility lines, systems, conduits and facilities and other common and
service areas within the Center designed for use by all tenants and owners of properties situated
in the Center, all as more particularly defined in the REA and the other Restrictive Agreements,
whether or not shown on the Site Plan, and regardless of by whom owned.

        ''Common Facilities Expense" means to the extent covered by or levied ooder the REA
or any other Restrictive Agreement, all expenses, fees, assessments and costs in connection with
operating, maintaining, repairing, insuring, lighting, protecting and securing the Common
Facilities.

            "Construction Term" is defined in Article 4.1.

       "CPF' means the Consumer Price Index for all Urban Consumers, U.S. City Average,
published by the Bureau of Labor Statistics of the United States Department of Labor (base year
1982-84= 100), or any successor index thereto.

         "Default Rate" means the lesser of (i) the per annum interest rate from time to time
publicly annoooced by Citibank, N .A., New York, New York as its base rate (i.e., its Prime Rate)
plus four percent (4%) or (ii) the highest rate of interest that may lawfully be charged to the party
then required to pay interest under this Lease at the Default Rate. If Citibank, N.A. should cease
to publicly announce its base rate, the Prime Rate hereunder shall be the prime, base or reference
rate of the largest bank (based on assets) in the United States which announces such rate.

       "Development Agreement" means that certain Theater Development Agreement between
Landlord and Tenant of even date herewith.

         "Effective Date" is the date first above written.

         "Final Plans" means the final plans, drawings and specifications for the Theater Facility
as built.

         "Fiscal Tax Year" is defined in Article 6.2(a)(i).

         "Force Majeure" is defined in Article 24.

       "Governmental Authorities" means all federal, state, county, municipal and local
departments, commissions, boards, bureaus, agencies and offices thereof, having or claiming

                                                    2
DB04/050381 6.0J40/5552953.4
          Case 21-10474-MFW          Doc 273-2        Filed 04/07/21   Page 80 of 177




jurisdiction over all or any part of the Center (if applicable) or the Theater Facility or the use
thereof.

         " Gross Receipts" is defined in Article 5.

         "Guarantor" means David J. Kennedy.

       "Guaranty" means the Guaranty by and between Landlord and Guarantor of even date
herewith.

         "Hazardous Substances" is defined in Article 12.6.

         "Initial Fixed Term" is defined in Article 4.1.

        "Knowledge" means the actual knowledge of Landlord without duty of inquiry or
investigation.

        "Laws" means all present and future requirements, administrative and judicial orders,
laws, statutes, ordinances, rules and regulations of any Governmental Authority, including, but
not limited to the ADA applicable to the Leased Premises.

        "Lease Year" means a period of twelve (12) full calendar months. The first Lease Year
shall begin on the first day of the calendar month following the Commencement Date, unJess the
Term commences on the first day of a calendar month, in which case the first Lease Year shall
begin on the Commencement Date. Each succeeding Lease Year shall commence on the
anniversary of the first Lease Year.

        "Leased Premises" means the Theater Facility, the land thereunder described on
Exhibit A attached hereto, and all improvements, fixtures, appurtenances, rights, easements and
privileges thereunto belonging or in any way appertaining, and all other rights, easements and
privileges granted to Tenant in this Lease, excluding, however, Tenant's Property as defined
below.

         "Market Area" means the greater Austin, Texas metropolitan area.

       "Mortgage" means any mortgage or deed of trust or other instrument in the nature thereof
evidencing a security interest in the Leased Premises or any part thereof.

         ''Option Periods" is defined in Article 4.2

         "Percentage Renf' is defined in Article 5.3.

         "Plans and Specifications" is defined in the Development Agreement.

      "REA" means that certain Declaration of Covenants, Restrictions and Reciprocal
Easements dated September 14, 2012, and Declaration of Protective Covenants and Common
Area Maintenance Agreement dated September 14, 2012, each executed by, among other parties,


                                                      3
DB04/05038 16.0340/5552953.4
            Case 21-10474-MFW           Doc 273-2         Filed 04/07/21   Page 81 of 177




Lakeline Market, Ltd., a Texas limited partnership ("Declarant'), and affecting the Leased
Premises.

       uRelated Lease" means any lease between Landlord, or an Affiliate of Landlord, and
Tenant, or an Affiliate of Tenant.

      "Renf' means Annual Fixed Rent, Annual Percentage Rent and any other charges,
expenses or amounts payable by Tenant under this Lease.

        "Restrictive Agreements" means those certain reciprocal easement agreements, operating
agreements, development agreements, easement agreements and/or other similar agreements and
instruments that govern and regulate the development of the Leased Premises, including without
limitation the REA and all other agreements described on Exhibit E attached hereto and by this
reference made a part hereof.

         " Taxes" is defined in Article 6.2(a)(ii).

         " Taxes Applicable to Leased Premises" is defined in Article 6.2(a)(iii).

         " Tenant's Operating Covenant" is defined in Article 8.1.

       " Tenant's Operating Period" means the period beginning on the Commencement Date
and ending on the 15th anniversary of such date.

         " Tenant's Property" is defined in Article 11.

         "Tenant's Pylon" is defined in Article 20.1 .

         "Tenant's Signs" is defined in Article 20.2.

       " Term" and uTerm of this Lease" means the initial fixed term as provided in Article 4
and any renewal or extension thereof.

         " Theater Facility" means the theater to be located on the Leased Premises described on
Exhibit D.

                                          ARTICLE 3.
                                      DEMISE OF PREMISES

        3.1    Demise of Premises. Landlord hereby demises and leases the Leased Premises
unto Tenant, and Tenant hereby leases the same from Landlord, for the consideration and upon
the terms and conditions set forth in this Lease.

       3.2     Development Matters. All matters related to the development and construction of
the Theater Facility shall be governed by the Development Agreement.

        3.3    Landlord's Covenant. Landlord represents and warrants to Tenant that:
(i) Landlord has full right and lawful authority to enter into and perform Landlord' s obligations
under this Lease for the Term of this Lease, and Landlord has not suffered, incurred or entered
                                                      4
0804/0503816.0340/5552953.4
           Case 21-10474-MFW       Doc 273-2      Filed 04/07/21     Page 82 of 177




into any contracts, leases, tenancies, agreements, restnct10ns, violations, encumbrances or
defects in title of any nature whatsoever which materially adversely affect Landlord's right, title
and interest in the Leased Premises or the fulfillment of its obligations under this Lease;
(ii) except for any Mortgages which exist upon the Commencement Date, Tenant's rights under
this Lease shall not be subject or subordinate to any Mortgage except for such subordination as
may be accomplished in accordance with the provisions of Article 21; and (iii) if Tenant fully
discharges the obligations herein set forth to be performed by Tenant, Tenant shall have and
enjoy, during the Term of this Lease, the quiet and undisturbed possession of the Leased
Premises together with the right to use the Common Facilities, as in this Lease contemplated,
free from interference by Landlord or any party claiming by, through or under Landlord.

        3.4     No Representations by Landlord. Tenant hereby accepts the Leased Premises
in its "as is, where is" condition as of the Commencement Date. Tenant acknowledges that,
except as herein expressly set forth, Landlord has not made, does not make, and specifically
negates and disclaims any representations, warranties, promises, covenants, agreements or
guaranties of any kind or character whatsoever, whether express or implied, oral or written, of, as
to, concerning, or with respect to, (i) the value, nature, quality or condition of the Leased
Premises, including, without limitation, the water, soil and geology; (ii) the suitability of the
Leased Premises for any and all activities and uses which may be conducted thereon; (iii) the
compliance of or by the Leased Premises with any laws, rules, ordinances or regulations of any
applicable governmental authority or body; (iv) the habitability, merchantability, marketability,
profitability or fitness for a particular purpose of the Leased Premises, or (v) any other matter
with respect to the Leased Premises, and specifically, Landlord has not made, does not make and
specifically negates and disclaims any representations or warranties regarding compliance of the
Leased Premises with any environmental protection, pollution or land use laws, rules,
regulations, orders or requirements, including without limitation, those pertaining to solid waste,
as defined by the U.S. Environmental Protection Agency Regulations at 40 C.F.R., Part 261, or
the disposal or existence, in or on the Premises, of any hazardous substances, as defined by The
Comprehensive Environmental Response Compensation and Liability Act of 1980, as amended,
and the regulations promulgated thereunder. Tenant shall rely solely on its own investigation of
the Leased Premises and not on any information provided or to be provided by Landlord, its
directors, contractors, agents, employees or representatives. Landlord shall not be liable or
bound in any manner by any verbal or written statements, representations or information
pertaining to the Leased Premises or the operation thereof, furnished by any party purporting to
act on behalf of Landlord.

                                           ARTICLE 4.
                                             TERM

        4.1     Term. The Construction Term of this Lease shall commence on the Effective
Date and shall expire on the earlier of (a) the date that Tenant opens for business in the Premises,
or (b) the date that is twelve (12) months after the Effective Date. The Initial Fixed Term of this
Lease shall commence on the expiration of the Construction Term (the "Commencement
Date"), and shall expire (unless extended in accordance with Article 4.2) at midnight on the last
day of the month that is twenty (20) years after the Commencement Date. After the
Commencement Date, Tenant and Landlord shall promptly execute a Memorandum of Term
Commencement in the form attached hereto as Exhibit F.

                                                 5
DB04/050381 6.0340/5552953 .4
           Case 21-10474-MFW         Doc 273-2        Filed 04/07/21   Page 83 of 177




        4.2     Options to Extend. Provided Tenant is not in default under this Lease and the
default remains uncured beyond applicable cure periods, Tenant shall have the right to extend the
Term of this Lease for four (4) successive periods of five (5) years each (the "Option Periods")
from the date upon which the Term would otherwise expire upon the same terms and conditions
as those herein specified. lf Tenant elects to exercise its option for any Option Period, it shall do
so by giving Landlord written notice of such election at least nine (9) months before the
beginning of the Option Period for which the Term of this Lease is to be extended by the
exercise of such option. If Tenant gives such notice, the Term of this Lease shall be
automatically extended for the Option Period covered by the option so exercised without
execution of an extension or renewal lease. Failure to extend the Lease for any Option Period
shall constitute waiver of any subsequent Option Periods.

        4.3     Continued Possession of Tenant. Tenant acknowledges that if it does not
exercise any applicable option to extend the Term of this Lease for an Option Period, then
Tenant shall, in addition to the amounts hereinafter set forth, indemnify and hold Landlord
harmless from any and all damages and expenses, including attorneys' fees, that Landlord may
incur by reason of Tenant's holding over without the consent of Landlord. ln addition, any
holding over after the last day of any extension of the Term of this Lease shall be construed to be
a month-to-month tenancy, on and subject to the terms of this Lease, terminable by either party
on not less than one (1 ) month's notice, with the exception that Annual Fixed Rent shall be
increased to (i) one hundred twenty-five percent (125%) (if such holdover by Tenant is done
with Landlord's written consent), or (ii) one hundred fifty percent (150%) (if such holdover by
Tenant is without Landlord's consent) of the Annual Fixed Rent that existed for the year prior to
the expiration of the then current Term. Except in the case of default, Tenant shall have thirty
(30) days after such notice of termination by either party to remove Tenant's Property, and any
of Tenant's Property not so removed shall be deemed abandoned. Tenant shall repair any
structural damage to the Theater Facility caused by the removal of Tenant's Property or any of
its sublessees' or licensees' property but Tenant shall not be required to patch any bolt-holes
resulting from such removal.

         4.4       Certain Landlord Rights on Termination for Reletting.

                 (a)    If Tenant has not exercised the applicable Option Period option to extend
         this Lease, then Landlord or its agent shall thereafter have the right to enter the Leased
         Premises at all reasonable times for the purpose of exhibiting the Leased Premises to
         others and to place upon the Leased Premises during the period commencing one hundred
         eighty (180) days prior to the expiration of the then current Term "for sale" or "for rent"
         notices or signs of such number and in such locations as Tenant reasonably approves.
         Tenant hereby waives all notice to vacate upon the expiration or other termination of this
         Lease.

                 (b)    Upon the expiration or earlier termination of this Lease, Tenant shall, at
         the option of Landlord, transfer to and relinquish to Landlord or Landlord's nominee and
         reasonably cooperate with Landlord or Landlord's nominee in connection with the
         processing by Landlord or such nominee of all licenses other than liquor licenses,
         operating permits, and other governmental authorizations and all assignable service
         contracts, which may be necessary or appropriate for the operation by Landlord or such

                                                  6
0804/0503816.0340/5552953.4
            Case 21-10474-MFW        Doc 273-2       Filed 04/07/21   Page 84 of 177




         nominee of the Leased Premises; provided that the costs and expenses of any such
         transfer or the processing of any such application shall be paid by Landlord or Landlord's
         nominee.

                                           ARTICLE 5.
                                             RENT

       5.1     Payment of Rent. Tenant shall timely pay all Rent due under this Lease to
Landlord by check or electronic transfer payable to Landlord at Landlord 's address first written
above until Tenant receives other written instructions from Landlord.

       5.2      Annual Fixed Rent; Escalation. Tenant shall pay Landlord, during the Term of
this Lease, the Annual Fixed Rent for each Lease Year, payable in equal monthly installments on
or before the first day of each calendar month, in advance during such Lease Year. If the Annual
Fixed Rent is payable for a fraction of a month, the amount payable shall be a pro rata share of a
full month's rent. The Annual Fixed Rent shall be prorated for any partial Lease Year. Annual
Fixed Rent under this Lease shall be as follows:

                 (a)    From the Effective Date through the end of the Construction Term, Two
         Hundred Sixty Two Thousand Five Hundred and No/ 100 Dollars ($262,500.00) per year
         ($21,875.00 per month).Variable Rent (defined in the Development Agreement),
         calculated and payable in accordance with the terms of the Development Agreement.

                 (b)   From the Commencement Date through the fifth Lease Year, Eight
         Hundred Forty Thousand Eight Hundred Forty and Noll 00 Dollars ($840,840.00) per
         year ($70,070.00 per month).

                 (c)     On the first day of the sixth, eleventh and sixteenth Lease Years and the
         first day of each Option Period, if exercised (each an "Escalation Date"), Annual Fixed
         Rent shall be increased to an amount, per annum, equal to the sum of (i) the Annual
         Fixed Rent payable during the immediately preceding Lease Year, plus (ii) an amount
         equal to the Annual Fixed Rent payable during the immediately preceding Lease Year
         multiplied by the Percentage Escalator. The "Percentage Escalator" shall be the lesser of
         (A) ten percent (1 0%) or (B) three (3) times the percentage increase in the CPI between
         the CPI in effect during the first month of the then-current Lease Year and the same
         month five years earlier. Annual Fixed Rent, as increased on each Escalation Date, shall
         remain in effect for the following five (5) Lease Years until the succeeding Escalation
         Date or expiration ofthe Term of this Lease, as applicable.

        5.3     Percentage Rent. In addition to the Annual Fixed Rent, Tenant shall pay
Landlord as percentage rent (the "Annual Percentage Rent') an amount for each Lease Year
equal to six percent (6%) (the "Percentage Rate") of the Gross Receipts (defined below) for
such Lease Year in excess of an amount ("Base Amounf') equal to the quotient obtained by
dividing the Annual Fixed Rent payable for such Lease Year by the Percentage Rate. For the
purpose of computing the Annual Percentage Rent for the first Lease Year, the Gross Receipts
for the partial calendar month preceding the first Lease Year shall be included in the Gross
Receipts for the first Lease Year. Within sixty (60) days following the end of each Lease Year,

                                                 7
0804/0503816.0340/5552953.4
           Case 21-10474-MFW          Doc 273-2        Filed 04/07/21    Page 85 of 177




Tenant shall furnish Landlord with a statement, verified by a corporate officer of Tenant,
showing the amount of Gross Receipts for the preceding Lease Year, which statement shall be
accompanied by Tenant' s payment of Annual Percentage Rent, if any is due.

                 (a)     Landlord shall have the right, not more often than once each year, to audit
         Tenanes records of Gross Receipts, but only for the purpose of ascertaining the amount
         of the Gross Receipts during the preceding Lease Year. Such audit shall be made on
         behalf of Landlord by a certified public accountant to be selected by Landlord. If
         Landlord wishes to audit Tenant's records for any Lease Year, Landlord shall notify
         Tenant and proceed with such audit within twelve (1 2) months after the end of the Lease
         Year in question. Should Landlord fail to exercise the right to audit the records of Tenant
         within twelve ( 12) months after the end of any Lease Year, then Landlord shall have no
         further right to audit the records of Tenant for such Lease Year, and Tenant's statement
         of Gross Receipts for such Lease Year shall conclusively be deemed to be correct. Any
         such audit by Landlord shall be at Landlord's own expense, except as hereinafter
         provided. If any such audit discloses that Tenant has understated the Gross Receipts for
         such Lease Year by more than three percent (3 %) and Landlord is entitled to any
         additional Annual Percentage Rent as a result of such understatement, then Tenant shall
         promptly pay to Landlord the cost of such audit. Tenant shall, in any event, pay Landlord
         the amount of any deficiency in Annual Percentage Rent.

                 (b)     The term "Gross Receipts" means: (i) the entire amount of the price
         charged, whether wholly or partially in cash or on credit, or otherwise, for all goods,
         wares, merchandise and chattels of any kind sold, leased, licensed or delivered
         (specifically including without limitation theater admission tickets and concession items),
         and all charges for services sold or performed in, at, upon or from any part of or through
         the use of the Leased Premises or any part thereo f by Tenant or any other party, or by
         means of any mechanical or other vending device (other than pay telephones, and those
         soft drink and other similar vending devices operated primarily for the convenience of
         Tenant' s employees); and (ii) all gross income of Tenant and any other party from any
         operations in, at, upon or from the Leased Premises which are neither included in nor
         excluded from Gross Receipts by other provisions of this Lease, but without duplication.
         Should Tenant enter into any "four-wall" deals or rent one or more theaters for special
         events such as a rally, fashion show, speech or the like, the Gross Receipts shall be
         deemed the rental received by Tenant and shall not include monies, if any, received by
         the sponsor of the event.

                         Gross Receipts shall not include, or if included, there shall be deducted
         (but only to the extent they have been included), as the case may be, (i) the net amount of
         cash or credit refunds upon Gross Receipts, where the merchandise sold or some part of it
         is returned by the purchaser to and accepted by Tenant (but not exceeding in any instance
         the selling price of the item in question); (ii) the amount of any sales tax, use tax or retail
         excise tax which is imposed by any duly constituted governmental authority directly on
         sales and which is added to the selling price (or absorbed therein) and is paid to the
         taxing authority by Tenant (but not any vendor of Tenant); (iii) exchanges of
         merchandise between the Leased Premises and other theaters of Tenant or its A ffiliates to
         the extent the same are made solely for the convenient operation of Tenant' s business and

                                                   8
0804/0503816.0340/5552953.4
           Case 21-10474-MFW               Doc 273-2       Filed 04/07/21   Page 86 of 177




         not for the purpose of depriving Landlord of the benefit of Gross Receipts; (iv) returns of
         merchandise to shippers, suppliers or manufacturers; (v) proceeds from the sale of
         Tenant' s Property; (vi) discount sales to Tenant's employees of merchandise not intended
         for resale; (vii) all receipts or proceeds from Tenant's financing; (viii) gift certificates or
         like vouchers until the time they have been converted into a sale or redemption at the
         Leased Premises; (ix) income, revenues, receipts or proceeds from Tenant's investment
         of any funds in a deposit institution; separately stated jnterest and service charges; credits
         or refunds made to customers; (x) all federal state, county and city sales taxes or other
         similar taxes; (xi) all occupational taxes, use taxes and other taxes which must be paid by
         Tenant or collected by Tenant, by whatever name they are known or assessed, and
         regardless of whether or not they are imposed under any existing or future orders,
         regulations, laws or ordinances; and (xii) agency commissions paid to independent third
         parties for selling tickets and surcharges in excess of the standard ticket price for tickets
         purchased by use of credit cards, but only to the extent such commissions or surcharges
         are actually remitted to independent third parties.

                 (c)    During Tenant's Operating Period, Tenant shall operate the Leased
         Premises in a first-class manner, fully stocked and staffed with trained personnel in order
         to maximize Tenant's Gross Receipts. Notwithstanding the foregoing, it is understood
         and agreed by Landlord that Tenant has made no representation of any kind whatsoever
         as to the minimum or maximum amount of Gross Receipts which will be made in the
         Leased Premises during any Lease Year of the Term of this Lease nor are there any
         assurances that Percentage Rent shall be generated.

                 (d)    Landlord agrees not to divulge to any party the amount of Gross Receipts
         made by Tenant in the Leased Premises, except to the taxing authorities with authority to
         inquire therein; to Landlord's accountants, attorneys, consultants and employees; to an
         existing or bona fide prospective mortgagee or bona fide prospective purchaser of the
         Center or the Leased Premises; or in connection with any action to collect Percentage
         Rent from Tenant.

                                                ARTICLE 6.
                                                EXPENSES

        6.1    Payment of Expenses.. In addition to Tenant's obligation to pay Rent to
Landlord under this Lease, Tenant shall timely pay all operating expenses, maintenance costs,
governmental charges, capital expenditures, and any other expenses related to the ownership and
operation of the Leased Premises, whether or not specifically mentioned in this Lease.

         6.2       Tenant's Real Estate Taxes.

               (a)             As used in this Article, the following terms shall have the following
         meanings:

                           (i)    "Fiscal Tax Year" means the twelve (12) month period established
                   as the real estate tax year by the taxing authority having jurisdiction over the
                   Center.

                                                       9
DB04/0S03816.0340/S552953 .4
             Case 21-10474-MFW           Doc 273-2       Filed 04/07/21   Page 87 of 177




                           (ii)    " Taxes" means all ad valorem taxes and assessments and
                   governmental charges (including sewer charges), general or special, ordinary or
                   extraordinary, foreseen or unforeseen, of any kind or nature whatsoever, whether
                   imposed by any Governmental Authorities, which are levied on or charged against
                   the Leased Premises, the Theater Facility, Tenant' s Property, the real estate on
                   which the Theater Facility is located, personal property or rents, or on the right or
                   privilege of leasing real estate or collecting rents thereon, and any other taxes and
                   assessments attributable to the Leased Premises or its operation or any tax or
                   assessment or governmental charge imposed or collected in lieu of or in
                   substitution for any such tax, assessment or governmental charge, including
                   without limitation all special assessments, impact fees, development fees, traffic
                   generation fees, parking fees in respect of any Fiscal Tax Year falling wholly
                   within the Term of this Lease and a portion of any real estate taxes so imposed in
                   respect of any Fiscal Tax Year falling partly within and partly without the Term
                   of this Lease, equal to the proportion which the number of days of such Fiscal Tax
                   Year falling within the Term of this Lease bears to the total number of days of
                   such Fiscal Tax Year; excluding, however, any income, franchise, corporate,
                   capital levy, capital stock, excess profits, transfer, revenue, estate, inheritance,
                   gift, devolution or succession tax payable by Landlord or any other tax,
                   assessment, charge or levy upon the Rent payable hereunder by Tenant, except to
                   the extent any such tax, assessment, charge or levy is imposed in substitution for
                   any ad valorem tax or assessment.

                          (iii)   "Taxes Applicable to Leased Premises" means an amount equal to
                   the Taxes levied against the land and improvements within the Leased Premises.

                  (b)    Tenant shall pay the Taxes Applicable to the Leased Premises directly to
         the appropriate taxing authorities prior to their delinquency. Tenant shall have the right
         (but shall not be obligated) to contest the Taxes Applicable to the Leased Premises or the
         validity thereof by appropriate legal proceedings or in such other manner as it deems
         suitable, and Landlord shall join in such contest, protest or proceeding, but at Tenant's
         sole cost and expense. Landlord shall not, during the pendency of such legal or other
         proceeding or contest, pay or discharge any Taxes on the Leased Premises, or tax lien or
         tax title pertaining thereto, provided Landlord may do so in order to stay a sale of the
         Leased Premises through foreclosure of a tax lien thereon. Any refund obtained by
         Tenant shall be paid first to Tenant to the extent of its costs and expenses of such contest
         and on account of any portion of the Taxes so refunded which was previously paid by
         Tenant.

        6.3    Restrictive Agreements; Common Facilities. The Leased Premises constitute a
part of the Center, which is subject to the Restrictive Agreements encumbering and benefiting all
or any portion of the Center. Landlord and Tenant hereby agree as follows:

                (a)     Tenant agrees to timely pay the Conunon Facilities Expense applicable to
         the Leased Premises directly to the appropriate party under the REA and any other
         applicable Restrictive Agreement for each Lease Year, which shall be computed and paid


                                                    10
DB04/0503816.0340/55 52953.4
          Case 21-10474-MFW          Doc 273-2     Filed 04/07/21     Page 88 of 177




          in accordance with the REA and other applicable Restrictive Agreement. Landlord shall
          not be liable for any Common Facilities Expense.

                 (b)     Landlord will not approve or agree to any amendment of the Restrictive
          Agreements which materially derogates the rights enjoyed by Tenant thereunder or
          increases the liabilities of Tenant without Tenant's prior consent, which shall not be
          unreasonably withheld.

                  (c)    Landlord hereby agrees to use commercially reasonable efforts, at
          Tenant's expense, to enforce the cross-easement rights, operating covenants and other
          rights contained in the Restrictive Agreements on Tenant's behalf to the extent fee simple
          ownership is required to enforce such rights, and if Landlord fails to proceed with its
          reasonable efforts to enforce said rights on Tenant's behalf within thirty (30) days after
          notice thereof from tenant, Landlord agrees that Tenant shall have the right to enforce
          said rights under the Restrictive Agreements directly and in the name of and on behalf of
          Landlord if required (all at Tenant's expense), Landlord hereby conferring such
          enforcement rights unto Tenant.

                 (d)    Tenant shall, during the Term of this Lease, comply with and promptly
         perform each and all of the terms and provisions of the REA and all other Restrictive
         Agreements insofar as they relate to the Theater Facility and the Leased Premises.
         Without limiting the generality of the foregoing, Tenant agrees to pay any assessments,
         costs, common area maintenance and operating charges, lighting charges, all common
         area cost contributions, and any and all other amounts that Landlord is obligated to pay
         under the REA or any other Restrictive Agreement.

                 (e)      Landlord agrees to use commercially reasonable efforts, at Tenant's
         Expense, to cooperate with Tenant in the exercise of any rights or remedies pursuant to
         the Restrictive Agreements the exercise of which Tenant reasonably believes is necessary
         or prudent with respect to the Leased Premises. Tenant hereby covenants and agrees to
         indemnify and hold harmless Landlord from and against any and all claims, costs,
         demands, losses or liabilities (including attorneys' fees) which Landlord may suffer or
         incur by reason of any failure by Tenant to pay and perform all of the terms of, or any
         violation of or noncompliance with any of the covenants and agreements contained in, the
         Restrictive Agreements, or any of them. If at any time any claims, costs, demands, losses
         or liabilities are asserted against Landlord by reason of any failure by Tenant to pay and
         perform all of the terms of, or any violation of or noncompliance with any of the
         covenants and agreements contained in, the Restrictive Agreements, Tenant will, upon
         notice from Landlord, defend any such claims, costs, demands, losses or liabilities at
         Tenant's sole cost and expense by counsel reasonably acceptable to Landlord. Landlord
         will promptly provide to Tenant a copy of any notice received by Landlord in connection
         with any Restrictive Agreement.

        6.4    Utility Payments. Tenant shall pay all charges for gas, electricity, water, sewer
service and other utilities used in the Theater Facility and the Leased Premises during the Term
of this Lease, all such utilities to be separately metered and to be obtained by Tenant from the
applicable utility company. Tenant also shall be solely responsible for the payment of any

                                                 11
0804/050381 6.0340/5552953.4
           Case 21-10474-MFW         Doc 273-2        Filed 04/07/21   Page 89 of 177




connection, tap, hookup or other fee(s) imposed by Governmental Authorities or by any utility
company to extend, connect or continue utility service to the Leased Premises.

                                          ARTICLE 7.
                              TITLE INSURANCE; TRANSFER OF TITLE

         7.1     Leasehold Title Policy. At the request of Tenant, Landlord shall furnish Tenant,
at Tenant's sole cost and expense, a binding commitment for the issuance of a leasehold owner's
title insurance policy on the then-current policy form available in the state in which the Leased
Premises is located, in the amount so requested by Tenant, written by a title company selected by
Landlord and reasonably acceptable to Tenant, committing to insure the then-present condition
of title to the leasehold estate as of the date of the recording of a memorandum of this Lease.
The acceptance of such commitment or resulting title policy by Tenant shall in no way be
construed as a waiver of, or in any way be deemed to impair, Landlord's representations and
warranties set forth in Article 3.3. By executing this Lease, Tenant shall be deemed to have
approved and accepted the status of title as reflected in such title commitment. The cost of any
title policy and any supplemental endorsements issued to Tenant shall be borne by Tenant.

         7.2    Change of Ownership. Landlord shall promptly notify Tenant in writing of any
change in the ownership of Landlord's interest in the Leased Premises, giving the name and
address of the new owner and instructions regarding the payment of Rent, provided however,
that the failure to give notice of transfer to Tenant shall not be a default or give Tenant the right
to terminate this Lease. In the event of any change in or transfer of title of Landlord in and to the
Leased Premises or any part thereof, whether voluntary or involuntary, or by act of Landlord or
by operation of Laws, Tenant shall have the right to continue to pay Rent to the party-Landlord
to which Tenant was making such payments prior to such change in title until (i) Tenant is
notified of such change in title and given satisfactory proof thereof (it being hereby agreed that a
letter from the prior owner of the Leased Premises notifying Tenant of such transfer and the
name and address of the new owner will be satisfactory proof of such change in title), and
(ii) such new owner shall execute and deliver an agreement in recordable form whereby such
new owner assumes and agrees with Tenant to discharge all obligations of Landlord under this
Lease.

                                           ARTICLE 8.
                  TENANT'S COVENANT TO OPERATE; USE OF PREMISES

        8.1    Operating Covenant. So long as Landlord is not in default under this Lease,
Tenant will, except when prevented from so doing by Force Majeure or by other causes beyond
its reasonable control (including the unavailability of film) and subject to the provisions of
Article 15 and Article 16 during Tenant's Operating Period, operate or cause to be operated a
movie Theater complex in the Theater Facility in accordance with the terms of this Article 8
(such covenant being herein called "Tenant's Operating Covenant').

        8.2    During Tenant's Operating Period. During Tenant' s Operating Period, the
Theater Facility shall not be used for any purposes except (i) primarily as a Theater and
auditorium for presentation of first-run and special event motion pictures, revival exhibitions of
old feature films, and technological successors thereto, telecasts and other audio-visual

                                                 12
DB04/0503816.0340/5552953.4
             Case 21-10474-MFW       Doc 273-2        Filed 04/07/21   Page 90 of 177




presentations, and for meetings and other public presentations and entertainment similar to
entertainments presented at other Alamo Drafthouse Cinemas from time to time; (ii) for use by
the performing arts; (iii) for television and radio broadcasts and other media broadcasts such as
closed-circuit exhibitions; (iv) for the broadcast presentation of concerts, sporting events, operas
and other entertainments by live performance or delayed broadcast or presented by other means
as new technologies or means of electronic transmission evolve; (v) for meetings, lectures and
presentations of educational, civic, charitable and other groups or entities; (vi) for the incidental
operation therein of games and other amusement devices (electronic or otherwise); (vii) for the
retail sale therein of food, beverages and refreshments, including alcoholic beverages; (viii) for
the incidental sale or rental (or both) of video cassettes and discs; (ix) for the incidental sale of
records, compact discs, books, magazines, toys and novelties related to the movie industry; (x)
for the incidental sale of other goods, wares, merchandise and services; and (xi) such other
incidental lawful retail, service or entertainment purpose(s) which are not specifically prohibited
under this Lease. Tenant shall not operate a discount theater or "second run" house on the
Leased Premises at any time during Tenant's Operating Period.

       8.3     After Tenant's Operating Period. Following Tenant's Operating Period, the
Theater Facility, if used at all, may be used for any lawful purpose(s) which are not specifically
prohibited under this Lease. Notwithstanding anything to the contrary herein, Tenant shall not
have the right to use the Leased Premises, or any part thereof, for any use or purpose which is
not permitted by, or which results in a violation of, any agreement, covenant or restriction to
which the Leased Premises is subject, including the REA and any other Restrictive Agreement.

         8.4    Continuing Use Restrictions. Notwithstanding anything in this Lease to the
contrary, Tenant shall not have the right to use the Leased Premises, or any part thereof, for any
use or purpose which is not permitted by, or which results in a violation of, any agreement,
covenant or restriction to which the Leased Premises is subject as of the date of this Lease,
including the REA and the Restrictive Agreements. The Leased Premises shall not be used for
any use inconsistent with the customary character of a first-class retail shopping center. Tenant
agrees not to permit any unlawful practice to be carried on at or committed in the Leased
Premises or the Center. Tenant shall not: (i) use strobe or flashing or rotating lights visible from
outside the Leased Premises or in any signs therefor; (ii) use, sell or distribute any leaflets,
handbills, bumper stickers, decals, or other such articles in the Leased Premises or in other areas
of the Center; (iii) operate any loudspeaker, television set, phonograph, radio, CD player or other
musical or electronic or other type of sound producing equipment or device that can be heard
outside the Leased Premises; (iv) operate any electrical or other device which interferes with or
impairs radio , television, microwave, cellular or other broadcasting or reception from or in the
Center which was in operation prior to the operation by Tenant of such devices; (v) bring or
permit any pet or dog (except for assistance animals used by handicapped persons) or other
animal, fish , bird or other creature in the Center or the Leased Premises; (vi) do or permit
anything on or about the Leased Premises that creates any noise, vibration, litter, dust, dirt, odor
or other activity which may constitute a public or private nuisance; (vii) do or permit anything in
or about the Leased Premises that is pornographic, or which creates or maintains a public or
private nuisance; (viii) use or permit upon the Leased Premises anything that violates the
certificates of occupancy issued for the Leased Premises; (ix) use or permit upon the Leased
Premises anything that may be dangerous to persons or property (including but not limited to the
storage, display or sale of fireworks, or any unusual fire, explosive or other damaging or
                                                 13
DB04/05038 16.0340/5552953.4
         Case 21-10474-MFW         Doc 273-2      Filed 04/07/21     Page 91 of 177




dangerous hazards, flammable oils, f1uids, paints, chemicals, firearms, or any other explosive
articles or materials except for cleaning and maintenance materials used in compliance with
applicable laws); (x) offer within all or any part of the Leased Premises any goods or services
 that Landlord determines, in its reasonable judgment, to be inconsistent with the image of a first-
class, family-oriented retail development or permit within all or any part of the Leased Premises
the display, sale, or rental of any item or thing which, in Landlord's reasonable judgment, is
pornographic (including, without limitation, any suggestive "adult" newspaper, book, magazine,
picture, representation or merchandise of any kind, nude photographs, sexual devices, objects
depicting genitalia, and any similar items), provided, however, that this restriction shall not
preclude Tenant from exhibiting films which are widely distributed or exhibited in other Alamo
Drafthouse Cinemas; (xi) use or allow the Leased Premises to be used as a "sex," "head," or
"pawn" shop, (xii) conduct or permit in the Leased Premises any fire, bankruptcy, auction,
"closeout," "going out of business" or similar sale; (xiii) use or permit the Leased Premises to be
used for any warehouse operation (an operation engaged in the retail sale of merchandise to the
general public, but utilizing a "rack style" or "wholesale" concept of merchandising, shall not
constitute a warehouse for this purpose); (xiv) use or permit the Leased Premises to be used for
any assembling, manufacturing, distilling, refining, smelting, industrial, agricultural, drilling or
mining operation; (xv) use or permit the Leased Premises to be used for any trailer court or
mobile home park; (xvi) use or permit the Leased Premises to be used for any automobile body
work or other automotive repair work or any lot or showroom for the sale of new or used motor
vehicles; (xvii) use or permit the Leased Premises to be used for any labor camp, junk yard,
stockyard or animal raising operation; (xviii) use or permit the Leased Premises to be used for
any dumping, disposal, incineration or reduction of garbage or refuse, other than handling or
reducing such waste if produced on the Leased Premises from authorized uses and if handled in a
clean and sanitary manner; (xix) use or permit the Leased Premises to be used for any
commercial laundry or dry cleaning plant (but this shall not be deemed to prohibit nominal
supportive facilities for on-site service oriented pickup and delivery by the ultimate consumer),
laundromat, veterinary hospital, car washing establishment, mortuary, funeral home, or similar
service establishment; (xx) use or permit the Leased Premises to be used for any medical or
dental clinic or offices; (xxi) use or permit the Leased Premises to be used for any massage
parlor; (xxii) use or permit the Leased Premises to be used for any living quarters, sleeping
apartments or lodging rooms; (xxiii) use or permit the Leased Premises to be used for any
training or educational facility, including beauty schools, barber colleges, places of instruction or
other operations catering primarily to students or trainees rather than to customers; provided that,
this prohibition shall not be applicable to on-site employee or customer training by a tenant
incidental to the conduct of its business at the Center; (xxiv) use or permit the Leased Premises
to be used for any flea market, swap shop, or store that primarily sells used or damaged
merchandise; or (xxv) use or permit the Leased Premises to be used for the exhibition of any
motion pictures that are marketed or advertised as rated "X" or any combination of "X"s, any
motion picture that is classified as pornographic by Law, or any motion picture that is not rated
by the Motion Picture Association of America or a successor rating agency due to sexually
explicit content. Notwithstanding anything to the contrary contained herein, nothing contained
in this Lease shall be deemed or construed to prohibit Tenant from operating the Leased
Premises consistent with other Alamo Drafthouse Cinemas, including the presentation of
exhibitions and promotions which are unique to the Alamo brand. The Leased Premises shall be


                                                 14
DB041050381 6.0340/55529534
            Case 21-10474-MFW         Doc 273-2       Filed 04/07/21   Page 92 of 177




kept in a clean condition, and all health and police regulations shall, in all respects and at all
times, be fully complied with by Tenant.

        8.5     Prohibition of Use. If at any time during the Term of this Lease, (i) any Law
prohibits the use of the Theater Facility for the purposes permitted in Article 8.1 (i) and (iii) of
this Lease (the "Prohibition"), then immediately upon the earlier to occur of (a) Tenant
becoming aware of any proposed Prohibition, or (b) Tenant's receipt of any notice from any
Governmental Authorities of any Prohibition, Tenant shall promptly notify Landlord of such
fact, and Tenant may proceed, in its or Landlord's name, and at Tenant's sole cost and expense,
to take such action as Tenant determines to be necessary or desirable to contest or challenge the
Prohibition. If a Prohibition should occur or be imposed, nothing in this Lease shall be deemed
to impair Tenant' s obligations to comply with all Laws and with Article 12 of this Lease at any
time during which Tenant is not prohibited from using the Theater Facility for the purposes
permitted in this Lease by the Prohibition.

         8.6    Landlord Assistance. Landlord agrees to execute, without cost to Landlord, such
customary applications , consents and other instruments as are required by Governmental
Authorities to permit the operation of the Theater Facility as permitted by this Lease, so long as
such applications, consents or other instruments do not impose or subject Landlord to any
liability or claim, and Tenant hereby covenants and agrees to defend, indemnify and hold
harmless Landlord from and against any and all claims, costs, demands, losses or liabilities
(including attorneys' fees) which Landlord suffers or incurs by reason of Landlord's execution of
any such applications, consents or other instruments as Tenant requests. If at any time any
claims, costs, demands, losses or liabilities are asserted against Landlord by reason of Landlord's
execution of any such applications, consents or other instruments as Tenant requests, Tenant
will, upon notice from Landlord, defend any such claims, costs, demands, losses or liabilities at
Tenant's sole cost and expense by counsel reasonably acceptable to Landlord.

        8. 7    Tenant's Right to Control Operations. Nothing contained in this Lease or in
rules or regulations (if any) promulgated by Landlord shall be deemed in any way to (i) regulate
the manner of operation by Tenant of its business in the Theater Facility and/or the hours and/or
days of such operation, provided that Tenant agrees that it will operate its business in the Theater
Facility during at least the same general hours and days of operation as other movie theater
operators operating similar facilities located within the Market Area, (ii) require Tenant to
operate at times or hours different than the majority of its Affiliate's theater properties, or (iii)
 subject to Article 8.3, give Landlord any right, express or implied, of censorship over any
attractions exhibited in the Theater Facility or over the content of Tenant's advertising.

                                        ARTICLE 9.
                                    TENANT REPORTING

       Tenant hereby covenants and agrees to deliver to Landlord the following : (a) within
ninety (90) days after the end of each fiscal year of Guarantor, consolidated statements of
income, retained earnings and cash flows of Guarantor for such fiscal year and the related
consolidated balance sheets as at the end of such fiscal year, setting forth in each case in
comparative form the corresponding consolidated figures for the preceding fiscal year, and
accompanied by an opinion thereon of independent certified public accountants of recognized

                                                 15
DB04/0503816.0340/5552953.4
           Case 21-10474-MFW         Doc 273-2        Filed 04/07/21   Page 93 of 177




national standing, which opinion shall state that such consolidated financial statements fairly
present the consolidated financial condition and results of operations of Guarantor as at the end
of, and for, such fiscal year in accordance with generally accepted accounting principles;
(b) within ninety (90) days after the end of each fiscal year of Tenant, unaudited statements of
income for such fiscal year and the related unaudited balance sheet as at the end of such fiscal
year, setting forth in each case in comparative form the corresponding ftgures for the preceding
fiscal year; (c) within twenty (20) days after the end of each calendar month, unaudited operating
statements of Tenant's revenue and expenses for the Leased Premises demonstrating operating
income for the preceding calendar month, the year to date, and the previous twelve months; and
(d) within forty-five (45) days after the end of each interim quarterly fiscal period of each fiscal
year of Guarantor, unaudited consolidated statements of income, retained earnings and cash
flows of Guarantor for such period and for the period from the beginning of the respective fiscal
year to the end of such period, and the related consolidated balance sheets as at the end of such
period, setting forth in each case in comparative form the corresponding consolidated fi gures for
the corresponding periods in the preceding fiscal year (except that, in the case of balance sheets,
such comparison shall be to the last day of the prior fiscal year), accompanied by a certificate of
a financial officer of Guarantor, as applicable, which certificate shall state that such consolidated
financial statements fairly present the consolidated financial condition and results of operations
of the respective Guarantor in accordance with generally accepted accounting principles,
consistently applied, as at the end of, and for, such period; (e) within forty-five (45) days after
the end of each interim quarterly fiscal period of each fiscal year of Tenant, unaudited statements
of income for such period and for the period from the beginning of the respective fiscal year to
the end of such period in each case in comparative form the corresponding figures for the
corresponding periods in the preceding fiscal year; (t) within twenty (20) days after the end of
each calendar month, an income and expense statement detailing all sources of revenue,
including but not limited to ticket sales, concession sales and other revenues, and all expenses
relating to the Leased Premises, accompanied by a certificate of a financial officer of Tenant
stating that such items are true, correct, accurate and completely and fairly present the financial
condition and results of the operations of Tenant.

                                       ARTICLE 10.
                                SUBLETTING AND ASSIGNING

         10.1      Landlord's Consent; Permitted Assignment, Subletting and Licenses.

                (a)     Subject to the provisions of Article 19 of this Lease and except as
         provided in this Article 10.1 , Tenant shall not assign this Lease or sublet the Leased
         Premises in whole or in part without the consent of Landlord, which consent Landlord
         agrees not to unreasonably withhold, condition or delay.

                (b)     Notwithstanding the foregoing, Tenant may assign this Lease or sublet the
         Leased Premises in whole or in part without Landlord's consent to an Affiliate, provided
         that Tenant gives Landlord at least thirty (30) days advance notice of such assignment.
         Any party that is permitted to take assignment of this Lease shall execute an assignment
         and assumption agreement in form acceptable to Landlord whereby such assignee agrees
         to assume all obligations of Tenant under this Lease.


                                                 16
0804/05038 16.0340/5552953.4
             Case 21-10474-MFW         Doc 273-2      Filed 04/07/21    Page 94 of 177




                  (c)    Tenant may also, without Landlord's prior approval, license or sublease
         portions of the Theater Facility to concessionaires or licensees to: (i) operate games or
         other amusement devices; and (ii) sell food, beverages and refreshments. Each sublease
         will be subject and subordinate to the provisions of this Lease relating to the Leased
         Premises. The sublease will not affect or reduce any of the obligations of Tenant, nor
         will the sublease impose any additional obligations on Landlord. Tenant will, within ten
         (10) days after the execution and delivery of any sublease, deliver a duplicate original
         thereof to Landlord. Without Landlord's prior approval Tenant shall not enter into any
         sublease, license agreement or other arrangement which would have the effect of causing
         all or a portion of the amount received or accrued by the Landlord under this Lease to be
         treated as other than "rents from real property" within the meaning of Section 856( d) of
         the Code. If Tenant enters into any subleases of any portion of the Leased Premises with
         any third party, Tenant shall notify Landlord if such third party is an Affiliate of Tenant,
         and Tenant shall obtain from such third party, and submit to Landlord, all information
         necessary to permit Landlord to determine the Gross Receipts of such third party derived
         from operations conducted at the Theater Facility.

                 (d)    For purposes of this Article l 0.1, "subleases" shall include any licenses,
         concession arrangements, management contracts or other arrangements relating to the
         possession or use of all or any part of the Leased Premises, excluding, however, so-called
         "four-wall" deals whereby the Theater Facility or any part thereof is permitted to be used
         by others on a temporary limited engagement basis for any use permitted to be made
         thereof by Tenant. Tenant shall have the right to enter into such "four-wall" deals in the
         ordinary course of Tenant's business without Landlord's consent and only payments
         made to Tenant under four-wall deals will be included in Gross Receipts.

        10.2 Continuation/Release of Liability. lfTenant requests, and Landlord consents, to
an assignment of this Lease or a sublet of all or any part of the Leased Premises or if Tenant
assigns this Lease or sublets all or part of the Leased Premises to an Affiliate, Tenant and
Guarantor shall remain liable and responsible under this Lease except as provided in this
Article 10.2. Tenant shall be released and relieved from further liability under this Lease only if
Tenant requests and Landlord consents to an assignment or if Tenant assigns this Lease to an
Affiliate and (i) the assignee, by written instrument, duly executed and acknowledged and
delivered to Landlord, assumes and covenants and agrees with Landlord to perfonn all the tenns,
covenants and conditions of this Lease which by the terms hereof are binding on Tenant from
and after such transfer, and (ii) such assignee (or the guarantor of such assignee's obligations
under this Lease) has a book net worth of not less than $25,000,000 as of the end of the calendar
month preceding the month during which any such assignment becomes effective, as
demonstrated to Landlord's reasonable satisfaction (e.g., by audited financial statements or the
delivery of a 10-Q report, in the case of a public company).

       10.3 Default Notices After Assignments. lf Tenant assigns this Lease other than to
an Affiliate and remains liable hereunder, then Landlord, when giving notice to said assignee or
any future assignee in respect of any default, shall also serve a copy of such notice in the manner
provided herein upon the original tenant named in this Lease (the "Original Tenant') and any
guarantor of the Original Tenant remaining liable under this Lease (an "Original Guarantor").
The Original Tenant and any Original Guarantor, at its sole option, shaJI have the same period

                                                 17
DB04/0503816.0340/5552953.4
            Case 21-10474-MFW        Doc 273-2        Filed 04/07/21   Page 95 of 177




that such assignee as Tenant tmder this Lease has to cure such default. The right of Original
Tenant and Original Guarantor to receive notice as provided in this Article I 0.3 is an
accommodation only to and for the benefit of Original Tenant and Original Guarantor and shall
not be construed to grant the assignee Tenant any additional rights not specifically provided in
this Lease.

         10.4 Assignment of Rights in Sublease. As security for performance of its
obligations under this Lease, Tenant hereby grants, conveys and assigns to Landlord all right,
title and interest of Tenant in and to all subleases now in existence or hereinafter entered into for
any or all of the Leased Premises, and all extensions, modifications and renewals thereof and all
rents, issues and profits therefrom ("Assignment of Subleases"). Landlord hereby grants to
Tenant a license to collect and enjoy all rents and other sums of money payable under any
sublease of any of the Leased Premises; provided, however, that Landlord shall have the absolute
right at any time after the occurrence and continuance of an event of default as herein provided,
upon notice to Tenant and any subtenants, to revoke said license and to collect such rents and
sums of money and to retain the same. Tenant shall not (i) consent to, cause or allow any
material modification or alteration of any of the terms , conditions or covenants of any of the
subleases or the termination thereof, without the prior written approval of Landlord which shall
not be unreasonably withheld or delayed, nor (ii) accept any rents (other than customary security
deposits) more than thirty (30) days in advance of the accrual thereof nor (iii) permit anything to
be done, the doing of which, nor omit or refrain from doing anything, the omission of which, will
or could be a breach of or default in the terms of any of the subleases. Notwithstanding anything
herein to the contrary, Landlord agrees that the Assignment of Subleases shall be subject and
subordinate to Tenant's assignment to any Leasehold Mortgagee of such similar rights as
contained in the Assignment of Subleases.

        10.5 Landlord's Assignment. Anything in this Lease to the contrary notwithstanding,
Landlord shall have the right, without Tenant's consent, to sell, transfer, or assign Landlord's
interest in the Leased Premises and/or this Lease at any time and in such event, Landlord shall be
relieved of Landlord's obligations tmder this Lease to the extent such obligations arise after the
date of such sale, transfer, or assignment, provided that such transferee, or assignee agrees to
assume all of the tmaccrued obligations under this Lease and agrees to perlorm to the full extent
required the terms and conditions of this Lease.

         10.6 REIT Limitations. At such time as the Landlord in this Lease is a real estate
investment trust, this Article l 0.6 shall apply. Anything contained in this Lease to the contrary
notwithstanding, Tenant shall not: (i) sublet or assign or enter into other arrangements such that
the amounts to be paid by the sublessee or assignee thereunder would be based, in whole or in
part, on the income or profits derived by the business activities of the sublessee or assignee;
(ii) sublet or assign the Leased Premises or this Lease to any person that Landlord owns, directly
or indirectly (by applying constructive ownership rules set forth in Section 856(d)(5) of the
Internal Revenue Code), a ten percent (I 0%) or greater interest within the meaning of Section
856(d)(2)(B) of the Code; or (iii) sublet or assign the Leased Premises or this Lease in any other
manner or otherwise derive any income which could cause any portion of the amounts received
by Landlord pursuant to this Lease or any sublease to fail to qualify as "rents from real property"
within the meaning of Section 856(d) of the Code, or which could cause any other income
received by Landlord to fail to qualify as income described in Section 856(c)(2) of the Code.
                                                 18
0804/05038l6 .0340/5552953.4
             Case 21-10474-MFW        Doc 273-2       Filed 04/07/21    Page 96 of 177




The requirements of this Article 10.6 shall likewise apply to any further subleasing by any
subtenant.

                                       ARTICLE 11.
                                    TENANT'S PROPERTY

        Any and all trade fixtures and equipment, signs, appliances, furniture and other personal
property of any nature installed in the Theater Facility on the Commencement Date or at any
time thereafter by Tenant, including without limitation, seats and projection screens, lighting
fixtures, concessions stands and related equipment, acoustical wall panels, projection and sound
equipment, and satellite dishes, if installed (all of the foregoing being collectively referred to in
this Lease as " Tenant's Property"), shall not become a part of the realty. Provided that Tenant is
not in default under this Lease, Tenant's Property other than seats and projection screens may be
removed from the Theater Facility by Tenant at any time during the Term of this Lease or upon
the termination of the Term of this Lease; provided, however, if and to the extent that Tenant is
in default of this Lease, then Landlord shall have any and all rights at law or in equity, including,
but not limited to, any and all liens, claims, demands or rights, including rights of levy,
execution, sale and distraint for unpaid rent, or any other right, interest or lien which Landlord
has or may hereafter acquire in any of Tenant's Property. Tenant may grant to its lender(s) a
security interest or other lien in, or enter into, an equipment lease for, Tenant's Property other
than seats and projection screens and Landlord will permit Tenant's lender(s) or lessor(s)
reasonable access to the Theater Facility to inspect Tenant's Property or to remove Tenant's
Property (other than seats and projection screens) in connection with any action to enforce such
security interest, lease or other lien. Tenant shaJJ not pledge the seats and projection screens in
the Theater Facility as collateral for any security interest, lease or other lien without first
obtaining Landlord's written consent, which may be withheld or granted in Landlord's sole
discretion. Upon expiration or termination of this Lease, Tenant shall abandon all seats and
projection screens in the Theater Facility, and the same shall immediately become the property
of Landlord, free and clear of all liens. Landlord hereby and at all times subordinates any lien it
may have by statute or otherwise against Tenant's Property, excluding seats and screens, to the
lien held by any permitted Leasehold Mortgagee against Tenant' s Property. Landlord will
execute and deliver a standard form of landlord's waiver required of Tenant' s lender(s) or
lessor(s) to confirm such entity's security interest in or ownership of Tenant's Property.

                                      ARTICLE 12.
                               GOVERNMENTAL COMPLIANCE

        12.1 Tenant Responsibilities Generally. Tenant shall comply with the terms of the
Restrictive Agreements and all Laws which affect the Leased Premises and the Theater Facility
located thereon and the use and occupancy thereof If Tenant receives written notice of any
violation of any governmental requirements applicable to the Leased Premises, Tenant shall give
prompt notice thereof to Landlord.

       12.2 Parties; Environmental Knowledge. Except as disclosed in the Environmental
Report (hereinafter defined), Landlord warrants and represents to Tenant that to Landlord's
actual knowledge with no duty of investigation: (i) no release leak, discharge, spill, storage,
disposal or emission of "Hazardous Substances"(hereinafter defined) has occurred in, on or

                                                 19
0604/05038 16.0340/5552953.4
           Case 21-10474-MFW        Doc 273-2      Filed 04/07/21      Page 97 of 177




under the Leased Premises, and that the Leased Premises are free of Hazardous Substances as of
the date hereof, (ii) there are no underground storage tanks under or adjacent to the Leased
Premises, (iii) there has not been any notice of intent to sue, notice of violation, citation, warning
or similar notification under any federal, state or local envirorunental law or regulation regarding
the Leased Premises or arising out of operations on the Leased Premises, and (iv) there is no
investigation or inquiry by any Goverrunental Authority concerning the Center or the operations
thereon; PROVIDED, HOWEVER, Tenant hereby acknowledges and agrees that (x) it has
received copies of an envirorunental site assessment prepared by Terracon Consultants, Inc. (the
"Consultant"), dated December 28, 20 I 0, respecting the Leased Premises (the ''Environmental
Report'), Tenant is fully aware of the contents of the Envirorunental Report, Tenant is fully
aware of the condition and historical uses of the Leased Premises, and Tenant accepts the Leased
Premises subject to all matters and conditions disclosed in the Envirorunental Report, (y)
Landlord has not undertaken any investigation or inquiry with respect to envirorunental aspects
of the Leased Premises other than the Envirorunental Report, and the warranties and
representations of Landlord set forth in this Article 12.2 are based solely upon the contents of the
Envirorunental Report, and (z) the representations and warranties contained in this Article 12.2
are subject to the matters and conditions disclosed in the Envirorunental Report, and Landlord
shall not be deemed to be in breach of the warranties and representations contained in this Article
12.2 to the extent the matter or condition which would otherwise be a breach of such warranties
and representations is disclosed in the Envirorunental Report. Landlord shall cause Consultant to
acknowledge by written agreement that Tenant is an intended recipient of the Envirorunental
Report and that Tenant may rely on it.

        12.3 Landlord's Environmental Responsibilities During the Term of this Lease.
During the Term of this Lease, Landlord shall not cause any Hazardous Substances to be used,
stored, generated or disposed of (collectively, "Used'') on, in or under the Leased Premises by
Landlord, except for those Hazardous Substances which may lawfully be Used in the ordinary
course of business in the operation of such properties or which may be reasonably required in the
performance by Landlord of its obligations under this Lease, and then only to the extent no Laws
in effect at such time are violated by Landlord.

       12.4 Tenant' s Environmental Responsibilities. During the Term of this Lease,
Tenant shall not cause or permit any Hazardous Substances to be Used on, in or under the Leased
Premises by Tenant, Tenant's agents, employees or contractors, or anyone claiming by, through
or under Tenant, except in the ordinary course of business in the operation of Tenant's business
as permitted by Article 8 of this Lease, or as reasonably required in performing the obligations of
Tenant under this Lease, and then only to the extent no Laws in effect at such time are violated
by Tenant.

        12.5 Environmental Indemnities.             Each party ("Indemnifying Party") shall
indemnify, defend and hold the other party ("Indemnified Party") harmless from any and all
claims of third parties, and damages, costs and losses owing to third parties or suffered by
Indemnified Party, including court costs, reasonable attorneys' fees and consultants' fees, arising
during or after the Term and reasonably incurred or suffered by the Indemnified Party as a result
of any default or breach of any representation, warranty or covenant made by Indemnifying Party
under this Article 12. It is a condition of this indemnification and hold harmless obligation that
the Indemnifying Party must receive notice of any such claim against the Indemnified Party

                                                 20
DB04/05038 16 0340/5552953.4
          Case 21-10474-MFW        Doc 273-2     Filed 04/07/21     Page 98 of 177




promptly after Indemnified Party first has knowledge thereof, but no failure by the Indemnified
Party to promptly notify the Indemnifying Party of any such claim shall adversely affect the
Indemnified Party's right to indemnification except (and only to the extent) that the
Indemnifying Party can prove prejudice as a result of the failure to receive prompt notice. This
indemnification and hold harmless obligation includes any and all costs reasonably incurred by
the Indemnified Party after notice to Indemnifying Party for any cleanup, removal or restoration
mandated by any public official acting lawfully under applicable Laws if Indemnifying Party
fails to timely perform such work.

        12.6 Definition. As used herein, "Hazardous Substance" means any substance that is
toxic radioactive, ignitable, flammable, explosive, reactive or corrosive and that is, in the form,
quantity, condition and location then found upon or under the Leased Premises and/or the
remainder of the Center, as the case may be, regulated by any Governmental Authority.
"Hazardous Substance" includes any and all materials and substances that are defined as
"hazardous waste,'' "hazardous chemical," "pollutant," "contaminant" or "hazardous substance,"
in the form, quantity, condition and location then found upon the Leased Premises or the
remainder of the Center, as the case may be, pursuant to Law. "Hazardous Substance" includes
asbestos, polychlorinated biphenyls and petroleum-based substances.

       12.7 Survival. The provisions of this Article 12 shall survive the expiration or sooner
termination of this Lease.

                                     ARTICLE 13.
                               MAINTENANCE AND REPAIRS

       13.1 Warranty. As more particularly set forth in the Development Agreement,
Landlord will, so long as no event of default has occurred and is continuing, assign or otherwise
make available to the Tenant any and all rights the Landlord may have under any vendor's or
manufacturer's warranties or undertakings with respect to the Leased Premises, but Landlord
does not warrant or represent that any such warranties or undertakings are or will be available to
Tenant, and Landlord shall have no further obligations or responsibilities respecting such
warranties or undertakings.

     TENANT HEREBY WAIVES ALL STATUTORY REPRESENTATIONS AND
WARRANTIES ON THE PART OF LANDLORD, INCLUDING, WITHOUT
LIMITATION, ALL WARRANTIES THAT THE LEASED PREMISES ARE FREE
FROM DEFECTS OR DEFICIENCIES, WHETHER HIDDEN OR APPARENT, AND
ALL WARRANTIES THAT THEY ARE SUITABLE FOR TENANT'S USE.

         13.2 Maintenance and Repairs. Tenant shall pay all costs, expenses, fees and
charges incurred in connection with the use or occupancy of the Leased Premises. Tenant shall
at all times, at its own expense, and subject to reasonable wear and tear, operate and keep the
Leased Premises in first class operating order, repair, condition and appearance and shall allow
no nuisances to exist or be maintained therein. With respect to the Leased Premises, the
undertaking to maintain in first class repair shall include, without limitation, all interior and
exterior repairs (including all replacements of components, systems or parts which are a part of,
or are incorporated into, the Leased Premises or any part thereof), whether structural or

                                                21
0804/050381 6 0340/5552953.4
              Case 21-10474-MFW       Doc 273-2       Filed 04/07/21    Page 99 of 177




nonstructural, foreseen or unforeseen, ordinary or extraordinary and all common area
maintenance including, without limitation, removal of dirt, snow, ice, rubbish and other
obstructions and maintenance of sidewalks and landscaping. In addition to the foregoing, Tenant
shall, at Tenant's expense, furnish, install and maintain in good condition and repair, (i) to points
in the Theater Facility, all storm and sanitary sewers, and all gas, water, telephone, electrical
facilities and other utilities of such size and type as may be required to provide adequate service
for the Leased Premises, and (ii) to Tenant's Pylon, electrical facilities of such size and type as
may be required to adequately service Tenant's Pylon.

         13.3 Minor Alterations. So long as no event of default has occurred and is
continuing, Tenant may, at its expense, make interior and exterior nonstructural additions and
alterations to the Leased Premises with the prior written consent Landlord. Notwithstanding the
foregoing, Landlord's consent shall not be required if the cost of such additions and alterations is
less than $250,000 (2012 Constant); provided, that (i) upon completion of such additions and
alterations, neither the fair market value of the Leased Premises shall be lessened thereby nor the
utility or condition of the Leased Premises impaired, below the value, utility or condition thereof
immediately prior to such action, (ii) such additions and alterations shall not result in a change of
use of the Leased Premises, (iii) such work shall be completed in a good and workmanlike
manner and in compliance with all applicable Laws and insurance requirements; and (iv) Tenant
gives Landlord thirty (30) days advance notice of any such work. Any and all such additions and
alterations shall be and remain part of the Leased Premises and shall be subject to this Lease. In
no event shall Landlord be obligated to reimburse or compensate Tenant or any other person or
entity for any such additions, alterations or improvements to the Leased Premises and Tenant
hereby waives any right to reimbursement or compensation for the same. Whenever a constant is
referred to herein (e.g., "20 12 Constant" or "measured in 2012 dollars"), the CPI shall be utilized
to gauge the inflationary rate to be applied to determine the sum of money in then current dollars
that is equivalent to the applicable amount of dollars circa 2012.

       13.4 Certain Limitations. The obligations of Tenant set forth in this Article 13 shall
be subject to the provisions set forth in Article 15 and Article 16.

                                        ARTICLE 14.
                               ALTERATIONS AND TENANT'S LIENS

         14.1 Title to Tenant's Alterations. Subject to the provisions of Article 11 , any
alterations, changes, improvements and additions to the Leased Premises made by Tenant shall
immediately become the property of Landlord and shall be considered a part of the Theater
Facility, but Landlord will not be obligated to compensate or reimburse Tenant or any other
person or entity for any such alterations, changes, improvements or additions made by Tenant,
and Tenant hereby waives all right to any such compensation or reimbursement.

        14.2 No Tenant Liens. Tenant shall not permit any mechanic's, materialman's or
other similar lien to be foreclosed against the Leased Premises by reason of work, labor, services
or materials performed by or furnished to Tenant or anyone holding any part of the Leased
Premises under Tenant. If any such lien is filed, Tenant may contest the same in good faith but
Tenant shall, prior to foreclosure thereof, cause such lien to be released of record by payment,
bond, order of a court of competent jurisdiction or otherwise. Nothing contained in this Lease

                                                 22
DB04/05038 16.0340/5552953.4
           Case 21-10474-MFW       Doc 273-2      Filed 04/07/21     Page 100 of 177




shall be construed as a consent on the part of Landlord to subject Landlord's estate in the Leased
Premises to any lien or liability under the lien laws of the state in which the Leased Premises are
located. Notwithstanding the foregoing, if any mechanics', materialmen's or other similar lien is
filed against the Leased Premises, and the amount of such lien claim exceeds One Hundred
Thousand Dollars ($1 00,000.00) by reason of any act or omission of Tenant, then Tenant shall,
within ten (I 0) days after the filing thereof, provide to Landlord a bond in the amount of one
hundred twenty-five percent (125%) of the amount of such lien claim, or other security
satisfactory to Landlord, protecting Landlord from loss or liability by reason of such lien.
Tenant hereby covenants and agrees to defend, indemnify and hold harmless Landlord from and
against any and all claims, costs, demands, losses or liabilities (including attorneys' fees) which
Landlord may suffer or incur by reason of any such mechanics', materialmen's or other similar
lien.

        14.3 Landlord Elective Improvements. During the Term of this Lease, Landlord
shall not be required to build or rebuild any improvements to the Leased Premises or the Theater
Facility, or to make any repairs, replacements, alterations, restorations or renewals thereto. In
the event that Landlord should, in its sole discretion elect to make capital improvements to the
Leased Premises, it may only do so with Tenant's consent, which may be given or withheld in
Tenant's sole discretion, and it is understood and agreed that Landlord will generally condition
any such election on an increase in the Annual Fixed Rent to reflect such expenditures.

                                        ARTICLE 15.
                                      DAMAGE CLAUSE

        15.1 Damage. If the Theater Facility or the Common Facilities are damaged or
destroyed by fire, casualty or any cause whatsoever, either in whole or in part, and Tenant does
not elect to terminate this Lease pursuant to the provisions of Article 15.2 hereof, Tenant shall
with due diligence remove any resulting debris and repair or rebuild the damaged or destroyed
structures and other improvements, including any improvements or betterments made by
Landlord or Tenant, in accordance with the Final Plans subject to such modifications as Tenant
reasonably determines are appropriate to conform to current standards and prototypes of Tenant
(to the extent then permitted by law). Subject to Article 17.1 hereof, Landlord shall make all
insurance proceeds available as a result of such fire, casualty or other destruction to Tenant for
restoration. Tenant shall obtain Landlord's consent (which shall not be unreasonably withheld or
delayed) to any material deviation from the Final Plans which Tenant is required to make to
obtain approval from Governmental Authorities having jurisdiction for such restoration. Until
the earlier of (i) the date that is ninety (90) days after the date the Theater Facility and the
Common Facilities are repaired, rebuilt and put in good and tenantable order, or (ii) the date
Tenant reopens the portions(s) of the Theater Facility so damaged or destroyed, the Annual
Fixed Rent and other charges hereby reserved, or a fair and just proportion thereof according to
the nature and extent of the damage sustained, shall be abated, but only to the extent of any
proceeds of rental interruption insurance carried by Tenant that are actually received by
Landlord.

         15.2 Right to Terminate on Certain Damage. If during the final three (3) years of
the Initial Fixed Term or during any Option Period, the Theater Facility is damaged or destroyed
by fire, casualty or any cause whatsoever to such an extent that all or a portion thereof is

                                                23
DB04/05038l6.0340/S552953.4
           Case 21-10474-MFW        Doc 273-2        Filed 04/07/21   Page 101 of 177




rendered unsuitable for use as a movie theater and the cost of restoration would exceed fifty
percent (50%) of the amount it would cost to replace the Theater Facility in its entirety at the
time such damage or destruction occurred, and if Tenant has complied with its insurance
obligations under this Lease (including maintaining insurance against loss of rents by Landlord),
Tenant may terminate this Lease by notice to Landlord given within sixty (60) days after such
damage or destruction. If Tenant elects to terminate this Lease as provided herein, Tenant shall
authorize payment to Landlord, as a condition upon the effectiveness of such termination, within
sixty (60) days after such notice (except any for Tenant's Property) together with an amount
equal to the positive difference, if any, between the amount of insurance proceeds turned over to
Landlord and the net book value of the Theater Facility as accurately reflected in Landlord's
financial records as of the date of such damage or destruction. Upon the giving of such notice by
Tenant to terminate, and Tenant's authorization of payment of all amounts provided for herein,
this Lease shall automatically terminate and the Annual Fixed Rent and other charges hereunder
shall be equitably adjusted as of the date of such destruction.

        15.3 Rights to Insurance Proceeds. If this Lease is terminated as provided in this
Article 15 following damage to or destruction of the Theater Facility, the proceeds of all hazard
insurance on the Theater Facility which is maintained by Tenant or Landlord pursuant to Article
17 shall belong to Landlord or Landlord's lender, subject to Landlord's obligation to rebuild
under this Lease, if any. Insurance proceeds with respect to Tenant's Property shall belong to
Tenant.

                                         ARTICLE 16.
                                       CONDEMNATION

         16.1 In General. Ifany material partofthe Leased Premises (meaning any partofthe
Theater Facility or the parking or access ways serving the Theater Facility) is taken in any
proceeding by any Governmental Authority by condemnation or otherwise, or is acquired for
public or quasi-public purposes, or is to be conveyed under threat of such taking or acquiring
(which Landlord shall not do without Tenant's prior written consent), and Tenant reasonably
determines that the remaining portion will not permit Tenant to operate its business on the
Leased Premises, Tenant shall have the option of terminating this Lease by notice to Landlord of
its election to do so given on or before the date which is thirty (30) days after Tenant is deprived
of possession of the condemned property, and upon the giving of such notice, this Lease shaH
automatically terminate and the Annual Fixed Rent and other charges hereunder shall be adjusted
as of the date of such notice. If a material part of the Leased Premises (meaning any part of the
Theater Facility or the parking or access ways serving the Theater Facility) is so taken and
Tenant elects not to terminate this Lease, then Tenant shall, to the extent and making use of the
condemnation award, restore the Theater Facility to a complete unit as similar as reasonably
possible in design, character and quality to the building which existed before such taking. If the
Theater Facility is partially taken and this Lease is not terminated, there shall be no reduction or
adjustment in the Annual Fixed Rent and other charges thereafter payable hereunder. Any
restoration work to be performed pursuant to this Article 16 shall be completed in accordance
with plans and specifications which shall have been approved by Landlord and Tenant, which
approvals shall not be unreasonably withheld. If all or part of the Leased Premises is taken and
Tenant elects to terminate this Lease in accordance with this Article I 6, each party shall be free
to make claim against the condemning authority for the amount of the actual provable damage
                                                24
DB04/050J816.0J40/555295J.4
          Case 21-10474-MFW        Doc 273-2      Filed 04/07/21      Page 102 of 177




done to each of them by such taking. If the condemning authority refuses to permit separate
claims to be made, then Landlord shall prosecute with counsel reasonably satisfactory to Tenant
the claims of both Landlord and Tenant, and the proceeds of the award, after payment of
Landlord's reasonable attorneys ' fees and other costs incurred, shall be divided between
Landlord and Tenant in a fair and equitable manner; provided, however, in the event of a
condemnation which results in Tenant's election to terminate this Lease, Tenant shall be entitled
to its portion of the condemnation award only so long as the amount of the award received by
Landlord is equal to or greater than the net book value of the property taken, as reflected on the
Landlord's financial statements on the date of the condemnation.

       16.2 Temporary Taking Awards. If by reason of a taking Tenant is temporarily
deprived in whole or in part of the use of the Theater Facility or any part thereof, the entire
award made as compensation therefor shall belong to Tenant, and there shall be no abatement of
the Annual Fixed Rent payable hereunder.

                                      ARTICLE 17.
                    INSURANCE, INDEMNITY, WAIVER OF SUBROGATION
                                 AND FIRE PROTECTION

        17.1 Casualty Policy. During the Term of this Lease, Tenant shall at its expense keep
the Leased Premises insured in the name of Landlord and Tenant (as their interests may appear
with each as named insured, additional insured or loss payee, as applicable, against damage or
destruction by fire and the perils commonly covered under a special form policy in an aggregate
amount equal to the full replacement cost thereof (without deduction for physical depreciation),
and shall have deductibles no greater than One Hundred Thousand and Noll 00 Dollars
($1 00,000.00) (with higher deductibles for wind and earthquake coverage as the applicable
insurer may require). Such policy also shall cover floods if any portion of the Leased Premises is
at any time located in a " 100-year flood plain" or an area designated as having special flood
hazards (including Zones A, B, C, V, X and shaded X areas), along with earthquake and other
similar hazards as may be customary for comparable properties in the Market Area, and such
other "additional coverage" insurance as Landlord or any holder of a Mortgage on the Leased
Premises may reasonably require, which at the time is usual and commonly obtained in
connection with properties similar in type of building size and use to the Theater Facility located
in the Market Area. Tenant shall be responsible for determining that the amount of property
damage coverage insurance maintained complies with the requirements of this Lease. The
proceeds of such insurance in case of loss or damage shall be held in trust and applied on account
of the obligation of Tenant to repair and rebuild the Leased Premises pursuant to Article 15 to
the extent that such proceeds are required for such purpose. The insurance required to be carried
by Tenant under this Article 17 (i) may be covered under a so-called "blanket" policy covering
other operations of Tenant and Affiliates, so long as the amount of coverage available under said
"blanket" policy with respect to the Leased Premises, or Tenant's liability under this Lease, at all
times meets the requirements set forth in this Lease, and (ii) shall be evidenced by a certificate of
insurance (issued on ACORD 27 or equivalent form) from Tenant's insurer, authorized agent or
broker. Upon request, Tenant shall name the holder of any Mortgage on the Leased Premises
pursuant to a standard mortgagee, additional insured or loss payee clause as such holder shall
elect with respect to the foregoing property insurance, provided such holder agrees with Tenant


                                                 25
DB04/05038 16.0340/5552953.4
            Case 21-10474-MFW        Doc 273-2        Filed 04/07/21    Page 103 of 177




in writing to disburse such insurance proceeds to Tenant for, and periodically during the course
of, repair and restoration of the Theater Facility as set forth in this Lease.

         17.2 DIC Policy Endorsement. lf required by Landlord's lender or the holder of a
Mortgage during the Term of this Lease, Tenant shall, at its expense, keep the Leased Premises
insured in the name of Landlord and Tenant (as their interests may appear with each as named
insured, additional insured or loss payee, as applicable, against all risks of direct physical loss or
damage, except those risks excluded under Tenant's insurance required under Article 17.1, under
a so-called difference in conditions policy or endorsement ("DIC Policy") in the amount of one
hundred percent (l 00%) of the replacement cost thereof, which shall include the following
endorsements: Agreed Value and Ordinance or Law- Coverage for loss to undamaged portion
of building, demolition costs and increased cost of construction, rental loss/business income
insurance. The proceeds of such insurance in case of loss or damage shall be held in trust and
applied on account of the obligation of Tenant to repair and rebuild the Leased Premises
pursuant to Article 15 to the extent that such proceeds are required for such purpose. The
insurance required to be carried by Tenant under this Article 17.2 shall be evidenced by a
certificate of insurance (issued on ACORD 27 or equivalent form) from Tenant's insurer,
authorized agent or broker. Upon request, Tenant shall name the holder of any Mortgage on the
Leased Premises pursuant to a standard mortgagee, additional insured or loss payee clause as
such holder shall elect with respect to the DIC Policy, provided such holder agrees in writing to
disburse such insurance proceeds to Tenant for, and periodically during the course of, repair and
restoration of the Leased Premises as set forth in this Lease.

         17.3 Liability Insurance; Tenant Negligence. Tenant will, subject to Article 17.7
and Article 12.5, defend, indemnify and hold Landlord, its trustees, directors, officers, agents and
servants, harmless from and against any and all claims, actions, liability and expense: (i) arising
out of any occurrence in, upon or at the Theater Facility or the Leased Premises, or the
occupancy or use by Tenant of the Theater Facility or the Leased Premises or any part thereof,
except to the extent the same is caused by the willful or negligent act or omission of Landlord; or
(ii) occasioned wholly or in part by any negligent act or omission of Tenant, its agents,
employees, contractors, licensees, servants, subtenants, lessees or concessionaires. If any action
or proceeding is brought against Landlord, its officers, employees, agents or servants by reason
of any of the aforementioned causes, Tenant, upon receiving notice thereof from Landlord,
agrees to defend such action or proceeding by counsel reasonably acceptable to Landlord at
Tenant's own expense. Tenant agrees to insure the foregoing obligation by contractual
endorsement under a commercial general public liability policy (including personal injury and
property damage) to be maintained by Tenant with combined single limits of not less than
Twenty Five Million Dollars ($25,000,000.00) aggregate per location. Tenant shall cause
Landlord to be named as an additional insured on all policies of liability insurance maintained by
Tenant (including excess liability and umbrella policies) with respect to the Leased Premises.
The insurance required to be carried by Tenant under this Article 17.3 shall be evidenced by a
certificate of insurance (issued on ACORD 25 or equivalent form) from Tenant's insurer,
authorized agent or broker.

        17.4 Liability Insurance; Landlord Neelieence.                Landlord will, subject to
Article 17.7 and Article 12.5, defend, indemnify and hold Tenant, its officers, agents and
servants, harmless from and against any and all claims, actions, suits, judgments, decrees, orders,
                                                 26
DB04/0503816.0340/5552953.4
         Case 21-10474-MFW         Doc 273-2      Filed 04/07/21     Page 104 of 177




liability and expense in connection with loss of life, bodily injury and/or damage to property
occasioned wholly or in part by any willful or negligent act or omission of Landlord, its agents,
employees or servants. If any action or proceeding is brought against Tenant, its agents or
servants by reason of any of the aforementioned causes, Landlord, upon receiving written notice
thereof from Tenant in the manner provided herein, agrees to defend such action or proceeding
by counsel reasonably acceptable to Tenant at Landlord's own expense.

        17.5 Rental Loss/Business Interruption Insurance. During the Term of this Lease,
Tenant shall, at its expense, keep and maintain for the benefit of Tenant and Landlord, coverage
for the loss of Rent payable hereunder for a period of at least the next succeeding twelve (12)
months.

        17.6 Workers' Compensation Insurance. Tenant shall maintain, with respect to its
operations and all of its employees at the Leased Premises, a policy or policies of workers'
compensation insurance in accordance with and in the amounts required by applicable Laws,
protecting Tenant from and against any and all claims from any persons employed directly or
indirectly on or about the Leased Premises for injury or death of such persons.

        17.7 Release; Waiver of Subrogation. Anything in this Lease to the contrary
notwithstanding, it is agreed that each party (the "Releasing Party") hereby releases the other
(the "Released Party") from any liability which the Released Party would, but for this
Article 17.7, have had to the Releasing Party during the Term of this Lease resulting from any
accident or occurrence or casualty (i) which is covered by Tenant's property insurance required
under this Lease, or (ii) which is covered by any other casualty or property damage insurance
being carried by the Releasing Party at the time of such occurrence, which casualty may have
resulted in whole or in part from any act or omission of the Released Party, its officers, agents or
employees; PROVIDED, HOWEVER, the mutual releases hereinabove set forth shall become
inoperative and null and void if the Releasing Party wishes to place such insurance with an
insurance company which (y) takes the position that the existence of such release vitiates or
would substantially adversely affect any policy so insuring the Releasing Party and notice
thereof is given to the Released Party, or (z) requires the payment of a higher premium by reason
of the existence of such release, unless in the latter case the Released Party within twenty (20)
days after notice thereof from the Releasing Party pays such increase in premium.
Notwithstanding anything to the contrary herein, Tenant agrees and acknowledges that Landlord
shall have no responsibility or liability for any loss, damage or injury to Tenant's Property which
is located in, on or about the Leased Premises or the Common Facilities at any time and from
time to time, regardless of the cause of such loss, damage or injury, and that all of Tenant's
Property is located in, on and about the Leased Premises and the Common Facilities at Tenant's
sole risk. Tenant hereby releases Landlord from any and all claims with respect to loss, damage
or injury to Tenant' s Property located in, on and about the Leased Premises and the Common
Facilities, regardless of the cause of such loss, damage or injury.

        17.8 General. All policies of insurance required pursuant to this Article 17 shall be
issued by companies approved by Landlord, and licensed to do business in the state where the
Leased Premises is located. Furthermore, any such insurance company shall have a claims
paying ability rating of "AA" or better by Standard & Poor's (other than the issuer of any policy
for earthquake insurance, which issuer shall have a claims paying ability rating of" A" or better

                                                27
DB04/0503816.0340/5552953.4
         Case 21-10474-MFW        Doc 273-2      Filed 04/07/21     Page 105 of 177




by Standard & Poor's), and shall issue policies which (i) include effective waivers by the insurer
of all claims for insurance premiums against all loss payees, additional loss payee, additional
insured or named insured; (ii) shall contain such provisions as Landlord deems reasonably
necessary or desirable to protect its interest including any endorsements providing that neither
Tenant, Landlord nor any other party shall be a co-insurer under said policies and that no
modification, reduction, cancellation or termination in amount of, or material change (other than
an increase) in, coverage of any of the policies required hereby shall be effective until at least
thirty (30) days after receipt by each named insured, additional insured and loss payee of written
notice thereof or ten (I 0) days after receipt of such notice with respect to nonpayment of
premium; (iii) provisions which permit Landlord to pay the premiums and continue any
insurance upon failure of Tenant to pay premiwns when due; and (iv) provisions stating that the
insurance shall not be impaired or invalidated by virtue of (A) any act, failure to act, negligence
of, or violation of declarations, warranties or conditions contained in such policy by Tenant,
Landlord or any other named insured, additional insured or loss payee, except for the willful
misconduct of Landlord knowingly in violation of the conditions of such policy, or (B) the
occupation, use, operation or maintenance of the Leased Premises for purposes more hazardous
than permitted by the terms ofthe policy.

                                      ARTICLE 18.
                              INDEMNIFICATION GENERALLY

         Except as provided in Article 12.5 and Article 17.4, Tenant agrees to defend, indemnify
and hold Landlord, its trustee, directors, officers, employees, agents and servants harmless from
and against all liabilities, costs and expenses (including reasonable attorney's fees and expenses)
and all actual or consequential damages imposed upon or asserted against the Landlord, as owner
of the Leased Premises, including, without limitation, any liabilities, costs and expenses and
actual or consequential damages imposed upon or asserted against Landlord, on account of
(i) any use, misuse, non-use, condition, maintenance or repair by Tenant of the Leased Premises,
(ii) any Taxes, Common Facilities Expense, and other impositions which are the obligation of
Tenant to pay pursuant to the applicable provisions of this Lease, (iii) any failure on the part of
Tenant to perform or comply with any other of the terms of this Lease or any sublease, (iv) any
liability Landlord may incur or suffer as a result of Tenant's breach of any environmental laws or
the ADA affecting the Leased Premises, and (vi) accident, injury to or death of any person or
damage to property on or about the Leased Premises. If at any time any claims, costs, demands,
losses or liabilities are asserted against Landlord by reason of any of the matters as to which
Tenant indemnifies Landlord hereunder, Tenant will, upon notice from Landlord, defend any
such claims, costs, demands, losses or liabilities at Tenant's sole cost and expense by counsel
reasonably acceptable to Landlord. Landlord agrees to indemnify and save harmless Tenant
from and against all liabilities, costs and expenses (including reasonable attorney's fees) imposed
upon or asserted against Tenant solely as a result of any failure on the part of Landlord to
perform or comply with any of the terms of this Lease after expiration of all applicable notice
and cure periods hereunder.




                                                28
0804/0503816.0340/5552953.4
            Case 21-10474-MFW         Doc 273-2       Filed 04/07/21   Page 106 of 177




                                       ARTICLE 19.
                                  LEASEHOLD MORTGAGES

        19.1 Rights to Mortgage Lease. Tenant, and its permitted successors and assigns
shall have the right to mortgage and pledge its interest in this Lease ("Leasehold Mortgage"),
only in accordance with and subject to the terms, conditions, requirements and limitations of this
Article 19. Any such mortgage or pledge shall not impair or affect the rights of Landlord
hereunder and shall not encumber the Landlord's fee interest in the Leased Premises.

        19.2 Leasehold Mortgagee Qualifications. No holder of a Leasehold Mortgage on
this Lease shall have the rights or benefits mentioned in this Article 19, nor shall the provisions
of this Article 19 be binding upon Landlord, unless and until each of the following terms,
conditions and restrictions have been fully satisfied (and only upon all of the following terms,
conditions and restrictions being fully satisfied shall the holder of a Leasehold Mortgage on this
Lease be deemed a "Leasehold Mortgagee"):

                 (a)    Either the Leasehold Mortgagee or a Trustee thereof, or participant in the
         underlying loan secured by the Leasehold Mortgage must have and maintain a tangible
         net worth, determined in accordance with generally accepted accounting principles, of at
         least $25,000,000);

                 (b)    The Leasehold Mortgage shall contain provisions requiring that copies of
         all notices of default under said Leasehold Mortgage must be simultaneously sent to
         Landlord;

                 (c)     Simultaneously with or promptly after the recording of the Leasehold
         Mortgage, Tenant shall, at its own expense, cause a copy of the Leasehold Mortgage to
         be delivered to Landlord and, if so requested by Landlord, shall cause to be recorded in
         the office of the recorder of the county or township (as applicable) where the Leased
         Premises is located, a written request executed and acknowledged by Landlord for a copy
         of all notices of default and all notices of sale under the Leasehold Mortgage as provided
         by applicable Laws. Inclusion of a request for notice having the effect described above in
         the body of the recorded Leasehold Mortgage shall constitute compliance with this
         provision;

                 (d)     The Leasehold Mortgage shall be subordinate to the Landlord' s fee
         interest in the Leased Premises and the Landlord ' s rights under this Lease and shall not
         cover any interest in any other real property of Landlord other than the leasehold estate
         created by this Lease including any easements contained therein ;

                (e)     The Leasehold Mortgage shall not permit or authorize, or be construed to
         permit or authorize, any Leasehold Mortgagee to devote the Leased Premises to any uses,
         or to construct any improvements thereon, other than those uses and improvements
         provided for and authorized by and pursuant to the terms of this Lease;

                  (f)   The Leasehold Mortgage shall not contain terms which are inconsistent
         with the terms of this Lease and Tenant shall provide Landlord with a true and accurate

                                                 29
DB04/0503816.0340/5552953.4
           Case 21-10474-MFW        Doc 273-2      Filed 04/07/21    Page 107 of 177




          copy of the documentation creating and evidencing the Leasehold Mortgage and the loan
          evidenced thereby promptly following execution of such documents by Tenant;

                   (g)    The Leasehold Mortgage shall secure a bona fide extension of credit to
          Tenant or an Affiliate of Tenant and shall not be for the purpose of avoiding or
          extending any obligations of or restrictions on Tenant under this Lease, including
          restrictions on transfer or periods for curing defaults; and

                (h)     The Leasehold Mortgage shall provide that any proceeds from fire and
         other casualty insurance and extended coverage insurance shall be applied in accordance
         with the Lease.

       19.3 Defaults. If Tenant, or Tenant's successors or assigns, mortgage this Lease in
compliance with the provisions of this Article 19, then so long as any such mortgage shall
remain unsatisfied of record, the following provisions shall apply:

                 (a)    Tenant shall immediately provide Landlord with written notice that a
         Leasehold Mortgage has been filed, along with the name, facsimile, contact person,
         e-mail address, and address of the Leasehold Mortgagee. Tenant shall promptly give
         Landlord written notice of any change in any Leasehold Mortgagee and shall ensure that
         Landlord has current contact information for such Leasehold Mortgagee at all times.
         Landlord, upon serving any notice of default on Tenant pursuant to Article 22 or any
         other notice under the provisions of this Lease, shall also serve a copy of such notice
         upon Leasehold Mortgagee, at the address provided to Landlord in writing by Tenant and
         no notice shall be deemed to have been duly given as to the Leasehold Mortgagee unless
         and until a copy thereof has been so served upon the Leasehold Mortgagee. Landlord's
         furnishing a copy of such notice to Leasehold Mortgagee shall not in any way affect or
         become a condition precedent to the effectiveness of any notice given or served upon
         Tenant, provided, that Landlord may not terminate this Lease or exercise any remedies
         against Tenant without first giving Leasehold Mortgagee notice and opportunity to cure.
         Any notice or other communication which Leasehold Mortgagee desires or is required to
         give to or serve upon Landlord shall be deemed to have been duly given or served if sent
         in accordance with Article 25.2.

                  (b)   Any Leasehold Mortgagee, in case Tenant is in default under this Lease,
         shall have the right to remedy such default (or cause the same to be remedied) within the
         same period provided to Tenant hereunder and otherwise as herein provided, and
         Landlord shaJI accept such performance by or at the instance of Leasehold Mortgagee as
         if the same had been made by Tenant.

                 (c)    For the purposes of this Article 19, no default shall be deemed to exist
         under Article 22 in respect of the performance of work required to be performed, or of
         acts to be done, or of conditions to be remedied, if steps shall, in good faith, have been
         commenced by Leasehold Mortgagee within the time permitted therefor to rectify the
         same and shall be prosecuted to completion with diligence and continuity and within the
         time periods provided therefor in Article 22.


                                                30
DB04/0503816.0340/55 52953.4
          Case 21-10474-MFW          Doc 273-2      Filed 04/07/21      Page 108 of 177




                  (d)    Notwithstanding anything in this Lease to the contrary, upon the
         occurrence of an event of default other than an event of default which can be cured by the
         payment of money ("Monetary Default'), Landlord shall take no action to effect a
         termination of this Lease without first giving Leasehold Mortgagee at least thirty (30)
         days written notice of its intent to terminate if Tenant's default is of any type other than a
         Monetary Default (a "Non-Monetary Default'), and Leasehold Mortgagee fails to cure
         such Non-Monetary Default within said thirty (30) day period. If such Non-Monetary
         Default cannot reasonably be cured within said thirty (30) day period (or is such that
         possession of the Leased Premises is necessary to remedy the Non-Monetary Default),
         the date for termination shall be extended for such period of time as may be reasonably
         required to remedy such Non-Monetary Default, if and only if (i) subject to Article 19.4,
         within thirty (30) days of Landlord's notice of its intent to terminate the Lease, Leasehold
         Mortgagee or its designee irrevocably agrees in writing to assume Tenant's obligations
         under the Lease following Leasehold Mortgagee's obtaining possession of the Leased
         Premises, (ii) Leasehold Mortgagee shall have fully cured any default in the payment of
         any monetary obligations of Tenant under this Lease within five (5) business days after
         its receipt of notice of Landlord's intent to terminate, and shall continue to pay currently
         such monetary obligations as and when the same are due, subject to the applicable notice
         and cure provisions provided in this Lease, and (iii) Leasehold Mortgagee continues its
         good faith and diligent efforts to remedy such Non-Monetary Default (including its
         acquisition of possession of the Leased Premises if necessary to cure such Default);
         provided, however, that Leasehold Mortgagee shaU not be obligated to pursue the cure of
         any Non-Monetary Default until it has obtained possession of the Leased Premises if, but
         only if, (x) Leasehold Mortgagee fully complies with the obligation to cure any Monetary
         Default of Tenant and to keep current all monetary obligations under this Lease as
         provided in, and within the time set forth in, subclause (d)(i) above, and (y) Leasehold
         Mortgagee is diligently and continuously pursuing such actions as are necessary to enable
         it to obtain possession of the Leased Premises at the earliest possible date.

                 (e)     The rights granted Leasehold Mortgagee in this Article 19.3 are
         accommodations only to and for the benefit of Leasehold Mortgagee and shall not be
         construed to grant Tenant any additional rights not specifically provided in this Lease.
         Nothing in this Article 19.3 shall be construed to require a Leasehold Mortgagee to
         continue any foreclosure proceeding it may have commenced against Tenant after all
         defaults have been cured by Leasehold Mortgagee, and if such defaults are cured and the
         Leasehold Mortgagee discontinues such foreclosure proceedings, this Lease shall
         continue in full force and effect as if Tenant had not defaulted under this Lease; provided,
         however, that in no event shall this provision be applied to allow a defaulting Tenant to
         remain on the Leased Premises following its failure to cure any default within the
         Tenant's prescribed cure period. Nothing in this Article 19 shall require a Leasehold
         Mortgagee who has acquired Tenant's leasehold interest and has taken possession of the
         Leased Premises to cure any Non-Monetary Default which is not capable of being cured
         by such Leasehold Mortgagee. Any such uncurable Non-Monetary Default shall be
         deemed to be waived following Leasehold Mortgagee's acquisition of Tenant's leasehold
         interest and such Leasehold Mortgagee' s timely cure of all Monetary Defaults and all
         Non-Monetary Defaults which are capable of cure by such Leasehold Mortgagee in
         accordance with this Article 19. Notwithstanding the foregoing:
                                                  31
DB04/05038l6.0340/5552953.4
           Case 21-10474-MFW           Doc 273-2     Filed 04/07/21     Page 109 of 177




                           (i)    Leasehold Mortgagee shall not be obligated to continue such
                    possession or to continue such foreclosure proceedings after such defaults have
                    been cured,

                           (ii)   Landlord shall not be precluded from exerc1smg any rights or
                    remedies under this Lease with respect to any other default by Tenant during the
                    pendency of such foreclosure proceedings other than tennination of this Lease;

                           (iii)   if Leasehold Mortgagee is an entity or person other than an
                    Authorized Institution, such Leasehold Mortgagee shall agree with Landlord in
                    writing to comply with such of the tenns, covenants and conditions of this Lease
                    as are reasonably susceptible of being complied with by Leasehold Mortgagee
                    during the period of forbearance by Landlord from taking action to effect a
                    tennination of this Lease; and

                             (iv)   it is understood and agreed that Leasehold Mortgagee, or its
                    designee, or any purchaser in foreclosure proceedings (including, without
                    limitation, an entity formed by Leasehold Mortgagee or by the holder(s) of the
                    bonds or obligations secured by the Leasehold Mortgage) may, subject to the
                    following terms of this Article 19.3, become the legal owner and holder of this
                    Lease through such foreclosure proceedings or by assignment of this a Lease in
                    lieu of foreclosure.

                  (f)     Subject to Article 19 .4, it shall be a condition precedent to any assignment
          or transfer of this Lease by foreclosure of any Leasehold Mortgage, deed in lieu thereof
          or otherwise that Leasehold Mortgagee, or its designee (including, without limitation, an
          entity which has such a tangible net worth formed by Leasehold Mortgagee or by the
          holder(s) of the bonds or obligations secured by the Leasehold Mortgage) or any
          purchaser in any such foreclosure proceedings (any such transferee of the Lease, a
          " Transferee") (a) have and maintain (or have a guarantor with) a tangible net worth,
          detennined in accordance with generaJly accepted accounting principles, of at least
          $25 ,000,000, (b) upon becoming the legal owner and holder of this Lease shall execute
          an agreement with Landlord, reasonably acceptable to Landlord, pursuant to which such
          Transferee agrees to assume all obligations of Tenant under this Lease occurring after the
          date of assignment, and (c) either the Transferee or an entity engaged by such Transferee
          to manage the Leased Premises (pursuant to a management agreement in form and
          substance reasonably acceptable to Landlord), operates at least 100 motion picture
          screens in North America and is otherwise reasonably acceptable to Landlord.

                  (g)    Notwithstanding the foregoing, if a Leasehold Mortgagee forecloses or
          takes a deed in lieu of foreclosure, but at the time of such foreclosure or taking of a deed
          in lieu such Leasehold Mortgagee does not meet the financial or other requirements
          specified in the immediately preceding paragraph, such Leasehold Mortgagee shall have
          ninety (90) days from the date it acquires the demised premises to either transfer the
          Leasehold Mortgagee's interest in this Lease to a Transferee who complies with such
          requirements, or otherwise comes into compliance on its own. Failure to comply with
          this paragraph shall be a Default under this Lease.

                                                   32
DB04/05038 16.0340/55529 53.4
             Case 21-10474-MFW            Doc 273-2      Filed 04/07/21     Page 110 of 177




                  (h)     In the event of the termination of this Lease prior to the expiration of the
          Term, whether by swnmary proceedings to dispossess, service of notice to terminate, or
          otherwise, due to default of Tenant, Landlord shall serve upon Leasehold Mortgagee
          written notice that the Lease has been terminated together with a statement of any and all
          sums which would at that time be due under this Lease but for such termination, and of
          all other defaults, if any, under this Lease then known to Landlord. Leasehold Mortgagee
          shall thereupon have the option to obtain a new lease in accordance with and upon the
          following terms and conditions:

                           (i)    Upon the written request of Leasehold Mortgagee, delivered to
                    Landlord within thirty (30) days after service of such notice that the Lease has
                    been terminated to Leasehold Mortgagee, Landlord shall enter into a new lease of
                    the Leased Premises with Leasehold Mortgagee or its designee, having (or having
                    a guarantor having) a tangible net worth in accordance with generally accepted
                    accounting principles of at least $25,000,000.

                            (ii)    Such new lease shall be entered into within thirty (30) days of such
                    Leasehold Mortgagee's written request at the sole cost of Leasehold Mortgagee or
                    such designee, shall be effective as of the date of termination of this Lease, shall
                    require Leasehold Mortgagee, such designee, or an entity engaged to manage the
                    Leased Premises to operate at least 100 motion picture screens in North America,
                    shall be for the remainder of the Term of this Lease, and at the Rent and upon all
                    the terms, covenants and conditions of this Lease, including any applicable
                    Option Periods, provided that Leasehold Mortgagee or such designee shall
                    contemporaneously with the delivery of such request pay to Landlord all the
                    installments of Rent payable by Tenant hereunder which are then due.

                            (iii)  Such new lease shall require the tenant to perform any unfulfilled
                    obligation of Tenant under this Lease which is reasonably susceptible of being
                    performed by such tenant.

                           (iv)    Upon the execution of such new lease, the tenant named therein
                    shall pay any and all Rent and other sums which would at the time of the
                    execution thereof be due under this Lease but for such termination and shall pay
                    all expenses, including counsel fees, court costs and disbursements incurred by
                    Landlord in connection with such defaults and termination, the recovery of
                    possession of the Leased Premises, and the preparation, execution and deli very of
                    such new lease.

                         Nothing in this Article 19.3 shall impose any obligation on the part of
          Landlord to deliver physical possession of the Leased Premises to the Leasehold
          Mortgagee, Transferee, or any designee unless Landlord at the time of the execution and
          delivery of such new lease has obtained physical possession thereof.

                 (i)    If Tenant is in default under this Lease and by reason of Tenant's failure
          either to exercise any renewal option contained herein, or for any other reason
          whatsoever, including being in default, Tenant is not entitled to renew this Lease for any

                                                    33
DB04/05038 16.0340/5552953 .4
           Case 21-10474-MFW           Doc 273-2      Filed 04/07/21    Page 111 of 177




          Option Period, Landlord shall serve upon Leasehold Mortgagee written notice thereof
          and Leasehold Mortgagee shall have the option upon written request served upon
          Landlord to obtain from Landlord a new lease of the Leased Premises for such Option
          Period, provided that such written request is served upon Landlord no later than thirty
          (30) days after the service of the aforementioned notice by Landlord on Leasehold
          Mortgagee. Within thirty (30) days after the service of such written request from
          Leasehold Mortgagee, Landlord and Leasehold Mortgagee, or Leasehold Mortgagee's
          designee having a tangible net worth (with its guarantor, if any), determined in
          accordance with generally accepted accounting principles, of at least $25,000,000, and
          either (1) alone or with its Affiliates, operates at least one hundred ( 100) motion picture
          screens in North America, or (2) causes the Leased Premises to be operated by an entity
          which operates at least 100 motion picture screens in North America, shall enter into a
          new lease of the Leased Premises as follows:

                            (i)    Such new lease shall be entered into at the sole cost and expense of
                    the tenant thereunder, shall be effective as of the date of termination of the then
                    current Term of this Lease, and shall be for the renewal term next succeeding the
                    then current Term of this Lease, and at the rent and upon all the terms, covenants
                    and conditions of this Lease, including any applicable Option Periods.

                            (ii)   Such new lease shall require tenant to perform any unfulfilled
                    obligation of Tenant under this Lease which is reasonably susceptible of being
                    performed by such tenant.

                            (iii)  Upon the execution of such new lease the tenant therein named
                    shall pay any and all sums remaining unpaid under this Lease, plus all expenses
                    reasonably incurred by Landlord in connection with the preparation, execution
                    and delivery of such new lease.

        19.4 Continuation of Liabi1ity. If any Leasehold Mortgagee acquires title to Tenant's
interest in this Lease, by foreclosure of a mortgage thereon or by assignment in lieu of
foreclosure or by an assignment from a nominee or wholly owned subsidiary of such mortgagee,
or under a new lease pursuant to this Article 19, such mortgagee may assign such Lease to a
party (i) having a tangible net worth, or whose guarantor has a tangible net worth, determined in
accordance with generally accepted accounting principles, of not less than $25,000,000, and (ii)
either (1) alone or with its Affiliates operates at least 100 motion picture screens in North
America or (2) causes the Leased Premises to be operated by an entity which operates at least
100 motion picture screens in North America, and notwithstanding anything contained in Article
10, shall thereupon be released from all liability for the performance or observance of the terms,
covenants and conditions in such Lease contained on Tenant's part to be performed and observed
from and after the date of such assignment, provided that the assignee from such Leasehold
Mortgagee shall have assumed such new lease in accordance with this Article 19. Furthermore,
it is the intention of the parties that entering into a Leasehold Mortgage or other pledge or
hypothecation by Tenant that does not comply with the provisions of this Article 19 shall
constitute a default and shall otherwise be a non-permitted transfer under this Lease. The holder
of such Leasehold Mortgage or other pledge or hypothecation shall not enjoy the rights granted
to a Leasehold Mortgagee under this Article 19.

                                                    34
0804(0503 816.0340(5552953 .4
            Case 21-10474-MFW               Doc 273-2        Filed 04/07/21   Page 112 of 177




                                                 ARTICLE20.
                                               TENANT'S SIGNS

       20.1 Location and Type. Tenant shall have the right to erect and maintain the
following signs in accordance with the provisions of this Article 20 and subject to any applicable
provisions of the Site Plan, the REA, the Restrictive Agreements and Laws:

                  (a)    illuminated signs on the exterior walls of the Theatre Facility and on the
          theatre canopy or marquee;

                    (b)        signs on the interior or exterior of any windows of the Theatre Facility;

                  (c)     easel or placard signs within the lobby entrance or on sidewalks
          immediately in front of the Theatre Facility, provided the same do not unreasonably
          interfere with pedestrian traffic;

                 (d)     poster cases within the lobby of the Theatre Facility and on the exterior
          walls of the Theatre Facility;

                   (e)         illuminated roadside sign(s) and attraction board ("Tenant's Pylon");

                 (f)    electronic displays and billboards ("Display Signs") on the exterior walls
          ofthe Theatre Facility; and

                   (g)         directional signage on the Leased Premises.

        20.2 Design. The design of all signs presently located on the Leased Premises is
hereby approved by Landlord with the design of all future signs which Tenant elects to construct
pursuant to Article 20.1 (such present and future signs referred to as "Tenant's Signs") to be
subject to Landlord's approval, which Landlord agrees not to unreasonably withhold or delay so
long as Tenant's Signs are consistent with Tenant's standard signage and do not otherwise
violate applicable Laws. Tenant's Signs shall advertise Tenant's business in the Theater Facility
and shall be constructed and maintained in good repair at Tenant's expense. Tenant shall pay the
cost of electricity consumed in illuminating Tenant's Signs.

        20.3 Access to Tenant's Pylon. If Tenant's Pylon is located outside the Leased
Premises, Landlord hereby grants to Tenant such easement rights as Landlord may have under
the REA or other Restrictive Agreement, which shall be appurtenant to the Leased Premises, for
the purpose of enabling Tenant to have access to Tenant's Pylon, to maintain and service same
and to insure the continued availability of power thereto.

       20.4 Loss of Tenant's Pylon. If Tenant is deprived of Tenant's Pylon as the result of
a condemnation, Landlord shall cooperate with Tenant, at Tenant's cost and expense, (a) to make
available a mutually agreeable site (and power thereto) for a substitute pylon within the Leased
Premises or any applicable part of the Center strategically located so as to be visible to
automobile traffic on and streets highways adjoining the Leased Premises or any applicable part
of the Center or at entrances to the Center, and (b) in obtaining, at Tenant's cost and expense,
easements similar to those described in Article 20.3 with respect to the new site. Nothing herein

                                                        35
DB04/050381 6.0340/5552953.4
          Case 21-10474-MFW         Doc 273-2     Filed 04/07/21     Page 113 of 177




shall obligate Landlord to (i) if Landlord is the owner of the Center, provide to Tenant, as the
location for Tenant' s Pylon, any portion of the Center which Landlord reasonably determines to
have value as a developable parcel for another tenant or purchaser, or to restrict Landlord's
ability to sell, lease or develop the Center in such manner as Landlord determines to be
appropriate; and (ii) regardless of whether Landlord is the owner of the Center, contribute any
funds to the acquisition of such new pylon site that are not specifically awarded to Landlord for
that purpose in the condemnation proceedings.

       20.5 Protection of Signs Visibility. Landlord shall not erect or permit to be erected
any sign or advertising device on the roof or exterior walls of the Theater Facility, nor any
landscaping, signs or other obstructions on the Leased Premises which would block the view of
Tenant's Pylon from adjoining streets.

       20.6 Interior Signs. Nothing in this Lease shall restrict Tenant's unlimited right to
maintain signs on the interior of the Theater Facility.

                                      ARTICLE 21.
                       ESTOPPEL; ATTORNMENT AND SUBORDINATION

        21.1 Estoppel Certificate. Each party agrees, within ten (1 0) days after request by the
other party, to execute, acknowledge and deliver to and in favor of the proposed holder of any
Mortgage or purchaser of the Leased Premises, the Common Facilities or the Center, any
Leasehold Mortgagee, or any proposed sublessee or assignee of Tenant, an estoppel certificate in
such form as Landlord may reasonably require, but stating no less than: (i) whether this Lease is
in full force and effect; (ii) whether this Lease has been modified or amended and, if so,
identifying and describing any such modification or amendment; (iii) the date to which rent and
any other charges have been paid; and (iv) whether such party knows of any default on the part
of the other party or has any claim against the other party and, if so, specifying the nature of such
default or claim.

        21.2 Attornment by Tenant. Tenant shall, in the event any proceedings are brought
for the foreclosure of, or in the event of the exercise of the power of sale under, any Mortgage
prior in lien to this Lease made by Landlord, attorn to the purchaser upon any such foreclosure or
sale and recognize such purchaser as Landlord under this Lease, provided such purchaser
assumes in writing Landlord 's obligations under this Lease.

        21.3 Subordination/Non-Disturbance. Upon request of the holder of any Mortgage,
Tenant will subordinate its rights under this Lease to the lien thereof and to all advances made or
hereafter to be made upon the security thereof, and Tenant shall execute, acknowledge and
deliver an instrument effecting such subordination; PROVIDED, HOWEVER, Tenant's
obligation to (a) subordinate its rights under this Lease to the lien of any holder of a Mortgage
and (b) execute and deliver such instrument shall be conditioned upon Landlord obtaining and
delivering to Tenant, in recordable form, from the holder of any Mortgage to which this Lease is
to become subordinate a non-disturbance agreement reasonably acceptable to Tenant containing
a covenant binding upon the holder thereof to the effect that as long as Tenant is not in default
under this Lease, this Lease shall not be terminated or modified in any respect whatsoever, nor
shall the rights of Tenant hereunder or its occupancy of the Leased Premises be affected in any

                                                 36
DB04/0503816.0340/5552953.4
            Case 21-10474-MFW           Doc 273-2        Filed 04/07/21   Page 114 of 177




way by reason of such Mortgage or any foreclosme action or other proceeding that may be
instituted in connection therewith, and that, except to the extent that the holder of such Mortgage
is required to do so to effectively foreclose such Mortgage, Tenant shall not be named as a
defendant in any such foreclosure action or other proceeding. Landlord warrants to Tenant that
Landlord has not granted a mortgage encumbering the Leased Premises as of the date of
execution of this Lease.

        21.4 Form of Documents. Landlord and Tenant, upon request of any party in interest,
shall execute promptly such commercially reasonable instruments or certificates to carry out the
provisions of this Article 21; provided, however, neither party shall be required to execute any
such instnunents or certificates that would in any way modify the terms and provisions of this
Lease.

                                             ARTICLE 22.
                                              DEFAULT

         22.1      Tenant Default. An event of default shall exist under this Lease if:

                          (i)     Tenant neglects or fails to pay any installment of Rent, including
                   Annual Fixed Rent, Annual Percentage Rent and any other charge under this
                   Lease within ten (I 0) days after notice of default (but Landlord is not required to
                   give more than two such default notices during any one Lease Year), or

                           (ii)     Tenant neglects or fails to perform or observe any of the other
                   covenants, terms, provisions or conditions on its part to be performed or observed
                   under this Lease, within thirty (30) days after notice of default (or if more than
                   thirty (30) days shall be reasonably required because of the nature of the default,
                   if Tenant fails to proceed diligently to cure such default after such notice), or

                          (iii)  upon the occurrence of any default under a Related Lease or the
                   Guaranty that remains uncured after the expiration of the applicable cure period
                   thereunder or

                          (iv)    Tenant (a) admits in writing its inability to pay its debts generally
                  as they become due, (b) commences any case, proceeding or other action seeking
                  to have an order for relief entered on its behalf as debtor or to adjudicate it a
                  bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
                  liquidation, dissolution or composition of it or its debts under any federal, state or
                  local law relating to bankruptcy, insolvency, reorganization or relief of debtors,
                  (c) makes an assignment for the benefit of its creditors, (d) seeks or consents to
                  the appointment of a receiver of itself or of the whole or any substantial part of its
                  property, or (e) files a petition or answer seeking reorganization or arrangement
                  under an order or decree appointing, without the consent of Tenant, a receiver of
                  Tenant of the whole or substantially all of its property, and such case, proceeding
                  or other action is not dismissed within ninety (90) days after the commencement
                  thereof; or


                                                    37
DB04/0503816.0340/5552953.4
           Case 21-10474-MFW           Doc 273-2     Filed 04/07/21     Page 115 of 177




                           (v)     the estate or interest of Tenant in the Leased Premises or any part
                   thereof is levied upon or attached in any proceeding and the same is not vacated
                   or discharged within the later of ninety (90) days after commencement thereof or
                   thirty (30) days after receipt by Tenant of notice thereof from Landlord (unless
                   Tenant is contesting such lien or attachment in accordance with this Lease); or

                          (vi)   Tenant permanently abandons or vacates the Leased Premises
                   during the Term of this Lease.

        22.2 Remedies. Upon an event of default under this Lease, Landlord may immediately
or at any time thereafter, as permitted by law, give Tenant written notice of Landlord's
termination of this Lease, and, upon such notice, Tenant's rights to possession of the Leased
Premises shall cease and this Lease shall thereupon be terminated, and Landlord may re-enter
and take possession of the Leased Premises as its own property; or Landlord may remain out of
possession of the Leased Premises and treat the Term of the Lease as subsisting and in full force
and effect, in which event Landlord shall have all rights and remedies available at law, in equity
or hereunder; and as an alternative remedy Landlord may, at Landlord's election, without
terminating the then current Term, or this Lease, re-enter the Leased Premises or take possession
thereof pursuant to legal proceedings or pursuant to any notice provided for by law, and having
elected to re-enter or take possession of the Leased Premises without terminating the Term, or
this Lease, Landlord shall use reasonable diligence as Tenant's agent to relet the Leased
Premises, or parts thereof, for such term (which may be greater or less than the remaining
balance of the then current Term) or terms and at such rental and upon such other terms and
conditions (which may include concessions or free rent) as Landlord may reasonably deem
advisable, with the right to make alterations and repairs to the Leased Premises, and no such re-
entry or taking of possession of the Leased Premises by Landlord shall be construed as an
election on Landlord's part to terminate this Lease, and no such re-entry or taking of possession
by Landlord shall relieve Tenant of its obligation to pay Rent (at the time or times provided
herein), or of any of its other obligations under this Lease, all of which shall survive such re-
entry or taking of possession, and Tenant shall continue to pay Rent as provided in this Lease
until the end of the Term and whether or not the Leased Premises have been relet, less the net
proceeds, if any, of any reletting of the Leased Premises after deducting all of Landlord's
expenses in connection with such reletting, including without limitation all repossession costs,
brokerage commissions, legal expenses, expenses of employees, alterations costs and expenses
of preparation for reletting. If Landlord elects to terminate this Lease, then Landlord may re-
lease the Leased Premises for such price and on such terms as may be immediately obtainable,
and Tenant will be and remain liable, not only for all Rent due and other obligations incurred up
to the date on which the termination becomes effective, for all holdover damages that accrue
under Article 4.3 until Tenant vacates or is removed from the Leased Premises, but also for
stipulated or liquidated damages for its nonperformance equal to the sum of (i) all expenses that
Landlord may reasonably incur in re-entering and repossessing the Leased Premises, putting the
Leased Premises in proper repair and curing any default by Tenant, and removing Tenant's
improvements, if Landlord has elected to require such removal, making any reasonable
non-structural modifications that may be required for any new tenants, and reletting the Leased
Premises, including reasonable attorneys' fees and disbursements, sheriffs fees and brokerage
fees in doing so, plus (ii) twenty-four (24) months of the Annual Fixed Rent provided in this
Lease. Having elected either to remain out of possession and treating this Lease as remaining in
                                                   38
DB04/0503816.0340/5552953.4
          Case 21-10474-MFW         Doc 273-2      Filed 04/07/21     Page 116 of 177




full force and effect or to re-enter or take possession of the Leased Premises without terminating
the Term, or this Lease, Landlord may by notice to Tenant given at any time thereafter while
Tenant is in default in the payment of Rent or in the performance of any other obligation under
this Lease, elect to terminate this Lease and, upon such notice, this Lease shall thereupon be
terminated. If in accordance with any of the foregoing provisions of this Article 22, Landlord
shall have the right to elect to re-enter and take possession of the Leased Premises, Landlord may
enter and expel Tenant and those claiming through or under Tenant and remove the effects of
both or either (forcibly if necessary) without being guilty of any manner of trespass and without
prejudice to any remedies for arrears of Rent or preceding breach of covenant. Pursuit of any of
the foregoing remedies shall not preclude pursuit of any of the other remedies herein provided or
any other remedies provided by law, nor shall pursuit of any remedy herein provided constitute a
forfeiture or waiver of any Rent due to Landlord hereunder or of any damage accruing to
Landlord by reason of the violation of any of the terms, provisions and covenants herein
contained. Forbearance by Landlord to enforce one or more of the remedies herein provided
upon the occurrence of an event of default shall not be deemed or construed to constitute a
waiver of such default. Following an event of default, all amounts due from Tenant to Landlord
pursuant to this Lease shall bear interest at the Default Rate.

        22.3 Landlord Default, Cure Rights. Landlord shall be in default under this Lease if
Landlord neglects or fails to perform or observe any of the material covenants, terms, provisions
or conditions on its part to be performed or observed under this Lease, and such failure continues
for a period of thirty (30) days after written notice thereof (or if more than thirty (30) days shall
be reasonably required because of the nature of the default, if Landlord fails to proceed diligently
to cure such default after such notice). In the event of a Landlord default, then Tenant may
immediately or at any time thereafter, in addition to any other rights and remedies as may
otherwise be provided in this Lease for a Landlord default, pursue all rights and remedies it may
have at law and equity generally.

        22.4 Self Help. If either party (the "Defaulting Party") fails to perform any agreement
or obligation on its part to be performed under this Lease, the other party (the "Curing Party")
shall have the right (i) if no emergency exists, to perform the same after giving thirty (30) days
notice to the Defaulting Party, and (ii) in any emergency situation to perform the same
immediately without notice or delay. For the purpose of rectifying a default of the Defaulting
Party as aforesaid, the Curing Party shall have the right to enter the Leased Premises. The
Defaulting Party shall on demand reimburse the Curing Party for the costs and expenses incurred
by the Curing Party in rectifying defaults as aforesaid, including reasonable attorneys' fees,
together with interest thereon at the Default Rate. Any act or thing done by the Curing Party
pursuant to this Article 22.4 shall not constitute a waiver of any such default by the Curing Party
or a waiver of any covenant, term or condition herein contained or the performance thereof.

       22.5 Remedies Cumulative. The various rights and remedies given to or reserved to
Landlord and Tenant by this Lease or allowed by law shall be cumulative, irrespective of
whether so expressly stated.

        22.6 Limitation on Landlord's Liability. Notwithstanding anything to the contrary
in this Lease: Tenant will look solely to the interest of Landlord (or its successor as Landlord
hereunder) in the Leased Premises and income therefrom for the satisfaction of any judgment or

                                                 39
080410503816.0340(5552953.4
            Case 21-10474-MFW         Doc 273-2      Filed 04/07/21   Page 117 of 177




other judicial process requiring the payment of money as a result of (i) any negligence (including
gross negligence) or (ii) any breach of this Lease by Landlord or its successor (including any
beneficial owners, partners, shareholders, trustees or others affiliated or related to Landlord or
such successor) and Landlord shall have no personal liability hereunder of any kind.

         22.7 Interest on Past Due Obligations; Late Charges. Except where another rate of
interest is specifically provided for in this Lease, any amount due from either party to the other
under this Lease which is not paid when due shall bear interest at the Default Rate from the date
such payment was due to and including the date of payment. ln addition, Tenant acknowledges
that the late payment of any installment of Annual Fixed Rent, Percentage Rent or any other
amounts due Landlord will cause Landlord to incur certain costs and expenses, the exact amount
of which are extremely difficult or impractical to fix. These costs and expenses may include,
without limitation, administrative and collection costs and processing and accounting expenses.
Therefore, if any installment of Rent, including Annual Fixed Rent, Annual Percentage Rent, and
any other amount due Landlord is not received by Landlord from Tenant when due, Tenant shall
immediately pay to Landlord a late charge equal to the lesser of (i) four percent (4%) of such
delinquent amount, and (ii) One Thousand Dollars ($1 ,000.00). Landlord and Tenant agree that
this late charge represents a reasonable estimate of the costs and expenses Landlord will incur
and is fair compensation to Landlord for its loss suffered by reason of late payment by Tenant.
Upon accrual, all such late charges shall be deemed Additional Rent.

        22.8 Development Agreement Breaches. A breach by either party of its obligations
under the Development Agreement shall constitute, at the option of the other party, an event of
default under this Lease and entitle the non-defaulting party, after notice and opportunity to cure
has been given under Section 22.1 (ii) with respect to a Tenant breach or under Section 22.3 with
respect to a Landlord breach (as applicable) to exercise any remedy available to the non-
defaulting party under this Lease, at law or in equity by reason of such breach.

                                       ARTICLE23.
                                    ACCESS TO PREMISES

         23.1      Ongoing Access and Inspection Rights. Tenant shall pennit Landlord and its
authorized representatives to enter the Theater Facility at all reasonable times (upon 48 hours
prior notice, except in the event of an emergency, in which no prior notice is required prior to
entry) for the purposes of (i) serving or posting or keeping posted thereon notices required or
pennitted by Law, (ii) conducting periodic inspections, (iii) performing any work thereon
required or pennitted to be perfonned by Landlord pursuant to this Lease, and (iv) showing the
Leased Premises to prospective purchasers or lenders.

        23.2 Landlord's Construction Inspection Rights. During the Construction Tenn and
any other period of Tenant's fixturing or construction in the Leased Premises, Landlord shall
have the right to physically inspect, and to cause one or more engineers or other representatives
of Landlord to physically inspect, the Leased Premises, as long as the same does not interfere
with Tenant's operation of or construction activities on the Leased Premises. Such inspections
shall include (without limitation) such tests, inspections and audits of environmental and soils
conditions as Landlord deems necessary. Landlord shall make such inspections in good faith and
with due diligence. All inspection fees, appraisal fees, engineering fees, environmental fees and

                                                40
0804/0503816.0340/5552953.4
          Case 21-10474-MFW         Doc 273-2      Filed 04/07/21     Page 118 of 177




other expenses of any kind incurred by Landlord relating to the inspection of the Leased
 Premises will be solely Landlord's expense. Tenant shall cooperate with Landlord in all
 reasonable respects in making such inspections.          Tenant reserves the right to have a
 representative present at the time Landlord conducts any such inspection of the Leased Premises.
 Landlord shall notify Tenant not less than two (2) business days in advance of making any such
inspection. In making any inspection, Landlord will treat, and will cause any representative of
 Landlord to treat, all information obtained by Landlord pursuant to the terms of this Article 23.2
as strictly confidential. Landlord agrees to indemnify and hold Tenant, its directors, contractors,
employees, agents and representatives harmless from any and all injuries, losses, liens, claims,
judgments, liabilities, costs, expenses or damages (including reasonable attorneys' fees and court
costs), actual or threatened, which result from or arise out of any inspections by Landlord or its
authorized representatives pursuant to this Article 23.2. Notwithstanding any provision herein to
the contrary, the indemnity contained in the preceding sentence shall survive the termination of
this Lease.

                                         ARTICLE 24.
                                       FORCE MAJEURE

         If either party is delayed or hindered in or prevented from the performance of any act
required under this Lease by reason of strikes, lockouts, labor troubles, inability to procure
materials, failure of power, restrictive Laws (except as otherwise specifically provided herein),
riots, insurrection, terrorist acts, war or other reason beyond the reasonable control of and not the
fault of the party delayed in performing the work or doing the acts required under the terms of
this Lease (collectively, "Force Majeure"), then performance of such act shall be excused for the
period of the delay, and the period for the performance of any such act shall be extended for a
period equivalent to the period of such delay. The provisions of this Article shall not (i) operate
to excuse Tenant from prompt payment of Rent or any other payment required by Tenant under
the terms of this Lease, or (ii) be applicable to delays resulting from the inability of a party to
obtain financing or to proceed with its obligations under this Lease because of a lack of funds.

                                         ARTICLE 25.
                                       MISCELLANEOUS

        25.1    Lease Not to be Recorded. Upon request of Landlord or Tenant, the parties
hereto shall promptly execute and deliver a memorandum of this Lease for recording purposes in
mutually agreeable recordable form. If Tenant elects to record such memorandum, Landlord
shall promptly cause the same to be recorded, at Tenant's expense. Neither party may record this
Lease without the consent of the other party.

        25.2 Notices.         All notices, consents, requests, approvals and authorizations
(collectively, "Notices") required or permitted under this Lease shall only be effective if in
writing. All Notices (except Notices of default, which may only be sent pursuant to the methods
described in (A) and (B) below) shall be sent (A) by registered or certified mail (return receipt
requested), postage prepaid, or (B) by Federal Express, U.S. Post Office Express Mail, Airborne
or similar nationally recognized overnight courier which delivers only upon signed receipt of the
addressee, and addressed as follows or at such other address, and to the attention of such other
person, as the parties shall give notice as herein provided:

                                                 41
0804/0503816.0340/5552953.4
           Case 21-10474-MFW            Doc 273-2        Filed 04/07/21   Page 119 of 177




                     Jf intended for Landlord:           30 West Pershing, LLC
                                                         Attention: Asset Management
                                                         909 Walnut, Suite 200
                                                         Kansas City, Missouri 64106
                                                         Telephone:    (816) 4 72-1700

                      With a copy to:                    Entertainment Properties Trust
                                                         Attention: General Counsel
                                                         909 Walnut, Suite 200
                                                         Kansas City, Missouri 64106
                                                         Telephone:    (816) 472-1700

                     If intended for Tenant:             Alamo Drafthouse Cinemas
                                                         Attention: Tim Reed
                                                         1717 West 61h Street
                                                         Austin, Texas 78703
                                                         Telephone:    (512) 861-7013

                     With a copy to:                     Alamo Drafthouse Cinemas
                                                         Attn: CFO
                                                         1717 West 6th Street
                                                         Austin, Texas 78703
                                                         Telephone: (512) 861-7006

                     With a copy to:                     Mark A Manulik
                                                         Schwabe, Williamson & Wyatt
                                                         1211 S. W. Fifth Avenue, Suite 2000
                                                         Portland, Oregon 97204
                                                         Telephone:     (503) 796-2990

A notice, request and other communication shall be deemed to be duly received if delivered by a
nationally recognized overnight delivery service, when delivered to the address of the recipient,
if sent by mail, on the date of receipt by the recipient as shown on the return receipt card, or if
sent by facsimile, upon receipt by the sender of an acknowledgment or transmission report
generated by the machine from which the facsimile was sent indicating that the facsimile was
sent in its entirety to the recipient's facsimile number; provided that if a notice, request or other
communication is served by hand or is received by facsimile on a day which is not a Business
Day, or after 5:00p.m. local time on any Business Day at the addressee's location, such notice or
communication shall be deemed to be duly received by the recipient at 9:00 a.m. local time of
the addressee on the first Business Day thereafter. Rejection or other refusal to accept or the
inability to delivery because of changed address of which no Notice was given shall be deemed
to be receipt of the Notice as of the date of such rejection, refusal or inability to deliver.

        25.3 Waiver of Performance and Disputes. One or more waivers of any covenant,
term or condition of this Lease by either party shall not be construed as a waiver of a subsequent
breach of the same or any other covenant, term or condition, nor shall any delay or omission by
either party to seek a remedy for any breach of this Lease or to exercise a right accruing to such
                                                    42
DB04/0503816.0340/5552953.4
           Case 21-10474-MFW        Doc 273-2      Filed 04/07/21     Page 120 of 177




party by reason of such breach be deemed a waiver by such party of its remedies or rights with
respect to such breach. The consent or approval by either party to or of any act by the other
party requiring such consent or approval shall not be deemed to waive or render unnecessary
consent to or approval of any similar act.

       25.4 Modification of Lease. The terms, covenants and conditions hereof may not be
changed orally, but only by an instrument in writing signed by the party against whom
enforcement of the change, modification or discharge is sought, or by such party's agent.

        25.5 Captions. Captions throughout this instrument are for convenience and reference
only and the words contained therein shall in no way be deemed to explain, modify, amplify or
aid in the interpretation or construction of the provisions of this Lease.

        25.6 Lease Binding on Successors and Assigns, etc. Except as herein otherwise
expressly provided, all covenants, agreements, provisions and conditions of this Lease shall be
binding upon and inure to the benefit of the parties hereto and their heirs, devisees, executors,
administrators, successors in interest and assigns as well as grantees of Landlord, and shall run
with the land. Without limiting the generality of the foregoing, all rights of Tenant under this
Lease may be granted by Tenant to any permitted sublessee of Tenant, subject to the terms of
this Lease.

         25.7 Brokers. Landlord represents and warrants to Tenant that it has not incurred or
caused to be incurred any liability for real estate brokerage commissions or finder 's fees in
connection with the execution or consummation of this Lease for which Tenant may be liable.
Tenant represents and warrants to Landlord that it has not incurred or caused to be incurred any
liability for real estate brokerage commissions or finder's fees in connection with the execution
or consummation of this Lease for which Landlord may be liable. Each of the parties agrees to
indemnify and hold the other harmless from and against any and all claims, liabilities or expense
(including reasonable attorneys' fees) in connection with any breach of the foregoing
representations and warranties.

        25.8 Landlord's Status as a REIT. The following clause shall be applicable if the
Landlord is a real estate investment trust: Tenant acknowledges that Landlord intends to elect to
be taxed as a real estate investment trust ("REIT') under the Code. Tenant shall exercise its
reasonable best efforts not do anything which would materially adversely affect Landlord's
status as a REIT. Tenant agrees to enter into reasonable modifications of this Lease which do
not materially adversely affect Tenant's rights and liabilities if such modifications are required to
retain or clarify Landlord's status as a REIT.

        25.9 Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State where the Leased Premises are located, but not including such State's
conflict-of-laws rules.

       25.10 Estoppel. Landlord and Tenant each confirm and agree that (a) it has read and
understood all of the provisions of this Lease; (b) it is an experienced real estate investor and is
familiar with major sophisticated transactions such as that contemplated by this Lease; (c) it has


                                                 43
DB04/05038 I 6.0340/5552953.4
           Case 21-10474-MFW        Doc 273-2       Filed 04/07/21   Page 121 of 177




negotiated with the other party at arm's length with equal bargaining power; and (d) it has been
advised by competent legal counsel of its own choosing.

        25.11 Joint Preparation. This Lease (and all exhibits thereto) is deemed to have been
jointly prepared by the parties hereto, and any uncertainty or ambiguity existing herein, if any,
shall not be interpreted against any party, but shaH be interpreted according to the application of
the rules of interpretation for arm's-length agreements.

        25.12 Interpretation. It is hereby mutually acknowledged and agreed that the
provisions of this Lease have been fully negotiated between parties of comparable bargaining
power with the assistance of counsel and shall be applied according to the normal meaning and
tenor thereof without regard to the general rule that contractual provisions are to be construed
narrowly against the party that drafted the same or any similar rule of construction.

       25.13 Severability. If any provisions of this Lease are determined to be invalid by a
court of competent jurisdiction, the balance of this Lease shall remain in full force and effect,
and such invalid provision shall be construed or reformed by such court in order to give the
maximum permissible effect to the intention of the parties as expressed therein.

        25.14 Landlord and Tenant. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship of principal and
agent or of partnership or of joint venture or of any association whatsoever between Landlord
and Tenant, it being expressly understood and agreed that neither the computation of rent nor any
other provision contained in this Lease nor any act or acts of the parties hereto shall be deemed
to create any relationship between Landlord and Tenant other than the relationship of landlord
and tenant.

       25.15 Authority. The persons executing this Lease on behalf of Tenant and Landlord
covenant and warrant to the other party that (a) they are duly authorized to execute this Lease on
behalf of the party for whom they are acting, and (b) the execution of this Lease has been duly
authorized by the party for whom they are acting.

       25.16 Time is of the Essence. Time is of the essence with respect to the performance
of each of the terms, provisions, covenants and conditions contained in this Lease.

        25.17 Consent. The parties agree to act in good faith and with fair dealing with one
another in the execution, performance and implementation of the terms and provisions of this
Lease. Whenever the consent, approval or other action of a party is required under any provision
of this Lease, such consent, approval or other action shall not be unreasonably withheld, delayed
or conditioned by a party unless the provision in question expressly authorizes such party to
withhold or deny consent or approval or decline to take action in accordance with a different
standard, in which case the consent or approval or the decision to not take action may be
withheld, delayed or conditioned in accordance with the different standard (any provision
indicating that consent is not to be unreasonably withheld is to be interpreted to mean that
consent shall not be unreasonably withheld, delayed or conditioned.

        25.18 Attorneys' Fees. In case suit is brought because of the breach of any agreement
or obligation contained in this Lease on the part of Tenant or Landlord to be kept or performed,
                                               44
0804/0503816.0340/5552953.4
          Case 21-10474-MFW         Doc 273-2      Filed 04/07/21     Page 122 of 177




and a breach is established, the prevailing party shall be entitled to recover all expenses incurred
in connection with such suit, including reasonable attorneys' fees .

         25.19 Further Assurances. Each of the parties hereto shall execute and provide all
additional documents and other assurances that are reasonably necessary to carry out and give
effect to the intent of the parties reflected in this Lease.

       25.20 Counterparts. This Lease may be executed at different times and in any number
of counterparts, each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Lease by facsimile shall be as effective as delivery of a
manually executed counterpart of this Lease. In proving this Lease, it shall not be necessary to
produce or account for more than one such counterpart signed by the party against whom
enforcement is sought.

         25.21 Rules of Construction. The following rules of construction shall be applicable
for all purposes of this Lease, unless the context otherwise requires:

                 (a)    The terms "hereby," "hereof," "hereto," "herein," "hereunder" and any
         similar terms shall refer to this Lease, and the term "hereafter" shall mean after, and the
         term "heretofore" shall mean before, the date of this Lease.

                 (b)     Words of the masculine, feminine or neuter gender shall mean and include
         the correlative words of the other genders and words importing the singular number shall
         mean and include the plural number and vice versa.

                (c)    The terms "include," "including" and similar terms shall be construed as if
         followed by the phrase "without being limited to."

        25.22 Repurchase Obligations. Landlord has acquired the real property included in the
Leased Premises pursuant to an Earnest Money Contract dated March 9, 2012 (the "Purchase
Agreement'), entered into by Lakeline Market, Ltd., a Texas limited partnership, as seller
("Seller"), and Landlord, as purchaser. Pursuant to the provisions of Section 12(d) of the
Purchase Agreement (such provisions also being restated in a Reciprocal Easement and
Operation Agreement executed by Seller, Landlord and other parties), Seller has the right to
repurchase the Leased Premises under certain circumstances more particularly described therein.
In the event that Seller exercises and closes any of such repurchase options and the amount paid
to Landlord in connection with any repurchase option is less than the total amount invested by
Landlord in the Leased Premises pursuant to the Development Agreement, then Tenant shall pay
such difference to Landlord on demand.

                                      ARTICLE26.
                                 WAIVER OF TRIAL BY JURY

     TO THE FULLEST EXTENT PERMITTED BY LAW, TENANT AND LANDLORD
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER IN ANY MATTERS ARISING OUT OF OR IN CONNECTION WITH THIS LEASE,
                                                 45
0804/0503816.0340/5552953.4
           Case 21-10474-MFW   Doc 273-2        Filed 04/07/21   Page 123 of 177




THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S USE AND
OCCUPANCY OF THE THEATER FACILITY OR THE CENTER, AND ANY CLAIM OF
INJURY OR DAMAGE.




                                           46
DB04/05038l6.0340/5552953.4
           Case 21-10474-MFW   Doc 273-2        Filed 04/07/21   Page 124 of 177




       IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed as of the day and year first above written.



                                      LANDLORD:

                                      30 WEST PERi HING, LLC, a Missouri limited
                                      liability comp


                                      By:            I
                                      Name:                 Gregort K. Silvers
                                                  --------~v~.~te~1~re~s~•Tde~a~tr----------

                                      Title:



                                      TENANT:

                                      ALAMO LAKELINE LLC, a Texas limited
                                      liability com


                                      By:

                                      Name:        F:::JAv \C) .:S" \Qw N~
                                                                              s
                                      Title:       ~~




                                           47
0804/503816.0340/5552953.4
            Case 21-10474-MFW         Doc 273-2      Filed 04/07/21      Page 125 of 177




                                             EXHIBIT A

                                 Description of the Leased Premises

 Lot 2, Block A, Lakeline Retrul Subdivision Sect10n I, a subdivision of Williamson County, Texas,
 according to map or plat thereof. recorded under Docwnent No. 2012005731 of the Official Public
 Records of Williamson County, Texas, said tract being more particularly described by metes and bolmd.s
 in Exhib1t A-1 attached hereto.




                                                  A-1
DB04 f0 503816.0340(55529 53.4
           Case 21-10474-MFW           Doc 273-2       Filed 04/07/21      Page 126 of 177




                                               EXHIBIT B

                                      Description of the Center

  Lots 1, 3, 4 and 5, Block A, Lakehne Retail Subdivision Section I, a subdivision of Williamson Cowtf)',
  Texas, acc.ording to map or plat. thereof, recorded undel" Document No. 2012005731 of the Official Public
  Records of Wil.liamson County, Texas, said tract being more particularly described by metes and bounds
  in Exlubit A-1 attached llereto.

  Lot 1, Block A, Lakeline Retail Subdivision Section ill, a subdivision of Williamson County, Texas,
  according to mnp or plat thereof, recorded wtder Document No. 2012005742 of the Official Public
  Rec.ords of Williamson Cotmty, Texas, said tract being more paJ1jcularly described by metes and botmds
  in Exhibit A- 2 attached hen•to.

  Lot 1, Block A, Lakeline Retail Subdivision Section II, a subdivision of Williamson Cmmty, Texas,
  according to map or plat thereof, recorded tmder Document No. 2012005691 of the Official Public
  Records of Williamson County, Texas, said tract being more particularly de.scribed by metes and bounds
  in Exhibit A-3 attached hereto.




                                                    B-1
0 804/05038 16.0340/5552953.4
           Case 21-10474-MFW                       Doc 273-2   Filed 04/07/21   Page 127 of 177




                                                       EXHIBIT C
                                                         Site Plan




                 It Bury~·Partncn                         SITE PLAN
                    .......... _..
                    ....... liM,. .... .. . .
                                                                                    EXHIBrT C
                                 . . . .......
                    ............................
                    ........u.............
                    ~




                                                           C-1
DB04/0503816.0340/5552953 A
           Case 21-10474-MFW     Doc 273-2    Filed 04/07/21   Page 128 of 177




                                       EXHIBIT D

                               Theater Facility Description

       A ten screen motion picture theater containing 36,000 square feet of floor area and
approximately 1,1 00 theater seats known as "Alamo Lakeline" as generally depicted on plans
prepared by                   and dated              , 2012.




                                           D-1
0804/0503816.0340/5552953.4
           Case 21-10474-MFW          Doc 273-2     Filed 04/07/21   Page 129 of 177




                                             EXHIBIT E

                                       Restrictive Agreement

        All matters of record or otherwise affecting the Center or the Leased Premises, including
but not limited to:

1.         The following restrictive covenants of record:

           Volume 494, Page 339 of the Deed Records and Volume 1367, Page 456 as amended in
           Volume 1852, Page 818 and under Document No. 9746336 and as further affected by
           Volume 13 71 , Page 77; and Document No. 9816808 of the Official Records, all of
           Williamson County, Texas and Document No(s). 2010001043 , 20II0070I7,
           20 I I 0070 I8, 20 I 1055234 and 20 I 2009325 of the Official Publ ic Records of
           Williamson County, Texas.

           Document No(s). 20I1010276, 2012005739, 20 12006 170 and Declaration of
           Protective Covenants and Common Area Maintenance Agreement recorded under
           Document No.                , and Declaration of Covenants, Restrictions and Reciprocal
           Easements recorded under Document No.                   of the Official Public Records
           of Williamson County, Texas and Plat recorded under Document No . 2012005731 of the
           Official Public Records of Williamson County, Texas.

2.        Utility easement granted to Williamson County, Texas and the City of Austin, Texas, by
          instrument dated April 26, 1987, recorded in Volume 1522, Page 696 of the Official
          Records of Williamson County, Texas, and additionally shown on Plat(s) recorded under
          Document No . 2012005731 of the Official Public Records of Williamson County, Texas.

3.        A l/4th non-participating royalty interest in all oil, gas and other minerals reserved by
          Mitchell Wolf in instrument, recorded in Volume 832, Page 838 of the Deed Records of
          Williamson County, Texas. Said mineral estate not traced further herein.

4.        Assessments payable to Lakeline Business and Commercial Owners Association, Inc. , as
          set forth and secured by a Vendor's Lien retained under Document No. 9816808 of the
          Official Records of Williamson County, Texas, and amended by Document No.
          2010001043 ofthe Official Public Records ofWilliamson County, Texas.

5.        The terms, conditions and stipulations set out in that certain Access Easement Agreement
          (US Hwy. I83 Driveway Easement) dated January I3 , 20 II , recorded under Document
          No . 20 I1 0070 I7 of the Official Public Records of Williamson County, Texas and First
          Amendment recorded under Document No. 201I 055234 of the Official Public Records of
          Williamson County, Texas.

6.        The terms, conditions and stipulations set out in that certain Access Easement Agreement
          (Pecan Park Driveway Easement) dated January I3 , 2011, recorded under Document No.
          20110070I8 ofthe Official Public Records ofWilliamson County, Texas.

7.        The terms, conditions and stipulations of that certain Development and Escrow

                                                 E-I
0804/05038 16.0340/5552953 .4
            Case 21-10474-MFW        Doc 273-2     Filed 04/07/21    Page 130 of 177




          Agreement dated January 28, 2011, as evidenced by Memorandum of Development and
          Escrow Agreement recorded under Document No. 2011007019 of the Official Public
          Records of Williamson County, Texas, as further affected by unrecorded Assigrunent and
          Assumption Agreement by and between 183 BLW, LP, and Lakeline Market, Ltd. , and
          Amendment to Development and Escrow Agreement and Memorandum of Development
          and Escrow Agreement recorded under Document No. 2012009328 of the Official Public
          Records of Williamson County, Texas.

8.        The terms, conditions and stipulations of that certain Joint Use Access Easement
          dated July 14, 2011, recorded under Document No. 2011054889 of the Official Public
          Records of Williamson County, Texas.

9.        Electric and telecommunications easement 15 feet in width along the Pecan Park
          Boulevard, S. Lakeline Boulevard and U.S. Highway 183 property line(s), as shown by
          the Plat recorded under Document No. 2012005731 of the Official Public Records of
          Williamson County, Texas.

10.       Joint access shall be provided from Lots 1 and 5 to S. Lakeline Boulevard and Lots
          1, 2 and 3 to Pecan Park Boulevard, as stated on Plat recorded under Document No.
          2012005731 of the Official Public Records of Williamson County, Texas.

11.       Obligation to provide additional easements to Austin Energy as set forth on the Plat
          recorded under Document No. 2012005731 of the Official Public Records of Williamson
          County, Texas.

12.       The terms, conditions and stipulations of that certain Declaration of Easements and
          Restrictive Covenant Regarding Unified Development and Maintenance of Drainage
          Facilities dated January 18,2012, recorded under Document No. 2012006170 of the
          Official Public Records of Williamson County, Texas.

13.       Sidewalk easement granted to the City of Austin, by instrument dated January 18, 2012,
          recorded under Document No. 2012006169 of the Official Public Records of Williamson
          County, Texas.

14.       A 0.571 acre water and wastewater easement granted to the City of Austin, by instrument
          dated January 18, 2012, recorded under Document No. 2012007051 ofthe Official Public
          Records of Williamson County, Texas.

15.       Terms, conditions and stipulations of that certain Edwards Aquifer Protection Plan
          approved October 13, 2011, evidenced by Affidavit recorded under Document No.
          2011085891 of the Official Public Records ofWilliamson County, Texas.

16.       Subject property lies within the boundaries of Upper Brushy Creek Water Control and
          Improvement District.

17.      The terms, conditions and stipulations of that certain Declaration of Protective
         Covenants and Common Area Maintenance Agreement dated September 14, 2012,
         recorded under Document No.                  of the Official Public Records of

                                                E-2
DB04/05038 16.0340/5552953 .4
            Case 21-10474-MFW        Doc 273-2      Filed 04/07/21    Page 131 of 177




          Williamson County, Texas, including but not limited to repurchase rights.

18.       Assessments payable to Lakeline Market, Ltd., as set forth and secured by a Vendor's
          Lien retained in instrument recorded under Document No .               of the Official
          Public Records of Williamson County, Texas. The terms, conditions and stipulations of
          that certain Declaration of Covenants, Restrictions and Reciprocal Easements dated
          September 14, 2012, recorded under Document No .                of the Official Public
          Records of Williamson County, Texas. Terms, conditions and stipulations of that
          certain Edwards Aquifer Protection Plan approved May 25, 2012, evidenced by
          Affidavit recorded under Document No. 2012048143 of the Official Public Records
          of Wi lliamson County, Texas.




                                                E-3
0804/0503816 .034015552953.4
            Case 21-10474-MFW        Doc 273-2      Filed 04/07/21   Page 132 of 177




                                          EXHIBIT F

                               Memorandum of Term Commencement

       THIS MEMORANDUM OF TERM COMMENCEMENT (the "Memorandum") is made
as of the_ _ day of                         , 20_, by and between 30 West Peshing, LLC, a
Missouri limited liability company, with an office at 30 West Pershing, Suite 20 1, Kansas City,
Missouri 64108 ("Landlord") and Alamo Lakeline LLC, a Texas limited liability company, with
an address of 1717 West 6th Street, Austin, Texas 78703 ("Tenant").

                                        AGREEMENT

        1.      Pursuant to that certain Lease dated as of                          , 2012 (the
"Lease"), between Land lord and Tenant, Landlord leased to Tenant and Tenant leased from
Landlord certain premises located on certain real property in the City of Austin, Texas, as more
particularly described in the Lease (the "Premises").

       2.     The Lease is for an initial term of 20 years commencing on           , 20_ _
and expiring on                         , 20_ _ (the "Expiration Date"), unless extended in
accordance with the Lease.

       3.      All of the other terms and conditions of the Lease are more fully set forth in the
Lease and are incorporated herein by this reference.

       4.     This Memorandum shall inure to the benefit of and be binding upon Landlord and
Tenant and their respective representatives, successors and assigns.

     IN WITNESS WHEREOF, Landlord and Tenant have caused this Memorandum of Term
Commencement to be duly executed as of the day and year first above written.


LANDLORD:                                        TENANT:

30 WEST PESHING, LLC,                            ALAMO LAKELINE LLC,
a Missouri limited liability company             a Texas limited liability company


By: _______________________                      By: ___________________________

Nrume: ___________________________               Name: ________________________

Title:
         ----------------------------            Title: -------------------------




                                              F-1
DB04/05038 l6.0340/5552953.4
Case 21-10474-MFW   Doc 273-2   Filed 04/07/21   Page 133 of 177




                     EXHIBIT 7
Case 21-10474-MFW   Doc 273-2   Filed 04/07/21   Page 134 of 177
Case 21-10474-MFW   Doc 273-2   Filed 04/07/21   Page 135 of 177
Case 21-10474-MFW   Doc 273-2   Filed 04/07/21   Page 136 of 177
Case 21-10474-MFW   Doc 273-2   Filed 04/07/21   Page 137 of 177
Case 21-10474-MFW   Doc 273-2   Filed 04/07/21   Page 138 of 177




                     EXHIBIT 8
              Case 21-10474-MFW             Doc 273-2       Filed 04/07/21        Page 139 of 177




August 28, 2018                                                            ?..- EPR Properties
                                                                                     Return on Insight

VIA EMAIL



Missy Reynolds
Alamo Drafthouse Cinema
612 A East 6th Street
Austin, TX 7870 I
missy.reynolds@drafthouse.com




RE:     Lease dated September 17, 2012, as amended, (the "Lease") by and between 30 West Pershing,
        LLC (the "Landlord") and Alamo Lakeline, LLC ("Tenant") for the premises located at 3729
        Research Boulevard in Austin, TX.

Dear Ms. Reynolds:

Pursuant to Section 5 .2 ( c) of the Lease, a rental adjustment is due on the first day of the sixth Lease Year,
which was August I, 2018. The rental increase is to be the lesser of I 0% or three times the CPI increase
over the prior 5 year term. Since three times the CPI of 7.88% is greater than I 0%, the annual rent will
increase by I 0%. The new Annual Rent effective August 1, 2018 is $1,017,324.00, which is $84,777.00
per month.

Please remit the additional $7,707.00 that was due for August as soon as possible and make sure to update
the September monthly payment to reflect the new rent amount of $84,777.00.


Please feel free to call me at (816) 4 72-1700 or e-mai I me at johnnad@eprkc.com if you have any
questions.

Sincerely,




Johnna Davis
Senior Lease Operations - Entertainment
30 West Pershing, LLC

CC:     ZoAnn Peace
        Tammy Perkins
  909 Walnut, Suite 200
  Kansas City, MO 64106
  816.472.1700
  Toll Free: 888 EPR REIT
  Fax: 816.472.5794
  www.eprkc.com
                Case 21-10474-MFW        Doc 273-2    Filed 04/07/21     Page 140 of 177


                                            EPR Properties

                                    MINIMUM RENT CPI INVOICE


Property Address:     Alamo Drafthouse-Lakeline
Tenant Name:          Lakeline/Alamo-Facility Lease
Space Number:         A
Invoice Date:         Tuesday, August 28, 2018


                              CONSUMER PRICE INDEX ADJUSTMENT
                                   CPI - Urban Consumer


Billing Index for 7/2018                                                                       252.006
Base Index for 7/2013                                                                          233.596

Percentage Increase                                                                              7.88%

Annual Amount for Increase Calculation                                                      924,840.00
Percent Share of Increase per Lease                                                           100.00%
Annual Amount Subject to CPI Increase                                                       924,840.00

Amount of Annual Increase Based on Percent Increase      in   CPI Effective 8/1/20113        72,887.83
Amount of Annual Increase Based on 10% Maximum                                               92,484.00
Amount of Annual Increase after Min/Max Comparison                                            72,887.83
Current Annual Minimum Rent          Amount                                                  924,840.00
New Annual Minimum Rent          Amount                                                    1,017,324.00

New Monthly Minimum Rent
        Amount Effective Wednesday, August 01, 2018                                          84,777.00
                      RETROACTIVE AMOUNT DUE FOR PRIOR PERIODS

Minimum Rent              Due From 8/1/2018 To 8/31/2018                                     84,777.00
Minimum Rent              Billed From 8/1/2018 To 8/31/2018                                  77,070.00
Minimum Rent                                                                                  7,707.00
                                                                                                  0.00

Retroactive Amount Now Due                                                                    7,707.00
Case 21-10474-MFW   Doc 273-2   Filed 04/07/21   Page 141 of 177
                                                    r;,.-o?0
                                                     D)
                                                     Cl)
                                                              0
                                                              o r
                                                              --.J
                                                                              Cl)
                                                                              D)
                                                     =.i:,.
                                                     :::,
                                                              o "'
                                                              C               Cl)
                                                     Cl)
                                                         0'  -0
                                                                a:    D)
                                                     ;j;I             a
                                                     -0
                                                     D)
                                                     3 0
                                                     0
                                                              .j:,.
                                                              (,.)
                                                              --.J
                                                                      z
                                                                      D)
                                                                      3
                                                      '
                                                     "Tl              Cl)
                                                     D)

                                                     ?
                                                     ??
                                                     D)
                                                     "'
                                                     Cl)

                                                                      "Tl
                                                     0
                                                     l)               03
                                                     cii
                                                     j=               C
                                                                      ii,
                                                     r
                                                     (,.)




                                                     Ol
                                                     0
                                                     0
                                                     l)                       :::,

                                                     c                a: g-
                                                                              ><

                                                     -<               -< OJ ::0

                                                                      1)
                                                                      Cl)00 OJ       D)

                                                                      g_ 3 ?
                                                                      :::,,


                                                     I\.) I\.)
                                                                         u-
                                                     U1 (,.)
                                                     I\.)(,.)
                                                     o        01
                                                     0
                                                     Ol
                                                              <D
                                                              Ol




                                                                                             m
                                                                                                   0J:!
                                                                                             1)
                                                                                             ::0
                                                                                              l) in
                                                                                                   -
                                                                                                   ?
                                                                                             0? "'
                                                                                                 D)
                                                     <D
                                                     I\.)
                                                     .j:,.
                                                                                            ?      Cl)

                                                                                             ;:i. ::0
                                                     -?                                      -·    Cl)



                                                     0
                                                                                             ??    ;:i.
                                                     o
                                                     0
                                                     ?0
                                                      0
                                                      o
                                                      0
                                                      -<
                                                                      oc
                                                     <D
                                                     I\.)
                                                     ·.i:,.

                                                     0,
                                                     .j:,.

                                                     o
                                                     0
                                                     <D
                                                     I\.)
                                                     _-I>-


                                                     0,
                                                     .j:,.

                                                     0
                                                     0
                                                     0
                                                     s::


                                                     0,
                                                      .j:,.
                                                     .--.J
                                                     --.J
                                                     --.J

                                                     o
                                                     0
                                                     ??                 zm
                                                     1\3 1\3
                                                                      0 Cl)?
                                                                      D)
                                                                        ?o
                                                     ?0, ?0,          s       OJ
                                                                                     ?
                                                                              =?
                                                              _--.J
                                                                                              ?
                                                                                          .. 0,
                                                              --.J                        ?N
                                                     ?000                                 s:: ?
                                                              --.J
                                                                                          )>
                                                                                             ex,

                                                     00
Case 21-10474-MFW   Doc 273-2   Filed 04/07/21   Page 142 of 177




                     EXHIBIT 9
      Case 21-10474-MFW                Doc 273-2         Filed 04/07/21                               Page 143 of 177


                                                               111111111111111~1111111111111111111111111111111111111111111
                                                                                                                             AGR
                                                                                                                                      2012076734
                                                                                                                             32 PGS




  DECLARATION OF PROTECTIVE COVENANTS AND COMMON AREA MAINTENANCE
                             AGREEMENT

        THIS DECLARATION OF PROTECTIVE COVENANTS (this ''.Declaration"), is made and
entered into as of the 11_ day of September, 2012 (the "Effective Date"), by and between LAKELINE
MARKET, LTD., a Texas limited partnership ("Declaranf' or "Lakeline"), and 30 West Pershing,
LLC, a Missouri limited liability company ("Pershing").

                                            WITNESSETH:
       WHEREAS, Lakeline is the fee o\vner of a tract of land containing in the aggregate
approximately 38.956 acres, more or Jess, located near the southwest corner of S. Lakeline Boulevard and
U.S. Highway 183, in the City of Austin, Williamson County, Texas, which tract ofland is described in
Exhibit" A" attached hereto and by this reference made a part hereof (the "Lakeline Trace'); and

        \VHEREAS, Pershjng, on even date herewlth, will become the fee owner of a certain tract of ]and
containing 3.739 acres, more or Jess, also located near the southwest corner of S. Lakeline Boulevard and
U.S. Highway 183, in the City of Austin, Williamson County, Texas, which tract of land is described in
Exhibit "B" attached hereto and by this reference made a part hereof (the "Theater Tracf'); and

        WHEREAS, the Lakeline Tract and Theater Tract may hereinafter be referred to individually as a
~'Tracf' and together as the "Tracts"; the definition of "Tracf' shall also include any parcel of land
within the Lakeline Tract or Theater Tract, legally existing on this date, and as created from time to time,
together with the buildings and improvements located thereon, from time to time;

        WHEREAS, the Lakeline Tract together with the Theater Tract together comprise the Lakeline
Market Shopping Center (the "'Shopping Center"). The location of the Shopping Center, and the Theater
Tract are shown on Exhibit "Q'' attached hereto (the "Site Plan1 ' ) ;

         WHEREAS, the Shopping Center is subject to the terms of that certain Declaration of Covenants,
Restrictions and Reciprocal Easements entered into by Lakeline and recorded in the Official Public
Records of Williamson County, Texas under Document No"J_Orz,.(j71o/Jti;fue "Master Declaration");
terms used herein, but not defined herein shall have the meaning ascribed thereto in the Master
Declaration;

        Vll-IEREAS, the record owner of fee title to any Tract shall hereinafter be referred to as an
'"Olvner";

        WHEREAS, Lakeline and Pershing desire to enter into this Declaration to grant certain easements
and to establish certain standards and restrictions govem~ng the use, development and operation of the
Tracts as set forth herein.

         NOW, THEREFORE, in consideration of the foregoing, and the covenants and agreements on the
part of each party to the others, as hereinafter set forth, IT IS AGREED as follows:

         1.      Common Area Maintenance. The Master Declaration imposes certain obligations upon
the Ov.'Ilers to maintain the Common Areas (as defined in the Master Declaration) situated upotJ their
Tracts. Nonvithstanding anything in the Master Declaration to the contrary the Owner of Lot J, Block
"A" of the Lakeline Retail Subdivision Section I according to the map or plat thereof recorded under
Document No. 2012005731 of the Plat Records of Williamson County, Texas (the '"Main Shopping
Center Tracf') as depicted on the Site Plan shall maintain the Common Areas of the Theater Tract in
     Case 21-10474-MFW                 Doc 273-2         Filed 04/07/21          Page 144 of 177




accordance with the maintenance standards set forth in the Master Declaration, subject to reimbursement
from the Owner of the Theater Tract in accordance \Vith the terms of this Declaration.

        2.       Assessments.

                 a.       Pershing hereby covenants and agrees, which agreement shaII be binding on any
future Owner of the Theater Tract, to pay to DecJarant (or any successor Owner of the Main Shopping
Center Tract) base monthly assessments (referred to as ~'Assessments"). Assessments shall be fixed,
established and collected from time to time, all as hereinafter provided. The Assessments, together with
such interest thereon and costs of collection thereof, as hereinafter provided, shall be a charge on and a
continuing lien upon the Theater Tract and the improvements thereon. Each Assessment, together with
such interest thereon and cost of collection thereof, as hereinafter provided, sha11 also be the personal
obligation of the Owner(s) that own the Theater Tract. In the case of co-ownership of the Theater Tract,
each co-owner shall be jointly and severally liable for the entire amount of any Assessment. Should the
Declarant employ an attorney to collect any Assessment, it shall be entitled to collect, in addition thereto,
all costs of collection including without limitation reasonable attorney's fees. No Owner may waive or
otherwise exempt itself from liability for any Assessments for any reason including, by way of illustration
and not limitation, non-use of the Common Areas or any services provided by the Declarant or
abandonment of the Theater Tract. No diminution or abatement of any Assessment or set-off shaIJ be
claimed or allowed for any reason whatsoever, including, by way of illustration and not limitation,, any
alleged failure of Declarant to (I) take some action, (2) perform some function required to be taken or
performed by Declarant under this Declaration or otherwise, or (3) provide some service required or
permitted to be provided under the terms of this Declaration or for inconvenience or discomfort arising
from the making of repairs or improvements \vhich are the responsibility ofDeclarant, or from any action
taken to comply with any law, ordinance or any order or directive of any municipal or other governmental
authority.

                  b.     The Assessments levied hereunder shall be used for the purpose of paying all
costs and expenses incurred by the Declarant in connection with providing for the maintenance and repair
of the Common Areas of the Shopping Center in accordance with the standards set forth in the Master
Declaration pursuant to the terms of this Declaration (the "Common Area Costs"), including but not
limited to, costs of (i) landscaping and groundskeeping, including planting, replanting and replacing
flowers,, trees, shrubbery, planters and other landscaping items and materials (ii) maintenance, repair,
sweeping and striping of the parking lot, service drives, driveways, curbs, fences, guardrails, bumpers and
sidewalks of the common area , (iii) snow and ice removal, (iv) maintenance, repair and replacement of
bulbs, poles and light fixtures in connection with the common area lighting, (v) security service and
personnel (including within such costs and expenses for such personnel, salaries, wages, expenses and
other compensation, life, disability, medical and health insurance and the like) (if Declarant so elects),
(vi) maintenance and repair of utility systems serving the Common Area, including but not limited to
\vater, storm water lines and drainage systems, electrical and lighting systems (vii) cleaning, sweeping
and removal of Common Area trash and debris, (viii) installing and maintaining signs located in the
Common Area, (ix) maintenance and repair of sprinkler systems serving the Common Area, (x) pest
control in the Common Area, (xi) seasonal decoration, (xii) supplies related to the operation of the
Common Are~ (xiii) the cost of repair, maintenance and painting of gutters, rails and benches in the
Common Areas, (xiv) all utility costs associated with the operation of the Common Areas, (xv) the costs
of the inspection, maintenance and repair of any and all machinery and equipment used in the operation
and maintenance of the Common Area, including personal property taxes and other charges and taxes
incurred in ~onnection with such equipment, (xvi) detention and water quality pond and storm drainage
maintenance and repair but excluding the cost ofDeclarant's initial construction obligations, and the costs
of insurance and taxes, (xvii) payment of the cost of an annual audit of the books, records, and accounts
oftbe Declarant related to the administration of the Common Areas, (xviii) payment oflegal fees, (xix)

                                                                                        064883.00093   153278 v7
                                                     2
    Case 21-10474-MFW               Doc 273-2           Filed 04/07/21         Page 145 of 177




payment of the salary, fee, administrative costs and other charges of any agent, (xx) establishment of
reasonable reserves for future repairs, replacements and improvements, (xxi) payment of the cost of labor,
equipment, materials, management, and supervision necessary to carry out the authorized functions of the
Declarant; (xxii) commercial general liability insurance maintained by Declarant with respect to the
Common Areas; and (xxiii) an administrative fee payable to Declarant equal to ten percent (10%) of all
other Common Area Costs; provided, however, that such Assessments shall not be used to pay for, or to
reimburse Declarant for the cost of, capital improvements contemplated and provided for in Declaranes
initial development plans for the Shopping Center ("Capital Improvements").

Notwithstanding anything to the contrary set forth anywhere is this Declaration, such Assessments sha11
not be used to pay for, or to reimburse Declarant for the following:

                (1)     property insurance premiums;

                (2)   costs of personnel except those wholly or partially employed in the maintenance
        of the Common Areas;

                (3)     amounts paid to any management and/or administrative personnel ofDeclarant at
        or above the level of Shopping Center manager, nor any third party property management fees.

                (4)   expenses for accounting, legal or other professional services, except to the extent
       related to Common Area maintenance;

                (5)     costs related to making the Common Areas comply with laws, rules and orders of
       federal, state and municipal authorities in effect prior to the Effective Date (except that the
       Assessments shall expressly include any costs incurred by Declarant to bring the Common AreaS
       into compliance with changes in laws and governmental rules and regulations that are amended,
       promulgated or enacted after the Effective Date and laws in existence as of the Effective Date but
       which are thereafter interpreted differently than the same \Vere interpreted by the promulgating
       authority or courts of competent jurisdiction as of the Effective Date applicable to the occupancy
       and use of the Shopping Center or any portion thereof including capital costs, provided that such
       costs are amortized (based on the useful life of the item in question determined in accordance
       \.Vith Generally Accepted Accounting Principles, consistently applied) ("Common Area Legal
       Compliance Expenses");

                (6)     expenses in the nature of interest, fines or penalties incurred due to Declarant's
       failure to pay required sums prior to delinquency, except to the extent occasioned by the Owner
       of the Theater Parcel's failure to timely make any required payment hereunder;

               (7)     depreciation on any personal or real property;

               (8)     except for permitted capital improvements, financing costs associated with any
       personal or real property including, without limitation, interest, principal amortization, ground
       lease payments, points, late payment fees, commissions and legal fees;

               (9)     contributions to religious, charitable and/or political organizations;

               (10)    fees, dues or expenses incurred for or relating to any merchants association or for
       the purpose of advertising, promoting or otherwise marketing the Shopping Center;

               (11)    real property taxes;

                                                                                       064883.00093   153278 v7
                                                    3
    Case 21-10474-MFW                Doc 273-2          Filed 04/07/21        Page 146 of 177




                (12)    expenses for maintaining portions of the Commons Areas maintained or required
        to be maintained by any Stand Alone Occupant of the Shopping Center.

                c.      The base monthly assessments shall be based on and calculated according to the
following:
                          (I)      The amount of base monthly assessment for a calendar year, which shall
be determined by Declarant, in its reasonable discretion, shall be based upon a budget of Common Area
Costs for the Shopping Center prepared by Dec1arant for said calendar year and delivered to the Owner of
the Theater Tract at least thirty (30) days prior to the commencement of such calendar year or as soon
thereafter as practicable. lf Declarant fails to provide such budget prior to the commencement of a
calendar year, the Owner of the Theater Tract shall continue to pay based upon the monthly assessment
for the prior calendar year, until such time that the Declarant establishes the base monthly assessment for
the applicable calendar year. If the base monthly assessment established by the Declarant is more than the
amount paid by the Owner of the Theater Tract as provided in the immediately preceding grammatical
sentence, then the Owner of the Theater Tract immediately shall pay to the Declarant such Owner's share
of any such deficiency. If the base monthly assessment established by the Declarant is less than the
amount paid by the Owner of the Theater Tract as aforesaid, then the Owner of the Theater Tract shall be
refunded its excess overpayment, without interest. The fixed base monthly assessment for the Theater
Tract shall be equal to the product of (a) the total estimated Common Area Costs for the applicable
calendar year as set forth in such proposed budget, (b) Pershing's Proportionate Share (as hereafter
defined) and (c) I/12th. As used herein, "Proportionate Share" shall mean a fraction, the numerator of
\vhich shall be the total Floor Area (as such term is defined in the Master Declaration) of the
improvements constructed upon the Theater Tract, and the denominator of "\vhich shall be the total Floor
Area of the improvements constructed upon the Shopping Center. If at any time during a calendar year it
shall appear that Declarant has underestimated the owner of the Theater Tract's proportionate share of the
base monthly assessment for such calendar year, Declarant may re-estimate the Owner of the Theater
Tract's base monthly assessment and may bill the Owner of the Theater Tract for any deficiency which
may have accrued during such calendar year and thereafter the base monthly assessment payable by the
Owner of the Theater Tract shall also be adjusted, and the Owner of the Theater Tract shall be allowed at
least thirty (30) days to make the necessary adjustment. Notwithstanding the foregoing provisions, if
there are costs incurred in the reasonable judgment of Declarant that are otherwise includable in the
definition of Common Areas Costs but that are solely attributable to the use of the Theater Tract, such as
additional security costs or additional trash pickup, pressure washing, etc_, then the Owner of the Theater
Tract shall instead be liable for 100% of such actual out-of-pocket costs plus an administrative fee equal
to ten percent (10%) of such costs which sum may be included in the base monthly Assessment or shall
otherwise be payable by the Owner of the Theater Tract within thirty (30) days following receipt of a
written invoice therefor. In addition, the Owner of the Theater Tract shall be solely responsible for
asphalt or concrete repairs due to damage caused by delivery vehicles servicing the building(s) on the
Theater Tract, and shall be payable by the Owner of the Theater Tract within thirty (30) days following
receipt of a written invoice therefor. Notwithstanding the foregoing provisions, in any instance where a
lessee, an occupant or owner (for convenience, referred to herein as a "Stand Alone Occupant") of any
portion of the Shopping Center, at its expense, separately maintains its improvements and a portion of the
Common Area and provided ·no charges for maintenance applicable to the portion of Common Areas of
the Shopping Center maintained by such Stand Alone Occupant are included in Common Area Costs
billed to Theater Tract Owner hereunder, the Floor Area of such occupant's building shall be excluded
from the denominator used to compute Theater Tract's Proportionate Share of Common Area costs.

                        (2)     Within one hundred twenty (120) days after the end of each calendar
year or as soon as when actual Common Area Costs for the Shopping Center for a given calendar year are
known, Declarant shall give prompt v...Titten notice of the actual Common Area Costs, whereupon

                                                                                      064883.00093   153278 v7
                                                    4
    Case 21-10474-MFW                 Doc 273-2          Filed 04/07/21         Page 147 of 177




Declarant shall have the right to levy an additional base assessment to cover any deficiency between the
actual amounts paid by the Owner of the Theater Parcel and the Owner of the Theater Tract's
Proportionate Share of actual Common Areas Costs for such year. Any such additional base assessment
shall be due and payable within fifteen (15) days following written notice to the Owner of the Theater
Tract of such assessment from Declarant. If Tenant's payments for any calendar year of its Proportionate
Share based upon Declarant's estimate of Common Area Costs exceeds Tenant's Proportionate Share of
the actual Common Area Costs for such calendar, then within thirty (30) days following determination of
the actual Common Area Costs for such year, Declarant shall .either refund such overpayment to the
Owner of the Theater Tract or credit such overpayment to the Owner of the Theater Tract against the nest
ensuing Assessment(s) due. Failure to provide the notice called for hereunder shall not relieve the Owner
of the Theater Tract from its obligations hereunder, provided, however, the Owner of the Theater Tract
shall not be required to pay any increase in the base monthly assessments for so long as any such
statement is past due.

                         (3)      Within one hundred eighty (180) days following the Owner of the
Theater Tract's receipt of the annual statement of Common Area Costs, the Owner of the Theater Tract
shail have the right to audit Declarant's books and records with respect thereto. Before conducting any
audi~ the Owner of the Theater Tract must pay the full amount of Common Area Costs billed. The
Owner of the Theater Tract may review only those records of Dec1arant that are specifically related to
Common Area Costs. Without limiting the foregoing, the Owner of the Theater Tract may not review any
other leases or Declarant's tax returns or financial statements. In conducting an audit, the Owner of the
Theater Tract's auditor shall not be paid on a contingency or percentage of recovery basis. The audit shall
be conducted during business hours in a location in the Austin, Texas area reasonably determined by
Declarant. The Owner of the Theater T·ract wilI keep confidential all agreements involving the Owner of
the Theater Tract's audit rights hereunder and the results of any audits conducted hereunder.
Notwithstanding the foregoing, the Owner of the Theater Tract shall be permitted to furnish the foregoing
information to its attorneys, accountants and auditors to the extent necessary to perform their respective
services for the Owner of the Theater Tract. The Owner of the Theater Tract may not conduct an audit
more often than once each calendar year. The Owner of the Theater Tract may audit records with respect
to each calendar year only one time. No audit shall cover a period of time in excess of the calendar year
immediately preceding the audit. In the event the audit discloses an overstatement of Common Area Costs
of four percent (4%) or more, Declarant shall within 30 days reimburse the Owner of the Theater Tract
for the reasonable and documented out-of-pocket cost of the audit (not to exceed $3,000.00) as well as the
amount of any related overpayment by the Owner of the Theater Tract.

                 d.      Upon written request of any Owner, mortgagee under any Mortgage or
prospective owner of the Theater Tract, the Declarant shall issue an acknowledged certificate in
recordable form setting forth the amounts of any unpaid Assessments or other amounts due hereunder, if
any, with respect to the Theater Tract, and setting forth generally whether or not, to the Declarant's actual
knowledge (and without prejudice to the Declarant's rights and remedies under this Declaration with
respect to matters of which it has no actual knov.'ledge), the existing Owner is in violation of any of the
terms, provisions and/or conditions of this Declaration. Said written statement shall be conclusive upon
the Declarant as to requirements and obligations set forth in this Declaration in favor of the Persons who
rely thereon in good faith. Such statements shall be furnished by the Declarant within a reasonable period
of time, but not to exceed ten (10) Business Days from the receipt of a written request for such written
statement, accompanied by the required fee, mailed to the notice address of Declarant (if the Declarant
has not yet been formed) or the Declarant. In the event the Declarant fails to furnish such statement within
said ten (10) Business Days, it shall be conclusively presumed that there are no unpaid Assessments or
other amounts due hereunder relating to the Theater Tract as to which the request \Vas made.



                                                                                        064883.00093   153278 v7
                                                     5
      Case 21-10474-MFW                  Doc 273-2         Filed 04/07/21          Page 148 of 177




                  e.      Each payment of base monthly assessment shall be due and payable, without
offset or deduction of any kind on the first day of each calendar month during the term of this
Declaration. If any Assessment or other amount under this Declaration is not paid on or before the tenth
(10th) day after the due date with respect thereto, then such Assessment and/or other amount shall
become delinquent, and shall, until paid in full, together with such interest thereon at the Default Interest
Rate from the due date (without taking into consideration the aforementioned ten (lO) day cure period)
and the third party costs of collection thereof, be a charge and continuing lien on the Theater Tract, and
all improvements thereon, against which each such Assessment or other amount is made. In addition to
the lien rights afforded to the Declarant hereunder, the personal obligation of the then Owner to pay such
Assessment and other amounts shall remain its personal obligation and shall further pass as a personal
obligation to its successors in title whether or not expressly assumed by such successors.

                  f.      If an Assessment or other amount due under this Declaration is not paid within
ninety (90) days after the due date with respect thereto (without taking into consideration the ten (l 0) day
cure period set forth in subsection (e) above), the Declarant may: (1) bring an action at law against the
Owner personally obligated to pay the Assessments, and/or (2) in an appropriate judicial proceeding,
foreclose the lien created in favor of the Declarant by the provisions of this Section 2, and in connection
therev.rith, the Declarant may avail itself of any and all rights and remedies available to a foreclosing
mortgagee under Texas common law or statutory means of foreclosure, and (3) collect in said action or
through said proceeding the delinquent Assessments, together with the Default Interest Rate thereon, the
late charge permitted to be charged in the following paragraph and the third party costs of collection, the
third party costs of preparation and filing of any lien, and reasonable attorneys' fees of any such action or
proceeding. The lien provided for under this Section 2 shall secure the payment of the Assessments, the
Default Interest Rate thereon, the aforesaid late charge and the aforesaid costs and reasonable attorneys'
fees. No Owner may waive or othen;vise avoid liability for Assessments due as provided for herein by
non-use of the Common Areas and facilities or abandonment or transfer of the Theater Tract. Except as
otherwise provided in Section 2(h) hereof, the lien created by this Section 2CD shall be superior to and
take precedence over any mortgage or other encumbrance constituting a lien on the Theater Tract or any
portion thereof. Pershing and each successor Owner, by his acceptance of a deed or other conveyance to
the Theater Tract, (i) vests in the Declarant, or its agents, the right and power to bring action against such
Ov,iner personally for the collection of such charges as a debt and to foreclose the aforesaid lien in any
appropriate proceeding at law or in equity; and (ii) hereby waives any and all rights of redemption or
reinstatement from foreclosure and from sale under any order or decree of foreclosure of any lien created
pursuant to this Declaration, for itself and on behalf of: (1) any trust estate of which the Theater Tract is a
part and of all beneficially interested Persons; (2) each and every Person acquiring any interest in the
Theater Tract or title to the Theater Tract subsequent to the date of this Declaration; and (3) all other
Persons to the extent permitted by the provisions of the laws of the State of Texas. The remedies herein
provided shall not be exclusive and the Declarant may enforce any other remedies to collect delinquent
assessments as may be provided in this Declaration, by law and/or in equity.

                 g.       In addition to the other remedies and rights afforded to Declarant and the
Declarant in the event an Assessment or other amount due under this Declaration becomes delinquent, the
Declarant, in its sole discretion, may take any or all of the following actions: (a) if not p'aid in full on or
before the tenth (10th) day after such Assessment or other amount is due, assess a late charge of not more
than five percent (5%) of the delinquent amount; (b) assess the interest charge as provided in subsection
(e) above; (c) bring an action at law against any Owner personally obligated to pay the delinquent
installments; (d) subject to the terms of the immediately preceding grammatical paragraph, file a
statement of lien with respect to the Theater Tract, and foreclose on the Theater Tract; and (e) suspend the
rights of the Owner and the Owner's occupants to use the Common Areas during any period of
delinquency, except for those Common Areas that are essential for ingress and egress to and from the
Theater Tract.

                                                                                          064883.00093   153278 v7
                                                       6
    Case 21-10474-MFW                 Doc 273-2          Filed 04/07/21        Page 149 of 177




                  h.     The liens and permanent charges of all Assessments (annual, special, or
otherwise) provided for herein shall be subordinate to the lien of any deed of trust or mortgage
(collectively, "Mortgage") placed on the Theater Tract if, and only if, all Assessments and charges with
respect to such parcel authorized herein and having a due date on or prior to the date such Mortgage is
filed for record have been paid in fu1l. The liens and permanent charges hereby subordinated are only
such liens and charges as relate to Assessments and charges authorized hereunder having a due date
subsequent to the date such Mortgage is filed for record and prior to the satisfactioni cancellation or
foreclosure of such Mortgage or the sale or transfer of the Theater Tract pursuant to a sale under power
contained in such Mortgage. Such subordination shall not relieve the Owner of the mortgaged parcel of its
personal obligation to pay any and all Assessments and charges corning due at a time \vhen it is the
Owner of such parcel; and shall not relieve such parcel from the liens and permanent charges provided for
herein (except to the extent a subordinated lien and permanent charge are extinguished as a result of
subordination as against a mortgagee or such mortgagee's assignee or transferee by foreclosure or by sale
or transfer in any proceeding in lieu of foreclosure or.by sale under pov,rer)- No sale or transfer of the
Theater Tract to the mortgagee, or to any other Person, pursuant to a decree of foreclosure, or pursuant to
any other proceeding in lieu of foreclosure, or pursuant to a sale under po\ver shall relieve any existing or
previous Ov.'Iler of Theater Tract of any personal obligation (except to the extent a subordinated Hen and
permanent charge are extinguished as a result of subordination as against a mortgagee or such
mortgagee's assignee or transferee by foreclosure or by sale or transfer in any proceeding in lieu of
foreclosure or by sale under power), or relieve Theater Tract, or the then Owner of the Theater Tract,
from liability for any Assessments or charges authorized hereunder coming due after such sale or transfer.
Notwithstanding the foregoing, the Declarant may at any time, either before or after any Mortgage or
Mortgages are placed on Theater Tract, waive, relinquish, or quitclaim, in whole or in part, the right of
the Declarant to Assessments and other charges collectible by the Declarant hereunder v.,rith respect to the
Theater Tract coming due during the period while Theater Tract is or may be held by the prior mortgagee
or mortgagees which have become an Owner as the result of a sale or transfer pursuant to a decree of
foreclosure, sale under power, or any other proceeding in lieu of foreclosure.

                i.      All portions of the Property(!) dedicated to and accepted by the City of Austin,
or any other public authority, body or agency, or (2) owned by the Declarant (or owned by Declarant, but
designated as a Com1non Area, even if not yet conveyed to the Declarant) shall be exempt from
Assessments, charges and liens created under this Declaration.

                 j.       In addition to the personal obligation of each Owner of the Theater Tract to pay
all Assessments thereon and the Declarant's perpetual lien on the Theater Tract for such Assessments, all
successors to the fee simple title of the Theater Tract, except to the extent otherwise expressly provided in
this Section 2~ shall be jointly and severally liable with the prior Owner or Owners thereof for any and all
unpaid Assessments, interest, late charges, costs, expenses, and attorneys fees against Theater Tract,
without prejudice to any such successor's right to recover from any prior Owner any amounts paid
thereon by such successor. In addition, such successor shall be entitled to rely on the statement of liens
and amounts due shown on any certificate issued by or on behalf of the Declarant as provided in this
Declaration. Notwithstanding the foregoing, in no event shall a Person that ov.'Iled the Theater Tract be
obligated for any amounts due and payable under this Declaration which first arise and accrue from and
after the date that such Person shall have conveyed and transferred all of its interest in and to,_ and is no
longer the Owner of, the Theater Tract.

        3.       Protected Area. Except as may be required by Governmental Regulations (as
hereinafter defined), Declarant agrees that it shall not modify the access drives or parking areas situated
within the Protected Area shown on the Site Plan and herein so called in any manner that would


                                                                                        064883.00093   153278 v7
                                                     7
    Case 21-10474-MFW                 Doc 273-2           Filed 04/07/21         Page 150 of 177




materially and negatively affect the access to the Theater Tract from that shovm thereon or materia11y
reduce the number of surface parking spaces within the Protected Area.

         4.      Maintenance. The Owner of the Theater Tract shall maintain, at its sole cost and
expense: all buildings and related improvements not defined as Common Areas that are located on the
Theater Tract. The maintenance obligation by the Owner of the Theater Tract shall include the area
within the curb adjacent to the building, including the sidewalks, landscaping and service areas adjacent
to the building. The Owner of the Theater Tract shall, at its sole cost and expense, arrange for the regular
removal of refuse and garbage from the Theater Tract, and shall cause all trash and garbage to be stored
only in receptacles of the size, design and color of Declarant, and only in locations approved by
Declarant. The Owner of the Theater Tract shall not operate an incinerator, or bum trash or garbage on
the Theater Tract. Not\vithstanding anything to the contrary contained in this Declaration, the Owner of
the Theater Tract shall, at its sole cost and expense, maintain, repair and replace, at its sole cost and
expense, any exterior shipping/receiving dock area, any truck ramp or truck parking area and any refuse,
compactor or dumpster area, in good order, condition and repair. In addition, the Owner of the Theater
Tract shall be responsible, at its sole cost and expense, for any repair, replacement or renovation costs to
the Common Areas located on the Theater Tract (including the parking lot) that are deemed to be capital
in nature and that are not permitted by the terms of this Declaration to be passed through to the Owner of
the Theater Tract as a Common Area Cost. The Owner of the Theater Tract shall, at its sole cost and
expense, keep the building and trash and loading areas adjacent to the building located on the Theater
Tract free from insects and pests at all times. In the event that a grease trap is utilized by the building on
the Theater Tract, the O\vner of the Theater Tract shall, at its sole cost and expense, maintain a grease tni.p
maintenance agreement at all times which provides for regular pumping or treatments. Declarant may
require the Owner of the Theater Tract to increase the frequency of pumping or treatments in the event
there is excess grease spill-over or a \Vastewater surcharge increase billed to Declarant due to the
chemical makeup of the wastewater.

        The Ov-.'ner of the Theater Tract shall use reasonable efforts to construct and cause to be opened
to the public a fully-equipped, stocked and staffed first-class motion picture theater operated under the
tradename "Alamo Drafthouse Theater" comparable to other Alamo Drafthouse Theater locations ("AD
Theatre") within one-year of the Effective Date \Vithin a building constructed in accordance with plans
therefore approved by Declarant pursuant to the Master Declaration (the "Theater Building"). Seating
within the Theater Building shall not exceed l ooo seats without Declarant's prior written consent.

         5.     Signage. Notwithstanding anything to the contrary in the Master Declaration~ the Owner
of the Theater Tract shall have right to instaIJ signage on the Theater building consistent with the Alamo
Drafthouse prototypical signage package, subject the City of Austin's approval, Governmental
Regulations and the Declarant's approval, which shall not be unreasonably withheld. In the event of a
change in use of the building located on the Theater Tract, all new signage shall be subject to the prior
written approval of Declarant, which shall not be unreasonably withheld. In addition, the Owner of the
Theater Parcel shall have the right to install signage on a panel on the pylon sign (the "High'''ay 183
Sign"); designated A-1 on the Master Signage Plan attached hereto as Exhibit "E_" (the "'Sign Piao"),
provided that the Owner of the Theater Tract shall pay its proportionate share (based on the size of the
panels) of the cost to design, permit, construct, install and maintain such pylon sign. Pershing's
designated sign panels on the Highv.ray 183 Sign shall be third from the top. Prior to installation of its
vinyl sign faces on its designated sign panel on the Highway 183 Sign, the Owner of the Theater Tract
shall reimburse Declarant for the O~'Iler of the Theater Tract's pro-rata share (as hereinafter defined) of
the cost of construction of the Highway 183 Sign and obtain Declaranf s prior written approval of the
design of such sign faces, such approval by Declarant not to be unreasonably withheld, conditioned or
delayed. The Owner of the Theater Tract's use of its designated sign panel on the Highway 183 Sign will
conform in all respects \Vi th applicable Governmental Regulations. The Owner of the Theater Tract shall

                                                                                         064883.00093   153278 v7
                                                      8
    Case 21-10474-MFW                Doc 273-2           Filed 04/07/21        Page 151 of 177




have the right, at its sole cost and expense, to design, install and construct signage on a panel on a
monument sign to be constructed by the Owner of the Theater Tract along Pecan Park Boulevard (the
<<i>ecan Park Siun"), in the approximate locations designated as B-2 on the Sign Plan. Pershing shall
obtain Declarant's prior written approval of the design of the Pecan Park Sign, such approval by
Declarant not to be unreasonably withheld, conditioned or delayed provided that such Pecan Park Sign is
of consistent size and design as the other monument signs in the Shopping Center.

         Declarant shaII be responsible for maintaining the Hjghway 183 Sign; provided, however, that the
O\NTler of the Theater Tract shall reimburse Declarant for (i) 100% of the cost to install and maintain in a
first-class manner the Owner of the Theater Tract's vinyl sign faces on its designated sign panel on the
Highway 183 Sign (or the Owner of the Theater Tract shall pay such amounts directly to the applicable
vendor), and (ii) the Owner of the Theater Tract's pro-rata share of the out-of-pocket costs incurred by
Dec1arant to operate, repair, insure and maintain the Highway 183 Sign (including, without limitation,
operation, repair, replacement, utilities, insurance and taxes associated therewith), and (iii) 100% of the
costs incurred by Declarant to operate, repair, insure and maintain the Pecan Park Sign (including,
without limitation, operation, repair, replacement, utilities, insurance and taxes associated therewith). For
purposes hereof, the Owner of the Theater Tract's pro-rata share of the Highway 183 Sign costs shaII
equal the ratio, expressed as a percentage, that the square footage of the sign panel of the Owner of the
Theater Parcel bears to the total square footage of all of the sign panels on the Pecan Park Sign. The
Owner of the Theater Tract's pro-rata share of the Highway 183 Sign costs and the maintenance costs
described above shall be payable within thirty (30) days following its receipt of a written request therefor
from Declarant (but in no event more often than quarterly). Declarant, at its sole discretion and expense,
may relocate or rebuild the Highway 183 Sign without the Owner of the Theater Tract's consent,
provided that the Owner of the Theater Tract shall retain use of its designated sign panel on the Highway
183 Sign as set forth above. The Owner of the Theater Tract hereby agrees to indemnify, defend and hold
harmless Declarant from and against any and all injuries, losses, liabilities, damages, expenses, causes of
action, suits, claims or judgments, including but not limited to. reasonable attorneys' fees, arising out of
or attributable to the Owner of the Theater Tract's installation, use, maintenance, repair or replacement of
its designated sign panel on the Highway 183 Sign.

         6.      Real Estate Taxes. Each Owner shal1 pay all rea1 estate taxes and assessments levied
upon its Tract before delinquency; provided that each Owner shall have the right to withhold such
payment so long as it contests in good faith, with diligence, through appropriate proceedings, any such
real estate taxes and assessments. Declarant shall use commercially reasonable efforts to cause the
Additional Tax Parcel shown on Exhibit ''D" attached hereto (the "Additional Tax Parcel") to be
assessed as a separate tax parcel from the balance of the Shopping Center. If the Additional Tax Parcel is
separately assessed, the Owner of the Theater Tract shall pay all real property taxes and assessments
against the Additional Tax Parcel directly to the applicable taxing authority or authorities. The Owner of
the Theater Tract shall make payments attributable to the Theater Tract, and if separately assessed, the
Additional Tax Parcel, directly to an applicable taxing authority on or before the due date thereof or (ii)
fifteen (15) days after Declarant provides the Owner of the Theater Tract with a copy of the tax bill for
the Additional Tax Parcel (if not sent directly to The Owner of the Theater Tract by the taxing authority).
\Vithin ten (10) days after receipt ofDec]aranfs written request therefor, the O\vner of the Theater Tract
shall furnish Declarant with copies of paid receipts evidencing the Owner of the Theater Tract's payment
of all taxes attributable to the Theater Tract and, to the extent applicable, the Additional Tax Parcel.
Notwithstanding the foregoing, if the Additional Tax Parcel has not been separately assessed (despite
Declarant's having exercised commercially reasonable efforts to cause such separate assessment) during
any tax year, Declarant shall pay the real property tax.es and assessments for the Additional Tax Parcel for
such tax year and the Owner of the Theater Tract shall reimburse Declarant, the Proportionate Share of
real property taxes and assessments for the Shopping Center, provided that real estate taxes shall exclude
any building improvements and the determination of Proportionate Share and taxes shall exclude taxes

                                                                                        064883.00093   153278 v7
                                                     9
       Case 21-10474-MFW                 Doc 273-2          Filed 04/07/21         Page 152 of 177




  paid by any Stand Alone Occupant who pays taxes directly to the taxing authority on a portion of the
  Shopping Center. Any such payment due by the Owner of the Theater Tract to Declarant shall be made
  on or before the later of (i) thirty (30) days prior to the due date therefor, or (ii) fifteen (15) days after
  Declarant has furnished the Owner of the Theater Tract with a copy of the paid tax bill and a copy of
  Declarant's computations establishing the amounts payable by the Owner of the Theater Tract. If an
  Owner fails to co1nply with this Section, any other Owner may pay the delinquent Owner's real estate
  taxes and assessments and shall be entitled to immediate reimbursement from the delinquent Owner upon
  written notice.

          7_       Use of Theater Tract.

                      a.      The Theater Tract shall be initially opened and operated as an AD Theater (the
   "Permitted Use"); provided that any so-called adult or X-rated movie business 'vhich, as a general
    policy, exhibits "X-rated" or "NC-17" (or equivalent) films shall not be permitted to be operated on the
   Theater Tract (but the Owner or operator of the AD Theater shall be permitted to show such motion
   pictures or telecasts occasionally if: in such person's reasonable business judgment, such motion picture
   or telecast has artistic merit or is a so-called "legitimate" film). The Owner of the Theater Tract has
   entered into a Lease of the Theater Tract withf\\!l.t!'F?UkpiiM...~~'Alamo Drafthouse") which contains a
   covenant that Alamo Drafthouse will operate as an AD Theater throughout the Required Operations
   Period except for Permitted Discontinuances (the ''Operations Covenant")- For purposes hereof, the
   Theater Building will be deemed operated as an AD Theater provided that a minimum of~\X: (b] of its
te..,....C\o) screens are in operation. The Owner of the Theater Tract agrees to use commercially reasonable
   efforts to enforce the Operations Covenant and shall not release, modify or reduce the Operations .
   Covenant during the Required Operations Period. During the Required Operations Period (as hereafter
   defined), the Theater Tract may only be used for the Permitted Use_ Following the expiration of the
   Required Operations Period, the Theater Tract, subject to the restrictions on use set forth_ below, may be
   used for any other lawful first-class retail purpose commonly found in comparable shopping centers in
   Austin, Texas. Notwithstanding the foregoing, the Theater Tract may under no circumstances be used for
   any use which (i) is the same or essentially similar to the use of any existing tenant or occupant of the
   Shopping Center who occupies in excess of ten thousand square feet of Floor Area (as such term is
   defined in the Master Declaration), (ii) violates any of matters of record in Williamson County which
   affect the Theater Tract as of the date hereof as reflected in the Special Vlarranty Deed from Declarant to
   Pershing of even date herew·ith, (iii) constitutes a public or private nuisance, (iv) violates any la\VS,
   regulations, ordinances, or requirements of any governmental authority having jurisdiction over the
   Theater Tract (the "'Governmental Regulations"), (v) constitutes a prohibited use set forth in the Master
   Declaration (the ""Prohibited Uses"), (vi) violates any exclusive use provision granted by Landlord to
   another tenant, ov·,rner or occupant of any portion of the Shopping Center as of the date hereof, as set forth
   on Exhibit"£" attached hereto (the "Exclusive Use Restrictions").

                  b.      Declarant shall be the sole determinant of the type and amount of security
  services to be provided to the Common Areas of the Shopping Center, if any. Declarant shall not be
  liable to the Owner of the Theater Tract, and the Owner of the Theater Tract hereby waives any claim
  against Declarant for any unauthorized or criminal entry of third parties into the building on the Theater
  Tract, including any damage or loss resulting therefrom, regardless of any action, inaction, failure,
  breakdown or insufficiency of security, even if the claim is the result of or is caused the negligent acts or
  omissions ofDeclarant or its agents.

                  c.      The Owner of the Theater Tract shall not permit any objectionable or unpleasant
  odors to emanate from the building on the Theater Tract, nor place or permit any radio, television,
  loudspeaker or amplifier on the roof or outside the building, or where the same can be seen or heard from
  outside any building on the Theater Tract, provided that the Owner of the Theater Tract may have outdoor

                                                                                          064883.00093   153278 v7
                                                       10
   Case 21-10474-MFW                  Doc 273-2            Filed 04/07/21       Page 153 of 177




speakers playing music and for announcements on its Tract so long as such music is played at a level
which does not unreasonably or materially interfere with any other tenant's or Owner's use or ·occupancy
of the Shopping Center, as determined by Declarant, nor place an antenna, awnings (except as shown on
the plans approved by Declarant) banner or other projection on the exterior of the buildings on the
building (except one satellite dish may be installed on the roof so long as the same is screened from view
of the Common Areas on the Lakeline Tract); nor solicit business or distribute leaflets or other advertising
material on the Shopping Center, nor take any action \vhich in the reasonable judgment of Declarant
woutd constitute a nuisance, or disturb or endanger other tenants, owners or occupants of any portion of
Shopping Center, or unreasonably interfere with their use of their respective premises, nor do anything
which would tend to injure the reputation of the Shopping Center. The Owner the Theater Tract shall use
reasonable efforts to cause its tenant's employees to park their vehicles only in the parking areas within
the Theater Tract. Declarant shall use reasonable efforts to insure that the employees of other
lessees/occupants that may be located on the Shopping Center do not park vehicles within the Theater
Tract.

                 d.       The Ovimer of the Theater Tract shall not use, or permit the use of Hazardous
Materials on, about, under or in its Tract, except in the ordinary course of its usual business operations
conducted thereon, and any such use shall at all times be in compliance with all Environmental Laws. For
the purpose of this section, the term (i) "Hazardous Materials" shall mean: petroleum products,
asbestos, polychlorinated biphenyls, radioactive materials and all other dangerous, toxic or hazardous
pollutants, contaminants, chemicals, materials or substances listed or identified in, or regulated by, any
Environmental Law, and (ii) "Environmental Laws" shall mean: all federal, state or local laws and
regulations relating to pollution control, hazardous or toxic wastes, substances and constituents, including
hydrocarbonic substances, and other environmental and ecological matters, including but not limited to
the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), Resource Conservation and Recovery
Act (42 U.S.C. § 6901 et seq.), Safe Drinking Water Act (42 U.S.C. § 300f et seq.), Toxic Substances
Control Act (15 U.S.C. § 2601 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), Comprehensive
Environmental Response of Compensation and Liability Act (42 U.S.C. § 9601 et seq.), and other
comparable state laws. The Owner of the Theater Tract will maintain its property and conduct its
business thereon in compliance with Environmental Laws. The Owner of the Theater Tract agrees to
indemnify an.d hold the other Owners and such person's guest and invitees harmless from and against all
causes, claims, demands, losses, liabilities, costs and expenses (including without limitation attorneys'
fees) incurred, directly or indirectly, by such other Ovvners or their guests and invitees as a result of or in
connection with the Owner of the Theater Tract's failure to comply with any of the provisions of this
Section 7(d).

        8.       Casualtv; Eminent Domain.

                 a.     Ov.mer's Right to Award. In the event of the exercise of eminent domain or
transfer in lieu thereof of a Tract or any portion thereof, whether or not such taking includes the
permanent easement areas as created in this Declaration (the «Easement Area") or a portion thereof (the
"Condemned Parcel"), the award attributable to the Condemned Parcel shall be payable only to the
Owner thereof. No other Owner shall have an interest in any award or payment made in connection with
the exercise of eminent domain or transfer in lieu thereof of the Condemned Parcel, provided, however,
that the other Owner(s) may file collateral claims with the condemning authority for their losses and may
receive payment if awarded separately and apart from the award made to the Owner of the Condemned
Parcel.

               b.       Casualty Proceeds. In the event of any casua1ty affecting any Easement Area, the
Owner of the affected Tract shall have the right to any insurance proceeds \Vith respect thereto. No other
Owner shall have an interest in such insurance proceeds.

                                                                                         064883_00093   153278 v7
                                                      II
    Case 21-10474-MFW                 Doc 273-2            Filed 04/07/21       Page 154 of 177




                 c.     Restoration of Easement Area. If any Easement Area or Common Area, or any
portions thereof, are so condemned or transferred or damaged by a casualty event, the Owner of the
Condemned Parcel shall promptly repair and restore the remaining portion of the affected Easement Area
and Common Area as nearly as practicable to the condition which existed immediately prlor to such
condemnation or transfer or casualty.

        9.       Repurchase Events.

Pershing hereby agrees that each of following events shall constitute a "Repurchase Event":

                a.       Failure to Commence Construction. Pershing fails to commence construction
(which, for the purposes hereof, shall mean the pouring of footing and foundations related to Pershing's
building on the Theater Tract) of the Theater Building within one (I) year following the Effective Date,
subject to extension for Force Majeure (but in no event later than eighteen (18) months following the
Effective Date after giving effect to Force Majeure).

                 b.       Failure to Open and Continuous1y Operate. Pershing (i) fails to cause the
building on the Theater Tract to open to the public for business as an AD Thea1er prior to the date \Vhich
is eighteen (18) months after the Effective Date, subject to extension for Force Majeure (but in no event
later than twenty-four (24) months following the Effective Date after giving effect to Force Majeure) or
(ii) following such initial opening for business fails to continuously operate or cause to be operated the
AD Theater within the Theater Building for a period of three (3) years (the <'Required Operation
Period"), or (iii) after the Required Operation Period, the building on the Theater Tract is c1osed for a
period of eighteen (l 8) months, or if following for any reason other than a Permitted Discontinuance, as
defined below. For purposes hereof, '"'Permitted Discontinuance" shall mean the discontinuance of the
business operations on the Demised Premises by Pershing for any of the following reasons:

                         (1)    the Theater Building or other improvements on the Theater Tract are
destroyed or damaged in whole or in part by fire or other casualty, and Pershing is diligently pursuing the
repair, replacement, or rebuilding of such improvements (provided that such repair, replacement or
restoration of the improvements does not exceed the earlier of the completion of repairs, replacement or
restoration of the improvements or six months fo11ovving the date of such casualty);

                         (2)    alterations, renovations or repairs to the improve1nents on the Demised
Premises permitted hereunder, provided that Pershing is diligently pursuing such alterations, renovations
or repairs to the improvements to completion (provided that such alterations, renovations or repairs to the
improvements do not exceed six (6) months in any one event and no more than one (1} such renovation
may be undertaken in any three (3) year period).

         10.      Lakeline's Right to Repurchase. If a Repurchase Event occurs and is continuing, then
Lakeline shall have the right, but not the obligation, in its sole and absolute discretion, exercisable only by
the earlier of (x) one hundred eighty (180) days following the occurrence of the Repurchase Event or (y)
the date Pershing satisfies the obligation giving rise to the Repurchase Event~ to repurchase the Theater
Tract and all improvements thereon (collectively, the "Repurchase Property") by paying Pershing the
Repurchase Price. Follo\ving the occurrence of any Repurchase Event, the Owner of the Theater Tract
shall at Dec]arant's request promptly provide Declarant with copies of any leases affecting the Theater
Tract and evidence of the Unamortized Cost (as hereafter defined). The Repurchase Price shall be: (A) if
the Owner of the Theater Tract has not commenced construction of the Theater Building on the Theater
Tract within one (1) year following the Effective Date, subject to extension for Force Majeure (but in no
event later than eighteen (18) months following the Effective Date after giving effect to Force Majeure),

                                                                                         064883.00093   153278 v7
                                                      12
    Case 21-10474-MFW                 Doc 273-2           Filed 04/07/21        Page 155 of 177




then the lesser of (i) one hundred percent (100%) of the Purchase Price originally paid by the Owner of
the Theater Tract to Dec1arant to acquire the Theater Tract ('"Orio-inal Purchase Price'') and (ii) one
hundred percent of the Fair Market Value (as defined bel0 w); (B) if an AD Theater has not opened for
business within eighteen (18) months after the Effective Date, subject to extension for a Force Majeure
(but in no event later than twenty-four (24) months follo\ving the Effective Date after giving effect to
Force Majeure), then an amount equal to the lesser of(i) ninety (90%) of the Fair Market Value or (ii) the
sum of the unamortized costs expended by Pershing on the construction of improvements to the Theater
Tract as reflected on Pershing's books and records, maintained in accordance \Vith sound accounting
practices, consistently applied (the "Unamortized Cosf') plus the Original Purchase Price for the
Property or (C) if Pershing ceases to cause to operate the AD Theater \Vithin the Theater Building for the
Required Operation Period (Permitted Discontinuances excepted), or after the expiration of the Required
Operation Period Pershing ceases to cause the building on the Theater Tract to be operated for a period of
eighteen (18) months (Permitted Discontinuance excepted), then an amount equal to the Unamortized
Cost plus the Original Purchase Price_ The fair market value of the Theater Tract (the "'Fair Market
Value") shall be determined as follows. Within fifteen (15) business days following Pershing's receipt of
a Repurchase Notice, Pershing shall deliver written notice (the ""FMV Notice") to Lakeline of its
determination of the Fair Market Value of the Theater Tract In the event Lakeline disagrees with
Pershing's determination and the parties can not agree upon the Fair Market Value within fifteen (15)
business days following receipt of the FMV Notice (the "Negotiation Period"), Lakeline shall, within ten
(10) business days after the Negotiation Period, deliver written notice to Pershing requesting that the Fair
Market Value be determined by the appraisal method herein provided, which notice shall specify the
name of Lake]ine's appraiser (the "Appraisal Notice")- If Lakeline fails to provide Pershing with an
Appraisal Notice within the time period provided above, Lakeline shall be deemed to have accepted
Pershing's determination of the Fair Market Value. If Lakeline delivers the Appraisal Notice, within five
(5) business days thereafter, Pershing shall notify Lakeline of the name of Pershing's appraiser. Upon
appointm,ent, the two appraise~ shall agree to determine the Fair Market Value faithfully, fairly and
within thirty (30) days following the appointment of the Pershing's appraiser. The two appraisers shall
afford Lakeline and Pershing the right to submit evidence with respect to the Fair Market Value and shall,
with all possible speed. make their respective determinations in writing and give notice thereof to
Lakeline and Pershing. If the higher of the two estimates of the Fair Market Value exceeds the lo\ver
estimate by less than five percent (5%), the average of the Fair Market Value estimates so determined
shall be the Fair Market Value for purposes hereof. If the higher of the two estimates exceeds the lower
estimates by more than five percent (5o/o), the appraisers, within ten (10) days after both of the appraisers
have made their determinations, shall appoint in writing a third appraiser and give written notice of such
appointment to Lakeline and Pershing_ If the two appraisers shall fail to appoint or agree upon a third
appraiser within the 10-day period, a third appraiser shall be selected by Lakeline and Pershing if they
agree upon such third appraiser within a further period of ten (10) days. The third appraiser shall be sworn
to determine faithfully and fully, pursuant to the procedures set forth above, the Fair Market Value. The
third appraiser's determination of value shail be controlling unless it is higher than the higher (or lower
than the lower) detennination of value of the original two appraisers, in which case such previous high (or
low) determination shall be controlling. The decision of the appraisers shall establish the Fair Market
Value. If any person appointed as an appraiser by or on behalf of either Lakeline or Pershing dies, fails to
ac~ resigns or becomes disqualified, the Party by or on behalf of whom such appraiser was appointed
shall designate a replacement. If the Party by or on behalf of whom such appraiser Vlas appointed shall
fail to appoint a substitute appraiser within ten (10) days after being requested to do so by the other Party,
the sole appraiser appointed shalI make the Fair Market Value determination. lf a third appraiser is not
appointed as provided above, the appraiser in question shall be appointed by the appropriate court of the
State of Texas, upon application of either Lakeline or Pershing. Each Party shall bear and pay the cost of
the appraiser appointed by (or for) it, and the cost of the third appraiser shall be borne and paid equally by
Lakeline and Pershing. All appraisal proceedings shall be held in Austin, Texas. Lakeline and Pershing
shall be given reasonable advance notice of the time and place of any appraisal proceedings, and both

                                                                                        064883.00093   153278 v7
                                                     13
    Case 21-10474-MFW                Doc 273-2         Filed 04/07/21          Page 156 of 177




shall have the right to be present, heard and represented by counsel. The appraisers shall not have the
po\ver to add or to subtract from or otherwise change the terms and provisions of this Agreement, and
their determination shall be consistent and in accordance with the terms and provisions of this Agreement.
The appraisers shall give prompt notice of their decision to Lakeline and Pershing. Any appraiser to be
appointed hereunder shall have no less than five (5) years' experience in the appraisal of real property of
the type owned by Pershing and hold the professional designation ofM.A.l. or its equivalent.

                 a.     The closing of any such purchase of the Repurchase Property by Lakeline shall
occur no later than ninety (90) days after the later of the date Lakeline elects in writing to purchase the
Repurchase Property (the "Repurchase Date"). On the Repurchase Date, Pershing shall convey the
Theater Tract and improvements to Lakeline by special warranty deed and, by a separate assignment in a
form reasonably acceptable to Pershing and Lakeline, assign to Lakeline all of Pershing's interest in the
balance of the Repurchase Property.


                b.      If Lakeline elects to exercise its Repurchase Right pursuant to this paragraph,
then Lakeline shal1 be acquiring the property AS-IS subject only to the exceptions to title set forth in the
original deed of the Theater Tract from Lakeline to Pershing with a special warranty of title, but without
any other representations and warranties by Pershing to Lakeline.

                c.      Within ten (IO) days from written request from either party to the other, the party
being requested shall reasonably cooperate to provide an estoppel certificate (in a form reasonably
satisfactory to the requesting party) to any future purchaser or lender on the Theater Tract, either
reaffirming the terms of any then existing Repurchase Right of Lakeline and/or stating the Repurchase
Right has been waived or terminated. Upon the termination or expiration ofLakeline's Repurchase Right,
and upon written request from Pershing, Lakeline agrees to cooperate with Pershing to cause the
execution and recordation of a document affirming the termination or expiration of such Repurchase
Right

        11.     Remedies And Enforcement.

                  a        AH Le!la1 and Equitable Remedies Available. In the event of a breach or
threatened breach by an Owner of a Tract and/or its tenants, occupants, customers, patrons, employees,
suppliers, licensees and invitees (collectively, jointly and severally, the ':Defaulting Owner") of any of
the terms, covenants, restrictions or conditions hereof, the other Owner(s) and its tenants or occupants
(collectively, a "Benefitted Partv")shall be entitled forthwith to full and adequate relief by injunction
and/or all such other available legal and equitable remedies from the consequences of such breach from
the Defaulting Owner. Lakeline and Pershing shall use their reasonable efforts to enforce the restrictions
and fulfill their obligations herein contained.

                 b.      Self-Help. In addition to all other remedies available at law or in equity, upon the
failure of a Defaulting Owner to cure a breach of this Declaration within thirty (30) days following
written notice thereof by an Owner or Benefitted Party (unless, v,rith respect to any such breach the nature
of which cannot reasonably be cured within such 30-day period, the Defaulting Owner commences such
cure within such 30-day period and thereafter diligently pursues such cure to completion), any Owner or
Benefitted Party shall have the right to perform such obligations contained in this Declaration on behalf of
such Defaulting Owner and be promptly reimbursed by such Defaulting Owner upon written demand for
the reasonable costs thereof together \Vith interest at the Prime Rate charged from time to time by
Citibank (its successors or assigns) as published in the Wall Street Journal plus three percent (3%) per
annum (not to exceed the maximum rate of interest allowed by law). Notwithstanding the foregoing, in
the event of (i) an emergency, (ii) material impairment of the easement rights, and/or (iii) the


                                                                                        064883.00093   153278 v7
                                                     14
    Case 21-10474-MFW                 Doc 273-2           Filed 04/07/21        Page 157 of 177




unauthorized parking of vehicles on a Tract, an Owner or Benefitted Party may provide for 48 hour
advance notice, or if not practicable, as soon as possible thereafter, cure the same and be reimbursed by
the Defaulting Owner upon written demand for the reasonable documented, out-of-pocket cost thereof
together with interest at the Prime Rate, plus three percent (3o/o), as above described.

                 c.      No Termination for Breach. Notwithstanding anything herein to the contrary, no
breach hereunder shall entitle any Owner to cancel, rescind, or otherwise terminate this Declaration. All
of the remedies permitted or available to an Owner in this Declaration shall be cumulative and not
mutually exclusive of one another, and the invocation of any one right or remedy shall not constitute an
election or remedies or preclude an O\.vner from exercising any other remedy under this Declaration, at
law or in equity. Notwithstanding anything herein to the contrary~ in no event shall any Owner, its
respective officers, directors, shareholders, members, partners, employees or agents ever be liable
hereunder for punitive, special or consequential damages in connection with this Declaration. In addition,
upon the transfer by an Owner of its interest in any Tract, such transferring Owner shall thereafter be
released and discharged and_ all covenants and obligations arising from and attributable to the period from
and after the date of such transfer, and thereafter, such covenants and obligations shall be binding during
the term of this Declaration upon each new Owner for the duration of such Owner's ownership.

        12.     lndemnitv.

                  Each Owner shall indemnify, defend and hold the other Owner(s) and their employees,
directors, officers, shareholders, partners, agents, representatives, heirs, executors, successors and assigns
harmless from and against any and all liabilities, losses, costs (including reasonable attorneys' fees), liens
(including mechanics' liens), damages, suits or claims asserted against or incurred in connection with,
arising from, due to or as a result of the death of any person or any acciden~ personal and/or bodily
injury, loss or damage whatsoever caused to any person or to the property of any person arising from the
indemnifying Owner's or its employees, agents, contractors} licensees, tenants and invitees exercise of the
easement rights and performance or non-performance of the obligations set forth herein, except claims
resulting from the joint or sole neg1igence or wi11fu1 act or omission of the indemnified Owner.

        13.     Insurance Requirements.

         The Owner of the Theater Tract shall maintain or cause to be maintained commercial general
liability insurance (including without limitation contractual liability insurance covering the indemnities in
this Declaration) insuring against claims on account of loss of life, bodily injury, personal injury, or
property damage that arises upon, in or about such Owner's Tract and the Common Areas on the Owner's
Tract, or that arises as a result of the acts or omissions of such Owner, its Occupants or Permittees (as
such terms are defmed in the Master Declaration), except as herein provided_ Said insurance shall be
carried by a reputable insurance company or companies qualified to do business in Texas and which has a
financial rating of VIII or better and a policyholder's rating of A or better in the latest edition of Best's
Key Rating Guide Propert;'--Casualty United States. Further, such insurance shall have limits of not less
than Two Million Dollars ($2,000.000.00) for each occurrence. The Owner of the Theater Tract shall also
maintain an umbrella Excess Liability Insurance excess of the underlying commercial general liability
with limits not less than $5,000,000 (five million dollars) per occurrence and aggregate. Each insurance
policy shall name the Declarant as an additional insured, and shall provide that the policy may not be
canceled or materially reduced in amount or coverage without at least thirty (30) days prior written notice
by the insurer to each insured and any additional insureds. In addition, so long as alcoholic beverages are
sold from or consumed upon the Theater TracS such liability insurance shall include "liquor liabilityi' or
"dram shop" coverage or the Owner of the Theatre Tract shall provide equivalent coverage in the amount of
$2,000,000.00 per occurrence through a separate liquor liability policy_ Notwithstanding the foregoing, any
Owner or party responsible to maintain such insurance who has a net worth of at least One Hundred

                                                                                         064883.00093   15327& v7
                                                     15
    Case 21-10474-MFW                   Doc 273-2         Filed 04/07/21       Page 158 of 177




Million Dollars ($100,000,000.00) may "self insure", or provide for a deductible from said coverage
related to the Parcel, to the extent of one percent (1 %) of the net worth of said Owner or party in its last
annual or fiscal year as certified by an independent certified public accountant and computed in
accordance with generally accepted accounting principles, consistently applied. Such insurance may be
carried under a "blanket'" policy or policies covering other properties of the party and its subsidiaries,
controlling or affiliated corporations. Each O\\'ner shall, upon written request from any other Owner,
furnish to the party making such request certificates of insurance evidencing the existence of the
insurance required to be carried pursuant to this section or evidence of a self-insurance capacity as herein
above provided, as the case may be_ All such insurance shall include provisions denying to the insurer
subrogation rights against the other parties to the extent such rights have been waived by the insured prior
to the occurrence of damage or loss. Each Owner hereby waives any rights of recovery against any other
O\vner, its Occupants and Permittees for any damage or consequential loss covered by said policies,
against which the non-waiving Owner is protected by insurance, to the ex-tent of the proceeds payable
under such policies, whether or not such damage or loss shall have been caused by any acts or omissions
of the non-waiving Owner or its Occupants or Permittees, INCLUDING MATTERS ARISING FROM
THE NEGLIGENCE OF SUCH NON-WAIVING PARTY.

          Prior to comn1encing any construction activities upon the Theater Tract, the Owner shall obtain or
require its contractor to obtain and thereafter maintain so long as such construction activity is occurring,
at least the minimum insurance coverage set forth below:

                (i)      Workers' Compensation - statutory limits;

                  (ii)    Employers Liability - $2,000,000 each accident for bodily injury, $2,000,000
policy limit for bodily injury by disease and $2,000,000 each employee for bodily injury by disease;

                 (iii)   Commercial General Liability insurance covering all operations by or on behalf
of the general contractor, which shall include the following minimum limits of liability and coverages:

                         (a)     Premises and Operations;

                         (b)     Products and Completed Operations;

                       (c)     Contractual Liability, insuring the indemnity obligations assumed by
Contractor under the Contract Documents;

                         (d)     Broad Form Property Damage (including Completed Operations);

                         (e)     Explosion, Collapse, and Underground Hazards;

                        (f)      Personal Injury Liability:

                                 (i)      $2,000,000 each occurrence (for bodily injury and property
damage;

                                 (ii)    $3,000,000 for Personal Injury Liability;

                                 (iii)   $5,000,000 aggregate for Products and Completed Operations
(which shall be maintained for a three (3) year period following final completion of the work);

                                 (iv)     $5,000,000 general aggregate.

                                                                                        064883.00093   153278 v7
                                                     16
    Case 21-10474-MFW                 Doc 273-2           Filed 04/07/21        Page 159 of 177




                        (g)      Automobile Liability Insurance. Any automobile liability insurance
(bodily injury and property damage liability) including coverage for owned, hired, and non-owned
automobiles, shall have limits of liability of not less than $1,000.000 combined single limit each accident
for bodily injury and property damage combined. The general contractor shall require each of its
subcontractors to include in their liability insurance policies coverage for Automobile Contractual
Liability.

                         (h)     Umbrella/Excess Liability Insurance:

                                          The general contractor shall also carry umbrella/excess liability
insurance in the amount of$5,000,000.

        Effective upon the commencement of construction of any Building on the Theater Tract and so
long as such Building exists, the Owner of the Theater Tract shall carry, or cause to be carried, property
insurance with '"Special Form" coverage, in the amount of one hundred percent (100%) of full
replacement cost thereof (excluding footings, foundations and excavations).

        14.     Restrictions.

                  It is understood and agreed that the covenants, agreements, rights, easements. licenses.
obligations, requirements and restrictions applicable to the Lakeline Tract and the Theater Tract set forth
in this Declaration (collectively, the "Restrictions") shall constitute and be construed to the fullest extent
possible as covenants running with the land which is benefited and burdened therewith and not as
conditions, and that the violation of any of the Restrictions shall not result in a forfeiture or reversion of
title; provided, however, that the Restrictions relative to the Lakeline Tract and the Theater Tract and all
of the obligations of Lakeline and Pershing with respect to the Restrictions shall continue to apply fully to
any person having any fee simple or leasehold interest in the Lakeline Tract or the Theater Tract. In the
event ownership of a Tract has been transferred to a subsequent Owner, a violation of any Restrictions
herein shall only be enforceable against the respective successor to Lakeline's interest in the Lakeline
Tract or any part thereof and the respective successor to Pershing's interest in the Theater Tract or any
part thereof, and the violating party.

        15.     Ground Lease.

                In the event of a ground lease of all or any part of the Lakeline Tract or the Theater Tract,
for purposes of enforcement of the Restrictions, the ground lessee shall be deemed the Owner in lieu of
the record Owner for the term of such ground lease provided that such ground lessee assumes the
obligations herein in a recorded memorandum of ground lease or other instrument of record.

        16.     Governing Law.

                This Declaration shall be construed in accordance with the la'\vs of the State of Texas.

        l 7.    Covenants Run With The Land.

                Each and all of the easements, covenants, restrictions and the provisions contained in this
Declaration: (a) are made for the direct common mutual and reciprocal benefit of each Tract; (b) will
create mutual equitable servitudes upon each Tract in favor of the land benefited; (c) will bind every
person having a fee, leasehold or other interest in any portion of the Theater Tract or Lakeline Tract at
any time or from time to time to the extent that such portion is affected or bound by the covenant,

                                                                                         064883.00093   153278 v7
                                                     17
    Case 21-10474-MFW                 Doc 273-2           Filed 04/07/21        Page 160 of 177




restriction or provision in question, or that the covenant, restriction or provision is to be performed on
such portions; and (d) will inure to the benefit of the parties and their respective successors and assigns as
to the respective Tracts in the Theater Tract or Lakeline Tract.

                 Notwithstanding anything contained in this Declaration to the contrary, the rights of
Declarant hereunder are personal to Declarant; provided, however, in the event of a sale or transfer of all
or part of the Shopping Center, Lakeline Market, Ltd., a Texas limited partnership (and any Successor
Declarant), may assign all or a part of its interests as "Declarant" hereunder to one (1) or more of its
successors in interest (the "Successor Declarant'~) by executing and recording in the Real Property
Records of Williamson County, Texas a written instrument expressly assigning such rights and
referencing this Declaration, whereupon such Successor Declarant shall have the rights and obligations of
"DecJarant" hereunder, except as otherwise retained by the original Declarant or any Successor Declarant,
as applicable.

        18.      Notices.

                 AlI notices, consents, requests, approvals and other communication required or permitted
herein shall be in writing and shall be deemed to have been duly given (l) upon persona1 delivery
(including confirmed facsimile or electronic delivery), (ii) seventy-two hours after deposit in the United
States mail, registered or certified with return receipt requested, or (iii) the next succeeding business day
after deposit vvith a responsible overnight delivery service similar to UPS and/or Federal Express to the
intended Owner at such Owner's last known address. Any party shall have the right from time to time and
at any time until the termination hereof to change its address, and each party shall have the right to
specify its address to any other address \vithin the United States of America.

        19.      Multiole Counterparts.

                To facilitate execution, this instrument may be executed in as many counterparts as may
be convenient or required. All counterparts shall collectively constitute a single instrument.

        20.     Entire Agreement; Duration; Amendment.

                This Declaration contains the entire agreement between the parties relating to the rights
herein granted and the obligations herein assumed. The easements contained in this Declaration shall be
perpetual. The remaining covenants, conditions and restrictions contained in this Declaration shall
continue in full force and effect for a period of sixty-five (65) years fo1lowing the date hereof. This
Declaration may be changed, modified or amended in whole or in part only by written instrument
executed by the Owner of the Theater Tract, the Declarant and the Owner of any other Tract that v.:ould
be materially and directly adversely affected by such change, modification or change.

        21.     Severabilitv.

                 If any clause, sentence, or other portion of the terms, covenants and restrictions of this
Declaration becomes illegal, null, or void for any reason, or be held by any court of competent
jurisdiction to be so, the remaining portions will remain in full force and effect.

        22.      Waiver.

               No waiver by any Owner of any default under this Declaration shall be effective or
binding on any such Owner unless made in writing and no such waiver shall be implied from any
omission by any party to take action with respect to such default No delay or omission of an Owner in

                                                                                         064883.00093   153278 v7
                                                     18
    Case 21-10474-MFW                 Doc 273-2         Filed 04/07/21          Page 161 of 177




the exercise of any right accruing upon default by another Owner shall impair any such right or be
construed to be a waiver thereo£ A waiver on one occasion by an Owner of a breach or a default of any of
the terms and conditions of this Declaration by another Owner shall not be construed to be a waiver of
subsequent breaches or defaults or of any other provisions hereof.

        23.      Attornevs Fees.

                  If litigation is ever instituted by either party hereto to enforce, or to seek damages for the
breach of, any provision hereof, the prevailing party therein shall be promptly reimbursed by the other
party for all attorneys' fees reasonably incurred by the prevailing party in connection with such litigation.


                                             [signatures fo1low]




                                                                                          064883.00093   153278 v7
                                                      19
Case 21-10474-MFW   Doc 273-2         Filed 04/07/21           Page 162 of 177




                     LAKELINE MARKET, LTD.,
                      a Texas limited partnership

                     By:      Lakeline Market GP, LLC,
                              a Texas limited liability company,
                              its genera1 partner



                     rt    By:        0r,~~v
                                       C. Patrick Oles, Jr.,




                     30 WEST PERSHING, LLC,
                     a Missouri limited liability company




                     By:
                     Name:
                     Title:




                                                                    064883.00093   153278 v7
                                 20
Case 21-10474-MFW   Doc 273-2           Filed 04/07/21          Page 163 of 177




                    LAKELINE MARKET, LTD.,
                    a Texas limited partnership

                    By:       Lakeline Market GP, LLC,
                              a Texas limited liability company~
                              its general partner


                             By:
                                        C. Patrick Oles, Jr., President



                    30 WEST PERSHING, LLC,
                    a Missouri limited liability co-mpany



                    By:      1t/Jf Pc=
                    N_ame:
                    Title:
                                   l.
                                   ,
                                            Michael L. Hirons
                                                          'd t
                                                Vice Pres1 e11




                                                                      064883_00093   153278 v7
                                   20
    Case 21-10474-MFW                 Doc 273-2           Filed 04/07/21     Page 164 of 177




STATE OF TEXAS                            §
                                          §
COUNTY OF TRAVIS

        The foregoing instrument was acknowledged before me this~ day of September, 2012, by C.
Patrick 01es, Jr., as the Manager of Lakeline Market GP, LLC, the general partner of Lakeline Market,
Ltd. , a Texas limited partnership, on behalf of such liml'll partnership.


                                                            \~L~
                                                           Pr~~          j~fft1"
                                                           Notary Public

                                                           My Commission Expires:   () 9,   -\f'6 -2 0 IS



STATE OF _ _ _ _ __                       §
COUNTY OF _ _ _ _ __                      §

        The foregoing instrument was acknov.rledged before me this_ _ _ day of September, 2012, by
----------'as                                   for 30 West Pershing, LLC, a Missouri limited liability
company.


                                                           Print: _ _ _ _ _ _ _ _ _ _ _ __
                                                           Notary Public

                                                           My Commission Expires:._ _ _ _ _ _ _ __




                                                                                    064883.00093   l53278 v7
                                                     21
        Case 21-10474-MFW                         Doc 273-2     Filed 04/07/21       Page 165 of 177




STATE OF TEXAS                                       §
                                                     §
COUNTY OF TRAVIS

         The foregoing instrument was acknowledged before me this _ _ day of September, 2012, by C.
Patrick Oles, JL, as the Manager of Lakeline Market GP, LLC, the general partner of Lakeline Market,
Ltd. , a Texas limited partnership, on behalf of such limited partnership.


                                                                Print:
                                                                Notary Public

                                                                My Commission Expires:




STATE OF ~\\&::D\J..\~                               §
COUNTY OF -;f(li\j$i>t1                              §

 ,{V\      The foregoing instrument was acknowledged before me this~ day of September, 2012, by
 1'_l                          , as \} il'f. \l'ie~ilpy\' for 30 West Pershing, LLC, a Missonri limited liability
        i\'Ne.) L- 'c\ \'ll)<:\S
company.                                                         ~
            ~--~~Y_P46.[:;,
                 ,.... ,,           CHRYSAV ZINSER                \i    l~"~1J\r'   ~
           .3 ~..·NOTARY .L>:_     My CommiSS1on Expires        Pr1 :
           ~~:.. SEAL ..:ij         September23,2012            Notary Pub 1c
                  1
            ~'tOFNf.fff':::
                , , , , , 11 ,,
                                     Jackson County
                                  Commission -#08642449
                                                                My Commission Expires:




                                                                                            064883.00093   153278 V7
                                                           21
Case 21-10474-MFW         Doc 273-2          Filed 04/07/21   Page 166 of 177




                                 EXHIBIT LIST

      Exhibit A - Legal Description of the Lakeline Tract
      Exhibit B -Legal Description of the Theater Tract
      Exhibit C - Site Plan
      Exhibit D - Theater Tract Additional Tax Parcel
      Exhibit E -Master Sign Plan
      Exhibit F - Exclusive Use Restrictions




                                                                   064883.00093   153278 v7
                                        22
     Case 21-10474-MFW               Doc 273-2         Filed 04/07/21       Page 167 of 177




                                             EXHIBIT A

Lots 1, 3, 4 and 5, Block A, Lakeline Retail Subdivision Section I, a subdivision of Williamson County,
Texas, according to map or plat thereof, recorded under Document No. 2012005731 of the Official Public
Records of Williamson County, Texas.

Lot 1, Block A, Lakeline Retail Subdivision Section III, a subdivision of Vlilliamson County, Texas,
according to map or plat thereof, recorded under Document No. 2012005742 of the Official Public
Records of Williamson County, Texas.

Lot 1, Block A, Lakeline Retail Subdivision Section II, a subdivision of Williamson County, Texas,
according to map or plat thereof, recorded under. Document No. 2012005691 of the Official Public
Records of Williamson County, Texas.




                                                                                   064883.00093   153278 v7
                                                  23
    Case 21-10474-MFW              Doc 273-2          Filed 04/07/21      Page 168 of 177




                                            EXHIBITB

Lot 2, Block A, Lakeline Retail Subdivision Section I, a subdivision of Williamson County, Texas,
according to map or plat thereof, recorded under Document No_ 2012005731 of the Official Public
Records of Williamson County, Texas, said tract being more particularly described by metes and bounds
in Exhibit A-1 attached hereto.




                                                                                 064883.00093   153278 v7
                                                 24
Case 21-10474-MFW                             Doc 273-2         Filed 04/07/21                 Page 169 of 177




                                                    EXHIBITC




                                /-'
                              /
                            /




                                                      stlE PLAN
                 ~~=---·                                                                       EXHIBIT C
                 k-~                                 LA!CEUNE MAA<Er
                 e--s:~                                   Mml<,TX
                                                          ftC    t>\>:Ue\-C:::<-\lcU·AIC> •.




   RECORDERS MEMORANDUM                                                                             064883.00093   153278 v7
   All or part of the text on this page voas ~ot          25
   clearly legible for satisfactory rer;ordatlon
Case 21-10474-MFW                              Doc 273-2      Filed 04/07/21   Page 170 of 177




                                                     EXHIBITD




                             .... ____ __       lHEATER TRACT ADDffiONAL

                     ..---
                      ,,,_
                                                      TAX PARCEL
                                                                               EXHIBIT D
                        ...,...__ ......
                      '""-""='--' .,._...,.

                      ---~-




RECORDERS MEMORANDU.1\1                                                              064883_00093   153278 v?
All or part of the text on this page was not
                                                         26
clearly legible for satisfactory recordation
Case 21-10474-MFW                                    Doc 273-2          Filed 04/07/21   Page 171 of 177




                                                            EXIDBITE




                                                                                 I
                                                                         r~
    ;:;
    ""·""'
          ,,   i>-:;:
               "'"'
                        ;; :;;;
                        "-   "-
                                  ~
                                  ~   ~ ~ t::              Gl El       ~1
                                  ~~            ~           c ••
                                                              f!,
                                  ,, i
                                  ~~
                                                            E <"


                                  •• 'i""
                                  i :i          II          g
                                                            ~
                                                                '"
                                                                ~·
                                                                ~-
                                                                ~-
                                  ~~                        ~
                                                                ~;
                                                                ~;:;

                                  ''
                 -----
                ---
           pBoey+PAJ'lners
                 ..
                ----
                 w-1o.i:~
                 '.:5--,.~
                                                     MASTER SIGNAGE PLAN
                                                                                     EXHIB!TE




RECORDERS MEI\-10R.\.NDUM
All or part of the text on this page was not
clearly legible for satisfactory recordation                                                    064883.00093   153278 v7
                                                                   27
     Case 21-10474-MFW               Doc 273-2           Filed 04/07/21       Page 172 of 177




                                               EXHIBITF

                                   EXCLUSIVE USE RESTRICTIONS

BELLA NAILS SALON

EXCLUSIVE USE

A.   ''Restriction". Subject to the conditions and exceptions listed below, Landlord agrees that during the
     term of this Lease, Landlord will not lease any property in the Shopping Center, as shO\\'n on the
     attached Exhibit "A", to any other tenant or occupant (other than Tenant) whose Primary Use is a
     nail salon ("Tenant's Exclusive Item/Service"). As used herein, "Primary Use" shall mean fifteen
     percent (15.0%) or more of the Gross Sales of such tenant or occupant derived from the performance
     of nail services from its premises at the Shopping Center. Notwithstanding the foregoing, in no
     event shall the foregoing exclusive be construed to apply to the sale of beauty supplies in the
     Shopping Center.

KILPPER ENTERPRISES. LLC-TRADE NAME: WATERLOO TAN

EXCLUSIVE USE

A.   "Restriction". Subject to the conditions and exceptions listed below, Landlord agrees that during the
     term of this Lease, Landlord \vill not lease any property in the Shopping Center, as shown on the
     attached Exhibit "A", to any other tenant or occupant (other than Tenant) whose Primary Use is the
                                                                                            00
     operation of a tanning salon ("Tenant's Exclusive Item/Service"). As used herein, Primary Use"
     shall mean t\Venty-five percent (25.0%) or more of the Gross Sales of such tenant or occupant from
     its premises at the Shopping Center.

NEXTGENM3 ENTERPRISES, INC. -                    TRADE NAME:             ELEMENTS THERAPEUTIC
MASSAGE

EXCLUSIVE USE

A.   «Restriction". Subject to the conditions and exceptions listed below, Landlord agrees that during the
     term of this Lease, Landlord will not lease any property in the Shopping Center, as shown on the
     attached Exhibit "'A", to any other tenant or occupant (other than Tenant) whose Primary Use is the
     operation of a business providing massage services ("TenanCs Exclusive Service'~). As used herein,
     "Primary Use" shall mean t\venty percent (20.0%) or more of the Gross Sales of such tenant or
     occupant from its premises at the Shopping Center for any calendar year.

SOUTHWEST MATTRESS SALES. INC. -TRADE NAME: FACTORY MATTRESS

EXCLUSIVE USE

A.   "''Restriction". Subject to the conditions and exceptions listed below, Landlord agrees that during the
     term of this Lease, Landlord will not lease any property in the Shopping Center, as shown on the
     attached Exhibit "A'', to any other tenant or occupant (other than Tenant) whose Primary Use is the
     sale of mattresses (°'Tenant's Exclusive Item/Service"). As used herein, "Primary Use" shall mean
     twenty percent (20.0%) or more of the Gross Sales of such tenant or occupant from its premises at
     the Shopping Center.


                                                                                       064883_00093   153278 v7
                                                    28
      Case 21-10474-MFW                 Doc 273-2          Filed 04/07/21          Page 173 of 177




HEB GROCERY COMPANY, LP

EXCLUSIVE USE

Exclusive set forth in that certain Memorandum of Lease dated February 8, 2012, recorded under
Document No. 2012009325, Official Public Records of Williamson County, Texas.



MICHAELS

EXCLUSIVE USE

Section 16.4.1 of Exhibit C to the Lease provides as follows: "Neither Landlord nor any entity controlled
by Landlord will use, lease (or permit the use, leasing or subleasing of) or sell any space in or portion of
the Shopping Center (other than the Premises) or any property contiguous to the Shopping Center
(including, without limitation, any property that would be contiguous or adjacent to the Shopping Center
but for any intervening road, street, alley or highv..ray) owned or controlled now or at any time hereafter by
Landlord or any affiliate of Landlord, to any 11 craft store", store selling arts and crafts, art supplies, craft
supplies, picture frames or picture framing services, framed art, artificial flowers and/or plants, artificial
floral and/or plant arrangements, holiday ·themed decor, decorations and costumes, wedding goods
(except apparel), party goods, scrapbooking/memory book store, or a store selling scrapbooking/rnemory
book supplies, accessories, and/or decorations or other papercrafting (e.g. making greeting cards, gift
bags, tags, and other related or similar items) supplies, accessories and/or decorations associated with the
foregoing, or providing classes on any of the foregoing or any combination of the foregoing categories,
or any store similar to Tenant named herein in operation or merchandising as of the Effective Date.
This Section 16.4.1 shall not apply (A) to any lessee whose lease was fully executed on the Effective Date
hereof and is identified on Exhibit I as an "Existing Lease Not Subject to Tenant's Exclusive;" provided,
however, that this exception shall not apply if (i) Landlord permits or agrees to an expansion of the
premises for any such permitted use which violates Tenanfs exclusive (except for an expansion of the
premises leased to HEB Grocery Company, LP), or (ii) Landlord permits or agrees to the change of a
permitted use by any such lessee or its successors or assigns, or (iii) Landlord permits or agrees to an
assignment or sublease of such existing lease if Landlord may avoid the granting of such permission, or
(iv) Landlord has the right, by virtue of the provisions of the existing lease, to cause said lessee to honor
the exclusive granted to Tenant by giving said existing lessee notice of this exclusive or otheJ"\¥ise, or (B)
any lessee for which the sale of a product or service covered by the exclusive granted to Tenant hereunder
is merely incidental to such lessee's primary use, unless the total space which such lessee devotes to the
products or services which violate the exclusive contained In this Section 16.4.1 exceeds the lesser of one
thousand five hundred (1,500) Leasable Square Feet (inclusive of allocable aisle space and linear shelf
space) or ten percent (10%) of such lessee's Leasable Square Feet; and further provided, in no event shall
this exception for incidental use apply to picture framing services, it being the intention that no other
lessee or occupant of the -Shopping Center shall be permitted to offer picture framing services not even on
an incidental basis. The operation in the Shopping Center of (i) a typical Kohls store as such stores
operate as of the Effective Date, (ii) a typical JCPenney store as such stores operate as of the Effective
Date, or (iii) a typical Target store as such stores operate as of the Effective Date, shall be deemed not to
be a violation of this Section 16.4.1. If, for a period of twelve (12) consecutive months, Tenant fails to
operate Tenant's business (other than for reasons beyond Tenant's reasonable control) or changes its use
such that for two (2) full seasonal sales cycles it is no longer selling items covered by the exclusive
granted in this Section 16.4.1, Tenant shall no longer have an exclusive right as to the specific item not
sold but described In this Section 16.4-1; provided, however, in the event Tenant recorrimences its
business in the Premises or again sells or offers the items or services covered by this Section 16.4.1, then,
upon Landlord's receipt of notice of such recommencement, the exclusive granted to Tenant hereunder

                                                                                           064883.00093   153278 v7
                                                      29
     Case 21-10474-MFW                Doc 273-2         Filed 04/07/21        Page 174 of 177




shall again be effective, and any leases executed during the interim period during which this exclusive
was not effective, shall be deemed to be an "Existing Lease Not Subject to Tenant's Exclusive." If a
successor or assign of Landlord owns property contiguous or adjacent to the Shopping Center and
subsequently acquires the Shopping Center, any lessee whose lease was fully executed on the date of the
acquisition of the Shopping Center shall be considered an "Existing Lease Not Subject to Tenants
Exclusive" and Landlord shall provide a list of such leases, which includes the name of the lease, date of
lease, and party names, which Landlord represents and warrants was fully executed as of the date of
acquisition of the Shopping Center. "




                                                                                     064883.00093   153278 v7
                                                   30
       Case 21-10474-MFW      Doc 273-2      Filed 04/07/21   Page 175 of 177

                       FILED AND RECORDED
                       OFFICIAL PUBLIC RECORDS 2012076734
                              ~E.1(-d:"'-
                               09/18/2012 09:59 AM
                                 MARIA $140. 00
                         NANCY E. RISTER, COUNTY CLERK
                            WILLIAMSON COUNTY, TEXAS




HERITAGE TITLE COMPANY
401 CONGRESS AVE STE 1500
AUSTIN, TX 78701
Case 21-10474-MFW   Doc 273-2   Filed 04/07/21   Page 176 of 177




                    EXHIBIT 10
                        Case 21-10474-MFW                     Doc 273-2    Filed 04/07/21             Page 177 of 177
                                                                                                                                                       Page 1

Lease Ledger
                                                                Lease Information
                                                                               Date                    03/30/2021
                                                                               Lease Id                t0015039
                                                                               Property                re2254
                                                                               Location                Lakeline Market
                                                                               Assigned Space(s)        ADH
                                                                               Customer                Not Applicable
30 West Pershing, LLC                                                          ICS Code                Motion Picture Theaters (except Drive-Ins)
30 West Pershing, LLC                                                          Lease Type              Retail
                                                                               Sales Category          Other Amusement and Recreation Industries
                                                                               Lease Term              From        04/01/2013    To   09/17/2077
                                                                               Lease Area              (GLA)
                                                                               Monthly Rent
                                                                               Office Phone
                                                                               Fax No
                                                                               E-Mail

Date           Description                                                                Charges                  Payments                         Balance
               Balance Forward                                                                                                               (12,966.87)
03/01/20       CAM Estimate                                                                6,393.00                                             (6,573.87)
03/01/20       Insurance Reim Est                                                            129.00                                             (6,444.87)
03/05/20       Chk# 13179 - march cam                                                                                 6,662.00                 (13,106.87)
03/31/20       2019 rec of cam                                                           (7,691.91)                                            (20,798.78)
03/31/20       2019 rec of ins                                                             (159.62)                                            (20,958.40)
04/01/20       CAM Estimate                                                                6,393.00                                            (14,565.40)
04/01/20       Insurance Reim Est                                                            129.00                                            (14,436.40)
05/01/20       CAM Estimate                                                                6,393.00                                             (8,043.40)
05/01/20       Insurance Reim Est                                                            129.00                                             (7,914.40)
05/27/20       Chk# 13216 - payment on account-check                                                                  6,662.00                 (14,576.40)
               says for April 2020
06/01/20       CAM Estimate                                                                6,393.00                                             (8,183.40)
06/01/20       Insurance Reim Est                                                            129.00                                             (8,054.40)
07/01/20       CAM Estimate                                                                6,393.00                                             (1,661.40)
07/01/20       Insurance Reim Est                                                            129.00                                             (1,532.40)
08/01/20       CAM Estimate                                                                6,356.00                                               4,823.60
08/01/20       Insurance Reim Est                                                            140.00                                               4,963.60
09/01/20       CAM Estimate                                                                6,356.00                                              11,319.60
09/01/20       Insurance Reim Est                                                            140.00                                              11,459.60
09/10/20       Chk# 13253 - payment on account                                                                        4,963.60                    6,496.00
10/01/20       CAM Estimate                                                                6,356.00                                              12,852.00
10/01/20       Insurance Reim Est                                                            140.00                                              12,992.00
10/30/20       Chk# 13273 - Sep & Oct Rent                                                                           12,992.00                        0.00
11/01/20       CAM Estimate                                                                6,356.00                                               6,356.00
11/01/20       Insurance Reim Est                                                            140.00                                               6,496.00
12/01/20       CAM Estimate                                                                6,356.00                                              12,852.00
12/01/20       Insurance Reim Est                                                            140.00                                              12,992.00
01/01/21       CAM Estimate                                                                6,356.00                                              19,348.00
01/01/21       Insurance Reim Est                                                            140.00                                              19,488.00
02/01/21       CAM Estimate                                                                6,356.00                                              25,844.00
02/01/21       Insurance Reim Est                                                            140.00                                              25,984.00
02/11/21       2020 rec cam                                                                  195.17                                              26,179.17
02/11/21       2020 rec ins                                                                 (35.95)                                              26,143.22
02/11/21       2020 rec tax                                                               13,827.17                                              39,970.39
03/01/21       CAM Estimate                                                                6,356.00                                              46,326.39
03/01/21       Insurance Reim Est                                                            140.00                                              46,466.39

0-30 Days                                      31-60 Days                  61-90 Days                  Above 90 Days                         Amount Due

6,496.00                                          20,482.39                   6,496.00                          12,992.00                           46,466.39




                                                                                                                                      Tuesday, March 30, 2021
